EXHIBIT 1
                          &KHYURQ¶V5,&2)UDXG
            $Q$EXVHRI,QGLJHQRXV3HRSOHVWKH(QYLURQPHQW
                            DQG86&RXUWV
            %DFNJURXQG&RQWH[WDQG5HVSRQVHVWRWKH)DOVH³)LQGLQJV´
                         LQWKH&KHYURQY'RQ]LJHU&DVH

                                                

                                                 
>:@HDUHGHDOLQJKHUHZLWKDFRPSDQ\RIFRQVLGHUDEOHLPSRUWDQFHWRRXU HFRQRP\WKDW
HPSOR\V WKRXVDQGV DOO RYHU WKH ZRUOG WKDW VXSSOLHV D JURXS RI FRPPRGLWLHV JDVROLQH
KHDWLQJRLORWKHUIXHOVDQGOXEULFDQWVRQZKLFKHYHU\RQHRIXVGHSHQGVHYHU\VLQJOHGD\
,GRQ¶WWKLQNWKHUHLVDQ\ERG\LQWKLVFRXUWURRPZKRZDQWVWRSXOOKLVFDULQWRDJDVVWDWLRQ
WRILOOXSDQGILQGVWKDWWKHUHLVQ¶WDQ\JDVWKHUHEHFDXVHWKHVHIRONV>6WHYHQ'RQ]LJHUDQG
WKH(FXDGRULDQFRQWDPLQDWLRQYLFWLPSODLQWLIIV@KDYHDWWDFKHGLWLQ6LQJDSRUHRUZKHUHYHU
HOVH>DVSDUWRIHQIRUFLQJWKHLUILQDO(FXDGRULDQMXGJPHQW@

  ²+RQ/HZLV$.DSODQ6'1<DWWKHILUVWKHDULQJLQ&KHYURQ¶V5,&2FDVH)HE
                                                 
                                                 

                                                 
7KLV LV DQ H[WUDRUGLQDU\ FDVH WKDW KDV GHJHQHUDWHG LQWR D 'LFNHQVLDQ IDUFH 7KURXJK
VFRUFKHGHDUWKOLWLJDWLRQH[HFXWHGE\LWVDUP\RIKXQGUHGVRIODZ\HUV&KHYURQLVXVLQJ
LWVOLPLWOHVVUHVRXUFHVWRFUXVKGHIHQGDQWVDQGZLQWKLVFDVHWKURXJKPLJKWUDWKHUPHULW«
(QFRXUDJHGE\WKLV&RXUW¶VLPSODFDEOHKRVWLOLW\WRZDUG'RQ]LJHU&KHYURQZLOOILOHDQ\
PRWLRQKRZHYHUPHULWOHVVLQWKHKRSHWKDWWKH&RXUWZLOOXVHLWWRKXUW'RQ]LJHU

               ²$WWRUQH\-RKQ.HNHULQUHIHUHQFHWRWKH5,&2FDVH0D\
                                                 
                                                 

                                             
      ³>2@XU/7>ORQJWHUP@VWUDWHJ\LVWRGHPRQL]H'RQ]LJHU´
      
                        ²&KHYURQ¶VOHDG35FRQVXOWDQWLQ
                    GHVFULELQJWKHFRPSDQ\¶VSODQWRHYDGHOLDELOLW\
                          LQWKH(FXDGRUHQYLURQPHQWDOFDVH
                                             
                                             
                                             
                                             
                      /HJDO7HDPIRUWKH(FXDGRULDQ9LOODJHUV
                                           
                                                            7$%/(2)&217(176
,1752'8&7,21
6800$5<7+(&25()$/6(³),1',1*6´%<86&28576
&217(;7$5281'7+(86-8',&,$/'(&,6,216
 $SSHDOV&RXUW%OLQGO\$FFHSWV.DSODQ¶V)LQGLQJV
 &KHYURQ¶V%DG)DLWK)RUXP6KRSSLQJ
 &KHYURQ¶V³'HPRQL]H'RQ]LJHU´6WUDWHJ\
 &KHYURQ¶V&RUUXSW:LWQHVV³0RQH\7DONV%XW*ROG6FUHDPV´
 -XGJH.DSODQ¶V)DYRULWLVP$QG%LDV
 -XGJH.DSODQ¶V+DUDVVPHQWRI'RQ]LJHU
 -XGJH.DSODQ¶V,OOHJDO:RUOGZLGH³,QMXQFWLRQ´
 5,&27ULDO7KH'LFNHQVLDQ)DUFH
 7KH5ROHRI&KHYURQ¶V/DZ)LUP,Q2UFKHVWUDWLQJ&RUUXSWLRQ
'(7$,/2)7+()$/6(25',67257('),1',1*6%<86&28576
 )DOVH)LQGLQJ7KH3ODLQWLIIV³*KRVWZURWH´WKH(FXDGRU(QYLURQPHQWDO-XGJPHQW
   +RZ&KHYURQ%ULEHG$:LWQHVV7R/LH
   %DFNJURXQGRQ&KHYURQ¶V)DOVH1DUUDWLYH
   *XHUUD¶V&ULPLQDO+LVWRU\
   *XHUUD¶V2WKHU&UHGLELOLW\3UREOHPV
   *XHUUD¶V³&RQIHVVLRQ´RI/\LQJ'XULQJWKH$UELWUDWLRQ
   &KHYURQ¶V)DLOHG³'RFXPHQWDU\(YLGHQFH´$UJXPHQW
   $QRWKHU&KHYURQ'HDG(QG&RPSXWHU)RUHQVLF$QDO\VLV
   &KHYURQ¶V)LQDO+DLO0DU\8QILOHG:RUN3URGXFW
 )DOVH)LQGLQJ'RQ]LJHU7ULHG7R,QWLPLGDWH&KHYURQ:LWK$Q³,QIODWHG´&RVW(VWLPDWH
   'DYLG5XVVHOO¶V3UHOLPLQDU\$VVHVVPHQW
   -XGJH.DSODQ¶V'RXEOH6WDQGDUG
 )DOVH)LQGLQJ'RQ]LJHU5HIXVHGWR7HVWIRU&HUWDLQ3ROOXWDQWV
 )DOVH)LQGLQJ'RQ]LJHU³)DOVLILHG´DQ([SHUW5HSRUW&DOPEDFKHU
 )DOVH)LQGLQJ'RQ]LJHU³6HFUHWO\´3DLG,QGXVWU\([SHUWVIRU1HXWUDO0RQLWRULQJ6HUYLFHV
 )DOVH)LQGLQJ'RQ]LJHU³&RHUFHG´D-XGJHWR&DQFHO&HUWDLQ6LWH,QVSHFWLRQV
 )DOVH)LQGLQJ'RQ]LJHU³&RHUFHG´D-XGJHWR$SSRLQWD&HUWDLQ([SHUW&DEUHUD
 )DOVH)LQGLQJ'RQ]LJHU³6HFUHWO\´3DLG&DEUHUD
 )DOVH)LQGLQJ'RQ]LJHU³&RQWUROOHG´&DEUHUD¶V:RUN:KLOH'HQ\LQJ,QYROYHPHQW
 )DOVH)LQGLQJ$&RQVXOWLQJ([SHUW—6WUDWXV—:URWHWKH&DEUHUD5HSRUW
 )DOVH)LQGLQJ6WUDWXV³)DEULFDWHG´2EMHFWLRQVWRWKH&DEUHUD5HSRUW
 )DOVH)LQGLQJ'RQ]LJHU+LUHG1HZ&RQVXOWDQWV7R³&OHDQVH´WKH&DEUHUD5HSRUW
7+(5(68/7$%685'/(*$/'(7(50,1$7,216,1.$3/$1¶65,&258/,1*
 )UDXG
 ([WRUWLRQ
 :LUHIUDXG
 0RQH\ODXQGHULQJ
 2EVWUXFWLRQRIMXVWLFH
 :LWQHVVWDPSHULQJ
 7UDYHO$FW
 .DSODQ¶V)LQDO$FWRI'LVKRQHVW\,QYHQWLQJD&ODLP
&21&/86,21




                                                                             
Introduction
7KHLPDJLQDWLRQRI$PHULFDQODZ\HUVLVMXVWZLWKRXWSDUDOOHOLQWKHZRUOG,WLV
RXURQHDEVROXWHO\RYHUZKHOPLQJFRPSDUDWLYHDGYDQWDJHDJDLQVWWKHUHVWRIWKH
ZRUOGDSDUWIURPPHGLFLQH<RXNQRZZHXVHGWRGRDORWRIRWKHUWKLQJV1RZ
ZHFXUHSHRSOHDQGZHNLOOWKHPZLWKLQWHUURJDWRULHV,W¶VDVDGSDVV%XWWKDW¶V
ZKHUHZHDUH$QG0U'RQ]LJHU>ZLWKWKH(FXDGRUMXGJPHQW@LVWU\LQJWREHFRPH
WKH QH[W ELJ WKLQJ LQ IL[LQJ WKH EDODQFH RI SD\PHQWV GHILFLW , JRW LW IURP WKH
EHJLQQLQJ±-XGJH/HZLV$.DSODQLQ&KHYURQ¶V5,&2FDVH

&KHYURQ¶VLQIDPRXVFLYLO³UDFNHWHHULQJ´RU5,&2FDVHDJDLQVW(FXDGRULDQLQGLJHQRXVJURXSVDQGWKHLU
ODZ\HUVEHJDQDQGHQGHGDVDGLVJUDFH,WLQYROYHGD86FRXUWVRGHVSHUDWHWRUHVFXHD86FRPSDQ\IURP
DVLJQLILFDQWHQYLURQPHQWDOOLDELOLW\LPSRVHGE\DIRUHLJQFRXUWWKDWLWHQGRUVHGPDVVLYHLOOHJDOSD\PHQWV
E\ &KHYURQ WR D FRUUXSW ³IDFW´ ZLWQHVV ZKR UHSHDWHGO\ OLHG LQ FRXUW DQG LPSRVHG FRXQWOHVV RWKHU GXH
SURFHVV DEXVHV WKDW VXJJHVW D JUHDW GHJUHH RI LQWHOOHFWXDO GLVKRQHVW\ 7KH 86MXGJH ZKR RYHUVDZ WKLV
VSHFWDFOH/HZLV$.DSODQIDLOHGWRGLVFORVHWKDWWKURXJKRXWWKHSURFHHGLQJKHKHOGVLJQLILFDQWSHUVRQDO
LQYHVWPHQWV LQ WKH RLO LQGXVWU\ ± LQFOXGLQJ WKURXJK D PXWXDO IXQG LQYHVWPHQWV LQ &KHYURQ LWVHOI $V
SURPLQHQW 86 WULDO DWWRUQH\ -RKQ .HNHU VDLG WKH .DSODQ&KHYURQ 5,&2 FDVH ³GHJHQHUDWHG LQWR D
'LFNHQVLDQIDUFH´EHFDXVHRIWKHMXGJH¶V³LPSODFDEOHKRVWLOLW\´WRZDUGWKH(FXDGRULDQVDQGWKHLUODZ\HUV
7KHGHWDLOVRIZKDW.DSODQDOORZHG&KHYURQWRGRWR(FXDGRULDQLQGLJHQRXVJURXSVLQKLVFRXUWURRPDUH
FKLOOLQJ

-XGJH.DSODQDOORZHG&KHYURQWRXVHKLVFRXUW±DQGE\H[WHQVLRQWKHLQKHUHQWMXGLFLDODXWKRULW\RIWKH
8QLWHG6WDWHV±WRWU\WR³UHVFXH´WKHFRPSDQ\IURPDODUJHHQYLURQPHQWDOOLDELOLW\RILWVRZQPDNLQJ7KH
HQYLURQPHQWDO MXGJPHQW DJDLQVW &KHYURQ ZDV LPSRVHG EDVHG RQ LQFRQWURYHUWLEOH HYLGHQFH WKDW WKH
FRPSDQ\ DEDQGRQHG WKRXVDQGV RI RSHQDLU WR[LF ZDVWH SLWV LQ WKH $PD]RQ WKDW VWLOO FRQWDPLQDWH WKH
JURXQGZDWHUDQGGULQNLQJZDWHURIWHQVRIWKRXVDQGVRILQGLJHQRXVDQGVXEVLVWHQFHIDUPLQJFRPPXQLWLHV
LQWKH(FXDGRULDQ$PD]RQ(YLGHQFHDOVRGHPRQVWUDWHGWKDWWKHFRPSDQ\V\VWHPDWLFDOO\DQGGHOLEHUDWHO\
GLVFKDUJHGELOOLRQJDOORQVRIWR[LF³ZDWHURISURGXFWLRQ´LQWRULYHUVDQGVWUHDPVIODUHGSRLVRQRXVJDV
LQWRWKHDLUDQGGXPSHGPLOOLRQVRIJDOORQVRIRLOZDVWHDORQJGLUWURDGVLQWKHUHJLRQ-XGJH.DSODQUHIXVHG
WR FRQVLGHU DQ\ RIWKLV HQYLURQPHQWDO HYLGHQFH LQ WKH 5,&2 SURFHHGLQJ )RUWKLV UHDVRQ DQGQXPHURXV
RWKHUV H[SODLQHG KHUHLQ WKH 86 FRXUW GHFLVLRQV LQ &KHYURQ¶V 5,&2 FDVH ± DOO RI ZKLFK GHULYH IURP
.DSODQ¶VIODZHGSURFHHGLQJGHVHUYHQRGHIHUHQFHE\DQ\DXWKRULW\WKHSXEOLFWKHILQDQFLDOPDUNHWVRU
HYHQ &KHYURQ¶V RZQ VKDUHKROGHUV DQG HPSOR\HHV 3ODFHG LQ WKH FRQWH[W RI QHZ HYLGHQFH WKDW UHFHQWO\
HPHUJHG SURYLQJ WKH DEMHFW IDOVLW\ RI WKH SDLGIRU ZLWQHVV WHVWLPRQ\ LQ WKH 5,&2 PDWWHU WKH GHFLVLRQV
XOWLPDWHO\GRFXPHQWDYDVWIUDXGSHUSHWUDWHGE\&KHYURQLWVHOI7REHFOHDUWKHGHFLVLRQE\-XGJH.DSODQ
LQ  WKDW LQGLJHQRXV JURXSV LQ (FXDGRU FRPPLWWHG ³IUDXG´ DQG ³UDFNHWHHULQJ´ WR REWDLQ WKHLU
HQYLURQPHQWDO MXGJPHQW LV QRW RQO\ HUURQHRXV EXW WKH SURGXFW RI FULPLQDO FRQGXFW E\ &KHYURQ LQ
SUHVHQWLQJIDEULFDWHGHYLGHQFHWRD86FRXUW

-XGJH.DSODQDQGWKHWKUHHDSSHOODWHMXGJHVZKRDFFHSWHGKLVIDFWXDO³ILQGLQJV´ZLWKRXWDQ\LQGHSHQGHQW
DQDO\VLVWXUQHGDEOLQGH\HWRDJURVVLQMXVWLFHLQIOLFWHGE\DQ$PHULFDQRLOFRPSDQ\RQVRPHRIWKHPRVW
YXOQHUDEOHSHRSOHRQWKHSODQHW$OVRWDUJHWHGE\&KHYURQLQWKH5,&2PDWWHUZDVYDULRXVFRXQVHOIRUWKH
LQGLJHQRXVJURXSVSULPDULO\86KXPDQULJKWVDWWRUQH\6WHYHQ'RQ]LJHU&KHYURQDGPLWWHGLQLWKDG
VSHQWDWOHDVWPLOOLRQRQRQH³FRUSRUDWHLQYHVWLJDWLRQV´ILUP²RQHRXWRIPDQ\²WRVS\RQ'RQ]LJHU



                                                       
DQGKLVIDPLO\DQGWRSUHSDUHXSWRUHSRUWVRQHYHU\FRQFHLYDEOHDVSHFWRIKLVOLIH&KHYURQXVHGVL[
SXEOLFUHODWLRQVILUPVDQGGR]HQVRIODZILUPVWRWU\WR³GHPRQL]H´LQWKHFRPSDQ\¶VRZQZRUGV'RQ]LJHU
LQ WKH UHDOP RI SXEOLF RSLQLRQ &KHYURQ¶V ODWHVW JDPELW LV WR WU\ WR SHUVRQDOO\ EDQNUXSW 'RQ]LJHU WKH
FRPSDQ\LVVHHNLQJDQHJUHJLRXVRUGHUDOORZLQJWKHFRPSDQ\WRVHL]HRYHUPLOOLRQLQOHJDOIHHVDQG
FRVWVIURPKLP2IFRXUVH'RQ]LJHULVDVRORSUDFWLWLRQHUZLWKRXWHYHQDIUDFWLRQRIWKDWDPRXQWLQKLV
SRVVHVVLRQ7KH&KHYURQH[HUFLVHRIWU\LQJWRUHFRYHU³FRVWV´IRUSHUSHWUDWLQJLWVRZQIUDXGLVDERXWQRWKLQJ
RWKHUWKDQWU\LQJWRVHQGDPHVVDJHRILQWLPLGDWLRQWRRWKHUDWWRUQH\VZKRPLJKWIROORZ'RQ]LJHU¶VH[DPSOH
DQGEDWWOH&KHYURQUHOHQWOHVVO\WRREWDLQMXVWLFHIRUWKH(FXDGRULDQLQGLJHQRXVJURXSV

8OWLPDWHO\ &KHYURQ LV XVLQJ WKH 86 FRXUW RSLQLRQV WR HYDGH UHVSRQVLELOLW\ IRU FDXVLQJ ZKDW H[SHUWV
EHOLHYH LV WKH ZRUVW RLOUHODWHG FRQWDPLQDWLRQ LQ KLVWRU\ -XGJH .DSODQ DQG WKH DSSHOODWH FRXUW DOPRVW
FRPSOHWHO\FRRSHUDWHGZLWK&KHYURQ¶VXQDSRORJHWLFXVHRIWKH5,&2VWDWXWHWRWRGLVWUDFWDWWHQWLRQIURP
WKHFRPSDQ\¶VRZQHQYLURQPHQWDOFULPHVDQGIUDXG7KHPDLQSXUSRVHRI&KHYURQ¶VPDVVLYHO\H[SHQVLYH
UHWDOLDWLRQFDPSDLJQ²LWKDVXVHGRYHUODZ\HUVDQGFRQVXOWDQWVVLQFHWKHLQFHSWLRQRIWKHVWUDWHJ\²
LVWREORFNHQIRUFHPHQWRIWKHHQYLURQPHQWDOMXGJPHQWIURP(FXDGRU7KHMXGJPHQWZDVLVVXHGLQLQ
D FRXQWU\ ZKHUH &KHYURQ KDG HDUOLHU LQVLVWHG WKH WULDO EH KHOG DQG ZKHUH LW KDG DFFHSWHG MXULVGLFWLRQ
(FXDGRU¶V6XSUHPH&RXUWLQXQDQLPRXVO\DIILUPHGWKHUXOLQJLQDZHOOFRQVLGHUHGSDJHGHFLVLRQ
%HKLQGWKHOHJDOPDQHXYHULQJWKHDIIHFWHGFRPPXQLWLHVLQ(FXDGRUVXIIHUIURPVN\URFNHWLQJFDQFHUUDWHV
DQGRWKHUKHDOWKSUREOHPVGHULYLQJIURP&KHYURQ¶VSROLF\RIGHOLEHUDWHO\GXPSLQJKDUPIXOWR[LFRLOZDVWH
LQWRWKHUDLQIRUHVWGXULQJWKHWLPHLWRSHUDWHGLQ(FXDGRUIURPWR&KHYURQQHYHUKDVFRQWHVWHG
WKHIXQGDPHQWDOIDFWWKDWLWVRSHUDWLRQVLQ(FXDGRUFDXVHGH[WHQVLYHSROOXWLRQ

$VLGH IURP EHLQJ WKH ODUJHVW HQYLURQPHQWDO FLYLO MXGJPHQW LQ KLVWRU\ WKH &KHYURQ HQYLURQPHQWDO FDVH
UHSUHVHQWVWKHILUVWWLPHWKDWLQGLJHQRXVFRPPXQLWLHVKDYHKHOGDPDMRURLOFRPSDQ\OHJDOO\DFFRXQWDEOH
IRUWKHIXOOVFDOHRILWVSROOXWLRQ&KHYURQPRXQWHGWKHPRVWIDUUHDFKLQJFRUSRUDWHGHIHQVHLQKLVWRU\QRW
MXVW WR DYRLG WKLV VL]HDEOH MXGJPHQW EXW DOVR RXW RI IHDU WKDW WKH SUHFHGHQW PLJKW OHDG YXOQHUDEOH
FRPPXQLWLHVDOORYHUWKHZRUOGWKDWKDYHEHHQKDUPHGE\WKHSUDFWLFHVRIWKHIRVVLOIXHOLQGXVWU\WRVWDQG
XSIRUWKHLUULJKWVOLNHO\OHDGLQJWRFDVFDGLQJOHYHOVRIDGGLWLRQDOOLDELOLW\IRU&KHYURQDQGLWVLQGXVWU\
SHHUV6WUXFWXUDOSUHVVXUHVRQWKHIRVVLOIXHOLQGXVWU\GXHWRJOREDOZDUPLQJWKHUDSLGO\LQFUHDVLQJWUDQVLWLRQ
WRFOHDQHQHUJ\DQGORZRLOSULFHVOLNHO\KDYHPDGH&KHYURQPDQDJHPHQWHYHQPRUHDQJU\DWKDYLQJWR
SD\WKH(FXDGRUHQYLURQPHQWDOMXGJPHQWLVVXHGIURPWKHFRXUWVRILWVSUHIHUUHGIRUXP

7KLV5HSRUWSURYLGHVVSHFLILFUHVSRQVHVWRWKHPDQ\IODZHGDQGGLVWRUWHGIDFWXDO³ILQGLQJV´LQWKH.DSODQ
DQG86DSSHOODWHFRXUWGHFLVLRQV



                                          



     &KHYURQ¶V PDLQ GHIHQVH LQ WKH (FXDGRU WULDO ZDV QRW WKDW LW GLGQ¶W SROOXWH &KHYURQ H[HFXWLYH 5RGULJR 3HUH]
       3DOODUHVHYHQDGPLWWHGWKDWWKHFRPSDQ\GHOLEHUDWHO\GXPSHGDWOHDVWELOOLRQJDOORQVRIXQWUHDWHGWR[LFZDVWH
       ZKLFK FRQWDLQHG WKH FDUFLQRJHQ EHQ]HQH DQG RWKHU KDUPIXO FKHPLFDOV LQWR $PD]RQ ZDWHUZD\V DV D ZDVWH
       GLVSRVDO PHFKDQLVP 5DWKHU &KHYURQ¶V PDLQ GHIHQVH ZDV WKDW DQ\ FOHDQXS VKRXOG EH SDLG E\ 3HWURHFXDGRU
       (FXDGRU¶VVWDWHRZQHGRLOFRPSDQ\HYHQWKRXJK&KHYURQRSHUDWLQJDV7H[DFRZDVWKHH[FOXVLYHRSHUDWRURI
       WKH RLO ILHOGV DQG SODQQHG HQJLQHHUHG DQG FRQVWUXFWHG WKH SROOXWLQJ ZHOO VLWHV DQG SURGXFWLRQ IDFLOLWLHV 7KH
       (FXDGRULDQV¶OHJDOWHDPKDYHSUHSDUHGDVXPPDU\RIWKHRYHUZKHOPLQJHYLGHQFHDJDLQVW&KHYURQLQWKH(FXDGRU
       WULDODYDLODEOHKHUH


                                                                
Summary: The 12 Core False “Findings” by U.S. Courts
7KLVUHSRUWILUVWSURYLGHVDQRYHUYLHZRIWKHEDFNJURXQGDQGDQDO\VLVRIVRPHRYHUDUFKLQJFULWLFDOSRLQWV
UHJDUGLQJ&KHYURQ¶V5,&2SURVHFXWLRQ,WWKHQDGGUHVVHVWKH³IDFWXDOILQGLQJV´PDGHE\-XGJH.DSODQWKDW
ZHUHUXEEHUVWDPSHGZLWKRXWDQ\LQTXLU\RULQGHSHQGHQWDQDO\VLVE\WKH6HFRQG&LUFXLW)LUVWWKHUHSRUW
DGGUHVVHVWKHFRUHFODLPRIPLVFRQGXFWWKDWGURYHWKHFDVHERWKLQWKHFRXUWVDQGLQ&KHYURQ¶VFROODWHUDO
PHGLD FDPSDLJQ WKH XQHTXLYRFDOO\ IDOVH FODLP WKDW $WWRUQH\ 'RQ]LJHU DQG RWKHUV DJUHHG WR EULEH WKH
SUHVLGLQJMXGJHLQWKH(FXDGRUFDVHLQH[FKDQJHIRUEHLQJDEOHWR³JKRVWZULWH´WKHWULDOFRXUWMXGJPHQW
7KH WKLQ DQG SDWHQWO\ FRUUXSW HYLGHQFH &KHYURQ SXW IRUZDUG LQ VXSSRUW RI WKLV IDOVH FODLP KDV EHHQ
WKRURXJKO\GHEXQNHGDQGWKHFODLPKDVPRUHUHFHQWO\EHHQGLVSURYHQWKURXJKDIRUHQVLFDQDO\VLVRIWKH
³GLJLWDO ILQJHUSULQWV´ RQ WKH (FXDGRULDQ MXGJH¶V KDUG GULYHV $IWHU H[SODLQLQJ WKLV LQ GHWDLO WKLV UHSRUW
VWDUWLQJRQSDJHDGGUHVVHVDQXPEHURIRWKHUFODLPVDVVXPPDUL]HGLQWKHDSSHOODWHFRXUWDIILUPDQFHRI
-XGJH.DSODQ¶VGHFLVLRQUHVSRQGLQJWRHDFKLQWXUQZLWK VXSSRUWLQJ GRFXPHQWVWKDWLOOXPLQDWHWKHWUXH
IDFWVDQGFRQWH[W$QH[HFXWLYHVXPPDU\RIDOOWKHVHUHVSRQVHVLVSURYLGHGKHUH

 )DOVH ILQGLQJ /DZ\HUV IRU WKH YLOODJHUV ZURWH WKH (FXDGRU WULDO FRXUW MXGJPHQW $ IRUHQVLF
H[DPLQDWLRQRIWKHWULDOMXGJH¶VFRPSXWHUXQGHUWDNHQE\RQHRIWKHZRUOG¶VOHDGLQJH[SHUWVGHILQLWLYHO\
SURYHGWKHIDOVLW\RIWKLVILQGLQJ6HHPRUHDWSDJHRUFOLFNKHUH

)DOVHILQGLQJ'RQ]LJHUWULHGWR³H[WRUW´&KHYURQE\LVVXLQJDQLQIODWHGGDPDJHVDVVHVVPHQW7KH
GDPDJHVDVVHVVPHQWSUHSDUHGE\DVFLHQWLVWDIWHUDQH[WHQVLYHILHOGLQVSHFWLRQDWWKHEHJLQQLQJRIWKHWULDO
ZDVSURSHUDGYRFDF\SURWHFWHGE\WKH)LUVW$PHQGPHQW)XUWKHUFRQWUDU\WRWKH.DSODQFRXUW¶V³ILQGLQJ´
RQWKLVSRLQWWKHGDPDJHVILJXUHLQWKHUHSRUWELOOLRQZDVVLJQLILFDQWO\ORZHUWKDQ&KHYURQ¶VDFWXDO
GDPDJHVDVODWHUGHWHUPLQHGE\(FXDGRU¶VFRXUWVDQGFUHGLEOHWKLUGSDUWLHV 6HHPRUHDWSDJHRUFOLFN
KHUH

 )DOVH ILQGLQJ 'RQ]LJHU¶V UHIXVDO WR DGGXFH VDPSOLQJ HYLGHQFH IDYRUDEOH WR &KHYURQ ZDV
³H[WRUWLRQ´7KHOHJDOWHDPIRUWKHYLOODJHUVSURGXFHGHYLGHQFHWRSURYHWKHLUFODLPVWKH\ZHUHXQGHUQR
OHJDORUHWKLFDOREOLJDWLRQWRILQGHYLGHQFHIDYRUDEOHWR&KHYURQ&RQWUDU\WR-XGJH.DSODQ¶VILQGLQJLW
ZRXOGKDYHEHHQOHJDOPDOSUDFWLFHIRU'RQ]LJHUWRDGGXFHHYLGHQFHWRKHOS&KHYURQILJKWKLVRZQFOLHQWV
6HHPRUHDWSDJHRUFOLFNKHUH

)DOVHILQGLQJ'RQ]LJHUIDOVLILHGWKHFRQFOXVLRQVRIDQH[SHUWUHSRUW7KLVLVIDOVH(YLGHQFHLJQRUHG
E\ -XGJH .DSODQVKRZV WKH H[SHUWDFWXDOO\ VLJQHG RII RQ KLV UHSRUW ZKLFK GHPRQVWUDWHG H[WHQVLYH DQG
LOOHJDOOHYHOVRIWR[LFSROOXWLRQDWWZR&KHYURQZHOOVLWHV 6HHPRUHDWSDJHRUFOLFNKHUH

 )DOVH ILQGLQJ 'RQ]LJHU VHFUHWO\ KLUHG LQGXVWU\ H[SHUWV 'RQ]LJHU KLUHG WZR WHFKQLFDO H[SHUWV WR
PRQLWRUWKHWULDOVRWKHFRXUWZRXOGIHHOVXIILFLHQWO\DQLPDWHGWRSXWDQHQGWR&KHYURQ¶VDWWHPSWVWRFRUUXSW
WKHSURFHHGLQJV7KLVZDVSURSHUDGYRFDF\DQGDQ\GHFHQWODZ\HUILJKWLQJIRUDIDLUWULDOZRXOGKDYHGRQH
WKHVDPH6HHPRUHDWSDJHRUFOLFNKHUH

)DOVHILQGLQJ'RQ]LJHU³FRHUFHG´WKHWULDOMXGJHWRFDQFHOMXGLFLDOLQVSHFWLRQVRI&KHYURQ¶VZHOO
VLWHV7KLVLVIDOVH6WULSSHGRIWKHGHPRQL]DWLRQUKHWRULFWKHUHOHYDQWIDFWKHUHLVWKDWWKHOHJDOWHDPIRUWKH
(FXDGRULDQV HIIHFWLYHO\ DGYRFDWHG IRU WKH MXGJH WR DOORZ WKHP WR ZLWKGUDZ WKH LQVSHFWLRQV WKH\ KDG
XQLODWHUDOO\UHTXHVWHGEHFDXVHWKH\KDGFRQFOXGHGWKH\KDGPHWWKHLUEXUGHQRISURRI7KHMXGJHJUDQWHG
WKHPRWLRQDVKHVKRXOGKDYH&KHYURQVWLOOLQVSHFWHGRIWKHVLWHVLWKDGUHTXHVWHG 6HHPRUHDWSDJH
RUFOLFNKHUH



                                                         
)DOVHILQGLQJ'RQ]LJHU³FRHUFHG´WKHWULDOMXGJHWRDSSRLQWDQH[SHUWZLWQHVV5LFKDUG&DEUHUD
7KLVWRRLVIDOVH7KHOHJDOWHDPIRUWKHYLOODJHUVQRPLQDWHG&DEUHUDDVDSDUW\H[SHUWWRSUHSDUHDUHSRUWRQ
GDPDJHVDQGWKHFRXUWDSSRLQWHGIRUWKLVSXUSRVHLQH[DFWO\WKHVDPHZD\&KHYURQ¶VH[SHUWVZHUHDSSRLQWHG
E\WKHFRXUWIRUWKHFRPSDQ\¶VUHSRUWV7KLVZDVSDUWRIDSURIRUPDSURFHVVLQ(FXDGRUUHJDUGLQJH[SHUW
ZLWQHVVHVWKDWZDVDIILUPHGE\WKUHHOD\HUVRIFRXUWVLQWKHFRXQWU\ 6HHPRUHDWSDJHRUFOLFNKHUH

)DOVH)LQGLQJ'RQ]LJHUSODQQHGWKH&DEUHUDUHSRUWDQGSDLGKLPVHFUHWO\IRUWKHZRUN7KHOHJDO
WHDPIRUWKHYLOODJHUVKHOSHG&DEUHUDSODQKLVUHSRUWLWVH[SHUWVGUDIWHGWKHUHSRUWEDVHGRQFULWHULDWKH\
HVWDEOLVKHGZLWK&DEUHUDDQGWKH\SDLG&DEUHUDDUHDVRQDEOHIHHWKDWZDVGLVFORVHG&KHYURQGLGH[DFWO\
WKHVDPHZLWKLWVH[SHUWV7KHSURFHVVZDVFRQVLVWHQWZLWKSUDFWLFHLQ(FXDGRUDQGDIILUPHGDVVXFKE\
(FXDGRU¶VKLJKHVWFRXUW 6HHPRUHDWSDJHRUFOLFNKHUH

)DOVH)LQGLQJ'RQ]LJHU¶VWHDPFRQWUROOHG&DEUHUDZKLOHGHQ\LQJLQYROYHPHQW7KLVLVIDOVHDQG
FRQGHVFHQGLQJ  1RERG\ FRQWUROOHG &DEUHUD &DEUHUD ZDV D SDLG H[SHUW ZKR H[HUFLVHG KLV LQGHSHQGHQW
MXGJPHQWEDVHGRQKLVDVVHVVPHQWRIWKHYROXPLQRXVHYLGHQFHDJDLQVW&KHYURQ-XGJH.DSODQ¶VLQFHVVDQW
IRFXVRQ&DEUHUDLVPLVSODFHGDQGOHJDOO\LUUHOHYDQWDVDIILUPHGE\WKHUXOLQJVRIWKUHHOD\HUVRIFRXUWVLQ
(FXDGRU6HHPRUHDWSDJHRUFOLFNKHUH

 )DOVH )LQGLQJ 6WUDWXV DQ $PHULFDQ HQYLURQPHQWDO FRQVXOWLQJ ILUP ZURWH &DEUHUD¶V UHSRUW
6WUDWXV GUDIWHG WKH EXON RI &DEUHUD¶V UHSRUW DQG LW ZDV HQWLUHO\ DSSURSULDWH WR GR VR DV FRQILUPHG E\
(FXDGRU¶VFRXUWV$IWHUHLJKW\HDUVRIWULDOWKHUHZHUHWKRXVDQGVRISDJHVRIWHFKQLFDOUHSRUWVLQHYLGHQFH
LQFOXGLQJFKHPLFDOVDPSOLQJUHVXOWV7KHVFLHQWLVWVDW6WUDWXVZRUNHGDVDWHDPWRKHOS&DEUHUD
DJJUHJDWHDQGSUHVHQWWKLVYROXPLQRXVLQIRUPDWLRQWRWKHFRXUW6HHPRUHDWSDJHRUFOLFNKHUH

)DOVH)LQGLQJ'RQ]LJHUDUUDQJHGIRU6WUDWXVWRILOHREMHFWLRQVWRWKH&DEUHUDUHSRUW7KLVLVWUXH
DQGHQWLUHO\DSSURSULDWHJLYHQYDULRXVGLVFUHWHVKRUWFRPLQJVLQWKH&DEUHUDUHSRUWWKDWWKHOHJDOWHDPIHOW
QHHGHGWREHDGGUHVVHG 6HHPRUHDWSDJHRUFOLFNKHUH

 )DOVH )LQGLQJ 'RQ]LJHU KLUHV FRQVXOWDQWV WR ³FOHDQVH´ WKH &DEUHUD UHSRUW *LYHQ &KHYURQ¶V
FRQVWDQWDQGXQIDLUGUXPEHDWRIFRPSODLQWVDERXW&DEUHUDWKHOHJDOWHDPIRUWKHYLOODJHUVDVNHGWKHFRXUW
WROHWERWKSDUWLHVSUHSDUHDGGLWLRQDOGDPDJHVUHSRUWV&KHYURQDQG-XGJH.DSODQWULHGWRPDNHWKLVVHHP
VLQLVWHUE\FODLPLQJLWVSXUSRVHZDVWR³FOHDQVH´&DEUHUD¶VUHSRUWZKHQLQUHDOLW\&DEUHUD¶VUHSRUWZDV
HPSLULFDOO\JURXQGHGDQGSUHSDUHGFRQVLVWHQWZLWK(FXDGRULDQODZ6HHPRUHDWSDJHRUFOLFNKHUH

                                   




                                                        
Context Around the U.S. Judicial Decisions
$VH[SODLQHGLQGHWDLOEHORZWKH86FRXUWRSLQLRQVLQTXHVWLRQDUHDWWKHLUFRUHEDVHGRQIDOVHHYLGHQFH
IDEULFDWHG E\ &KHYURQ YLD WKH WHVWLPRQ\ RI DQ DGPLWWHGO\ FRUUXSW ZLWQHVV SDLG  PLOOLRQ LQ FDVK DQG
EHQHILWVE\WKHFRPSDQ\DQGFRDFKHGIRUFRQVHFXWLYHGD\VEHIRUHEHLQJDOORZHGWRWHVWLI\7KLVZLWQHVV
$OEHUWR*XHUUDODWHUDGPLWWHGKHOLHGUHSHDWHGO\ZKHQWHVWLI\LQJEHIRUH-XGJH.DSODQDERXWEHGURFNIDFWV
UHOLHGRQE\WKHFRXUWIRULWVIDOVHILQGLQJV,QIDFWWKHWHVWLPRQ\RIWKLVFRUUXSWZLWQHVVZDV³FUHGLWHG´E\
-XGJH .DSODQLQ DQ H[WUHPHO\ SUREOHPDWLF SURFHHGLQJ ZKHUHWKH DFFXVHG ZHUH QRWDOORZHG WR SXW RQ D
PHDQLQJIXOGHIHQVHDQGZKHUHHYHQWKHEDUHVWPHQWLRQRI&KHYURQ¶VFRQWDPLQDWLRQFRUUXSWLRQDQGIUDXG
LQ (FXDGRU²HYLGHQFH DEVROXWHO\ FULWLFDO WR H[SODLQ WKH EDVLV RI WKH HQYLURQPHQWDO MXGJPHQW DJDLQVW
&KHYURQ²ZDVSURKLELWHGIURPDQ\XWWHUDQFHLQRSHQFRXUW-XGJH.DSODQDOVRUHIXVHGWRVHDWDMXU\VRKH
FRXOGGHFLGHWKHFDVHDORQH

-XGJH.DSODQDOVRGLGVRPHWKLQJZLWK&KHYURQ¶VUDFNHWHHULQJWULDOWKDWQRMXGJHLQDQ\FRXQWU\LQWKHZRUOG
KDGHYHUEHIRUHDWWHPSWHG+HOHWDGLVDIIHFWHGOLWLJDQW&KHYURQWKDWKDGORVWDFDVHLQDIRUHLJQFRXUW
ZKHUHLWKDGDFFHSWHGMXULVGLFWLRQUHWXUQWRLWVKRPHFRXQWU\FRXUWWRFROODWHUDOO\DWWDFNWKDWMXGJPHQWE\
SXWWLQJ WKDW IRUHLJQ FRXQWU\¶V HQWLUH MXGLFLDU\ RQ WULDO 7KLV PRYH KDG QR OHJDO EDVLV DQG YLRODWHG
ORQJVWDQGLQJSULQFLSOHVRILQWHUQDWLRQDOODZ,QIDFWGR]HQVRIOHJDOVFKRODUVIURPQLQHFRXQWULHVILOHGD
³IULHQGRIWKHFRXUW´EULHIFRQGHPQLQJWKHYHU\ LGHDRI-XGJH.DSODQ¶VFRQFHSWRIWKH5,&2FDVHDVD
YLRODWLRQRILQWHUQDWLRQDOODZ7KHXQGHUO\LQJHQYLURQPHQWDOFDVHLQ(FXDGRUZDVRQHZKHUHERWKSDUWLHV
KDGDFFHSWHGMXULVGLFWLRQZKHUHWKHIDFWVKDGEHHQOLWLJDWHGIRUVHYHUDO\HDUVDWJUHDWH[SHQVHDQGZKHUH
WKHSDUWLHVKDGDJUHHGWRUHVSHFWWKHILQDOMXGJPHQWVXEMHFWRQO\WROLPLWHGGHIHQVHVRQDSSHDO1RWRQO\
ZDV&KHYURQ¶VFROODWHUDODWWDFNRQDIRUHLJQ FRXQWU\¶VHQWLUHMXGLFLDU\ VRPHWKLQJWKDWKDGQHYHUEHIRUH
KDSSHQHGLWZDVDPRQXPHQWDOZDVWHRIMXGLFLDOUHVRXUFHVDQGDSURIRXQGO\GLVWXUELQJH[DPSOHRI86
MXGLFLDORYHUUHDFK(FXDGRUDIWHUDOOLVDVRYHUHLJQQDWLRQDQG86DOO\7KHIDFWWKH&KHYURQDWWDFNRQ
(FXDGRUZDVEDVHGRQIDOVHHYLGHQFHDQGGLVWRUWHGIDFWVRQO\PDNHVLWPRUHGLVWXUELQJ

Appeals Court Blindly Accepts Kaplan’s Findings
2Q DSSHDO D WKUHHMXGJH DSSHOODWH SDQHO DIILUPHG -XGJH .DSODQ¶V GHFLVLRQ ,W GLG VR EOLQGO\ ZLWK QR
LQGHSHQGHQWDQDO\VLVRIKLVIDFWXDOILQGLQJV7KHSDQHOZDVPDGHDZDUHRIWKHIDEULFDWHGHYLGHQFHFUHGLWHG
E\-XGJH.DSODQEXWFKRVHWRLJQRUHLW7KHSDQHODOVRZDVSUHVHQWHGZLWKH[WHQVLYHHYLGHQFHRI-XGJH
.DSODQ¶VSURFHGXUDOPDFKLQDWLRQVDQGGHQLDORIGXHSURFHVVGXULQJWKH5,&2FDVHEXWFKRVHWRLJQRUHLW
7KHSDQHOPHPEHUVDOVRZHUHPDGHDZDUHDVZHH[SODLQEHORZWKDW-XGJH.DSODQUHSHDWHGO\GLVWRUWHGWKH
FRQWH[W RI (FXDGRULDQ ODZ DQG OHJDO SUDFWLFH LQ (FXDGRU WR KHOS &KHYURQ WU\ WR IUDPH 86 DWWRUQH\
'RQ]LJHU DV D ³UDFNHWHHU´ VR LW FRXOG HYDGH OLDELOLW\ IRU LWV HQYLURQPHQWDO FULPHV DQG IUDXG FRPPLWWHG
DJDLQVWLQGLJHQRXVYLOODJHUV'RQ]LJHUDJUDGXDWHRI+DUYDUG/DZ6FKRROZKRKDVEHHQGHVFULEHGDVDPDQ
RI³+HUFXOHDQWHQDFLW\´E\%XVLQHVV:HHNPDJD]LQHQHYHUKDGHYHQRQHFRPSODLQWILOHGDJDLQVWKLPLQ
\HDUVRIOHJDOSUDFWLFHXQWLO&KHYURQODXQFKHGLWVGHPRQL]DWLRQFDPSDLJQ-XGJH.DSODQDOVRUHIXVHGWROHW
'RQ]LJHU SXUVXH KLV IDU VWURQJHU FRXQWHUFODLPV DJDLQVW &KHYURQ IRU WKH FRPSDQ\¶V RZQ FULPLQDO
UDFNHWHHULQJVFKHPHRIZKLFKWKH&KHYURQ5,&2FDVHWDUJHWLQJKLPZDVDFHQWUDOSDUWWKDWZDVGHVLJQHG
WRGHQ\MXVWLFHWRWKH(FXDGRULDQVE\GHPRQL]LQJWKHLUODZ\HUVDVRXWOLQHGLQWKLVODZVXLW,QFLYLOWULDOV
WKHDFFXVHGLVVXSSRVHGWREHDOORZHGWRILOHFRXQWHUFODLPVDJDLQVWWKHDFFXVHUVRDOOGLPHQVLRQVRIWKH


     7KH ³IULHQG RI WKH FRXUW´ EULHI LV DYDLODEOH KHUH )RU DGGLWLRQDO DQDO\VLV RI ZK\ &KHYURQ¶V 5,&2 FDVH ZDV
       XQSUHFHGHQWHGDQGODFNHGDSURSHUOHJDOEDVLVVHHWKLVDSSHOODWHSHWLWLRQ

     7KHPHPEHUVRIWKHDSSHOODWHSDQHOZHUH$PDO\D/.HDUVH%DUULQJWRQ'3DUNHUDQG5LFKDUG&:HVOH\


                                                               
FRQWURYHUV\FDQEHKHDUGDQGEDODQFHGE\WKHVDPHMXU\-XGJH.DSODQEDUUHGVXFKFODLPVE\'RQ]LJHUDQG
UHIXVHGWRHYHQVHDWDMXU\HQVXULQJDRQHVLGHGSURFHHGLQJLQIDYRURI&KHYURQ

Chevron’s Bad Faith Forum Shopping
$QRWKHU RI &KHYURQ¶V DEXVLYH SUDFWLFHV HQGRUVHG E\ -XGJH .DSODQ DQG WKH 6HFRQG &LUFXLW ZDV LWV
FRQWLQXRXVIRUXPVKRSSLQJWRWU\WRILQGDIULHQGO\FRXUWWRKHOSLWHYDGHWKHHQYLURQPHQWDOMXGJPHQWLVVXHG
E\WKHFRXUWLQ(FXDGRU$VPHQWLRQHGWKHHQYLURQPHQWDOWULDOWRRNSODFHLQ(FXDGRUDW&KHYURQ¶VUHTXHVW
DIWHU WKH FRPSDQ\ ILOHG  DIILGDYLWV EHIRUH D 86 IHGHUDO FRXUW ZKHUH WKH FDVH RULJLQDOO\ ZDV ILOHG
SUDLVLQJ(FXDGRU¶VFRXUWV'HVSHUDWHWRDYRLGDMXU\WULDOLQWKH8QLWHG6WDWHVZKHUHHYLGHQFHRILWVWR[LF
GXPSLQJZRXOGKDYHEHHQSUHVHQWHG&KHYURQDJUHHGWRKDYHWKHFDVHKHDUGLQ(FXDGRUZKHUHMXULHVDUH
QRWXVHG&KHYURQ¶VSURPLVHWRSD\DQ\DGYHUVHMXGJPHQWDVDFRQGLWLRQRIWKHFDVHPRYLQJWR(FXDGRU
ZDVTXLFNO\EHWUD\HGZKHQLWORVWWKHFDVH*LYHQWKDW&KHYURQRSHUDWLQJXQGHUWKH7H[DFREUDQGKDG
V\VWHPDWLFDOO\GXPSHGWR[LFRLOZDVWHZLWKLPSXQLW\LQ(FXDGRUIRUDOPRVWWKUHHGHFDGHVZLWKRXWIDFLQJ
HYHQDVLQJOHFRXUWMXGJPHQWWKHFRPSDQ\WKRXJKWLWZRXOGEH³EXVLQHVVDVXVXDO´LQWKH6RXWK$PHULFDQ
QDWLRQDQGWKDWLWFRXOGIRUFHDSROLWLFDOO\HQJLQHHUHGGLVPLVVDO,QIDFW&KHYURQDWWHPSWHGH[DFWO\WKDW
ZKHQFRPSDQ\H[HFXWLYH5LFDUGR5HLV9HLJD²KLPVHOIWKHDUFKLWHFWRIDVKDP³FOHDQXS´RIWKHFRPSDQ\¶V
ZDVWHSLWVLQWKHVWKDWZDVODWHUSURYHQWREHIUDXGXOHQW²PHWZLWK(FXDGRU¶V$WWRUQH\*HQHUDORQ
WKHILUVWGD\RIWKHWULDODQGGHPDQGHGWKDWKHLOOHJDOO\FDOOWKHWULDOMXGJHDQGSUHVVXUHKLPWRGLVPLVVWKH
FDVH 7KH $WWRUQH\ *HQHUDO REOLJHG DQG SODFHG WKH FDOO WKRXJK WKH WULDO MXGJH IRUWXQDWHO\ UHIXVHG WKH
GHPDQG5HLV9HLJDDGPLWWHGWRWKHVHIDFWVXQGHURDWKLQDGHSRVLWLRQ

7KHDIIHFWHGFRPPXQLWLHVILOHGWKHLUFDVHLQ86IHGHUDOFRXUWLQ1HZ<RUNEHFDXVHRIDQDELGLQJFRQFHUQ
WKDW&KHYURQZRXOGH[HUFLVHLPSURSHUSROLWLFDOLQIOXHQFHRYHU(FXDGRU¶VFRXUWV7KLVZDVWKHVDPH86
FRXUWZKHUH-XGJH.DSODQVLWVDQGZKHUH&KHYURQUHWXUQHGLQLQDILWRIEX\HU¶VUHPRUVHWRILOHLWV
5,&2 FDVH 'XULQJ WKH WULDO LQ (FXDGRU ZKLFK ODVWHG HLJKW \HDUV  WR  ODUJHO\ EHFDXVH RI
&KHYURQ¶VFRQVWDQWDWWHPSWVWRGHOD\DQGVDERWDJHWKHSURFHHGLQJVWKHFRPSDQ\ILOHGDQDUELWUDWLRQFODLP
DJDLQVWWKHJRYHUQPHQWRI(FXDGRUXQGHUWKH86(FXDGRU%LODWHUDO,QYHVWPHQW7UHDW\7KLVFODLPDVVHUWHG
WKDW &KHYURQ ZDV EHLQJ GHQLHG ³GXH SURFHVV´ LQ LWV IDYRUHG FRXUWV LQ (FXDGRU DQG VRXJKW WR VKLIW DQ\
OLDELOLW\WKDWPLJKWEHLPSRVHGWRWKHJRYHUQPHQW,QRWKHUZRUGV&KHYURQZDVWU\LQJWRXVHWKHDUELWUDWLRQ
DFWLRQZKLFKLVVWLOOSHQGLQJDIWHUHLJKW\HDUVWRREWDLQDWD[SD\HUIXQGHGEDLORXWIURPWKHFLWL]HQVRIWKH
FRXQWU\ LW YLFWLPL]HG $V DQ DGGHG LQVXOW WKH UXOHV RI WKH DUELWUDWLRQ EDUUHG &KHYURQ¶V YLFWLPV IURP
SDUWLFLSDWLQJDVDSDUW\RUHYHQDWWHQGLQJWKHSURFHHGLQJVZKLFKKDYHEHHQFRQGXFWHGLQVHFUHW

$IWHU&KHYURQUHIXVHGWRSD\WKHMXGJPHQWLQ(FXDGRUDQGWKHYLOODJHUVILOHGDFWLRQVWRVHL]HFRPSDQ\
DVVHWVLQRWKHUMXULVGLFWLRQVOLNH&DQDGD&KHYURQEHJDQWRUHO\RQDQHZWHFKQLFDOLW\WRWU\WRHYDGHSD\LQJ
FRPSHQVDWLRQWRLWVYLFWLPV&KHYURQFODLPHGLWVKRXOGQHYHUKDYHWRSD\HYHQRQHGROODURIWKHMXGJPHQW
EHFDXVHDOORILWVDVVHWVDURXQGWKHZRUOGZHUHKHOGLQZKROO\RZQHGVXEVLGLDULHV%\WKLVORJLF&KHYURQ
DVWKHSDUHQWFRPSDQ\GLGQRWDFWXDOO\KDYHDQ\DVVHWVLQWKHHQIRUFHPHQWFRXQWULHVWREHVHL]HGHYHQ
WKRXJKLWVVXEVLGLDULHVZHUHREYLRXVO\VXFKDVVHWV&KHYURQ¶VDUJXPHQWLVIULJKWHQLQJIRUPDQ\UHDVRQV
QRW WKH OHDVW RI ZKLFK LV WKDW WKH FRPSDQ\ RSHUDWHV DURXQG WKH ZRUOG RQO\ WKURXJK LWV ZKROO\RZQHG
VXEVLGLDULHV,QIDFWLWKDVURXJKO\VXFKVXEVLGLDULHVLQPRUHWKDQFRXQWULHV7KH FRPSDQ\¶V
VXEVLGLDU\LQ&DQDGD&KHYURQ&DQDGDKDVDQHVWLPDWHGELOOLRQLQDVVHWVWKDWFRXOGEHXVHGWRSD\WKH
HQWLUHW\RIWKH(FXDGRUMXGJPHQW%XW&KHYURQLVWU\LQJWRLPPXQL]HLWVHOIIURPDOOOLDELOLW\WRLWVYLFWLPV
E\FODLPLQJDQ\DVVHWKHOGE\&KHYURQ&DQDGDLVRIIOLPLWVWRFROOHFWLRQEHFDXVHLWZDVQRWDGHIHQGDQWLQ
WKH(FXDGRUFDVH,QIDFW&DQDGLDQODZLVFOHDUWKDWDQ\DVVHWKHOGE\DGHEWRULQFOXGLQJDVXEVLGLDU\FDQ
EH VXEMHFW WR FROOHFWLRQ %XW &KHYURQ LV IRUFLQJ WKH LVVXH WR EH OLWLJDWHG ZDVWLQJ YDOXDEOH WLPH DQG
UHVRXUFHV


                                                        
&KHYURQLVHVVHQWLDOO\DUJXLQJWKDWRQFHLWUHPRYHGLWVDVVHWVIURP(FXDGRUWKHUHZDVQRWKLQJWKHYLOODJHUV
FRXOGGRWRFROOHFWWKHILUVWGROODURIWKHLUMXGJPHQWDQ\ZKHUHLQWKHZRUOGJLYHQWKDWDOORILWVDVVHWVDUH
KHOGLQVXEVLGLDULHV%HFDXVHRI-XGJH.DSODQ¶VHUURQHRXVGHFLVLRQDQGWKH6HFRQG&LUFXLW¶VHQGRUVHPHQW
RILWWKHYLOODJHUVDUHQRZEORFNHGIURPWU\LQJWRVHL]H&KHYURQ¶VDVVHWVLQWKH8QLWHG6WDWHV,QWKHOHJDO
ZRUOG&KHYURQKDVFRQYHUWHGWKLVVRUWRIFRXUWURRPWULFNHU\LQWRKLJKDUW,WLVPRVWXQIRUWXQDWHDQGLURQLF
WKDWWKHVDPH86FRXUWVZKHUH&KHYURQ¶VYLFWLPVLQ(FXDGRURULJLQDOO\FDPHWRVHHNUHOLHI KDYHQRZ
EHFRPHFRPSOLFLWLQWKHFRPSDQ\¶VIRUXPVKRSSLQJVWUDWHJ\

1RQHWKHOHVVLQWKHORQJWHUPWKHUHLVOLWWOHWKDW&KHYURQFDQGRWREORFNWKHYLOODJHUVIURPWU\LQJWRVHL]H
WKHFRPSDQ\¶VDVVHWVDURXQGWKHZRUOG²SDUWLFXODUO\JLYHQWKDWWKHMXGJPHQWFDPHIURPDFRXUWV\VWHP
WKDW &KHYURQ UHSHDWHGO\ SUDLVHG XQWLO LW ORVW WKH WULDO WKHUH  &DQDGD %UD]LO DQG $UJHQWLQD²WKUHH
MXULVGLFWLRQVZKHUHFRPSDQ\DVVHWVDUHEHLQJSXUVXHGE\WKHYLOODJHUV²DUHRQO\DIHZDPRQJWKHGR]HQV
RIFRXQWULHVZKHUH&KHYURQFRQGXFWVEXVLQHVVDQGPDLQWDLQVVXEVWDQWLDODVVHWV&KHYURQZLOOHYHQWXDOO\
EHIRUFHGWRFRPSO\ZLWKLWVUHVSRQVLELOLWLHVWRWKHSHRSOHRI(FXDGRUDQGSD\WKHFRXUWPDQGDWHGGDPDJHV
QHFHVVDU\WRUHPHGLDWHWKHSROOXWLRQLWFUHDWHG,WLVLPSRUWDQWWRUHPHPEHUWKDWWKHXQGHUO\LQJSROOXWLRQ
DUWLILFLDOO\ HQULFKHG &KHYURQ VKDUHKROGHUV DQG H[HFXWLYHV E\ H[WHUQDOL]LQJ WKH FRVWV RI SURGXFWLRQ RQWR
VRPHRIWKHZRUOG¶VPRVWLPSRYHULVKHGDQGYXOQHUDEOHSHRSOH/DZDQGEDVLFSULQFLSOHVRIIDLUQHVVUHTXLUH
WKDWDWOHDVWVRPHRIVXFKIXQGVEHUHWXUQHGWRWKHSHRSOHZKRZHUHYLFWLPL]HG

Chevron’s “Demonize Donziger” Strategy
&KHYURQRSHQO\DGPLWWHGLWVJRDOZLWKWKH5,&2WULDOZDV³WRGHPRQL]H'RQ]LJHU´DQGDWWDFNDGYHUVDU\
FRXQVHOWRHYDGHSD\LQJLWVHQRUPRXVOLDELOLW\WRWKHSHRSOHRI(FXDGRUZKLFKDWWKHWLPHRIWKLVZULWLQJ
KDVULVHQWRELOOLRQ*LYHQWKHVXFFHVVRIWKHOHJDOWHDPIRUWKHYLOODJHUVDJDLQVW&KHYURQLQWKH(FXDGRU
WULDO LW LV FOHDU WKDW FRPSDQ\ UHJDUGHG 'RQ]LJHU DV XQLTXHO\ GDQJHURXV KH ZDV VSLHG RQ IRU ZHHNV LQ
0DQKDWWDQE\VL[DJHQWVKLUHGE\WKHFRUSRUDWHHVSLRQDJHILUP.UROOWRZKRP&KHYURQSDLGDWOHDVW
PLOOLRQWRSUHSDUHWRUHSRUWVRQ'RQ]LJHU7KLVZDVDOVRWKHILUPWKDWIRXQGWKHFRUUXSWZLWQHVV*XHUUD
LQ(FXDGRUDQGSDLGKLPLQFDVKRXWRIDEDFNSDFNWRKROGKLPRYHUXQWLOKHVWUXFNDPRUHOXFUDWLYH
ORQJWHUPGHDOZLWK&KHYURQ¶VODZ\HUVLQWKH86-XGJH.DSODQZKROHKHDUWHGO\HPEUDFHGWKH&KHYURQ
GHPRQL]DWLRQFDPSDLJQDJDLQVW'RQ]LJHUDQG²DVVKRZQLQWKLV5HSRUWLQFOXGLQJPRVWGLUHFWO\WKURXJK
WKHMXGJH¶VRZQZRUGVVSRNHQIURPWKHEHQFK²GHOLJKWHGLQWDXQWLQJ'RQ]LJHUDQGKLVODZ\HUVWKURXJKRXW
WKHFDVH'XULQJRQHKHDULQJLQWKHRSHQLQJGD\VRIWKHFDVHEHIRUHDQ\HYLGHQFHZDVSUHVHQWHG.DSODQ
LQYHLJKHG

         7KHLPDJLQDWLRQRI$PHULFDQODZ\HUVLVMXVWZLWKRXWSDUDOOHOLQWKHZRUOG«>:@HXVHGWR
         GRDORWRIRWKHUWKLQJV1RZZHFXUHSHRSOHDQGNLOOWKHPZLWKLQWHUURJDWRULHV,W¶VDVDG
         SDVV%XWWKDW¶VZKHUHZHDUH$QG0U'RQ]LJHULVWU\LQJWREHFRPHWKHQH[WELJWKLQJLQ
         IL[LQJWKHEDODQFHRISD\PHQWVGHILFLW,JRWLWIURPWKHEHJLQQLQJ«

7KLVUHSRUWPDNHVFOHDUWKDWWKHDFWXDO³UDFNHWHHU´LQWKLVPDWWHULVQRWWKH(FXDGRULDQYLOODJHUVZKRKDYH
VXIIHUHGVRDW&KHYURQ¶VKDQGVQRU'RQ]LJHUDQGRWKHUKXPDQULJKWVODZ\HUVZKRIRU\HDUVKDYHIRXJKW
YDOLDQWO\IRUWKHLUFOLHQWV5DWKHULWLVWKHRLOFRPSDQ\WKDWKDVUHIXVHGWRFRPSO\ZLWKWKHUXOHRIODZRU
IXOILOOLWVOHJDODQGPRUDOUHVSRQVLELOLWLHVWRWKHWKRXVDQGVRISHRSOHLQ(FXDGRUWKDWLWKDUPHG

*LYHQWKDW&KHYURQ¶VSDLGZLWQHVVLQWKH5,&2FDVHDGPLWWHGSHUMXULQJKLPVHOIDQGWKDW-XGJH.DSODQ¶V
KRVWLOLW\WRZDUG'RQ]LJHUKDVQRZEHHQFRPSUHKHQVLYHO\GRFXPHQWHGWKH86FRXUWGHFLVLRQVDUHIDGLQJ
UDSLGO\LQWRREVROHVFHQFH7KH\DUHFROODSVLQJXQGHUWKHZHLJKWRIWKHLURZQLQWHUQDOFRQWUDGLFWLRQVDQG
WKHXQIDLUWULDOSURFHGXUHWKDWSURGXFHGWKHP$OUHDG\&DQDGD¶V6XSUHPH&RXUWKDVXQDQLPRXVO\UHMHFWHG


                                                        
&KHYURQ¶VDWWHPSWVWRXVH-XGJH.DSODQ¶V³IDFWV´WRVKXWGRZQWKHMXGJPHQWHQIRUFHPHQWSURFHVV%UD]LO¶V
FRXUWVDOVRKDYHUHMHFWHG&KHYURQ¶VVLPLODUUHTXHVWLQWKDWFRXQWU\

Chevron’s Corrupt Witness: “Money Talks, But Gold Screams”
$WWKHYHU\KHDUWRI&KHYURQ¶V5,&2DWWDFNLVWKHFRUUXSW&KHYURQZLWQHVV$OEHUWR*XHUUD$VLQGLFDWHG
&KHYURQSDLG*XHUUDDWOHDVWPLOOLRQLQFDVKDQGEHQHILWVDQGFRDFKHGKLPIRUZHHNVEHIRUHKHWHVWLILHG
7KHUHLVOLWWOHTXHVWLRQEXWWKDWHYHQWRGD\\HDUVVLQFHKHKDVSHUIRUPHGDQ\VHUYLFHVIRU&KHYURQ*XHUUD
UHPDLQV D ³NHSW PDQ´ SDLG VLJQLILFDQW VXPV RI PRQH\ E\ WKHFRPSDQ\ PHUHO\ WR NHHS TXLHWDERXWWKH
IDOVLW\DQGLOOHJDOSURFXUHPHQWRIKLVWHVWLPRQ\7KHRULJLQDOFRQWUDFW²SURPLVLQJYDOXHWKDWKDVUHDFKHG
LQH[FHVVRIPLOOLRQ²FRQVWLWXWHGDQHQRUPRXVZLQGIDOOE\DQ\PHDVXUHEXWHVSHFLDOO\VRJLYHQWKDW
*XHUUDWHVWLILHGWKDWXQWLO&KHYURQDQG.UROOVKRZHGXSDWKLVGRRUKHKDGQRVDYLQJVDQGZDVPDNLQJ
RQO\SHUPRQWK$V*XHUUDZDVQHJRWLDWLQJZLWK&KHYURQKHZDVFDXJKWRQWDSHVD\LQJ³0RQH\
WDONVEXWJROGVFUHDPV´&KHYURQ¶VH[RUELWDQWSD\PHQWVWR*XHUUDDOVRYLRODWHGYDULRXVIHGHUDOODZVDV
ZHH[SODLQEHORZ

*XHUUD¶VUHVXOWLQJWHVWLPRQ\SURYLGHG-XGJH.DSODQWKHEDVLVIRUWZRRIKLVHUURQHRXVILQGLQJVWKDWDUH
FHQWUDOWRWKHFRPSDQ\¶VSXEOLFUHODWLRQVDQGOHJDOFDPSDLJQVWRFRYHULWVWUDFNVLQ(FXDGRU)LUVWEDVHG
RQ*XHUUD¶VWHVWLPRQ\-XGJH.DSODQHUURQHRXVO\IRXQGWKDW'RQ]LJHUEULEHGWKHWULDOMXGJH6HFRQG-XGJH
.DSODQHUURQHRXVO\IRXQGWKDWODZ\HUVIRUWKHYLOODJHUVOHGE\'RQ]LJHUDUUDQJHGIRUWKH³JKRVWZULWLQJ´RI
WKHWULDOFRXUWMXGJPHQW,WLVQRZFOHDUWKDW*XHUUDOLHGRQWKHVWDQGDERXWERWKWKHEULEHU\DQGJKRVWZULWLQJ
DOOHJDWLRQV²OLHVGHILQLWLYHO\SURYHQDIWHUWKHFORVHRIWKH5,&2FDVHE\VFLHQWLILFIRUHQVLFDQDO\VLVDQG
DGPLVVLRQVXQGHURDWKIURPWKHZLWQHVVKLPVHOILQDVHSDUDWHDUELWUDWLRQSURFHHGLQJ*LYHQWKHHYLGHQFHRI
FRUUXSWLRQVXEWHUIXJHDQGIDEULFDWLRQRIHYLGHQFHE\&KHYURQODZ\HUVDQGWKHFRPSDQ\¶VVWDUZLWQHVVLW
LVWUXO\VKRFNLQJWKDW86IHGHUDOFRXUWVKDYHEHHQZLOOLQJWRWXUQDEOLQGH\HWRLWDOOLQWKHLUUXOLQJVLQWKH
&KHYURQY'RQ]LJHUFDVHV

,WLVFOHDUIURPWKHIDFWXDOUHVSRQVHVEHORZWKDWWKHYLOODJHUV²ZKROLYHLQURXJKO\LQGLJHQRXVDQGIDUPHU
FRPPXQLWLHVLQ(FXDGRU¶VUDLQIRUHVW²QRWRQO\KDYHEHHQYLFWLPL]HGIRUGHFDGHVE\&KHYURQ¶VGXPSLQJ
RIWR[LFRLOZDVWHRQWRWKHLUDQFHVWUDOODQGVEXWKDYHEHHQGRXEO\YLFWLPL]HGE\WKHIDFW-XGJH.DSODQDQG
WKH6HFRQG&LUFXLWDOORZHG&KHYURQWRXVHWKHHQRUPRXVSRZHURIWKHIHGHUDOMXGLFLDU\ WRGHIDPHWKHLU
DFFRXQWDELOLW\FDPSDLJQDQGLPPXQL]HD³IDYRULWHVRQ´PXOWLQDWLRQDOIURPWKHFRQVHTXHQFHVRILWVFULPHV
DQGIUDXG$SDUWIURPWKHPDQ\IODJUDQWSUREOHPVZLWK-XGJH.DSODQ¶VIDFW³ILQGLQJV´WKDWDUHH[SODLQHG
LQGHWDLOEHORZWKHUHDUHQXPHURXV OHJDOUHDVRQVZK\WKH6HFRQG&LUFXLWHUUHGLQLWVDIILUPDQFHRI KLV
IODZHGUXOLQJ7KHVHHUURUV²ZKLFKGHPRQVWUDWHWKDWWKH5,&2FDVHKDGQROHJDOEDVLVKDYHEHHQDPSO\
GRFXPHQWHGLQOHJDOEULHIVDYDLODEOHKHUHDQGKHUHDQGLQRWKHUPDWHULDOVZKHUH&KHYURQ¶VYDULRXVFODLPV
KDYH EHHQ UHEXWWHG E\ 'RQ]LJHU DQG RWKHUV 6HH WKLV GHWDLOHG DUWLFOH LQ D OHJDO SXEOLFDWLRQ DQG WKLV
+XIILQJWRQ3RVWDUWLFOH7KLV5HSRUWIRFXVHVWRKRZ-XGJH.DSODQDQGWKH6HFRQG&LUFXLWGLVWRUWHGWKH
XQGHUO\LQJIDFWVRIWKHFDVHLQRUGHUWRWDUJHW'RQ]LJHU

Judge Kaplan’s Favoritism And Bias
(YLGHQFHRI.DSODQ¶VGLVWXUELQJDQGHYHQUDFLVWFRPPHQWVWRZDUGWKH(FXDGRULDQYLOODJHUVKLVDQJHUDW
WKHYLOODJHUVIRUVXLQJ&KHYURQKLVUHIXVDOWRKHDUNH\HYLGHQFHDERXW&KHYURQ¶VFRQWDPLQDWLRQDQGIUDXG
KLVUHIXVDOWROHW'RQ]LJHUDQGRWKHUVWHOOWKHLUVWRU\LQRSHQFRXUWDQGKLVPDQ\SHUSOH[LQJDQGHYHQLOOHJDO
UXOLQJVZHUHDOOGHVLJQHGWRLQIOLFWPD[LPXPKDUPRQWKHYLOODJHUVDQGWKHLUMXGJPHQW 7KHXQSOHDVDQW
GHWDLOV RI -XGJH .DSODQ¶V EHKDYLRU GXULQJ WKH WULDO KDYH EHHQ GRFXPHQWHG DW JUHDWHU OHQJWK HOVHZKHUH
PRVWO\LQOHJDOEULHIVVHHNLQJKLVUHFXVDOVHHKHUHIRURQHH[DPSOH:HEULHIO\VXPPDUL]HVRPHRIWKH


                                                       
SUREOHPV VR WKH UHDGHU FDQ XQGHUVWDQG WKH DFWXDO FRQWH[W LQ ZKLFK WKH IDOVH DQG GLVWRUWHG ILQGLQJV
GRFXPHQWHGLQWKLVUHSRUWZHUHPDGH

%HIRUH -XGJH .DSODQ HYHQ KHOG DQ HYLGHQWLDU\ KHDULQJ PXFK OHVV D WULDO KH MXPSHG RQ &KHYURQ¶V
EDQGZDJRQWRWXUQ'RQ]LJHULQWRD³ZKLSSLQJER\´WRGLVWUDFWIURPWKHFRPSDQ\¶VZURQJGRLQJ+HFDOOHG
'RQ]LJHU WKH ³PDVWHUPLQG´ RI D OLWLJDWLRQ H[WRUWLRQ HIIRUW DJDLQVW &KHYURQ LQ (FXDGRU +H DFFHSWHG
&KHYURQ¶V QRWLRQ WKDW WKH HQWLUH (FXDGRU FDVH ZDV ³VKDP´ OLWLJDWLRQ +H UHSHDWHGO\ FKDUDFWHUL]HG WKH
YLOODJHUVDVWKH³VRFDOOHG´SODLQWLIIVUHIXVLQJWRDFNQRZOHGJHWKHLUEDVLFKXPDQLW\-XGJH.DSODQDOVR
VDLG'RQ]LJHUSODQQHGWRXVHWKHFDVH³WREHWKHQH[WELJWKLQJWRIL[WKHEDODQFHRISD\PHQWVGHILFLW´RI
WKH8QLWHG6WDWHV³,JRWLWIURPWKHEHJLQQLQJ´-XGJH.DSODQVDLGLQRSHQFRXUWLQUHIHUHQFHWR'RQ]LJHU¶V
VXSSRVHGJUHHG*UHHGLVDKDUGODEHOWRSLQRQVRPHRQHZKRVHHQWLUHFDUHHUKDVEHHQGHGLFDWHGWRZRUN
RQRQEHKDOIRIWKHLQGLJHQWFULPLQDOGHIHQGDQWVDQGKXPDQULJKWVYLFWLPV$WDQRWKHUSRLQW-XGJH.DSODQ
FDOOHGWKHOLWLJDWLRQD³JDPH´DQGVDLG³WKHQDPHRIWKHJDPHLV«WRSHUVXDGH&KHYURQWRFRPHXSZLWK
VRPHPRQH\´-XGJH.DSODQZKRDPDVVHGDSHUVRQDOIRUWXQHDVDFRUSRUDWHGHIHQVHODZ\HUEHIRUHWDNLQJ
WKH EHQFK VHHPHG WR WDNH RIIHQVH DW WKH YHU\ LGHD RI LPSRYHULVKHG LQGLJHQRXV QDWLRQDOLWLHV FROOHFWLQJ
VLJQLILFDQWGDPDJHVIURPDODUJH$PHULFDQRLOFRPSDQ\

Judge Kaplan’s Harassment of Donziger
,QZKDWDSSHDUVWREHDQXQSUHFHGHQWHGPRYHLQWKHKLVWRU\RI86MXULVSUXGHQFH-XGJH.DSODQRUGHUHG
'RQ]LJHUWRWXUQRYHUKLVHQWLUHFRQILGHQWLDOFDVHILOHWR&KHYURQWKDWZDVDFFXPXODWHGRYHU\HDUVRI
OLWLJDWLRQ-XGJH.DSODQEDVHGWKHGHFLVLRQRQ³ORFDOUXOH´W\SLFDOO\UHIHUHQFHGDVDJXLGHOLQHIRUGLVFRYHU\
SUDFWLFHUHTXLULQJWKHILOLQJRIDSULYLOHJHORJDWWKHVDPHWLPHDVDPRWLRQWRTXDVKDVXESRHQDDQGQHYHU
EHIRUHXVHGWRLPSRVHGUDFRQLDQSHQDOWLHVRIWKHVRUWLPSRVHGRQ'RQ]LJHU-XGJH.DSODQWULHGWRMXVWLI\
WKLV PRYH E\ FKDUDFWHUL]LQJ 'RQ]LJHU DV ³VRPH VRUW RI 35 JX\´ UDWKHU WKDQ D ODZ\HU +H WKHQ IRUFHG
'RQ]LJHUWRVLWIRUDUHFRUGEUHDNLQJGD\VRIODUJHO\KDUDVVLQJGHSRVLWLRQVFRQGXFWHGE\DODUJHWHDPRI
&KHYURQODZ\HUVZKHQWKHIHGHUDOUXOHVQRUPDOO\OLPLWGHSRVLWLRQVWRRQHGD\-XGJH.DSODQ¶VGHFLVLRQV
HVVHQWLDOO\ EOHZ XS WKH VDFUHG DWWRUQH\FOLHQW SULYLOHJH DV KHOG E\ WKH DIIHFWHG FRPPXQLWLHV ,Q WKH
PHDQWLPH -XGJH .DSODQ WUHDWHG DVLURQFODG WKHVDPH SULYLOHJHVDVDSSOLHG WR &KHYURQ DQG LWV ODZ\HUV
WKHUHE\SUHYHQWLQJWKHOHJDOWHDPIURPWKHYLOODJHUVIURPREWDLQLQJWKHFRPSDQ\¶VLQWHUQDOGRFXPHQWVDQG
FUHDWLQJDFRPSOHWHO\RQHVLGHGSOD\LQJILHOGLQIDYRURI&KHYURQIURPWKHRXWVHW-XGJH.DSODQWKHQZHQW
RXW RI KLV ZD\ WR GHIDPH 'RQ]LJHU E\ VSHFXODWLQJ LQ D ZULWWHQ SUHWULDO GHFLVLRQ DJDLQ EHIRUH DQ\
HYLGHQWLDU\KHDULQJWKDWKHPLJKWIDFH³FULPLQDOH[SRVXUH´IRUKLVZRUNRQWKH(FXDGRUFDVH²DVWDWHPHQW
QRWRQO\SDWHQWO\IDOVHEXWDOVRDFOHDUHIIRUWWRVSRRN'RQ]LJHU¶VFOLHQWVDQGVXSSRUWHUVLQWRDEDQGRQLQJ
KLP-XGJH.DSODQDOVRHQFRXUDJHG&KHYURQWRILOHKXQGUHGVRIIULYRORXVPRWLRQVWRVTXHH]HWKHUHVRXUFHV
RI'RQ]LJHU¶VOHJDOWHDPZKLFKXOWLPDWHO\FDXVHG'RQ]LJHU¶VRZQODZ\HUWRZLWKGUDZIURPWKHFDVHDQG
DFFXVH.DSODQ RI OHWWLQJ LW GHJHQHUDWHLQWRWKH³'LFNHQVLDQ IDUFH´ GHVFULEHG DERYH )RU D IXOO FRS\ RI
.HNHU¶VKLJKO\XQXVXDOSXEOLFFRQGHPQDWLRQRIDVLWWLQJIHGHUDOMXGJHVHHKHUH

Judge Kaplan’s Illegal Worldwide “Injunction”
'HVSHUDWHWRSURWHFW&KHYURQDQGLPSRVHFRQWURORYHUWKH(FXDGRUOLWLJDWLRQIURPKLV0DQKDWWDQFRXUWURRP
-XGJH.DSODQZLWKLQPHUHGD\VRIWKHILOLQJRIWKH5,&2FDVHLVVXHGDQLPSRUWDQWUXOLQJLQIDYRURIWKH
FRPSDQ\WKDWZDVGHHPHGLOOHJDOHYHQE\86FRXUWV:LWKRXWILUVWDOORZLQJ'RQ]LJHUDQGWKHYLOODJHUV
WLPH WR KLUH FRXQVHO WR UHVSRQG WR &KHYURQ¶V SDJH ODZVXLW DQG WKRXVDQGV RI SXUSRUWHGO\ UHOHYDQW
H[KLELWV PXFK OHVV WR SUHVHQW HYLGHQFH -XGJH .DSODQ LVVXHG DQ XQSUHFHGHQWHG LQMXQFWLRQ DJDLQVW
HQIRUFHPHQWRIWKH(FXDGRUMXGJPHQWDQ\ZKHUHLQWKHZRUOG,QHVVHQFH-XGJH.DSODQWULHGWRGLFWDWHIURP
KLV 0DQKDWWDQ FRXUWURRP KRZ HYHU\ MXGJH LQ HYHU\ FRXQWU\ VKRXOG UXOH UHJDUGLQJ HQIRUFHPHQW RI WKH


                                                       
(FXDGRUMXGJPHQWVKRXOGVXFKHQIRUFHPHQWDFWLRQVEHILOHGDQGQRQHKDGEHHQDWWKHWLPHRIWKLVUXOLQJ
6XFKDUXOLQJKDGQHYHUEHIRUHLVVXHGIURPDQ\FRXUWLQWKHKLVWRU\RIWKH8QLWHG6WDWHV,QIDFWQRMXGJH
IURPDQ\FRXQWU\LQFOXGLQJMXGJHVIURPDXWKRULWDULDQDQGHYHQWRWDOLWDULDQUHJLPHVKDVHYHUWULHGWRHQJDJH
LQVXFKDUURJDQWDQGLPSHULRXVEHKDYLRUIURPWKHEHQFK2QHPLJKWLPDJLQH-XGJH.DSODQ¶VUHDFWLRQLIDQ
(FXDGRUFRXUWWULHGWRRUGHU86FRXUWVWRUXOHDFHUWDLQZD\RQDQHQIRUFHPHQWDFWLRQ

RICO Trial: The Dickensian Farce
$W WKH VXEVHTXHQW 5,&2 WULDO &KHYURQ DQG -XGJH .DSODQ WULHG WR DFFRPSOLVK WKH VDPH WKLQJ WKDW KDG
DOUHDG\ EHHQ UHYHUVHG RQ DSSHDO²LOOHJDOO\ EORFNLQJ HQIRUFHPHQW RI WKH (FXDGRU MXGJPHQW 'XULQJ WKH
5,&2SURFHHGLQJZKLFKXOWLPDWHO\ZDVPRUHDWKHDWULFDOSUHVHQWDWLRQFKRUHRJUDSKHGE\&KHYURQODZ\HUV
WKDQDUHDOWULDOZKHUHERWKVLGHVFRXOGSUHVHQWHYLGHQFH-XGJH.DSODQGHQLHG'RQ]LJHUDQGKLVFOLHQWVD
MXU\RILPSDUWLDOIDFWILQGHUV+HWKHQUHIXVHGWRDOORZWKHPWRSUHVHQWHYLGHQFHRI&KHYURQ¶VWR[LFGXPSLQJ
DQGIUDXGLQ(FXDGRU+HWKUHDWHQHG'RQ]LJHUDQGKLVWHDPZLWKFRQWHPSWLIWKH\XWWHUHGDQ\WKLQJDERXW
&KHYURQ¶V HQYLURQPHQWDO FRQWDPLQDWLRQ LQ FRXUW²HYHQ WKRXJK DV PHQWLRQHG WKH SUHVHQWDWLRQ RI WKDW
HYLGHQFHZDVDEVROXWHO\YLWDOIRU'RQ]LJHUDQGKLVFOLHQWVWREHDEOHWRH[SODLQWKHFRQWH[WIRUFRPPHQWV
IRXQG E\ -XGJH .DSODQ WR EH SDUW RI WKH VXSSRVHGO\ ³H[WRUWLRQDWH´ 5,&2 FRQVSLUDF\ 7KH MXGJH DOVR
DOORZHG &KHYURQ WR XVH VHFUHW ZLWQHVVHV ZKRVH LGHQWLWLHV ZHUH KLGGHQ IURP 'RQ]LJHU DQG KLV FOLHQWV
)LQDOO\DVPHQWLRQHG-XGJH.DSODQKHDUWLO\DFFHSWHGWKHIDOVHHYLGHQFHIURP&KHYURQ¶VFRUUXSWZLWQHVV
*XHUUDDERXWWKHEULEHDQGJKRVWZULWLQJWKDWQHYHURFFXUUHG7KLVKDSSHQHGDIWHUKHDOORZHG&KHYURQWR
SD\ *XHUUD H[RUELWDQW VXPV RI PRQH\ DOO LQ YLRODWLRQ RI IHGHUDO ODZ WKDW SURKLELWV SD\PHQWV WR IDFW
ZLWQHVVHV7RKHDSLQVXOWXSRQLQMXU\LWODWHUWXUQHGRXWWKDWGXULQJWKHWULDO.DSODQKLGWKHIDFWKHKHOG
LQYHVWPHQWVLQ&KHYURQDWWKHVDPHWLPHWKHUHZDVPRWLRQVSHQGLQJWRUHFXVHKLPIRUELDVLQIDYRURIWKH
RLOFRPSDQ\  7R EH FOHDU WKLV LV RQO\ D SDUWLDO VXPPDU\ RI WKH PDQ\ DEXVHV WKDWWRRN SODFHLQ -XGJH
.DSODQ¶VFRXUWURRP

The Role of Chevron’s Law Firm In Orchestrating Corruption
&KHYURQ¶VPDLQODZILUPLQWKH5,&2FDVH*LEVRQ'XQQ	&UXWFKHU//3LVQRWRULRXVIRULWVZLOOLQJQHVV
WRFURVVHWKLFDOOLQHVLQVHUYLFHRILWVFRUSRUDWHGHIHQGDQWV2QH86IHGHUDOFRXUWGHVFULEHGWKHILUPDV
EHLQJ³SHUPHDWH>G@´E\D³FXOWXUH>WKDW@SURPRWH>V@REVWUXFWLRQJDPHVPDQVKLSDQGIODJUDQWGLVUHJDUG>IRU
WKHODZ@´$QRWKHUFRXUW²WKH6XSUHPH&RXUWRI0RQWDQD²ZDVPRUHEOXQWFDOOLQJ*LEVRQ'XQQ¶VWDFWLFV
RXWULJKW³OHJDOWKXJJHU\´*LEVRQ'XQQFOHDUO\EURXJKWWKHVH³VNLOOV´WREHDUIRU&KHYURQLQWKH5,&2
FDVH ZKHQ IRU H[DPSOH LWV ODZ\HUV FRDFKHG *XHUUD IRU ZHHNV WR VKRUH XS KLV REYLRXVO\ XQWUXWKIXO
WHVWLPRQ\/HGE\5DQG\0DVWURZKRELOOHG&KHYURQDWSHUKRXUDQG$YL:HLW]PDQWKH*LEVRQ
'XQQ WHDP LV XQDSRORJHWLF DERXW RIIHULQJ VHUYLFHV DV GHVFULEHG LQ WKHLU RZQ PDUNHWLQJ PDWHULDOV DV
³OLIHERDWODZ\HUV´WR³UHVFXH´KLJKSURILOHFRUSRUDWHFOLHQWVIURPOLDELOLW\E\³WXUQLQJWRWKHWDEOHV´DJDLQVW
FRUSRUDWH FULWLFV WKURXJK DFFXVDWLRQV RI ³IUDXG´ RU RWKHU ZURQJGRLQJ ,Q IDFW *LEVRQ 'XQQ KDV D ORQJ
KLVWRU\RIEULQJLQJKDUDVVLQJODZVXLWVDJDLQVWSHUVRQVZKRKDYHWDUJHWHGLWVGHHSSRFNHWHGFOLHQWV7KUHH
WLPHVLQWKH(FXDGRUFDVHWKH*LEVRQ'XQQILUPZDVVDQFWLRQHGRUFULWLFL]HGE\MXGJHVIRUXVLQJOLWLJDWLRQV
WRKDUDVVVXSSRUWHUVRIWKHYLOODJHUVRUYLRODWHWKHLU)LUVW$PHQGPHQWULJKWV7DUJHWVLQFOXGHGHQYLURQPHQWDO
JURXSVOLNH$PD]RQ:DWFKEORJJHUVMRXUQDOLVWVFRQVXOWDQWVDQGHYHQDGRFXPHQWDU\ILOPPDNHU




     (	-*DOOR:LQHU\Y(QFDQD(QHUJ\6HUYLFHV,QF1R&9):/('&DO-XO\
       

     6HOW]HUY0RUWRQ3G0RQW


                                                       
Detail of the 12 False or Distorted Findings by U.S. Courts
False Finding #1: The Plaintiffs “Ghostwrote” the Ecuador Environmental Judgment
$SDUWIURP-XGJH.DSODQ$OEHUWR*XHUUDPLJKWEHWKHPRVWLPSRUWDQWQDPHWRUHPHPEHULQWKHXQIRUWXQDWH
VDJDRI&KHYURQ¶V5,&2FDVH+HLVWKHDGPLWWHGO\FRUUXSWZLWQHVVSDLGE\DWOHDVWPLOOLRQE\&KHYURQ
RQZKRVHWHVWLPRQ\VWDQGVWKHHQWLUH³JKRVWZULWLQJ´FODLP*XHUUDQRWRQO\DGPLWWHGKHOLHGGXULQJWKH
5,&2FDVHDERXWNH\SDUWVRIWKLVH[SORVLYHLVVXHEXWDIRUHQVLFUHSRUWGHILQLWHO\DQGVFLHQWLILFDOO\SURYHV
KH OLHG ,Q RWKHU ZRUGV *XHUUD¶V WHVWLPRQ\ DERXW JKRVWZULWLQJ KDV EHHQ FRPSOHWHO\ VFLHQWLILFDOO\ DQG
LQGLVSXWDEO\GHEXQNHG<HWWKH6HFRQG&LUFXLWHQGRUVHGWKHIDOVHILQGLQJDERXWJKRVWZULWLQJZLWKRXWHYHQ
FRQVLGHULQJWKHHYLGHQFHWKDWGHVWUR\VLWVHQWLUHIDFWXDOSUHGLFDWH
           +RZ&KHYURQ%ULEHG$:LWQHVV7R/LH
:LWKUHJDUGWRJKRVWZULWLQJ*XHUUDWHVWLILHGWKDW'RQ]LJHU RYHUVDZDQDUUDQJHPHQWZKHUH DEULEH ZDV
SURPLVHG WR WKH (FXDGRU WULDO MXGJH LQ H[FKDQJH EHLQJ DEOH WR ZULWH WKH MXGJPHQW 7KLV LV WKH FHQWUDO
FRPSRQHQWRI&KHYURQ¶V5,&2FDVH&KHYURQSURYLGHGQRRWKHUZLWQHVVRWKHUWKDQ*XHUUDRUDQ\RWKHU
GLUHFWHYLGHQFHWRFRUURERUDWHKLVFODLP$GLJLWDOIRUHQVLFDQDO\VLVRIWKHKDUGGULYHRIWKH(FXDGRULDQWULDO
MXGJH¶VRIILFHFRPSXWHUVKRZHGVFLHQWLILFDOO\WKDWWKHMXGJPHQWDJDLQVW&KHYURQZDVQRW³JKRVWZULWWHQ´
E\WKHSODLQWLIIVDQGJLYHQWRWKHMXGJHRQDIODVKGULYHDV*XHUUDFODLPHG5DWKHUWKHIRUHQVLFDQDO\VLV
GHPRQVWUDWHGWKDWWKHWULDOMXGJHZURWHWKHMXGJPHQWRQKLVRIILFHFRPSXWHULQFUHPHQWDOO\RYHUWKHFRXUVH
RIWKUHHPRQWKVDQGLQIDFWVDYHGWKH:RUGGRFXPHQWWKDWEHFDPHWKHMXGJPHQWPRUHWKDQWLPHVEHIRUH
LVVXLQJLW$GGLWLRQDOO\HYHQWKRXJK*XHUUD¶VFUHGLELOLW\ZDVDOUHDG\VKRWKHVKRFNLQJO\DGPLWWHGLQD
UHODWHGDUELWUDWLRQSURFHHGLQJWKDWKHOLHGDERXWNH\LVVXHVLQKLVWHVWLPRQ\LQWKH5,&2FDVH(TXDOO\DV
VKRFNLQJQRQHRIWKHVHGHYHORSPHQWV²ZKLFKUHQGHUWKH&KHYURQ.DSODQIDOVHQDUUDWLYHDQXOOLW\²ZDV
HYHQFRQVLGHUHGE\WKH6HFRQG&LUFXLWSDQHOEHIRUHLVVXLQJLWVRSLQLRQ)RUDGLVFXVVLRQRIWKHIRUHQVLF
UHSRUWDQGWRUHDGWKHUHSRUWLWVHOIVHHKHUH
7KH6HFRQG&LUFXLW¶VWHFKQLFDOEDVLVIRUUHIXVLQJWRFRQVLGHUWKLVGHYDVWDWLQJQHZHYLGHQFHDERXW*XHUUD¶V
SHUMXU\LVWKDWLWFDPH³WRRODWH´DQGWKXVZDVQRWSDUWRIWKHRIILFLDOUHFRUGRIWKH5,&2FDVHWKDWLWZDV
UHYLHZLQJ 7KLV SRVLWLRQ LV QRWKLQJ OHVV WKDQ .DINDHVTXH HVSHFLDOO\ EHFDXVH 'RQ]LJHU¶V DWWRUQH\V GLG
SUHVHQWWKLVQHZHYLGHQFHWRWKH6HFRQG&LUFXLWLQWLPHO\IDVKLRQLQVXSSOHPHQWDOEULHILQJDVDOORZHGE\
WKHIHGHUDOUXOHV7KH6HFRQG&LUFXLWXQTXHVWLRQDEO\KDGWKHGLVFUHWLRQWRWDNHWKLVQHZDQGKLJKO\SUREDWLYH
QHZHYLGHQFHLQWRDFFRXQW7KHIDFWWKDWLVFKRVHQRWWRGHVSLWHWKHJDPHFKDQJLQJQDWXUHRIWKHHYLGHQFH
DQGWKHHQRUPRXVVWDNHVLQYROYHG²DPRQJRWKHULPSOLFDWLRQVWKHKHDOWKDQGHYHQVXUYLYDORIGR]HQVRI
LQGLJHQRXVDQGIDUPHUFRPPXQLWLHVLQWKHUDLQIRUHVW²LVXQFRQVFLRQDEOH,WUHIOHFWVDSROLWLFDOGHFLVLRQWR
SURWHFW-XGJH.DSODQDQG&KHYURQDQGMRLQLQWKHVFULSWHG³GHPRQL]>DWLRQ@´RI'RQ]LJHU
0XFKRIWKHQHZHYLGHQFHGLVPDQWOLQJWKHIDOVH³EULEHU\´DQG³JKRVWZULWLQJ´ILQGLQJVHPHUJHVIURPWKH
LQWHUQDWLRQDOLQYHVWPHQWWUHDW\DUELWUDWLRQGLVSXWH³WKH$UELWUDWLRQ´EHWZHHQ&KHYURQDQGWKH5HSXEOLFRI
(FXDGRU7KLVHYLGHQFHLVSRZHUIXOO\VHWIRUWKLQWKHEULHIVDQGWHVWLPRQ\HPHUJLQJIURPWKDWFDVHZKLFK
ZDVLQLWLDWHGE\&KHYURQLQDVDZD\WRFUHDWHOHYHUDJHWRSUHVVXUH(FXDGRU¶VH[HFXWLYHEUDQFKWR
IRUFHDGLVPLVVDORIWKHXQGHUO\LQJHQYLURQPHQWDOFODLPV7KHHYLGHQFHLVDOVRDYDLODEOHLQVXPPDULHVRI
WKHVDPHSURYLGHGE\'RQ]LJHU¶VFRXQVHO'HHSDN*XSWDWRWKH6HFRQG&LUFXLW:KLOHWKH³EULEHU\´DQG




     )RUIXUWKHUFRQWH[WRQWKHIXQGDPHQWDOSUREOHPVZLWKWKHDUELWUDWLRQSURFHHGLQJDQGKRZ&KHYURQXQHWKLFDOO\
       WULHGWRXVHLWDVOHYHUDJHDJDLQVWWKHUDLQIRUHVWYLOODJHUVVHHWKLVEORJSRVW


                                                       
³JKRVWZULWLQJ´ FODLPV DUH WKRURXJKO\ GHEXQNHG LQ WKRVH SXEOLF PDWHULDOV JLYHQ WKHLU LPSRUWDQFH ZH
VXPPDUL]HWKHPEHORZLQIXUWKHUGHWDLO
        %DFNJURXQGRQ&KHYURQ¶V)DOVH1DUUDWLYH
&KHYURQ ODXQFKHGLWVUHWDOLDWRU\ 5,&2 OLWLJDWLRQ EDVHG RQDOOHJDWLRQV RI SURFHGXUDO LUUHJXODULWLHVLQWKH
(FXDGRU WULDO HYHQ WKRXJK WKRVH DOOHJDWLRQV DOUHDG\ KDG EHHQ UHMHFWHG E\ (FXDGRU¶V FRXUWV %XW ZKLOH
&KHYURQZDQWHGWKHVHDOOHJDWLRQVLQ-XGJH.DSODQ¶VFRXUWZKHUHLWFRXOGH[SHFWDIULHQGO\UHFHSWLRQIRU
SURFHGXUDOUHDVRQVLWFRXOGQ¶WDYRLGDOVRSUHVHQWLQJWKHPLQWKH(FXDGRUWULDO7KLVVRRQOHGWRWURXEOHIRU
&KHYURQ EHFDXVH LW JDYH (FXDGRULDQ FRXUWV²WKH UHDO DXWKRULWLHV RQ ZKDW LV DQG LVQ¶W DOORZHG XQGHU
(FXDGRULDQODZDQGSURFHGXUH²WKHFKDQFHWRFRQVLGHU&KHYURQ¶VFODLPVDQGJLYHQWKHLUODFNRIUHDOEDVLV
WR UHMHFW WKHP ,Q  WKH (FXDGRU WULDO FRXUW IRXQG WKDW WKHUH ZHUH ³QR OHJDO JURXQGV ZKDWVRHYHU´
VXSSRUWLQJ &KHYURQ¶V ³IUDXG´ FODLPV ,Q  DQ LQWHUPHGLDWH (FXDGRULDQ DSSHOODWH FRXUW FRQFOXGHG
&KHYURQ¶VDOOHJDWLRQV³JRQRZKHUHZLWKRXWDJRRGGRVHRILPDJLQDWLRQ´$QGLQ(FXDGRU¶V6XSUHPH
&RXUW FRQFOXGHG LQ D SDJH RSLQLRQ WKDW &KHYURQ ³QHYHU GHPRQVWUDWHG IUDXG´ GHVSLWHLWV ³LQFHVVDQW
KDUSLQJLQWKLVUHJDUG´&KHYURQUHFRJQL]HGWKDWIRUHLJQFRXUWVWKDWPLJKWEHDVNHGWRHQIRUFHWKHMXGJPHQW
DJDLQVWWKHFRPSDQ\¶VDVVHWVOLNHO\ZRXOGGHIHUWR(FXDGRULDQFRXUWVHVSHFLDOO\JLYHQWKDWWKHFRPSDQ\
KDGDFFHSWHGMXULVGLFWLRQLQ(FXDGRU
7RGHDOZLWKWKLVREVWDFOH&KHYURQZHQWDOOLQZLWKWKH*LEVRQ'XQQ³UHVFXH´SODQ:RUNLQJZLWK*LEVRQ
'XQQODZ\HU0DVWURDQGKLVWHDP&KHYURQQHDWO\PDQXIDFWXUHGH[SORVLYHQHZDOOHJDWLRQVLQVHUYLFHRID
ODUJHUJRDOWRLPSOLFDWHWKHHQWLUH(FXDGRULDQMXGLFLDU\LQZURQJGRLQJLQVWHDGRIMXVWFHUWDLQDVSHFWVRI
KRZ WKH HQYLURQPHQWDO WULDO ZDV FRQGXFWHG 7KH LGHD ZDV WR VR WDUQLVK (FXDGRU¶V MXGLFLDO EUDQFK RI
JRYHUQPHQW²ZKLFKHQFRPSDVVHGWKHVDPHFRXUWV\VWHPWKDW&KHYURQUHSHDWHGO\KDGSUDLVHGZKHQLWZDV
WRLWVWDFWLFDODGYDQWDJH²VXFKWKDWQRHQIRUFLQJFRXUWLQDQ\MXULVGLFWLRQLQWKHZRUOGZRXOGDFFHSWWKH
(FXDGRU WULDO FRXUW MXGJPHQW GHVSLWH WKH RYHUZKHOPLQJ VFLHQWLILF HYLGHQFH RI WKH FRPSDQ\¶V UHFNOHVV
EHKDYLRUDQGWR[LFGXPSLQJRQZKLFKLWZDVEDVHG
&KHYURQPHWLFXORXVO\EXLOWLWVIDOVHQDUUDWLYHDERXWDEULEHDQGJKRVWZULWLQJIURPWKHJURXQGXS)LUVWLW
UHFUXLWHG*XHUUDDQGDJUHHGWRSD\KLPPDVVLYHVXPVRIPRQH\,WWKHQFRDFKHGKLPWRPDQXIDFWXUHWKH
³EULEHU\´DQG³JKRVWZULWLQJ´DOOHJDWLRQVWKDWREVHUYHUVRIWKH5,&2FDVHDUHQRZVRIDPLOLDUZLWK 7KH
DPRXQWV&KHYURQSDLG*XHUUDE\DQ\REMHFWLYHPHDVXUHFDQRQO\EHGHVFULEHGDVDEULEH&KHYURQ¶VJRDO
ZDVWRXVHWKHIDEULFDWHGWHVWLPRQ\WREURDGHQLWVIUDXGQDUUDWLYHIURPSURFHGXUDOFRPSODLQWVDERXWWKH
WULDO²DOORIZKLFKKDGEHHQUHMHFWHGE\(FXDGRU¶VFRXUWV²WRHQFRPSDVVDOOHJDWLRQVDERXWWKHFRXUWLWVHOI
7KHFRPSDQ\¶VLQWHQWLRQZDVWROD\GRZQDEDVLVWRWU\WREHDWEDFNHQIRUFHPHQWHIIRUWVE\WKHYLOODJHUVLQ
IRUHLJQMXULVGLFWLRQV7KHVHHQIRUFHPHQWDFWLRQVZHUHQHFHVVDU\JLYHQWKDW&KHYURQKDGVROGRIIDOORILWV
DVVHWVLQ(FXDGRUIRUFLQJWKHYLOODJHUVWRWU\WRFROOHFWWKHLUMXGJPHQWHOVHZKHUH&KHYURQRIILFLDOVDOVR
EHJDQWRRSHQO\PRFNWKHYLOODJHUVE\DVVHUWLQJWKDWWKHFRPSDQ\ZRXOGQHYHUSD\DQ\MXGJPHQWWKDWPLJKW
LVVXH6RPH&KHYURQODZ\HUVHYHQWDXQWHGWKHYLOODJHUVZLWKWKHWKUHDWRID³OLIHWLPHRIOLWLJDWLRQ´LIWKH\
GLGQRWGURSWKHLUFODLPV
*XHUUD¶VFHQWUDOOLHZDVWRFODLPWKDWWKH(FXDGRULDQOHJDOWHDPSURPLVHGDSD\PHQWRIWRWKH
(FXDGRU WULDO MXGJH WR EH SDLG ZKHQ WKH MXGJPHQW ZDV HQIRUFHG %XW H[WHQVLYH GLVFRYHU\ REWDLQHG E\
&KHYURQ²LQFOXGLQJ DFFHVV WR DOO RI 'RQ]LJHU¶V KDUGGULYHV DQGHPDLOV²SURGXFHG DEVROXWHO\ QR GLUHFW
HYLGHQFHWRFRUURERUDWHDQ\DVSHFWRI*XHUUD¶VEULEHVWRU\7KHUHZDVQRWDVLQJOHHPDLORUWH[WPHVVDJH
IRXQGEHWZHHQ*XHUUDDQGDQ\PHPEHURIWKHOHJDOWHDPIURPWKHYLOODJHUVUHODWHGWRWKHMXGJPHQW*XHUUD
KDGWROG&KHYURQKHHPDLOHGOHDG(FXDGRULDQODZ\HU3DEOR)DMDUGRDERXWWKHGUDIWMXGJPHQWEXW)DMDUGR¶V
QDPHZDVQHYHUIRXQGRQ*XHUUD¶VHPDLOFRQWDFWOLVWDQGQRHPDLOZDVH[FKDQJHGEHWZHHQWKHP7KHUH
ZDV QR UHFRUG RI DQ\ SKRQH FDOO EHWZHHQ *XHUUD DQG DQ\ ODZ\HU IRU WKH (FXDGRULDQV )URP WKH YHU\



                                                      
EHJLQQLQJWKHKROHVLQWKH*XHUUDDOOHJDWLRQVZHUHLPPHQVHDQGRQO\JUHZODUJHURYHUWLPH,WWXUQHGRXW
WKDWQRDPRXQWRI&KHYURQFRDFKLQJRUHYLGHQFHIDEULFDWLRQFRXOGVDOYDJH*XHUUD¶VFUHGLELOLW\
            *XHUUD¶V&ULPLQDO+LVWRU\
*XHUUDFRQIHVVHGWREHLQJDGHHSO\FRUUXSWLQGLYLGXDOHYHQEHIRUH&KHYURQ¶VODZ\HUVHQOLVWHGKLPDVWKHLU
SDLGIRUVWDUZLWQHVV$VDSUDFWLFLQJODZ\HUKHDGPLWWHGSD\LQJFODQGHVWLQHEULEHVRQDWOHDVWRFFDVLRQV
EHIRUHEHFRPLQJDMXGJHRQWKHSURYLQFLDOFRXUWWKDWSUHVLGHGRYHUWKHFDVHDJDLQVW&KHYURQ+LVWHQXUH
SUHVLGLQJRYHUWKHHQYLURQPHQWDOFDVHLQ(FXDGRUZKLFKEHJDQLQODVWHGRQO\VHYHQPRQWKVEHIRUHD
QHZMXGJHWRRNRYHUWKHFDVHDVSDUWRIDQRUPDOURWDWLRQ*XHUUDODWHUZDVNLFNHGRIIWKHFRXUWIRUKLV
FRUUXSWEHKDYLRURQDQRWKHUFDVH
<HDUV ODWHU DV KH ZDV QHJRWLDWLQJ KLV GHDO WR WHVWLI\ IRU &KHYURQ *XHUUD ZDV FDXJKW RQ WDSH WHOOLQJ D
FRPSDQ\UHSUHVHQWDWLYH³0RQH\WDONVEXWJROGVFUHDPV´%HIRUH*XHUUDHYHQXWWHUHGWKHILUVWZRUGXQGHU
RDWKLQWKH5,&2WULDOKLV³EULEH´WHVWLPRQ\DJDLQVW'RQ]LJHUZDVWDLQWHGEHFDXVH&KHYURQLQIODJUDQW
YLRODWLRQRIWKHIHGHUDO$QWL*UDWXLW\6WDWXWHDQGHVWDEOLVKHGUXOHVSDLGKLPKXJHVXPVRIPRQH\7KHODZ
EDUVSD\PHQWVWRIDFWZLWQHVVHVRWKHUWKDQWKHEDUHPLQLPXPWRFRYHUH[SHQVHV%\DQ\REMHFWLYHPHDVXUH
WKHSD\PHQWVDQGEHQHILWV&KHYURQEHVWRZHGRQ*XHUUDDQGKLVIDPLO\FRQVWLWXWHGDEULEH:RUVHLWZDVD
EULEHHQFRXUDJHGE\DMXGJHZKRH[SORLWHGKLVLQKHUHQWSUHVWLJHWRWU\WRIUDPHWKHLOOHJDOSD\PHQWVDV
³SURSHU´E\DUJXLQJWKDW&KHYURQZDVZLWKLQLWVULJKWVWRRSHUDWHD³SULYDWH´ZLWQHVVSURWHFWLRQSURJUDP²
DJDLQDUXOLQJQHYHUEHIRUHVHHQIURPD86FRXUW
&KHYURQWUXO\HQULFKHG*XHUUDZKRKDGQRVDYLQJVDQGZDVPDNLQJRQO\SHUPRQWKSULRUWREHFRPLQJ
DFRPSDQ\ZLWQHVV:KHQ&KHYURQUHSUHVHQWDWLYHVILUVWPDGHFRQWDFWZLWK*XHUUDLQ(FXDGRUWKH\WXUQHG
RYHUWRKLPLQFDVKRXWRIDEDFNSDFNWRHQFRXUDJHKLVLQLWLDOFRRSHUDWLRQ&KHYURQODWHUVKRZHUHG
*XHUUDZLWKEHQHILWVZRUWKRYHUPLOOLRQLPPLJUDWLRQWRWKH8QLWHG6WDWHVDODYLVKPRQWKO\VDODU\D
KRXVHDKRXVLQJDOORZDQFHDFDUKHDOWKLQVXUDQFHLPPLJUDWLRQODZ\HUVIRUKLPVHOIDQGILYHPHPEHUVRI
KLVIDPLO\DQGWKHSD\PHQWRIKLVLQFRPHWD[HV:KHQ'HDQ(UZLQ&KHPHULQVN\DOHDGLQJ86OHJDO
HWKLFV VFKRODU KHDUG RI WKH DUUDQJHPHQW KH ZDV VR RXWUDJHG WKDW KH SURYLGHG WKH (FXDGRULDQV D OHJDO
RSLQLRQSURERQRFRQGHPQLQJZKDW&KHYURQKDGGRQH
            *XHUUD¶V2WKHU&UHGLELOLW\3UREOHPV
$SDUWIURPWKHLOOHJDOLW\RISD\LQJDIDFWZLWQHVVKXJHVXPVIRUWHVWLPRQ\*XHUUDORVWFUHGLELOLW\EHFDXVH
KLV EULEHU\ VWRU\ FKDQJHG UHSHDWHGO\ DV SUHYLRXV YHUVLRQV EHFDPH GLVFUHGLWHG E\ QHZ IDFWV ,Q WKH ILUVW
YHUVLRQRI*XHUUD¶VVWRU\KHFODLPHGWKDW(FXDGRULDQWULDOMXGJH=DPEUDQRPHWKLPDWWKHDLUSRUWLQWKH
FDSLWDOFLW\RI4XLWRDQGJDYHKLPDGUDIWRIWKHMXGJPHQWRQDIODVKGULYHZKLFKKHWKHQGRZQORDGHGLQWR
KLV SHUVRQDOFRPSXWHU WR EH HGLWHG:KHQ &KHYURQLQYHVWLJDWRUV VHDUFKHG *XHUUD¶V FRPSXWHU DQG IODVK
GULYHV DQG IRXQG QR GLJLWDO WUDFH RI DQ\ GUDIW MXGJPHQW WKLV VWRU\ VLPSO\ FRXOG QRW EH FRUURERUDWHG
:RUNLQJFORVHO\ZLWK&KHYURQODZ\HUV*XHUUDWKHQFKDQJHGKLVVWRU\WRDFFRXQWIRUWKHDEVHQFHRIDQ\
GLJLWDOWUDFHRIWKHGUDIWMXGJPHQW2QO\WKHQGLGKHEHJLQWRFODLPWKDWKHPHW=DPEUDQRLQWKHUHPRWH


     7KH LPPLJUDWLRQ EHQHILW²EULQJLQJ QRW MXVW *XHUUD EXW VHYHUDO PHPEHUV RI KLV IDPLO\ WR WKH 86²ZDV RI
       SDUWLFXODUYDOXHEHFDXVHLWDOORZHG*XHUUDWRVHHIRUWKHILUVWWLPHLQQHDUO\DGHFDGHKLVFKLOGUHQZKR ZHUH
       OLYLQJLOOHJDOO\LQWKH86&KHYURQDOVRRIIHUHG*XHUUDDQGKLVH[WHQGHGIDPLO\WKHRQO\IHDVLEOHDYHQXHIRUORQJ
       WHUPOHJDOVWDWXVLQWKH86LQWKHIRUPRIDQDV\OXPDSSOLFDWLRQ*XHUUDWHVWLILHGWKDWWKHDV\OXPDSSOLFDWLRQV
       ZHUHPRUHLPSRUWDQWWRKLPWKDQWKHPRQH\DQGRWKHUEHQHILWVKHUHFHLYHG7KHELJSLFWXUHKHUHLVWKDW&KHYURQ
       ZKLVNHGDNQRZQFULPLQDORXWRI(FXDGRUZKHUHKHFRXOGKDYHEHHQSURVHFXWHGIRUEULELQJMXGJHVDQGSURYLGHG
       KLPVDIHKDUERULQWKH8QLWHG6WDWHVDVSDUWRILWVSODQWRXQGHUPLQHWKHHQYLURQPHQWDOMXGJPHQW-XGJH.DSODQ
       QRWRQO\EOHVVHGWKHVFKHPHKHHQFRXUDJHGLWE\GHHPLQJLW³OHJDO´HYHQWKRXJKQRFRXUWLQ86KLVWRU\KDGHYHU
       WROHUDWHGZKDWZDVHVVHQWLDOO\DJLJDQWLFEULEHRIIHUHGWRDZLWQHVVIRUKLVWHVWLPRQ\


                                                           
MXQJOHWRZQRI/DJR$JULRZKHUHKHZDVJLYHQDODSWRSZLWKDGUDIWRIWKHMXGJPHQWDOUHDG\RQLW,QWKLV
YHUVLRQ*XHUUDFODLPHGKHWKHQJDYHWKHODSWRSEDFNWR=DPEUDQRKHQFH³H[SODLQLQJ´WKHODFNRIHYLGHQFH
RQKLVRZQFRPSXWHUWRVXSSRUWWKHIODVKGULYHVWRU\7KHLGHDWKDW*XHUUDZDVFDVXDOO\³PLVWDNHQ´DERXW
ZKHUHKHZDVZKHQKHZDVILUVWJLYHQVHFUHWDFFHVVWRZKDWZRXOGEHWKHELJJHVWFLYLOMXGJPHQWLQ(FXDGRU
KLVWRU\LVDEVXUGRQLWVIDFHDQGE\DQ\REMHFWLYHPHDVXUHFRPSOHWHO\XQGHUPLQHVKLVFUHGLELOLW\2WKHU
RXWODQGLVKFRQWUDGLFWLRQVDQGLQFUHGXOLWLHVUHJDUGLQJ*XHUUDDQGKLVWHVWLPRQ\DUHRXWOLQHGLQWKLV5,&2
PRWLRQIRUWHUPLQDWLQJVDQFWLRQVDJDLQVW&KHYURQWKLV5,&2PRWLRQWRVWULNHKLVWHVWLPRQ\DQGWKLVSRVW
WULDOEULHISS$OORIWKHVHVXEPLVVLRQVZHUHVXPPDULO\GHQLHGRULJQRUHGE\-XGJH.DSODQ
,QGHHGZKLOH*XHUUD¶VFUHGLELOLW\SUREOHPVZHUHSDWHQWO\HYLGHQWDWWKH5,&2WULDOVLQFHWKHHQGRIWKDW
WULDOWKH\KDYHJURZQHYHQZRUVH²DVLQFRQFHLYDEOHDVWKDWPD\VHHPWREHIRUVRPHRQHZKRHVVHQWLDOO\
ORVWDOOFUHGLELOLW\ZKHQKHOLHGRQWKHVWDQG8QGHUDZLWKHULQJFURVVH[DPLQDWLRQLQWKHVHSDUDWHDUELWUDWLRQ
SURFHHGLQJ EHWZHHQ &KHYURQ DQG (FXDGRU¶V JRYHUQPHQW *XHUUD DGPLWWHG KH KDG UHSHDWHGO\ SHUMXUHG
KLPVHOIEHIRUH-XGJH.DSODQRQVHYHUDOFULWLFDOIDFWXDOLVVXHVUHOLHGRQE\WKH86MXGJHIRUKLVILQGLQJV
WKDWDEULEHRFFXUUHGLQ(FXDGRU7KHVHDGPLVVLRQVRIFRXUVHIXUWKHUXQGHUPLQH-XGJH.DSODQ¶V5,&2
GHFLVLRQ JLYHQ WKDWWKHMXGJH IRXQGWKH SHUMXUHGWHVWLPRQ\ WR EH FUHGLEOH DQG WKH 6HFRQG &LUFXLW SDQHO
FRPSOHWHO\LJQRUHGWKLVQHZHYLGHQFH
        *XHUUD¶V³&RQIHVVLRQ´RI/\LQJ'XULQJWKH$UELWUDWLRQ
7KHOLHV*XHUUDDGPLWWHGWRGXULQJWKHDUELWUDWLRQSURFHHGLQJWDLQWHGFRUHHYLGHQFHLQWKH5,&2FDVH)RU
H[DPSOHGXULQJWKH5,&2WULDO*XHUUDWHVWLILHGWKDWKHKDGDQDJUHHPHQWZKHUHKHZRXOGUHFHLYHRI
WKHVXSSRVHG³EULEH´SURFHHGVWKDWZHUHWREHSDLGWR=DPEUDQR+HQHYHUSURGXFHGDQ\HYLGHQFHWRVXSSRUW
WKLVFODLP'XULQJKLVWHVWLPRQ\LQWKHDUELWUDWLRQSURFHHGLQJ*XHUUDDGPLWWHGKHPDGHXSWKHVWRU\³7KDW
ZDVP\VZRUQVWDWHPHQWLQ1HZ<RUNEXWZKDW,VDLGLVWKDWEHFDXVHRIDFLUFXPVWDQFHEHFDXVHRID
VLWXDWLRQ,PHQWLRQHGSHUFHQWZKHQLWZDVQ¶WWUXHDQG,WKLQNWKDWDVDJHQWOHPDQ,VKRXOGVD\WKHWUXWK
DQGZHGLGQRWGLVFXVV²,GLGQRWGLVFXVVSHUFHQWZLWK0U=DPEUDQR´
&RQVLGHU VRPH RI *XHUUD¶V RWKHU FRQIHVVLRQV LQ WKH DUELWUDWLRQ SURFHHGLQJ WKDW VWURQJO\ VXJJHVW -XGJH
.DSODQJRWLWZURQJZKHQKHIRXQGWKHZLWQHVVWREHFUHGLEOH

        x    *XHUUD DGPLWWHG WHOOLQJ &KHYURQ¶V UHSUHVHQWDWLYHV WKDW KH KDG WKH GUDIW MXGJPHQW DJDLQVW
             &KHYURQ RQ KLV FRPSXWHU %XW ZKHQ &KHYURQ H[DPLQHG KLV FRPSXWHU WKHUH ZDV QR GUDIW
             MXGJPHQW*XHUUDWHVWLILHGWKDW&KHYURQUHSUHVHQWDWLYHVWROGKLP³+DGZHEHHQDEOHWRILQGLW
             ZHZRXOGKDYHEHHQDEOHWRRIIHU\RXDODUJHUDPRXQWRIPRQH\´

        x    *XHUUD WHVWLILHG WKDW &KHYURQ ZDQWHG KLP WR FRQWDFW WKH (FXDGRULDQ WULDO MXGJH 1LFKRODV
             =DPEUDQRWRRIIHUKLPPRQH\WRWHVWLI\IRU&KHYURQ,QRXUYLHZWKLVZDVD&KHYURQDWWHPSW
             WR OD\ WKH JURXQGZRUN IRU DQRWKHU DQG HYHQ ODUJHU EULEH ZLWK =DPEUDQR WKDW ZDV QHYHU
             FRQVXPPDWHG ,Q WKH DUELWUDWLRQ *XHUUD VDLG ³, XQGHUVWRRG IURP WKH UHSUHVHQWDWLYHV RI
             &KHYURQWKDW,ZRXOGJHWPRUHPRQH\RQFH,ZDVDEOHWRHVWDEOLVKDFRQQHFWLRQEHWZHHQWKHP
             DQG0U=DPEUDQR´+HDOVRDGPLWWHGWKDW&KHYURQUHSUHVHQWDWLYHVZDUQHGKLPLIWKDWKHGLG
             QRWGHOLYHU=DPEUDQRKH³ZRXOGEHOHIWZLWKQRWKLQJ´,W WXUQVRXWWKDW=DPEUDQRUHIXVHG
             FRPSOHWHO\XQHWKLFDOHQWUHDWLHVIURP&KHYURQODZ\HU$QGUHV5LYHURWKDWKHPHHWZLWK&KHYURQ
             UHSUHVHQWDWLYHVWRGLVFXVV³SD\PHQWV´IRUKLVWHVWLPRQ\LQZKLFK&KHYURQQRGRXEWSODQQHG
             WRRIIHUKLPKXJHVXPVWRUHFDQWWKHMXGJPHQWDJDLQVWWKHFRPSDQ\

        x    7HVWLI\LQJEHIRUH-XGJH.DSODQ*XHUUDFODLPHGKHUHFHLYHGQXPHURXVPRQWKO\SD\PHQWVRI
             IURP-XGJH=DPEUDQRGDWLQJWRWRKHOSKLPGUDIWRUGHUVRQRWKHUFDVHV7KLV



                                                     
                 WHVWLPRQ\ZDVXWWHUO\LUUHOHYDQWWRZKHWKHU*XHUUDZDVLQYROYHGZLWKWKH³JKRVWZULWLQJ´RIWKH
                 MXGJPHQWLQWKH&KHYURQFDVH<HWLQDELWRIFLUFXODUUHDVRQLQJ-XGJH.DSODQDFFHSWHGLWDV
                 FRUURERUDWLYHRIWKDWFRPSOHWHO\GLIIHUHQWDOOHJDWLRQ<HWHYHQKHUH*XHUUD¶VFODLPVIDOODSDUW
                 +HDGPLWWHGKHFRXOGSURGXFHQRSK\VLFDOHYLGHQFHRIHYHQRQHVXFKSD\PHQWRI7KH
                 RQO\SK\VLFDOHYLGHQFHRIDQ\SD\PHQWWR*XHUUDIURP=DPEUDQRFDPHDIWHUWKHHQGRIWKH
                 HQYLURQPHQWDOFDVHDQGLWZDVIRUIDUOHVVWKDQ*XHUUDFRQFHGHGWKLVSD\PHQW³KDGQR
                 FRQQHFWLRQ´WRWKH&KHYURQFDVHDQG=DPEUDQRVDLGLWZDVDSHUVRQDOORDQ<HW-XGJH.DSODQ
                 LQ \HW DQRWKHU GLVSOD\ RI LQWHOOHFWXDO GLVKRQHVW\ UHOLHG RQ WKLV WHVWLPRQ\ WR VXSSRVHGO\
                 ³FRUURERUDWH´WKHERJXVJKRVWZULWLQJILQGLQJLQWKH&KHYURQFDVH

0RUHGHWDLOV RI*XHUUD¶VDGPLWWHGSHUMXULHVDUHUHYLHZHGLQ WKLVVXSSOHPHQWDOEULHIILOHGE\'RQ]LJHU¶V
FRXQVHOEHIRUHWKH6HFRQG&LUFXLWLQWKHDSSHDORIWKH5,&2GHFLVLRQ,QDQRWKHUDSSDUHQWVZLSHDW'RQ]LJHU
DQGKLVFOLHQWVWKHWKUHHMXGJHSDQHOLJQRUHGWKHVXEPLVVLRQ7KHSDQHODOVRUHIXVHGWRFRQVLGHUDQ\RIWKH
RWKHUSUREOHPVZLWK*XHUUD¶VIDOVHDQGFRQWUDGLFWRU\WHVWLPRQ\
            &KHYURQ¶V)DLOHG³'RFXPHQWDU\(YLGHQFH´$UJXPHQW
6HHLQJWKHFUHGLELOLW\RILWVVWDUZLWQHVVEORZXSDQGWKH(FXDGRU6XSUHPH&RXUWXQDQLPRXVO\DIILUPWKH
HQYLURQPHQWDOMXGJPHQW&KHYURQWULHG\HWDQHZWDFNWRVDOYDJHLWVIDOWHULQJVWUDWHJ\&KHYURQ¶VODZ\HUV
DW *LEVRQ 'XQQ EHJDQ WR FODLP WKH\ KDG ³GRFXPHQWDU\ HYLGHQFH´ WKDW VXSSRVHGO\ EDFNHGXS *XHUUD¶V
FODLPVRIDEULEHDQGJKRVWZULWLQJDKDQGZULWWHQ³GDLO\SODQQHU´*XHUUDDOOHJHGO\NHSWWKDWVXSSRVHGO\
UHIOHFWHG PHHWLQJV WKH ZLWQHVV KDG ZLWK 'RQ]LJHU DQG RWKHUV %XW WKLV VWRU\ TXLFNO\ IHOO DSDUW DV ZHOO
*XHUUD¶VSODQQHUDFWXDOO\GLGQRWUHIOHFWDQ\PHHWLQJVZLWK'RQ]LJHU,QIDFW*XHUUDFODLPHGKH³ORVW´KLV
SODQQHUIRUWKHWLPHWKDWFRYHUHGWKHSHULRGZKHQKHFODLPHGWRKDYHPHW'RQ]LJHULQ(FXDGRU¶VFDSLWDO
FLW\RI4XLWR)XUWKHULPPLJUDWLRQUHFRUGVIURP(FXDGRU¶VJRYHUQPHQWVKRZHG'RQ]LJHUZDVQRWHYHQLQ
(FXDGRU GXULQJ WKH SHULRG RI WLPH FRYHULQJ WKH VXSSRVHG PHHWLQJ 7KH FUHGLELOLW\ RI &KHYURQ¶V
³GRFXPHQWDU\HYLGHQFH´WKXVZDVFRPSOHWHO\XQGHUPLQHGGXULQJWKH5,&2WULDO6HHHJKHUHDWSS
 DQG KHUH DW SS DOVR WKLV $UELWUDWLRQ EULHI DW SS <HW-XGJH .DSODQ VWLOO UHOLHG RQ WKLV
GRFXPHQWDU\HYLGHQFHDVSDUWRIZKDWDSSHDUHGWREHKLVIUDQWLFHIIRUWWRDWWDFKDYHQHHURIFUHGLELOLW\WR
*XHUUD¶VXQWUXWKIXOWHVWLPRQ\
            $QRWKHU&KHYURQ'HDG(QG&RPSXWHU)RUHQVLF$QDO\VLV
'XULQJWKHDUELWUDWLRQSURFHHGLQJDQGIROORZLQJWKH5,&2WULDO&KHYURQGHFLGHGWRGRXEOHGRZQDQGPDNH
\HWDQRWKHUEHWRQLWVGLVFUHGLWHG³JKRVWZULWLQJ´WKHRU\7KDWEHWDOVREDFNILUHGDJDLQVWWKHFRPSDQ\RQO\
WKLVWLPHLQHYHQPRUHVSHFWDFXODUIDVKLRQ
'XULQJ WKH DUELWUDWLRQ &KHYURQ GHPDQGHG WKDW WKH JRYHUQPHQW RI (FXDGRU NQRZQ DV WKH 5HSXEOLF RI
(FXDGRU RU ³52(´ SURGXFH WKH KDUG GULYHV RI WKH RIILFH FRPSXWHU RI WKH WULDO MXGJH ZKR LVVXHG WKH
MXGJPHQWVRWKH\FRXOGEHLQVSHFWHG*LYHQWKHDOPRVWLQILQLWHGLJLWDOUHFRUGVDQGWUDFHVWKDWZRUNLQJRQ
DQGSULQWLQJDGRFXPHQWFUHDWHVWKURXJKRXWDPRGHUQRSHUDWLQJV\VWHPGLJLWDOIRUHQVLFH[SHUWVZRXOGEH
DEOHWRGHWHUPLQHRQFHDQGIRUDOOZKHWKHUWKHGRFXPHQWWKDWEHFDPHWKHMXGJPHQWKDGLQGHHGEHHQGUDIWHG
RQWKRVHFRPSXWHUVRUKDGEHHQLQVHUWHGYLDDIODVKGULYHDV&KHYURQKDGFODLPHG7KH52(DOORZHGH[SHUWV



     (YHQWKRXJK*XHUUDDGPLWWHGEHIRUH-XGJH.DSODQWKDWKHKDGEULEHGMXGJHVLQ(FXDGRUDVDODZ\HU-XGJH.DSODQ
       FODLPHG WKDW *XHUUD ZDV ³FUHGLEOH´ EDVHG RQ REVHUYDWLRQV RI KLV LQFRXUW GHPHDQRU 2I FRXUVH *XHUUD ODWHU
       FRQIHVVHGWKDWKHKDGOLHGUHSHDWHGO\LQIURQWRI-XGJH.DSODQZKLOH-XGJH.DSODQZDVREVHUYLQJKLVLQFRXUW
       GHPHDQRU7KHUHDGHUFDQFRPHWRKLVRUKHURZQFRQFOXVLRQVDERXWZKDWWKLVVXJJHVWVDERXW-XGJH.DSODQ¶VRZQ
       MXGJPHQW


                                                             
IURPERWKVLGHVWRH[DPLQHWKHMXGJH¶VKDUGGULYHV7KHUHVXOWVDUHDEVROXWHO\GHYDVWDWLQJWR&KHYURQ-XGJH
.DSODQDQGWKH6HFRQG&LUFXLW
7KH52(H[SHUWZKRH[DPLQHGWKHMXGJH¶VKDUGGULYHV&KULVWRSKHU5DFLFKLVRQHRIWKHOHDGLQJDXWKRULWLHV
LQWKHZRUOGRQWKHVXEMHFWRIFRPSXWHUIRUHQVLFH[DPLQDWLRQ$IWHUH[DPLQLQJWKHMXGJH¶VKDUGGULYHV
5DFLFKVWDWHGLQKLVUHSRUW
                 7KHIRUHQVLFHYLGHQFHGHPRQVWUDWHVWKDWDGRFXPHQWRQ-XGJH=DPEUDQR¶V
                 FRPSXWHU WKDW HYHQWXDOO\ EHFDPH WKH /DJR $JULR MXGJPHQW QDPHG
                 3URYLGHQFLDVGRF[ZDVFUHDWHGRQ2FWREHUDQGZDVVDYHGRQ
                 0U=DPEUDQR
VFRPSXWHUVDWOHDVWWLPHVEHWZHHQWKHQDQG0DUFK
                 LHDQDYHUDJHRIPXOWLSOHVDYHVSHUGD\2YHUWKDWWLPHSHULRG
                 WKH 3URYLGHQFLDV GRFXPHQW FRQWDLQHG LQFUHDVLQJ DPRXQWV RI MXGJPHQW
                 WH[W$QGWKHUHLVQRHYLGHQFHWRVXJJHVWDQ\YHUVLRQRIWKDWGRFXPHQWZDV
                 SURYLGHGWR0U=DPEUDQRE\DWKLUGSDUW\
7KLVKDUGGDWDLUUHGHHPDEO\GHVWUR\V*XHUUD¶VVWRU\RIWKHMXGJPHQWEHLQJGUDIWHGE\WKHSODLQWLIIVDQG
JLYHQWRWKHWULDOMXGJHRQDIODVKGULYH7KHUHLVVLPSO\QRZD\WRVTXDUHWKLVKDUGGDWDZLWK*XHUUD¶V
WHVWLPRQ\XQGHURDWKEHIRUH-XGJH.DSODQ,Q&KHYURQ¶VILQDOZULWWHQVXEPLVVLRQLQWKHDUELWUDWLRQRQWKLV
LVVXHLWGRHVQ¶WHYHQWU\WRUHEXWWKLVQHZLQIRUPDWLRQ7KHFRPSDQ\¶VODZ\HUVGRQRWHYHQ DWWHPSWWR
H[SODLQKRZWKH:RUGGRFXPHQWWKDWEHFDPHWKHMXGJPHQWFRXOGEHRQWKHWULDOMXGJH¶VRIILFHFRPSXWHU
ZHHNVEHIRUHWKHWLPH*XHUUDWHVWLILHGLWZDVJLYHQWRWKHMXGJHRQDIODVKGULYHMXVWSULRUWRLWVLVVXDQFH
        &KHYURQ¶V)LQDO+DLO0DU\8QILOHG:RUN3URGXFW
:LWK*XHUUD¶VWHVWLPRQ\G\LQJXQGHUWKHZHLJKWRILWVRZQFRQWUDGLFWLRQVDQGLQWKHIDFHRIFRQFOXVLYH
IRUHQVLF SURRI WKDW WKH (FXDGRU MXGJPHQW LQGHHG ZDV ZULWWHQ E\ -XGJH =DPEUDQR &KHYURQ¶V HQWLUH
QDUUDWLYHZDVLQVKDPEOHV7KHFRPSDQ\WKHQSXWIRUWKZKDWFDQRQO\EHGHVFULEHGDVD+DLO0DU\FODLP
WKDWWKHVXSSRVHG³JKRVWZULWLQJ´FDQEHLQIHUUHGIURPWKHH[LVWHQFHLQWKH(FXDGRUWULDOFRXUWMXGJPHQWRI
WH[WDOOHJHGO\GUDZQIURPLQWHUQDOPHPRVSUHSDUHGE\ODZ\HUVIRUWKHYLOODJHUVWKDW&KHYURQFODLPVZHUH
QHYHUILOHGZLWKWKHFRXUW&KHYURQFDOOVWKLVWKH³XQILOHGZRUNSURGXFW´WKHRU\EXWLWWRRIDLOVWRZLWKVWDQG
VHULRXVVFUXWLQ\DVIROORZV

    x   0RVWLQVWDQFHVZKHUH&KHYURQFODLPVZRUGVLQWKHMXGJPHQWUHIOHFW³XQILOHGZRUNSURGXFW´KDYH
        EHHQ VSHFLILFDOO\ GLVSURYHQ 52( ODZ\HUV IURP WKH SUHVWLJLRXV $PHULFDQ ODZ ILUP :LQVWRQ 	
        6WUDZQ FRPSUHKHQVLYHO\ UHYLHZHG YLGHR FOLSV IURP GR]HQV RI ILHOG LQVSHFWLRQV RI &KHYURQ¶V
        FRQWDPLQDWHGZHOOVLWHVFRQGXFWHGE\WKHSDUWLHVXQGHUWKHDXVSLFHVRI(FXDGRULDQFRXUWIURP
        7KLV YLGHR UHYLHZ GHPRQVWUDWHG WKDW ERWK &KHYURQ ODZ\HUV DQGODZ\HUVIRU WKH YLOODJHUV
        RIWHQILOHGGRFXPHQWVZLWKWKH(FXDGRUWULDOFRXUWE\KDQGLQJWKHPWRWKHMXGJHRUKLVFOHUNDWWKH
        VLWHLQVSHFWLRQ7KHVHLQVSHFWLRQVWRRNSODFHDWZHOOVLWHVGHHSLQWKHMXQJOHPDQ\PLOHVIURPWKH
        FRXUWKRXVH6RPHWLPHVWKHVHGRFXPHQWVPDGHLWLQWRWKH³RIILFLDOUHFRUG´ZKLOHRWKHUWLPHVWKH\
        GLGQRW:KHQWKH\GLGQRWLWZDVODUJHO\GXHWRFRQIXVLRQRUFOHULFDOHUURU

    x   7KHPDWHULDOVXEPLWWHGDWWKHLQVSHFWLRQVEXWQRWORJJHGGXHWRFRQIXVLRQRUFOHULFDOHUURUZDVVWLOO
        SURSHUO\ LQ WKH SRVVHVVLRQ RI WKH &RXUW DQG WKH RSSRVLQJ SDUW\ ZKLFK UHFHLYHG D FRS\ 2QFH
        VXEPLWWHGWKHPDWHULDOFRXOGVWLOOEHUHOLHGRQE\WKH&RXUWLQLWVUXOLQJ

    x   $QH[DPSOHRIKRZ&KHYURQDQG-XGJH.DSODQWULHGWRPDQLSXODWHWKLVLVVXHFRQFHUQHGWKHVR
        FDOOHG³)XVLRQ0HPR´WKDWUHODWHGWRWKH&KHYURQ7H[DFRPHUJHULQ7KLVPHPRZDVZULWWHQ
        E\WKHOHJDOWHDPIRUWKHDIIHFWHGFRPPXQLWLHV7KHGRFXPHQWZDVUHOLHGRQLQSDUWE\WKH(FXDGRU



                                                     
           WULDO MXGJH LQ ZULWLQJ WKH SRUWLRQ RI WKH MXGJPHQW UHODWHG WR WKLV LVVXH 7KH :LQVWRQ 	 6WUDZQ
           ODZ\HUVXVHGHPDLOVDQGRWKHUHYLGHQFHWRFRQFOXVLYHO\SURYHWKDWWKLVPHPRZDVLQGHHGILOHGZLWK
           WKH FRXUW RQ -XQH    HYHQ WKRXJK &KHYURQ HUURQHRXVO\ FODLPHG RWKHUZLVH D YLHZ
           SUHGLFWDEO\HQGRUVHGE\-XGJH.DSODQ)RUGHWDLOVHHWKLVEULHIDW

       x   7KH:LQVWRQ	6WUDZQDQDO\VLVRIWKH(FXDGRUWULDOFRXUWUHFRUGUHYHDOHGVLPLODUH[SODQDWLRQVIRU
           RWKHUGRFXPHQWVWKDW&KHYURQHUURQHRXVO\FODLPHGVXSSRUWHGLWV³XQILOHGZRUNSURGXFW´DOOHJDWLRQ
           6HHRIWKLVEULHI7KH:LQVWRQODZ\HUVHYHQIRXQGLQVWDQFHVZKHUHWKH(FXDGRUWULDO
           FRXUW UXOHG RQ &KHYURQ PRWLRQV WKDW ZHUH QRW ORJJHG LQWR WKH RIILFLDO UHFRUG 7KH\ DOVR IRXQG
           LQVWDQFHVZKHUHERWKSDUWLHVVXEPLWWHG'9'VGXULQJWKHLQVSHFWLRQVWKDWZHUHQRWIRUPDOO\HQWHUHG
           LQWRWKHUHFRUG,QRWKHUZRUGVWKHWULDOFRXUWZDVSURQHWRFOHULFDOHUURUV7KLVLVQRWVXUSULVLQJ
           JLYHQWKHKXJHYROXPHRIPDWHULDOVXEPLWWHG²RYHUSDJHV²DQGWKHIDFWWKHMXGJHZRUNHG
           ZLWKRQO\RQHVHFUHWDU\
,Q VXP LW LV HQWLUHO\ XQH[FHSWLRQDO WKDW WKH (FXDGRU WULDO FRXUW MXGJPHQW UHOLHG RQ D VPDOO QXPEHU RI
GRFXPHQWVLQWKHSRVVHVVLRQRIERWKSDUWLHVWKDWZHUHVXEPLWWHGWRWKHFRXUWEXWQRWRIILFLDOO\ORJJHGGXH
WRFOHULFDOHUURU7KHIDFWVRQWKLVSRLQWGRQRWLQWKHOHDVWVXSSRUWWKH&KHYURQ.DSODQLQIHUHQFHWKDWWKH
MXGJPHQW ZDV ³JKRVWZULWWHQ´  $QG WKH\ FHUWDLQO\ GR QRW FXUH WKH PDPPRWK FUHGLELOLW\ SUREOHPV ZLWK
&KHYURQ¶VFRUUXSWZLWQHVV*XHUUD6LJQLILFDQWO\&KHYURQPRQLWRUHGWKHRIILFLDOUHFRUGFORVHO\WKURXJKRXW
WKH(FXDGRUWULDODQGQHYHUUDLVHGDQ\REMHFWLRQRQWKLVSRLQWXQWLOWKHFRPSDQ\GHFLGHGGXULQJWKH5,&2
PDWWHUWKDWLWFRXOGJDLQDVWUDWHJLFDGYDQWDJHE\GRLQJVR

False Finding #2: Donziger Tried To Intimidate Chevron With An “Inflated” Cost
Estimate
7KHQRWLRQSXWIRUWKE\-XGJH.DSODQWKDW'RQ]LJHURUDQ\ODZ\HUFRXOG³LQWLPLGDWH´&KHYURQLQWRGRLQJ
DQ\WKLQJDJDLQVWLWVZLOOLVUDWKHUSUHSRVWHURXV7KLVILQGLQJDVVXPHVWKDWDVRORSUDFWLWLRQHUZRUNLQJRXWRI
KLVDSDUWPHQW'RQ]LJHUKDGWKHFDSDFLW\WREXOO\WKHQDWLRQ¶VVHFRQGODUJHVWRLOFRPSDQ\&KHYURQLQWR
DVHWWOHPHQWSRWHQWLDOO\ZRUWKELOOLRQVRIGROODUVHYHQWKRXJKWKDWFRPSDQ\KDGDWHDPRIQRIHZHUWKDQ
ODZ ILUPV DQG  ODZ\HUV DVVHPEOHG IRU LWV GHIHQVH 7KLV QRWLRQ ILWV QHDWO\ LQWR WKH IDOVH DQG
FRQGHVFHQGLQJQDUUDWLYHSXVKHGE\&KHYURQDQG-XGJH.DSODQWKDW'RQ]LJHUH[HUFLVHGYRRGRROLNHSRZHU
RYHUSHUVRQVLQVWLWXWLRQVDQGHYHQWVLQ(FXDGRU:LWKWKHHYLGHQFHDJDLQVWLWPRXQWLQJLQWKH(FXDGRU
WULDO&KHYURQVWUDWHJLVWVOHGE\QRWRULRXVSXEOLFUHODWLRQVKLWPDQ6DP6LQJHUFDOOHGIRU'RQ]LJHUWREH
FKDUDFWHUL]HGDV³WKHPRVWSRZHUIXOPDQLQ(FXDGRU´ZKRZDV³SXOOLQJWKHVWULQJV´RIDQHPHUJLQJ³%DQDQD
5HSXEOLF´7KURXJKRXWKLV5,&2MXGJPHQW-XGJH.DSODQDSSHDUHGWRLQFRUSRUDWH&KHYURQ¶VLQVXOWLQJ
DQGIDOVHSURSDJDQGDUHJDUGLQJ'RQ]LJHU¶VVXSSRVHGSRZHUWRFRQWURO(FXDGRU¶VFRXUWVDQGH[HFXWLYH
EUDQFK*LYHQWKHORQJDQGXJO\KLVWRU\RI86PLOLWDU\DQGSROLWLFDOLQWHUYHQWLRQLQ/DWLQ$PHULFDWKH
&KHYURQSRVWXUHDERXW'RQ]LJHULQRXUYLHZKDVGLVWXUELQJQHRFRORQLDOLVWLIQRWRXWULJKWUDFLVWRYHUWRQHV
           'DYLG5XVVHOO¶V3UHOLPLQDU\$VVHVVPHQW
7KLV .DSODQ6HFRQG &LUFXLW ILQGLQJ UHODWHV WR D SUHOLPLQDU\ DVVHVVPHQW RI WKH H[WHQW RI &KHYURQ¶V
HQYLURQPHQWDOGDPDJHLQ(FXDGRUSXEOLVKHGLQMXVWDIWHUWKHWULDOEHJDQ7KHDVVHVVPHQWZDVDXWKRUHG
E\'DYLG5XVVHOODQ$PHULFDQWHFKQLFDOH[SHUWLQRLOUHPHGLDWLRQUHWDLQHGE\FRXQVHOIRUWKHYLOODJHUV


     6HHHJ-RH(VNHQD]L³7UXVW0H:KR$UH<RX*RQQD%HOLHYH6DP6LQJHURU<RXU2ZQ(\HV"´6):HHNO\
       $XJ   DW KWWSZZZVIZHHNO\FRPVDQIUDQFLVFRVDPVLQJHUFKHYURQWDWLDQDWKHWLJHUSXEOLF
       UHODWLRQV&RQWHQW"RLG 

      6HHWKLVLQWHUQDO&KHYURQPHPRUDQGXP


                                                         
5XVVHOO¶VSUHOLPLQDU\DVVHVVPHQWZDVEDVHGRQDQH[WHQVLYHWZRZHHNILHOGLQVSHFWLRQRIWKHFRQWDPLQDWHG
DUHD DQG URXJK HVWLPDWHV RI WKH DPRXQWV QHHGHG IRU D FRPSUHKHQVLYH UHPHGLDWLRQ EDVHG RQ YDULRXV
GHIHQVLEOHDQGUHDVRQDEOHDVVXPSWLRQV5XVVHOO¶VELOOLRQFOHDQXSHVWLPDWHURFNHG&KHYURQ¶VYLHZRI
WKHFDVHDQGLQIXULDWHGFRPSDQ\H[HFXWLYHV$WWKHWLPHWKHFRPSDQ\ZDVLQVLVWLQJLWZDVQRWUHVSRQVLEOH
IRUDQ\GDPDJHVGHVSLWHWKHIDFWLWKDGDGPLWWHGWRGLVFKDUJLQJLQWR$PD]RQZDWHUZD\VELOOLRQVRIJDOORQV
RIXQWUHDWHGWR[LFRLOZDVWH7KHFRPSDQ\DOVRDGPLWWHGWRKDYLQJDEDQGRQHGKXQGUHGVRIXQOLQHGZDVWH
SLWV ILOOHG ZLWK RLO VOXGJH WKDW ZHUH YLVLEOH WR WKH QDNHG H\H HDFK VXFK SLW ZRXOG KDYH TXDOLILHG DV D
6XSHUIXQGVLWHXQGHU86ODZDFFRUGLQJWRH[SHUWVIRUWKHYLOODJHUV5XVVHOOVSRNHH[WHQVLYHO\WRWKHPHGLD
DERXW KLV SUHOLPLQDU\ DVVHVVPHQW ZKLFK WR WKH JUHDW FRQVWHUQDWLRQ RI &KHYURQ¶V H[HFXWLYHV UHFHLYHG
FRYHUDJHLQVHYHUDOSURPLQHQWQHZVSDSHUV
&RQWUDU\WRWKHHUURQHRXV.DSODQ6HFRQG&LUFXLWILQGLQJ WKHGDPDJHVDPRXQWLQ 5XVVHOO¶VSUHOLPLQDU\
DVVHVVPHQWWXUQHGRXWWREHORZUDWKHUWKDQLQIODWHG7KH(FXDGRUFRXUWZKLFK\HDUVODWHUKDGDFFHVVWRIDU
PRUHLQIRUPDWLRQDERXWWKHH[WHQWRI&KHYURQ¶VFRQWDPLQDWLRQWKDQ5XVVHOOGLGLQIRXQGLQWKDW
WKH DFWXDO GDPDJHV FDXVHG E\ &KHYURQ ZHUH URXJKO\  ELOOLRQ 7R LOOXVWUDWH MXVW KRZ PRGHVW WKLV
DVVHVVPHQWZDVWKHRLOFRPSDQ\%3KDVSDLGRXWFORVHWRELOOLRQLQGDPDJHVDQGILQHVLQWKH8QLWHG
6WDWHVIRULWVIDUVPDOOHUDQGOHVVGDPDJLQJDFFLGHQWDOVSLOOLQLQWKH*XOIRI0H[LFR,QDQ\HYHQWLQ
WKHHDUO\\HDUVRIWKHWULDO'RQ]LJHUDQGKLVFROOHDJXHVSRLQWHGWR5XVVHOO¶VFOHDQXSDVVHVVPHQWWRGHVFULEH
SXEOLFO\ KRZ PXFK D FRPSUHKHQVLYH UHPHGLDWLRQ RI &KHYURQ¶V GDPDJH LQ (FXDGRU PLJKW FRVW -XGJH
.DSODQ DQG WKH 6HFRQG &LUFXLW ³IRXQG´ WKDW E\ DGYRFDWLQJ LQ WKLV IDVKLRQ IRU ZKDW WXUQHG RXW WR EH D
UHODWLYHO\ORZFRVWHVWLPDWH'RQ]LJHUDQGWKHSODLQWLIIVZHUHWU\LQJWR³H[WRUW´PRQH\IURP&KHYURQDQG
WU\LQJWR³LQWLPLGDWH´WKHFRPSDQ\WRVHWWOHWKHFDVH
:HEHOLHYHWKLVILQGLQJQRWRQO\LVHUURQHRXVZLWKUHVSHFWWRWKHPHULWVRI5XVVHOO¶VGDPDJHVDVVHVVPHQW
EXWDOVRKDVGLVWXUELQJLPSOLFDWLRQVIRUDGYRFDF\LQDGHPRFUDWLFVRFLHW\(YHQLI5XVVHOO¶VSUHOLPLQDU\
DVVHVVPHQWZDVUDGLFDOO\ZURQJEDVHGRQWKHOLPLWHGLQIRUPDWLRQDYDLODEOHDWWKHEHJLQQLQJRIWKHWULDODQG
LW ZDV QRW WKHUH LV DEVROXWHO\ QRWKLQJ ZURQJ ZLWK SXWWLQJ IRUWK D FRVW HVWLPDWH WR WKH SXEOLF HYHQ D
PLVWDNHQRQH,QIDFWWKHWRXWLQJRI5XVVHOO¶VDVVHVVPHQWE\'RQ]LJHUDQGKLVFROOHDJXHVLVVSHHFKSURWHFWHG
E\ WKH )LUVW $PHQGPHQW WR WKH 8QLWHG 6WDWHV &RQVWLWXWLRQ %XW DFFRUGLQJ WRWKH .DSODQ6HFRQG &LUFXLW
ORJLF D SDUW\ WR D FLYLO ODZVXLW FDQ EH SURVHFXWHG FULPLQDOO\ IRU SXWWLQJ IRUWK D IDYRUDEOH YLHZ RI WKH
GDPDJHVLQDQHDUO\VWDJHRIOLWLJDWLRQZKHQW\SLFDOO\ERWKVLGHVDUHDGYRFDWLQJWKHLUUHVSHFWLYHSRVLWLRQV
LQDQWLFLSDWLRQRIVHWWOHPHQWZKLFKUHVROYHVWKHYDVWPDMRULW\RIFDVHV$VIDUDVZHFDQDVFHUWDLQQRFRXUW
HYHUKDVUXOHGLQWKLVIDVKLRQLQWKHKLVWRU\RIWKH8QLWHG6WDWHV
         -XGJH.DSODQ¶V'RXEOH6WDQGDUG
7KLV LVVXH LV ZRUWK H[SORULQJ IXUWKHU EHFDXVH LW LV DQRWKHU YLYLG H[DPSOH RI WKH GHJUHH RI LQWHOOHFWXDO
GLVKRQHVW\ UHIOHFWHG LQ -XGJH .DSODQ¶V KDQGOLQJ RI PXFK RI WKH 5,&2 FDVH $W WKH WLPH RI 5XVVHOO¶V
DVVHVVPHQWDIWHUDGPLWWLQJWRGXPSLQJELOOLRQVRIJDOORQVRIWR[LFZDVWHLQWR$PD]RQZDWHUZD\V&KHYURQ
ZDVSXEOLFO\FODLPLQJWKDWWKHUHZDV³QR´HQYLURQPHQWDOKDUPLQLWVIRUPHURSHUDWLRQVDUHDLQ(FXDGRUDQG
WKDWLWRZHGQRPRQH\IRUFOHDQXS7KLVZDVDQRXWUDJHRXVFODLPRQLWVIDFH<HW-XGJH.DSODQGLGQRW
ILQG WKDW &KHYURQ E\ PDNLQJ WKLV FODLP IRU OLWLJDWLRQ SXUSRVHV ZDV DWWHPSWLQJ WR ³H[WRUW´ (FXDGRULDQ
LQGLJHQRXVJURXSVIURPFRPSHQVDWLRQWRZKLFKWKH\ZHUHULJKWO\HQWLWOHG7RFULPLQDOL]HVSHHFKRIWKLV
VRUWSXWVDVHYHUHFKLOORQDQ\DGYRFDWHZKRPLJKWWKLQNRISURSHUO\UHSUHVHQWLQJKLVRUKHUFOLHQWDJDLQVW
SRZHUIXOFRUSRUDWHGHIHQGDQWVOLNH&KHYURQ7KDWVDLGLWZRXOGKDYHEHHQHTXDOO\LQDSSURSULDWHIRU-XGJH
.DSODQWRVDQFWLRQ&KHYURQIRULWVFODLPWKDWLWRZHGQRPRQH\DWDOODIWHULWFDXVHGPDVVLYHKDUPWRWKH
SHRSOHRI(FXDGRU2EYLRXVO\-XGJH.DSODQGLGQRWKROG&KHYURQWRWKHVDPHVWDQGDUGHUURQHRXVDVLW
ZDVWKDWKHLPSRVHGRQWKHYLOODJHUVDQGWKHLUFRXQVHO$JDLQWKLVVXJJHVWV-XGJH.DSODQHPSOR\HGDUDQN
GRXEOHVWDQGDUGGHVLJQHGWRSURWHFWDFRUSRUDWHSROOXWHUDQGLQIOLFWSXQLVKPHQWRQLWVOLWLJDWLRQDGYHUVDULHV


                                                         
,WODWHUWXUQHGRXWWKDW5XVVHOOEHKDYHGLQDJURVVO\XQHWKLFDOIDVKLRQGXULQJWKH5,&2WULDO$IWHUEHLQJ
SUHSSHG E\ &KHYURQ ODZ\HUV KHWHVWLILHGWKDW KLV SUHOLPLQDU\ DVVHVVPHQW SHUIRUPHG \HDUV HDUOLHU ±WKH
DVVHVVPHQWWKDWKHSDVVLRQDWHO\GHIHQGHGWRUHSRUWHUVDWWKHWLPHZDVDFWXDOO\EDVHGRQZKDWKHFDOOHGD
³6FLHQWLILF:LOG$VVHG*XHVV´RU6:$*,WWXUQVRXWWKDWWKH³6:$*´FKDUDFWHUL]DWLRQZDVFRQFRFWHGE\
5XVVHOODIWHUKHZDVWHUPLQDWHGE\'RQ]LJHUIRUPDQDJHPHQWSUREOHPVUHODWHGWRKLVVXSHUYLVLRQRIWKH
WHFKQLFDOZRUNGXULQJWKHWULDODQGDIWHUKHVWDUWHGZRUNLQJFORVHO\ZLWK&KHYURQ¶VODZ\HUV$IWHUKHVHWWOHG
KLV RXWVWDQGLQJ LVVXHV ZLWK 'RQ]LJHU 5XVVHOO XQHWKLFDOO\ VWDUWHG RIIHULQJ KLV VHUYLFHV WR &KHYURQ E\
VHQGLQJIOLUWDWLRXVHPDLOVWRFRPSDQ\VFLHQWLVW6DUD0F0LOODQHYHQWKRXJKKHKDGDGXW\RIOR\DOW\WR
WKHYLOODJHUVZKRKDGKLUHGKLP7KDWUHVXOWHGLQ5XVVHOODSSHDULQJLQ-XGJH.DSODQ¶VFRXUWWRWUDVKKLV
RZQVFLHQWLILFZRUNE\FODLPLQJWKHGDPDJHVILJXUHZDVLQIODWHG,QUHDOLW\WKHGDPDJHVILJXUHZDVQRW
LQIODWHGDQG5XVVHOOHQGHGXSKXPLOLDWLQJKLPVHOILQWKHH\HVRIDOPRVWHYHU\ERG\EXW-XGJH.DSODQ
,W ZRXOG EH KDUG WR RYHUVWDWH KRZ XQVXEVWDQWLDWHG WKH .DSODQ6HFRQG &LUFXLW ILQGLQJ LV RQ WKH 5XVVHOO
UHSRUW$VSDUWRILWVUHSUHVHQWDWLRQRIWKHJRYHUQPHQWRI(FXDGRULQLWVDUELWUDWLRQZLWK&KHYURQWKH86
ODZILUP:LQVWRQ	6WUDZQLQKLUHGDWHDPRIUHVSHFWHGVFLHQWLVWVWRUHDVVHVVWKHFKHPLFDOVDPSOLQJ
HYLGHQFH SUHVHQWHG LQ WKH (FXDGRU WULDO 7KHVH VFLHQWLVWV VSHQW ZHHNV LQ (FXDGRU YLVLWLQJ FRQWDPLQDWHG
&KHYURQVLWHVWKDWKDGEHHQLQVSHFWHGDVSDUWRIWKHWULDODQGWHVWLQJZDWHUDQGVRLOVDPSOHVIURPWKHVDPH
ORFDWLRQV7KHVDPSOLQJUHVXOWVFRPSOHWHO\FKHFNHGRXWDQGFRUURERUDWHGWKHILQGLQJVRIWKH(FXDGRULDQ
FRXUWVZLWKUHJDUGWR&KHYURQ¶VOLDELOLW\DQGGDPDJHVDVGHVFULEHGDWSDJHVRIWKLVOHJDOEULHI7KH
GDPDJHVILJXUHVGHWHUPLQHGE\WKLVWHDPRILQGHSHQGHQWVFLHQWLVWVZDVIDUKLJKHUWKDQWKRVHLQ5XVVHOO¶V
SUHOLPLQDU\DVVHVVPHQWIXUWKHULOOXVWUDWLQJWKHKROORZQHVVRI-XGJH.DSODQ¶VILQGLQJ,WLVZRUWKUHSHDWLQJ
WKDWWKUHHOD\HUVRIFRXUWVLQ(FXDGRULQFOXGLQJWKHFRXQWU\¶V6XSUHPH&RXUWIRXQGDJDLQVW&KHYURQ-XGJH
.DSODQDQGWKH6HFRQG&LUFXLWRQWKLVLVVXH

False Finding #3: Donziger Refused to Test for Certain Pollutants
-XGJH.DSODQFRQFOXGHGWKDWGXULQJWKH(FXDGRUWULDO'RQ]LJHUGLUHFWHGWKHWHFKQLFDOWHDPIRUWKHYLOODJHUV
WRIRUHJRWHVWLQJIRUWKHSUHVHQFHRIFHUWDLQFKHPLFDOVDW&KHYURQZHOOVLWHVWKDWWKHMXGJHEHOLHYHGFRXOG
KDYH SURGXFHG HYLGHQFH IDYRUDEOH WR WKH FRPSDQ\ %HFDXVH KH GLG QRW WHVW IRU WKHVH FKHPLFDOV -XGJH
.DSODQZLWKWKHDIILUPDQFHRIWKH6HFRQG&LUFXLWIRXQGWKDW'RQ]LJHUHQJDJHGLQFULPLQDOEHKDYLRUWR
H[WRUWDVHWWOHPHQWIURP&KHYURQ7KLVILQGLQJLVVROXGLFURXVWKDWLWVFDUFHO\PHULWVDUHVSRQVH%XWZHZLOO
H[SODLQLWLQVRPHGHWDLOEHFDXVHLWDJDLQKHOSVWRLOOXVWUDWHWKHH[WHQWRI.DSODQ¶VLQWHOOHFWXDOGLVKRQHVW\
DQGWKH6HFRQG&LUFXLW¶VIDLOXUHWRFRUUHFWWKHPDQ\OHJDODQGIDFWXDOHUURUVWKDWZHUHSURGXFHGDVDUHVXOW
7KH &KHYURQ.DSODQ WKHRU\ ZDV WKDW WHVWLQJ FRQWDPLQDWHG VRLOV IRU %7(;²IRXU KDUPIXO FKHPLFDO
FRPSRXQGVWKDWRFFXUQDWXUDOO\LQFUXGHRLO²ZRXOGVKRZWKHSUHVHQFHRIWR[LQVRIUHFHQWYLQWDJHVXFKWKDW
LWFRXOGRQO\KDYHEHHQOHIWE\3HWUR(FXDGRU(FXDGRU¶VVWDWHRLOFRPSDQ\WKDWWRRNRYHU&KHYURQ¶VRLO
ILHOGV LQ  $FFRUGLQJ WR -XGJH .DSODQ WKH HYLGHQFH SRLQWLQJ WR 3HWUR(FXDGRU ZRXOG KDYH KHOSHG
&KHYURQORZHULWVSRWHQWLDOGDPDJHVH[SRVXUH%XW-XGJH.DSODQQHYHUH[SODLQHGZK\&KHYURQLWVHOIFRXOG
QRWKDYHWHVWHGIRU%7(;WREXWWUHVVLWVGHIHQVHRUZK\KHEHOLHYHGLWZDV'RQ]LJHU¶VUHVSRQVLELOLW\WR
DGGXFHHYLGHQFHWRKHOS&KHYURQGHIHQGDJDLQVWKLVRZQFOLHQWV
'LJGHHSHUDQGRQHPLJKWQRWH WKHIULJKWHQLQJ LPSOLFDWLRQV RIZKDW.DSODQDQGWKH6HFRQG&LUFXLWDUH
WU\LQJ WR GR KHUH 7KH (FXDGRU WULDO²OLNH DOO WULDOV²ZDV DQ DGYHUVDULDO SURFHHGLQJ ZKHUH HDFK VLGH LV
UHVSRQVLEOHIRUSUHVHQWLQJLWVRZQHYLGHQFH&KHYURQZDVUHVSRQVLEOHIRUSURGXFLQJHYLGHQFHIDYRUDEOHWR
LWVGHIHQVHZKLOHWKHYLOODJHUVZHUHUHVSRQVLEOHIRUSURGXFLQJHYLGHQFHWRSURYHWKHLUOHJDOFODLPV&KHYURQ
KDGKXQGUHGVRIODZ\HUVDQGWHFKQLFLDQVRQLWVSD\UROODQGZDVREYLRXVO\FDSDEOHRISURGXFLQJWKHDOOHJHGO\
IDYRUDEOHHYLGHQFHWKURXJKLWVRZQH[SHUWV$QGLQIDFW&KHYURQGLGH[DFWO\WKLVZLWKUHVSHFWWR%7(;DW
WKHEHJLQQLQJRIWKHWULDO-XGJH.DSODQ¶VLGHDRIWU\LQJWRSXQLVK²LQGHHGWRFULPLQDOL]H²'RQ]LJHU¶V


                                                      
GHFLVLRQQRWWRDGGXFHHYLGHQFHIDYRUDEOHWR&KHYURQLVDEVXUGXQHWKLFDODQGLQRXUYLHZLOOHJDO2WKHU
WKDQLQ-XGJH.DSODQ¶VSURFHHGLQJZHQHYHUKDYHVHHQDFRXUWDQ\ZKHUHLQWKHZRUOGWU\WRSXQLVKDSDUW\
LQDFLYLOODZVXLWIRUQRWDGGXFLQJHYLGHQFHIDYRUDEOHWRLWVDGYHUVDU\
(YHQZRUVHIRU&KHYURQWKH.DSODQ6HFRQG&LUFXLW³ILQGLQJ´GRHVQRWZLWKVWDQGHYHQVXSHUILFLDOVFUXWLQ\
RQWKHPHULWV,QUHDOLW\%7(;FDQVXUYLYHLQ DQDQDHURELFODFNLQJR[\JHQHQYLURQPHQWIRUGHFDGHV
7KXVWKHSUHVHQFHRI%7(;LQVLGHWKHPDQ\RLOZDVWHSLWVLQ(FXDGRUDEDQGRQHGE\&KHYURQ²ZKLFKDUH
RIWHQ VHDOHG ZLWK D KDUG FDS RI UXEEHU\ VOXGJH²FRXOG MXVW DV HDVLO\ EH WUDFHG WR WKH WLPH SHULRG RI
&KHYURQ¶VRSHUDWLRQVDQGWKXVSRLQWWRWKHFRPSDQ\¶VFXOSDELOLW\7KH%7(;YDOXHVUHSRUWHGDWWKHYHU\
EHJLQQLQJ RI WKH VLWHLQVSHFWLRQVZKHQ WKH YLOODJHUVGLGVRPH OLPLWHG WHVWLQJ IRU %7(; ZHUH DFWXDOO\
KHOSIXOWRSURYHWKHLUFODLPV7KHUDWLRQDOHIRUDEDQGRQLQJWKH%7(;WHVWZDVH[SODLQHGE\'RQ]LJHULQ
KLV WHVWLPRQ\ LQ WKH 5,&2 FDVH WHVWLQJ IRU WKH PRUH FRPPRQO\ XVHG PHDVXUH RI 7RWDO 3HWUROHXP
+\GURFDUERQV73+QRWRQO\EHWWHUFDSWXUHGWKHSUHVHQFHRUDEVHQFHRIRLOFRQWDPLQDWLRQEXWZDVERWK
FKHDSHUDQG³PRUHXVHIXOEHFDXVHLWZDVWKHVDPHPHDVXUHPHQWUHJXODWHGE\(FXDGRULDQODZVDQGPRVW
FRPSDUDWLYH LQWHUQDWLRQDO ODZV´ 'RQ]LJHU WHVWLPRQ\ DW  7KH GHFLVLRQ E\ 'RQ]LJHU DQG KLV
FROOHDJXHVWRWHVWIRU73+DQGQRWIRU%7(;ZDVWKXVSHUIHFWO\UHDVRQDEOHDQGLQDQ\HYHQWWRWDOO\ZLWKLQ
WKHLUGLVFUHWLRQ
$JDLQ WKH IDFW -XGJH .DSODQ DVVXPHG FRXQVHO IRU (FXDGRULDQ YLOODJHUV RZHG KLP VRPH VRUW RI DQ
H[SODQDWLRQ IRU ZK\ \HDUV HDUOLHU WKH\ PDGH D WDFWLFDO GHFLVLRQ DERXW WKH SURGXFWLRQ RI HYLGHQFH LQ D
OLWLJDWLRQLQDIRUHLJQMXULVGLFWLRQ±DOLWLJDWLRQWKDW-XGJH.DSODQKDGQRWKLQJWRGRZLWK±VHHPVXWWHUO\
DEVXUG%XWLWDJDLQLOOXVWUDWHVVRPHWKLQJLPSRUWDQWDERXW-XGJH.DSODQWKHH[WHQWRIWKHMXGJH¶V]HDORWU\
DQGLQWHOOHFWXDOGLVKRQHVW\DVKHPDQXIDFWXUHGUHDVRQDIWHUSKRQ\UHDVRQWRDVVLVW&KHYURQ,WLVDOVRDQRWKHU
LOOXVWUDWLRQRIMXVWKRZDEVHQWWKH86DSSHOODWHMXGJHVZHUHZKHQDVNHGWRFRUUHFWWKHVH³HUURUV´±ZKLFK
DFWXDOO\GRQRWDSSHDUWREHHUURUVDWDOOEXWUDWKHULQWHQWLRQDODFWVE\DMXGJHZKRVDLGKH³JRWLWIURPWKH
EHJLQQLQJ´EHIRUHWKHILUVWVFUDSRI&KHYURQ¶VHYLGHQFHZDVVXEPLWWHG

False Finding #4: Donziger “Falsified” an Expert Report (Calmbacher)
7KLV.DSODQ6HFRQG&LUFXLW³ILQGLQJ´UHIHUVWRDUHSRUWVXEPLWWHGE\&KDUOHV&DOPEDFKHUDQ$PHULFDQ
HQJLQHHU 7KH OHJDO WHDP IRU WKH (FXDGRULDQV KLUHG &DOPEDFKHU DV WKHLU FRXUWDSSRLQWHG H[SHUW LQ WKH
(FXDGRUWULDO+LVPDQGDWHZDVWRZULWHWZRRIWKHPRUHWKDQHYLGHQWLDU\WHFKQLFDOUHSRUWVILOHGE\WKH
SDUWLHVWKDWGRFXPHQWHG&KHYURQ¶VSROOXWLRQ7KLVYROXPLQRXVERG\RIHYLGHQFHZKLFKLQFOXGHGPRUHWKDQ
FKHPLFDOVDPSOLQJUHVXOWVZDVXVHGE\WKH(FXDGRUWULDOFRXUWWRILQGDJDLQVW&KHYURQDQGLPSRVH
OLDELOLW\RQWKHFRPSDQ\
'RQ]LJHU DQG WKH (FXDGRULDQV UHWDLQHG &DOPEDFKHU LQ  WR DVVHVV WKH ILUVWWZR RI WKH FRQWDPLQDWHG
&KHYURQZHOOVLWHVEHLQJLQVSHFWHGE\WKHSDUWLHVXQGHUFRXUWDXVSLFHV&DOPEDFKHUXOWLPDWHO\FODLPHGWR
EHLOODQGUHIXVHGWRFRPSOHWHKLVUHSRUWV6XEVHTXHQWO\&DOPEDFKHUVXHG'RQ]LJHUIRUQRQSD\PHQWDQG
VHQWDVHULHVRILUDWHHPDLOVWKUHDWHQLQJSK\VLFDOYLROHQFHDQGUHWDOLDWLRQ)RUH[DPSOH&DOPEDFKHULQ
VHQWWKLVHPDLOWR'RQ]LJHU
         3OHDVH VLPSO\ SD\ XS 'RQ¶W VWDUW D ZDU :DUV KDYH QR UXOHV DQG SHRSOH FDQ VXIIHU
         LUUHSDUDEOHSURIHVVLRQDOSV\FKRORJLFDODQGSK\VLFDOGDPDJHDVDUHVXOW<RXGRQ¶WZDQW
         WKDW
&DOPEDFKHU¶VDQLPXVWRZDUG'RQ]LJHUKLVEL]DUUHEHKDYLRUJHQHUDOO\KLVUHIXVDOWRFRPSOHWHKLVZRUN
DQGKLVKRWWHPSHUHGRXWEXUVWVZHUHZLWQHVVHGE\QXPHURXVPHPEHUVRIWKHOHJDOWHDPIRUWKH(FXDGRULDQV




                                                      
<HDUVODWHUDVLWZDVWU\LQJWROD\GRZQWKHILUVWEULFNVIRULWVIDOVHQDUUDWLYHLQWKH5,&2FDVH&KHYURQ
UHDFKHG RXW WR &DOPEDFKHU DQG DVNHG KLP WR EHFRPH D FRPSDQ\ ZLWQHVV  ,W XVHG DQ REVFXUH IHGHUDO
GLVFRYHU\VWDWXWHWRGHSRVH&DOPEDFKHULQVHFUHWQHDUKLVUHVLGHQFHLQ*HRUJLD&KHYURQQHYHUQRWLILHGWKH
OHJDO WHDP IRU WKH (FXDGRULDQV WKDW WKH GHSRVLWLRQ ZDV WDNLQJ SODFH 1RERG\ ZDV LQ WKH URRP H[FHSW
&DOPEDFKHU DQG &KHYURQ¶V ODZ\HUV 3UHGLFWDEO\ WKRVH ODZ\HUV XUJHG &DOPEDFKHU WR DWWDFN 'RQ]LJHU
$SSDUHQWO\VWLOOKROGLQJDJUXGJHDJDLQVW'RQ]LJHUDIWHUWKHSULRUGLVSXWH&DOPEDFKHUZDVPRUHWKDQKDSS\
WRREOLJH+HWHVWLILHGZLWKQRFURVVH[DPLQDWLRQ
&DOPEDFKHU¶V WHVWLPRQ\ ZDV ULGGOHG ZLWK HUURUV DQG FRQWUDGLFWLRQV RQ SRLQWV ODUJH DQG VPDOO 0RVW
VLJQLILFDQWO\&DOPEDFKHUOLHGZKHQWHVWLILHGWKDWKHQHYHUDXWKRUL]HGWKHSODLQWLIIVLQ(FXDGRUWRVLJQKLV
UHSRUWVIRUKLPJLYHQWKDWKHZDVRXWRIWKHFRXQWU\,QFRQWHPSRUDQHRXVHPDLOVIURPWKHWLPHKHYHU\
VSHFLILFDOO\VRDXWKRUL]HV$QGDVODZ\HUVIRUWKHJRYHUQPHQWRI(FXDGRUKDYHGHPRQVWUDWHG&DOPEDFKHU¶V
FODLPWKDWKHGLGQ¶WPDNHFHUWDLQFRQFOXVLRQVDERXWWKHH[LVWHQFHRIFRQWDPLQDWLRQLVUHEXWWHGE\WKHUHVXOWV
RIKLVRZQVRLODQGZDWHUVDPSOHVWKDWSURYHH[WHQVLYHOHYHOVRIFRQWDPLQDWLRQDWWULEXWDEOHWR&KHYURQDW
WKHVLWHVKHLQYHVWLJDWHG&DOPEDFKHU¶VRZQVDPSOLQJRIWKHVHVLWHVVKRZHGOHYHOVRI73+FRQWDPLQDWLRQ
PRUHWKDQWLPHVKLJKHUWKDQWKH(FXDGRULDQOHJDOOLPLWDQGRWKHUOHJDOO\H[FHVVLYHOHYHOVRI KDUPIXO
WR[LQVVXFKDV&KURPLXP9,&RSSHU/HDG1LFNHODQG=LQF6HHWKLVEULHIDW&KHYURQ¶VRZQ
H[SHUWVH[DPLQLQJWKHVDPHVLWHVDV&DOPEDFKHUDOVRIRXQGPDVVLYHLOOHJDOOHYHOVRIFRQWDPLQDWLRQ
.QRZLQJ WKDW &DOPEDFKHU¶V WHVWLPRQ\ ZDV IXOO RI KROHV DQG KLJKO\ YXOQHUDEOH WR FURVVH[DPLQDWLRQ
FRPSDQ\ ODZ\HUV GLG QRW SURGXFH KLP IRU WKH 5,&2 WULDO DV D ZLWQHVV ,QVWHDG WKH FRPSDQ\ ILOHG DV
³HYLGHQFH´ &DOPEDFKHU¶V VHFUHW GHSRVLWLRQ WUDQVFULSW LQ ZKLFK KH KDG QHYHU EHHQ VXEMHFW WR FURVV
H[DPLQDWLRQ9LRODWLQJOHJDOUXOHVWKDWEDUWKHXVHRIGHSRVLWLRQWHVWLPRQ\DVHYLGHQFHZKHQDOLYHZLWQHVV
LVDYDLODEOHIRUFURVVH[DPLQDWLRQ-XGJH.DSODQDFFHSWHGWKHWUDQVFULSWDV³HYLGHQFH´DQ\ZD\7KHIDNH
WHVWLPRQ\IURPWKHVHFUHWGHSRVLWLRQLQZKLFKWKHUHKDGEHHQQRFURVVH[DPLQDWLRQLVWKHRQO\HYLGHQFH
RIIHUHGLQVXSSRUWRIWKH6HFRQG&LUFXLW³ILQGLQJ´LQWKLVVHFWLRQ
$VWKHJRYHUQPHQWRI(FXDGRUVXPPDUL]HGLQLWVEULHILQWKHDUELWUDWLRQPDWWHU³>8@QVXSSRUWHGDOOHJDWLRQV
E\DWHUPLQDWHGFRQVXOWDQWZLWKERWKDQHFRQRPLFLQWHUHVWDQGDGHPRQVWUDWHGDQLPXVWRZDUGWKH3ODLQWLIIV
FDQQRW HVWDEOLVK PLVFRQGXFW E\ WKH 3ODLQWLIIV HVSHFLDOO\ LQ OLJKW RI 'U &DOPEDFKHU¶V PXOWLSOH
PLVUHSUHVHQWDWLRQV ZKLOH XQGHURDWK´ $JDLQWKH 6HFRQG &LUFXLW UXEEHUVWDPSHG &KHYURQ¶V DQG-XGJH
.DSODQ¶V LQWHUSUHWDWLRQ RI WKH XQWUXWKIXO &DOPEDFKHU WHVWLPRQ\ -XGJH .DSODQ¶V DFFHSWDQFH RI WKH
GHSRVLWLRQ WUDQVFULSW LQVWHDG RI UHTXLULQJ &DOPEDFKHU¶V FURVVH[DPLQDWLRQ DV WKH UXOHV UHTXLUH LV \HW
DQRWKHUH[DPSOHRIWKHMXGJH¶VLQWHOOHFWXDOGLVKRQHVW\

False Finding #5: Donziger “Secretly” Paid Industry Experts for Neutral Monitoring
Services
7KLV ILQGLQJ DJDLQVW 'RQ]LJHU IRU XVLQJ VRFDOOHG ³LQGHSHQGHQW´ H[SHUWV WR PRQLWRU WKH WULDO LV JURVVO\
PLVOHDGLQJDQGGLVFRQQHFWHGIURPWKHFRQWH[WRIOHJDOSUDFWLFHLQ(FXDGRU,WDOVRFRQWUDGLFWVWKHILQGLQJV
RIWKUHHOD\HUVRIFRXUWVLQ(FXDGRULQFOXGLQJWKHFRXQWU\¶V6XSUHPH&RXUW
)LUVWVRPHEDFNJURXQGLQIRUPDWLRQ([SHUWZLWQHVVHVDUHXVHGIUHTXHQWO\LQOLWLJDWLRQLQWKH86DQGWKH
ZRUOGRYHUWRRSLQHDERXWDWHFKQLFDOLVVXHEHIRUHWKHFRXUW*HQHUDOO\LQDQDGYHUVDULDOV\VWHPRIMXVWLFH
H[SHUWVDUHSDLGE\WKHSDUW\WKDWKLUHVWKHP%RWKSDUWLHVDUHHQWLWOHGWRKLUHWKHLURZQH[SHUW,WLVVWDQGDUG
SUDFWLFHIRU H[SHUWV WR RSLQH LQIDYRU RIWKH OLWLJDWLRQ SRVLWLRQ RI WKH SDUW\ SD\LQJ WKHP7KLV LV KRZ LW
ZRUNHGLQERWKWKH86DQG(FXDGRUZLWKVRPHPLQRULQVLJQLILFDQWGLIIHUHQFHV
,Q(FXDGRUHDFKSDUW\ZDVDOORZHGWRQRPLQDWHLWVRZQH[SHUWVZKRZHUHWKHQDSSRLQWHGRIILFLDOO\E\WKH
FRXUW,QWKH86WKHFRXUWPXVWDSSURYHDQH[SHUWDVDZLWQHVVEHIRUHWHVWLPRQ\LVDOORZHGEXWWKHFRXUW


                                                        
GRHVQRWDFWXDOO\DSSRLQWWKHH[SHUW&RQVLVWHQWZLWKWKHVHSUDFWLFHVLQERWKFRXQWULHVH[SHUWVLQ(FXDGRU
DOWKRXJKDSSRLQWHGE\WKHFRXUWZRUNHGZLWKWKHSDUW\WKDWKLUHGWKHPWRGHYHORSHYLGHQFHFRQVLVWHQW
ZLWKWKHLUOLWLJDWLRQSRVLWLRQ,QWKH³ILQGLQJ´RQWKLVSRLQWERWK-XGJH.DSODQDQGWKH6HFRQG&LUFXLWJRW
LWZURQJRQKRZH[SHUWVZRUNLQ(FXDGRU
-XGJH.DSODQFODLPHGWKDWE\SD\LQJWKHLURZQH[SHUWVDQGZRUNLQJFORVHO\ZLWKWKHP'RQ]LJHUDQGKLV
FROOHDJXHVYLRODWHG(FXDGRULDQODZE\LQWHUIHULQJZLWKWKHFRXUW¶VRZQFRQWURORYHUWKHVHVDPHH[SHUWV
$JDLQ(FXDGRU¶VFRXUWV²ZKLFKREYLRXVO\NQRZPXFKPRUHWKDQ-XGJH.DSODQDERXW(FXDGRULDQODZDQG
SUDFWLFH²FRPSOHWHO\UHMHFWHGWKLVYLHZ-XGJH.DSODQ¶VILQGLQJLVDOVRLQFRQVLVWHQWZLWKKRZERWKSDUWLHV
LQWKH(FXDGRUWULDODFWXDOO\WUHDWHGH[SHUWV&KHYURQ¶VRZQODZ\HUVWUHDWHGWKHLUH[SHUWVLQH[DFWO\WKHVDPH
ZD\DV'RQ]LJHUGLGKLV<HW-XGJH.DSODQSUHGLFWDEO\UHPDLQHGVLOHQWDERXW&KHYURQ¶VFRQWURORYHULWV
H[SHUWVZKLOHH[FRULDWLQJWKHODZ\HUIRUWKHYLOODJHUVIRUH[HUFLVLQJFRQWURORYHUKLVH[SHUWV
7KHYLOODJHUVKLUHGWKHUHIHUHQFHGH[SHUWVDVREVHUYHUVWRPRQLWRUWKHMXGLFLDOLQVSHFWLRQVWRSURWHFWWKH
ULJKWRIWKHFRPPXQLWLHVWRDIDLUWULDO*LYHQWKDWODZ\HUVIRUWKHYLOODJHUVKDGDPSOHUHDVRQWRFRQFOXGH
WKDW&KHYURQZDVWU\LQJWRGHOD\WKHLQVSHFWLRQVSURFHVV'RQ]LJHUWULHGWRXVHWKHSUHVHQFHRIWKHREVHUYHUV
WRJLYHWKHFRXUWDVHQVHWKDW³WKHZRUOGZDVZDWFKLQJ´VXFKWKDW&KHYURQ¶VDWWHPSWVWRVDERWDJHWKHWULDO
ZRXOGQRWEHWROHUDWHG$JDLQWKLVZDVDQHQWLUHO\DSSURSULDWHDFWLRQFRQVLVWHQWZLWKORQJWUDGLWLRQVRI
DGYRFDF\LQDQDGYHUVDULDOV\VWHPRIMXVWLFH,QIDFWDQ\ODZ\HUFRQFHUQHGDERXWFRUUXSWLRQLQDQRQJRLQJ
WULDOZRXOGEHUHPLVVLIKHRUVKHGLGQRWWDNHPHDVXUHVWREULQJSUHVVXUHWREHDURQWKHFRXUWWRIXOILOOLWV
GXW\WREHDQHXWUDODUELWHU
7KHUHDUHWZRVWULNLQJREVHUYDWLRQVWREHPDGHDERXWWKH.DSODQ6HFRQG&LUFXLWFODLPWKDW'RQ]LJHU¶VXVH
RIWKHVHREVHUYHUVZDV³FULPLQDO´RUVRPHKRZLPSURSHU)LUVWWKHREVHUYHUVKDGQRRIILFLDOUROHDQGQR
LPSDFWRQWKHWULDOZKDWVRHYHURWKHUWKDQSHUKDSVWRLQFHQWLYL]HWKH(FXDGRULDQFRXUWWRGRLWVMRESURSHUO\
6HFRQG&KHYURQGLGH[DFWO\WKHVDPHWKLQJE\DSSRLQWLQJLWVRZQREVHUYHUVWRVLWLQYLJLODQFHRYHUWKHWULDO
SURFHVV <HW-XGJH .DSODQ DJDLQ HPSOR\LQJ D GRXEOH VWDQGDUG RQO\ GHFLGHGWR ³SXQLVK´ 'RQ]LJHU IRU
HQJDJLQJ LQ WKLV HQWLUHO\ DSSURSULDWH DFWLYLW\ ZKLOH UHPDLQLQJ VLOHQW DERXW &KHYURQ¶V VLPLODU EHKDYLRU
&RQVLGHUZKDW-XGJH.DSODQLJQRUHG

    x   &KHYURQPDGHSXEOLF³DQQRXQFHPHQWV´VHHKHUHDQGKHUHWKDWLWZRXOGXVHLWVRZQ³LQGHSHQGHQW
        LQWHUQDWLRQDOREVHUYHUV´WR³PRQLWRU´WKHWULDOSURFHVV$JDLQ&KHYURQGLGH[DFWO\WKHVDPHWKLQJ
        DV'RQ]LJHU-XGJH.DSODQWULHGWRFODLPWKDW&KHYURQ¶VSUDFWLFHLQWKLVUHJDUGZDVSURSHUZKLOH
        'RQ]LJHU¶VZDVQRW

    x   -XGJH.DSODQDOVRUHIXVHGWRFRQVLGHURWKHUHYLGHQFHWKDWFRQWUDGLFWVKLVVRFDOOHG³ILQGLQJ´LQWKLV
        UHJDUG&RQVLGHUWKLVILOLQJE\D&KHYURQODZ\HULQWURGXFLQJDUHSRUWSUHSDUHGE\WKUHHH[SHUWV
        SDLG E\ &KHYURQ 7KHVH H[SHUWV ZRUNHG IRU &KHYURQ IRU \HDUV WR DGYRFDWH WKH FRPSDQ\¶V
        HQYLURQPHQWDOSRVLWLRQVRIWHQGHVSLWHWKHLU³VHULRXVGRXEWV´DERXW&KHYURQ¶VDGYRFDF\\HWWKH
        &KHYURQODZ\HUFDOOHGWKHH[SHUWV³LQGHSHQGHQW´DQGWKHH[SHUWVUHSHDWHGO\UHIHUWRWKHPVHOYHV
        DQGWKHLUFRQFOXVLRQVDV³LQGHSHQGHQW´LQWKHLUUHSRUWV<HW-XGJH.DSODQIRXQGLWWREHFULPLQDO
        ZKHQ'RQ]LJHUDOVRFODLPHGH[SHUWVIRUWKHYLOODJHUVZHUH³LQGHSHQGHQW´ZKHQH[HUFLVLQJWKHLU
        MXGJPHQW

    x   $QRWKHU H[SHUW LQ WKH (FXDGRU WULDO SXW IRUZDUG E\ &KHYURQ ZDV -RKQ &RQQRU DQ $PHULFDQ
        HQYLURQPHQWDOFRQVXOWDQW&RQQRUDGPLWWHGWRZRUNLQJIRU&KHYURQIRU\HDUVZLWKRXWILQGLQJ
        WKHFRPSDQ\OLDEOHIRUHYHQDVLQJOHGROODULQGDPDJHV$VDFODVVLFSDLGH[SHUW&RQQRU¶VUROHZDV
        WRXVHWKHHYLGHQFHWRDGYRFDWHIRU&KHYURQ\HWKHZDVUHSHDWHGO\UHSUHVHQWHGE\&KHYURQWRWKH




                                                     
         (FXDGRUFRXUWDV³LQGHSHQGHQW´$JDLQ-XGJH.DSODQIRXQGWKDWZKHQ'RQ]LJHUGLGWKHVDPHLQ
         (FXDGRUZLWKKLVH[SHUWVLWZDVZURQJZKHQ&KHYURQGLGLWWKHUHZDVQRSUREOHP
,QVXPQHLWKHU&KHYURQQRU-XGJH.DSODQFRXOGFLWHDVLQJOHSURYLVLRQRI(FXDGRULDQODZWKDWZDVYLRODWHG
LQWKHZD\WHFKQLFDOH[SHUWVZHUHXVHG(FXDGRU¶VFRXUWVFRPSOHWHO\UHMHFWHGWKH.DSODQ6HFRQG&LUFXLW
ILQGLQJRQWKLVSRLQW

False Finding #6: Donziger “Coerced” a Judge to Cancel Certain Site Inspections
7KLVILQGLQJLV\HWDQRWKHUH[DPSOHRI-XGJH.DSODQFRQFRFWLQJDSKRQ\LVVXHWRWU\WRKDUP'RQ]LJHUDQG
WDLQW WKH (FXDGRU MXGJPHQW 7KH UHEXWWDO DUJXPHQWV FDQ EH IRXQG LQ JUHDW GHWDLO LQ 'RQ]LJHU¶V VZRUQ
WHVWLPRQ\DQGLQVXEPLVVLRQVIURPWKHJRYHUQPHQWRI(FXDGRUSDJHVRIWKLVEULHISDJHV
RIWKLV$QQH[:HSURYLGHDEULHIVXPPDU\KHUH
7KLVLVVXHFRQFHUQVWKHFRXUWVXSHUYLVHGLQVSHFWLRQVRI&KHYURQ¶VFRQWDPLQDWHGRLOSURGXFWLRQVLWHVGXULQJ
WKH(FXDGRUWULDO7KHVHLQVSHFWLRQVDOORZHGWKHSDUWLHVWROLIWZDWHUDQGVRLOVDPSOHVIURP&KHYURQ¶VIRUPHU
SURGXFWLRQVLWHVDQGKDYHWKHPWHVWHGIRUKDUPIXOWR[LQV7KHLQVSHFWLRQVSURFHVVSURGXFHGPRVWRIWKH
VFLHQWLILF HYLGHQFH²LQFOXGLQJ URXJKO\  VDPSOLQJ UHVXOWV²WKDW SURYHG WKH FDVH DJDLQVW &KHYURQ
(DFKSDUW\KDGWKHULJKWWRLQVSHFWDQ\&KHYURQRLOSURGXFWLRQVLWHLWZDQWHGRXWRIWKHRUVRWKDWH[LVWHG
LQWKHJHRJUDSKLFDUHDUHOHYDQWWRWKHFODLPV7KHFRXUWJUDQWHGDOORI&KHYURQ¶VUHTXHVWVIRULQVSHFWLRQV
ZKLFKLQFOXGHGPRUHWKDQRIWKHFRPSDQ\¶VIRUPHUZHOOVLWHVDQGVHSDUDWLRQVWDWLRQV7KHLVVXHDURVH
ZKHQ WKH YLOODJHUV²DIWHU LQVSHFWLQJ QXPHURXV &KHYURQ VLWHV DQG ILQGLQJ H[WHQVLYH SROOXWLRQ DW DOO RI
WKHP²FRQFOXGHGDIWHUIRXU\HDUVRIWULDOWKDWWKH\KDGJDWKHUHGPRUHWKDQHQRXJKHYLGHQFHWRPHHWWKHLU
EXUGHQRISURRI
7RDFFHOHUDWHWKHWULDOSURFHVVWKHYLOODJHUVWROGWKHFRXUWWKH\ZRXOGZLWKGUDZWKHUHPDLQLQJLQVSHFWLRQV
WKH\KDGUHTXHVWHG7KHYLOODJHUVGLGQRWZDQWWKHWULDOH[WHQGHGXQQHFHVVDULO\WRFRQGXFWHYHQPRUHWLPH
FRQVXPLQJ DQG H[SHQVLYH ILHOG LQVSHFWLRQV WKDW ZRXOG KDYH SURGXFHG QRWKLQJ EXW UHGXQGDQW HYLGHQFH
DJDLQVW&KHYURQ,Q'RQ]LJHU¶VYLHZWKHFODLPVRIWKHYLOODJHUVDOUHDG\ZHUHRYHUSURYHGZLWKPXOWLSOH
OD\HUVRIVFLHQWLILFHYLGHQFHDGGXFHGE\ERWKSDUWLHVGXULQJWKHWULDOFRUURERUDWHGE\YDULRXVLQGHSHQGHQW
WKLUGSDUW\ VWXGLHV <HW &KHYURQ RSSRVHG WKH UHTXHVW E\ WKH YLOODJHUV WR FDQFHO WKHLU RZQ LQVSHFWLRQV
&KHYURQ¶VODZ\HUVFOHDUO\SUHIHUUHGIRUWKHORQJWULDOWRNHHSJRLQJUDWKHUWKDQKDYHWKH(FXDGRUFRXUWWDNH
DOHDSWRZDUGDILQDOUHVROXWLRQRQWKHPHULWVWKDWWKHFRPSDQ\NQHZZDVOLNHO\WREHXQIDYRUDEOH
,WLVD[LRPDWLFWKDWDSDUW\LQDFLYLOWULDOKDVWRWDOFRQWURORYHUZKDWHYLGHQFHLWFKRRVHVWRSURGXFHRUQRW
SURGXFH7KHSODLQWLIIVFOHDUO\KDGWKHULJKWWRFDQFHOWKHILHOGLQVSHFWLRQVRIRLOZHOOVLWHVWKDWWKH\KDG
XQLODWHUDOO\UHTXHVWHG6XFKDPRYHZRXOGKDYHKDGQRLPSDFWZKDWVRHYHURQ&KHYURQ¶VDELOLW\WRSUHVHQW
DQ\ HYLGHQFH LW ZDQWHG ,QGHHGDOO RIWKH LQVSHFWLRQV &KHYURQUHTXHVWHG GXULQJ WKH (FXDGRU WULDO ZHUH
SHUIRUPHG7KHFRPSDQ\KDGWKHULJKWWRSXWIRUWKDQ\RWKHUSUREDWLYHHYLGHQFHLWZDQWHGDQGLQIDFWGLG
VR)RU-XGJH.DSODQWR³ILQG´WKDWWKHFDQFHOODWLRQRIWKHLQVSHFWLRQVDWWKHUHTXHVWRIWKHYLOODJHUVZDV
LPSURSHU²DQGWKHUHE\VXEVWLWXWHKLVRZQMXGJPHQWIRUWKDWRIWKH(FXDGRUMXGJHDFWXDOO\SUHVLGLQJRYHU
WKHWULDO²LVMXVWSODLQZURQJDQGLQRXUYLHZDZKROO\LQDSSURSULDWHH[HUFLVHRI$PHULFDQMXGLFLDODXWKRULW\
-XGJH .DSODQ DOVR H[SUHVVHG LUULWDWLRQ ZLWK WKH IDFW WKH SODLQWLIIV KDG ZULWWHQ D FRPSODLQW DJDLQVW WKH
(FXDGRUWULDOMXGJHDIWHUKHLQLWLDOO\UHIXVHGWROHWWKHYLOODJHUVFDQFHOWKHUHGXQGDQWVLWHLQVSHFWLRQV$WWKH
WLPH&KHYURQ¶VODZ\HUVLQWHQWRQGHOD\LQJWKHHQGRIWKHWULDOZHUHKRXQGLQJWKHMXGJHWRGHQ\WKHUHTXHVW
RI WKH YLOODJHUV WR FDQFHO WKH UHPDLQGHU RI WKHLU SUHYLRXVO\ UHTXHVWHG LQVSHFWLRQV 3UHSDUDWLRQ RI WKH
FRPSODLQWE\WKHYLOODJHUVZDVHQWLUHO\SURSHU,Q'RQ]LJHU¶VPHPRLUQRWHVKHVXJJHVWVWKDWWKHMXGJH¶V
DZDUHQHVVRIWKHFRPSODLQWZDVOLQNHGWRWKHXOWLPDWHGHFLVLRQWR³UXOHFRUUHFWO\´DQGWRJUDQWWKHUHTXHVW
-XGJH.DSODQIRXQGWKDWWKHXVHRIWKHFRPSODLQWDPRXQWHGWRLPSURSHU³FRHUFLRQ´ZKHQLQIDFWLWZDVDQ


                                                       
H[DPSOHRISURSHUDGYRFDF\DJDLQVWDGLVDIIHFWHGOLWLJDQW&KHYURQZKRVHODZ\HUVZHUHWU\LQJWRGHUDLOD
WULDOWKDWWKH\NQHZWKHFRPSDQ\ZDVORVLQJ
-XGJH .DSODQ¶V VXJJHVWLRQ WKDW WKH (FXDGRULDQ MXGJH FRXOG EH VR HDVLO\ ³FRHUFHG´ LQ WKLV ZD\ LV
FRQGHVFHQGLQJ,Q-XGJH.DSODQ¶VZRUOGYLHZDQ(FXDGRULDQMXGJHLVSUHVXPHGWREHVRHDVLO\FRZHGE\
WKHSURVSHFWRIDPHULWVEDVHGFRPSODLQWWKDWKHLVVRPHKRZ³FRHUFHG´LQWRDFWLRQ)HHGLQJWKHVHNLQGVRI
SUHMXGLFHVDERXW(FXDGRU¶VMXGLFLDOV\VWHPERWKLQFRXUWDQGLQWKHPHGLDZDVDQGLVDQH[SOLFLWSDUWRI
WKH&KHYURQVWUDWHJ\,Q&KHYURQ¶VOHDGVWUDWHJLVWSURGXFHGDVHULHVRISURSRVDOVDGYRFDWLQJWKDWWKH
FRPSDQ\VWHSXSLWVDWWDFNVRQWKH(FXDGRUMXGJPHQWE\ZD\RI³UHOHQWOHVV>@XVHRIWKHEORJRVSKHUH´WKLQN
WDQNVDQG³HOHFWHGUHJXODWRU\OHDGHUV´WRSXVK³WKHPHV´LQFOXGLQJSRVLWLRQLQJ(FXDGRUDV³WKHQH[WPDMRU
WKUHDW WR $PHULFD´ DQG ³WKH QH[W &XEDQ PLVVLOH FULVLV LQ WKH PDNLQJ´  7KLV &KHYURQ FRQVXOWDQW DOVR
VXJJHVWHGVWHSSLQJXSWKHLQWHQVLW\RIWKHGHPRQL]DWLRQFDPSDLJQDJDLQVW'RQ]LJHUE\FKDUDFWHUL]LQJKLP
DV³WKHPRVWSRZHUIXOPDQLQ(FXDGRU´ZKRZDV³SXOOLQJWKHVWULQJVRIDQHPHUJLQJEDQDQDUHSXEOLF´
-XGJH.DSODQEHDUKXJJHG&KHYURQ¶VVWUDWHJ\DQGLQFRUSRUDWHGHOHPHQWVRILWLQWRKLVUXOLQJV,QZULWWHQ
RSLQLRQV KH YDULRXVO\ FDOOHG 'RQ]LJHU D ³ILHOG JHQHUDO´ DQG D ³PDVWHU PLQG´ DQG VXJJHVWHG WKDW
HQIRUFHPHQWRIWKH(FXDGRUMXGJPHQWZRXOGOHDYHJDVVWDWLRQVWKURXJKRXWWKH8QLWHG6WDWHVZLWKRXWIXHO
+HRSHQO\PRFNHGWKH(FXDGRULDQMXGLFLDU\DQGUXOHGDVDPDWWHURIODZWKDWWKHFRXQWU\ZDVLQFDSDEOHRI
SURYLGLQJGXHSURFHVVWRDQ\OLWLJDQW²GHVSLWHWKHIDFWWKDW&KHYURQKDVZRQQXPHURXVFDVHVLQ(FXDGRULDQ
FRXUWVRYHUWKH\HDUV$OOWKLVLVVRHJUHJLRXVO\SDURFKLDODQGSDUWLVDQWKDWLWZRXOGEHODXJKDEOH²LILW
ZHUHQ¶WQRZDSHUVSHFWLYHIXOO\HQGRUVHGE\WKH6HFRQG&LUFXLW¶VDIILUPDQFHRI-XGJH.DSODQ¶VGHFLVLRQ

False Finding #7: Donziger “Coerced” a Judge to Appoint a Certain Expert (Cabrera)
(FXDGRU¶V FRXUWV²WKH FRXUWV ZLWK REYLRXV FRPSHWHQFH RQ WKH ODZIXOQHVV DQG SURSULHW\ RI (FXDGRULDQ
SURFHGXUH²ORRNHG FDUHIXOO\ DW &KHYURQ¶V DOOHJDWLRQV RQ WKLV SRLQW DQG UHMHFWHG WKHP 7KHUH ZDV JRRG
UHDVRQIRUGRLQJVRDVZHH[SODLQEHORZ
3DUWRIWKHFRQWH[WKHUHZDVGLVFXVVHGDERYHH[SHUWVRQERWKVLGHVZHUHH[SHFWHGMXVWDVLQWKH8QLWHG
6WDWHVWRFRRSHUDWHZLWKWKHSDUWLHVWKDWDSSRLQWHGWKHPDQGSDLGWKHP7KHGLVWLQFWLRQLQGLFDWHGE\WKH
UHIHUHQFHWRD³µJOREDOH[SHUW´LVQRWVLJQLILFDQW/LNHRWKHUH[SHUWVQRPLQDWHGE\WKHSDUWLHVLQWKH(FXDGRU
OLWLJDWLRQ³JOREDO´H[SHUWVZHUHUHTXHVWHGDQGSDLGE\DVLQJOHSDUW\&KHYURQUHTXHVWHGQRPLQDWHGSDLG
PHWH[SDUWHZLWKDQGFRQWUROOHGWKHZRUNRILWVRZQ³JOREDO´H[SHUWVZKRTXLWHFOHDUO\³SOD\HGEDOO´ZLWK
&KHYURQ7KHYLOODJHUVZDQWHGWKHLURZQGDPDJHVH[SHUW5LFKDUG&DEUHUDWRZRUNFORVHO\ZLWKWKHPWR
SUHVHQWWRWKHFRXUWDFFXUDWHVFLHQFHEDVHGLQIRUPDWLRQGRFXPHQWLQJ&KHYURQ¶VH[WHQVLYHSROOXWLRQ7KLV
LVH[DFWO\ZKDWWKH\GLGDQGLWZDVIRXQGE\(FXDGRU¶VFRXUWVWREHHQWLUHO\SURSHU
)XUWKHUDFORVHUHDGLQJRIWKH6HFRQG&LUFXLWGHFLVLRQVKRZVWKHFRXUWPDGHDVORSS\PLVWDNH,WUHYHDOV
WKDW WKH UHIHUHQFHG ³SOD\ EDOO´ TXRWH ZDV QRW XVHG E\ 'RQ]LJHU LQ UHIHUHQFH WR &DEUHUD DV WKH 6HFRQG
&LUFXLWFODLPV5DWKHULWZDVXVHGLQUHIHUHQFHWRDQRWKHUSRWHQWLDOH[SHUWZKRQHYHUZRUNHGRQWKHFDVH

False Finding #8: Donziger “Secretly” Paid Cabrera
-XGJH.DSODQDQGWKH6HFRQG&LUFXLWFODLPWKDWSD\LQJ&DEUHUDLVVRPHKRZVXJJHVWLYHRIZURQJGRLQJ
7KLVLVQRWWUXHDVDIILUPHGE\WKHFRXUWVRI(FXDGRU%RWKSDUWLHVLQWKH(FXDGRUWULDOSDLGWKHLURZQH[SHUWV
ZLWKRXWGLVFORVLQJWKHDPRXQWVRUWKHPHDQVWRWKHRWKHUSDUW\7KLVZDVDQRSHQSUDFWLFHDQGWKHUHZDV
QRWKLQJ³VHFUHW´DERXWLWDV-XGJH.DSODQDQGWKHDSSHOODWHFRXUWWULHGWRFODLP$OOSD\PHQWVWR&DEUHUD
E\WKHOHJDOWHDPIRUWKHYLOODJHUVZHUHHQWLUHO\SURSHU
0RUHWRWKHSRLQWWKHLVVXHRIWKH&DEUHUDUHSRUWLVOHJDOO\PRRW7KH(FXDGRUWULDODQGDSSHOODWHFRXUWVGLG
QRWFRQVLGHUWKHUHSRUWZKHQUXOLQJJLYHQWKHFRQVWDQWGUXPEHDWRI&KHYURQFRPSODLQWVFRPELQHGZLWKWKH


                                                       
IDFWWKHUHZDVDPSOHRWKHUHYLGHQFHWKDWSRLQWHGWRWKHFRPSDQ\¶VJXLOW7KHIDFWWKDW-XGJH.DSODQDQGWKH
6HFRQG &LUFXLW FRQWLQXH WR IRFXV RQ WKLV RQH WHFKQLFDO UHSRUW RXW RI WKH  VXFK HYLGHQWLDU\ UHSRUWV
VXEPLWWHGE\WKHSDUWLHVGXULQJWKHWULDODJDLQLOOXVWUDWHVWKHLUGHVLUHWRILQGDQ\WKLQJSRVVLEOHWRWDLQWWKH
(FXDGRUMXGJPHQWHYHQLILWPHDQVXVLQJDGRFXPHQWWKDWLVODUJHO\LUUHOHYDQW
$JDLQ WKH ³VHFUHW´ SD\PHQW LVVXH UHJDUGLQJ &DEUHUD ZDV PDQXIDFWXUHG E\ &KHYURQ WR WU\ WR PDNH DQ
LQQRFHQWDFWVHHPVLQLVWHU+DYLQJXQLODWHUDOO\UHTXHVWHGKLVVHUYLFHVWKHSODLQWLIIVZHUHOHJDOO\REOLJDWHG
E\ WKH (FXDGRU FRXUW WR SD\ &DEUHUD 7KRVH SD\PHQWV ZHUH PDGH YLD FKHFNV RU ZLUH WUDQVIHUV MXVW DV
&KHYURQSDLGLWVH[SHUWV7KHUHZDVQRWKLQJVLQLVWHUDERXWLW

False Finding #9: Donziger “Controlled” Cabrera’s Work While Denying Involvement
7KLVILQGLQJDJDLQUHIOHFWVZKDWDSSHDUVWREHDSURIRXQGPLVUHDGLQJE\-XGJH.DSODQRI(FXDGRULDQODZ
DQGSURFHGXUH
7KLVLVVXHFDQEHVWEHXQGHUVWRRGE\WKHFRQWH[WUHJDUGLQJH[SHUWZLWQHVVHVGHVFULEHGDERYHWKH&DEUHUD
JOREDOGDPDJHVUHSRUWZDVXQLODWHUDOO\UHTXHVWHGE\WKHSODLQWLIIV&DEUHUDZDVSDLGE\WKHSODLQWLIIVDV
UHTXLUHGE\(FXDGRULDQODZ7KHSODLQWLIIV DOVRZHUHLQYROYHGLQWKHSUHSDUDWLRQDQGVXEPLVVLRQRIWKH
ZRUNJLYHQWKDW&DEUHUDZDVWKHLUH[SHUWQRW&KHYURQ¶V,QGHHGDV'RQ]LJHUQRWHGLQKLVVZRUQWHVWLPRQ\
GXULQJ WKH WULDO LQ (FXDGRU &KHYURQ DJUHHG ZLWK WKLV QRQFRQWURYHUVLDO SURSRVLWLRQ  ,Q IDFW &KHYURQ
SURSRVHGWKDWLWVSULPDU\SDLGH[SHUWLQWKH(FXDGRUOLWLJDWLRQ-RKQ&RQQRUEHDOORZHGWRGRWKHVDPH
ZRUNDV&DEUHUD7KLVUHIOHFWHG&KHYURQ¶VRZQDJUHHPHQWZLWK'RQ]LJHUWKDWWKHQDWXUHRIWKHDSSRLQWPHQW
ZDVIRUDSDUW\FRQWUROOHGH[SHUWWRGRWKHZRUN
'RQ]LJHUDOVRWHVWLILHGWKDWDOWKRXJKWKHSODLQWLIIVZRUNHGH[WHQVLYHO\ZLWK&DEUHUDWKHSUDFWLFHZDVWR
SUHSDUHZRUNZLWKLQSDUDPHWHUVKHKDGLQGLFDWHGZHUHDFFHSWDEOH8OWLPDWHO\&DEUHUDKDGILQDOVD\RYHU
WKHZRUNSURGXFW7KHIDFWWKDWPXFKRIWKH&DEUHUDUHSRUWZDVGUDIWHGE\DKLJKO\UHSXWDEOH$PHULFDQ
HQYLURQPHQWDOILUP6WUDWXVIXQGDPHQWDOO\VSHDNVWRWKHVFLHQWLILFFUHGLELOLW\XQGHUJLUGLQJWKHUHSRUWQRW
WRDQ\WKLQJLPSURSHU'RQ]LJHUDQGWKHODZ\HUVIRUWKHYLOODJHUVGLGQRW³FRQWURO´WKHZRUNRI&DEUHUDDQ\
PRUHWKDQ&KHYURQDQGLWVFRQVXOWDQWV³FRQWUROOHG´WKHZRUNRIWKHFRPSDQ\¶VSDLGH[SHUWV
7KHWULDOFRXUWLQ(FXDGRUFRQVLGHUHGWKHFRPSDQ\¶VDUJXPHQWVRQWKLVYHU\SRLQWDQGVWURQJO\GLVDJUHHG
ZLWK.DSODQDQGWKH6HFRQG&LUFXLW7KDWFRXUWVWDWHG
                  >$@UHYLHZRIWKHFDVHILOHVKRZVWKDWWKHUHKDYHEHHQQRGHIHFWVLQWKH
                  DSSRLQWPHQWRIH[SHUW&DEUHUDRULQWKHGHOLYHU\RIKLVUHSRUW7KHUHDUH
                  QROHJDOJURXQGVZKDWVRHYHUIRU TXDVKLQJHLWKHUKLVDSSRLQWPHQWRUKLV
                  H[SHUW UHSRUW ,W VKRXOG EH VWUHVVHG WKDW WKLV LVVXH KDV EHHQ UHVROYHG RQ
                  VHYHUDO SULRU RFFDVLRQV DQG QR QHZ HYLGHQFH KDV EHHQ VXEPLWWHG WKDW
                  ZRXOGVXJJHVWWKHH[LVWHQFHRIDQ\JURXQGVIRUTXDVKLQJWKDWDSSRLQWPHQW
                  RUH[SHUWRSLQLRQ
2QDSSHDOLQ(FXDGRUDSDQHORIWKUHHMXGJHV²WKHLPSDUWLDOLW\RIZKRP&KHYURQKDVQHYHUKDGJURXQGV
WR FKDOOHQJH²DIILUPHG WKDW &KHYURQ¶V DOOHJDWLRQV DERXW &DEUHUD ³JR QRZKHUH ZLWKRXW D JRRG GRVH RI
LPDJLQDWLRQ´,Q(FXDGRU¶VKLJKHVWFRXUWFRQFOXGHGLQDSDJHRSLQLRQDVIROORZV
                  ,WVXIILFHVWRSRLQWRXWWKDWWKHFRPSDQ\QHYHUGHPRQVWUDWHGIUDXGZKLFK
                  LWKDVEHHQFODLPLQJZLWKRXWDQ\OHJDOVXSSRUW:HUHLWHUDWHWKDWLWKDVQRW
                  SURYHQDQ\RPLVVLRQRUYLRODWLRQRISURFHGXUHWKDWZRXOGJLYHULVHWRWKH
                  QXOOLW\ VRXJKW 7KH DSSHOODQW¶V LQFHVVDQW KDUSLQJ LQ WKLV UHJDUG GHSDUWV
                  IURPSURFHGXUDOJRRGIDLWK


                                                        
$WWKHVDPHWLPHWKH(FXDGRUWULDOFRXUWUHFRJQL]HGWKDW&KHYURQ¶VVWUDWHJ\RIPDQXIDFWXULQJVRFDOOHG
³LPSURSULHWLHV´UHJDUGLQJ&DEUHUDFRXOGDPRXQWWRDILJOHDIWKDWWKHFRPSDQ\ PLJKW XVHWRMXVWLI\QRW
FRPSO\LQJZLWKDILQDOMXGJPHQW$VPHQWLRQHGWKH(FXDGRUWULDOFRXUWDW&KHYURQ¶VUHTXHVWVWUXFNWKH
&DEUHUDUHSRUWHQWLUHO\JLYHQWKDWWKHFRXUWKDGURXJKO\WKHVDPHVFLHQWLILFVDPSOLQJLQIRUPDWLRQIURPWKH
RWKHUH[SHUWHYLGHQWLDU\UHSRUWVVXEPLWWHGE\WKHSDUWLHV7KHFRXUWODWHUHPSKDVL]HGWKDWWKH&DEUHUDUHSRUW
³KDG12EHDULQJRQWKHGHFLVLRQ´$JDLQWKHWULDOFRXUWREVHUYHGWKHUHZDVYROXPLQRXVRWKHUHYLGHQFHLQ
WKHUHFRUGDSDUWIURPWKH&DEUHUDUHSRUWWRMXVWLI\WKHLPSRVLWLRQRIOLDELOLW\DQGGDPDJHVRQ&KHYURQ
$OWKRXJKWKHGHFLVLRQWRVWULNH&DEUHUD¶VUHSRUWSXWWKHYLOODJHUVDWDQH[WUHPHGLVDGYDQWDJH(FXDGRU¶V
6XSUHPH&RXUWFRQILUPHGWKHDSSURDFKRQDILQDODSSHDO,QDXQDQLPRXVRSLQLRQWKDWFRXUWFRQILUPHG
WKDW WKH WULDO MXGJPHQW ³GLG QRW WDNH >&DEUHUD@ LQWR DFFRXQW´ DQG QRWHG WKDW &KHYURQ KDG QHYHU HYHQ
³LQGLFDWH>G@ZKLFKODZ>LWWKRXJKWZDV@YLRODWHG´E\WKH&DEUHUDSURFHVV,QQRQRUPDOZRUOGZRXOGWKLV
GHFLVLRQVHHPUHPRWHO\XQXVXDORUSUREOHPDWLF%XWZLWKRXWWKH&DEUHUDLVVXH&KHYURQ¶VHIIRUWVWRWDLQW
'RQ]LJHUDQGWKH(FXDGRUMXGJPHQWTXLFNO\UXQRXWRIVWHDP6RLQDGGLWLRQWRWU\LQJWREROVWHULWVFDVHE\
SD\LQJIRU*XHUUD¶VIDOVHWHVWLPRQ\DERXWDEULEHWKDWQHYHURFFXUUHG&KHYURQKDVGHVSHUDWHO\VRXJKWWR
NHHSWKH&DEUHUDLVVXHDOLYHLQWKHIRUHLJQFRXUWVZKHUHWKHYLOODJHUVDUHWDUJHWLQJ&KHYURQDVVHWVWRHQIRUFH
WKH(FXDGRUMXGJPHQW
&KHYURQODWHUWULHGWRDUJXHWKDWWKH(FXDGRUWULDOFRXUWDFWXDOO\UHOLHGRQSDUWVRIWKH&DEUHUDUHSRUWHYHQ
WKRXJKLWFODLPHGWRKDYHGLVUHJDUGHGLW&KHYURQSRLQWHGWRVPDOOSDUWVRIWKHMXGJPHQWWKDWLWDVVHUWHG
GHULYHGIURP &DEUHUD¶V ZRUN %XW HDFK RI &KHYURQ¶VFLWHG SDVVDJHV ZDV VKRZQDWWULDO WRKDYH D EDVLV
ZKROO\LQGHSHQGHQWRIWKH&DEUHUDUHSRUW7KH6HFRQG&LUFXLWDJDLQZLWKRXWLQGHSHQGHQWDQDO\VLVDGRSWHG
-XGJH.DSODQ¶VSUR&KHYURQYLHZRQWKLVSRLQW7KHGHJUHHRIFRQGHVFHQVLRQDQGLQVXOWWRIRUHLJQMXGLFLDO
RIILFHUVUHTXLUHGIRUWKLVPRYHLVMXVWVWDJJHULQJ
&KHYURQSUHVHQWHGLWVFRPSODLQWDERXW&DEUHUDUHSHDWHGO\EHIRUHWKHRQO\FRXUWVFRPSHWHQWWRDGGUHVVWKH
LVVXH±WKRVHLQLWVSUHIHUUHGIRUXPRI(FXDGRU7KRVHFRXUWVUHSHDWHGO\UHMHFWHG&KHYURQ¶VDUJXPHQWV,Q
WKHHQGWKH&DEUHUDUHSRUWDPRXQWHGWRDVPDOODQGXQVXEVWDQWLDWHGGXHSURFHVVFRPSODLQWE\DGLVDIIHFWHG
OLWLJDQW&KHYURQ¶VDUJXPHQWVZHUHFRQVLGHUHGDQGUHMHFWHGE\WKHWULDOFRXUWDQGDOOOD\HUVRIDSSHDOLQ
(FXDGRU7KH6HFRQG&LUFXLW¶VFRQWLQXHGHIIRUWWRWU\WRRYHUULGHDIRUHLJQFRXUWMXGJPHQWRQWKLVSRLQWLV
KLJKO\LQDSSURSULDWH

False Finding #10: A Consulting Expert—Stratus—Wrote the Cabrera Report
7KLVFODLPLVDQRWKHU6HFRQG&LUFXLW³ILQGLQJ´XQPRRUHGIURPWKHFRQWH[WRI(FXDGRULDQODZ)LUVWLWLV
WUXH WKDW WKH SURPLQHQW $PHULFDQ HQYLURQPHQWDO FRQVXOWLQJ ILUP 6WUDWXV GUDIWHG WKH EXON RI &DEUHUD¶V
UHSRUW6HFRQGWKHUHZDVDEVROXWHO\QRWKLQJZURQJZLWKWKLVDVFRQILUPHGE\WKUHHOD\HUVRIFRXUWVLQ
(FXDGRU7KLUGLWGRHVQ¶WPDWWHUJLYHQWKDW(FXDGRU¶VWULDOFRXUWGLVUHJDUGHG&DEUHUD¶VUHSRUWDQ\ZD\
6WUDWXVSOD\HGDFULWLFDOO\LPSRUWDQWUROHLQDGYLVLQJWKHYLOODJHUVRQKRZWRJDWKHUDQGLQWHUSUHWVFLHQWLILF
GDWDGHULYHGIURPWKHMXGLFLDOLQVSHFWLRQV5HFRJQL]LQJWKHYLWDOUROH6WUDWXVSOD\HGLQPDUVKDOLQJWKHVRLO
DQG ZDWHU VDPSOLQJ UHVXOWV DQG RWKHU VFLHQWLILF HYLGHQFH IRU WKH YLOODJHUV &KHYURQ ZDQWHG WR GULYH WKH
FRPSDQ\RIIWKHFDVH$VSDUWRILWVSODQ&KHYURQQDPHG6WUDWXVDVDGHIHQGDQWDORQJZLWK'RQ]LJHUDQG
WKHYLOODJHUVLQWKH5,&2FDVHDOOHJLQJWKDWWKHFRPSDQ\¶VUROHLQKHOSLQJWRGUDIWWKH&DEUHUDUHSRUWZDV
SDUWRIWKHVXSSRVHG³IUDXG´%XW&KHYURQZHQWIXUWKHUWRWU\WRSUHVVXUH6WUDWXVHYHQHPSOR\LQJDIRUP
RIEODFNPDLO$&KHYURQRIILFLDOZURWHDVHULHVRIYLFLRXVDQGGHFHSWLYHOHWWHUVWRFOLHQWVRI6WUDWXVIDOVHO\
FODLPLQJWKDWWKHFRPSDQ\KDGFRPPLWWHG³IUDXG´LQ(FXDGRUDQGWKHUHIRUHVKRXOGEHWHUPLQDWHG6WUDWXV
FODLPHGWKHVHOHWWHUVFRQVWLWXWHGLOOHJDO³WRUWLRXVLQWHUIHUHQFH´ZLWKLWVEXVLQHVVEHFDXVHLQIDFWWKHUHZDV
QRMXGLFLDOILQGLQJDWWKHWLPHWKDWDQ\IUDXGKDGRFFXUUHG



                                                       
7KH&KHYURQODZVXLWDJDLQVW6WUDWXV±DOVREHIRUH-XGJH.DSODQZDVLQRXUYLHZGHVLJQHGWREODFNPDLO
WKHFRPSDQ\LQWRDEDQGRQLQJWKHYLOODJHUV$VGHWDLOHGLQ6WUDWXV¶FRXQWHUFODLPVDJDLQVW&KHYURQ&KHYURQ
WKUHDWHQHG6WUDWXVDQGLWVSURIHVVLRQDOVIRU\HDUVZLWKLWVLQWLPLGDWLRQVWUDWHJ\&KHYURQHYHQLQWHUYHQHGLQ
DQLQVXUDQFHGLVSXWHWRPDNHVXUH6WUDWXVZRXOGKDYHWREHDUWKHIXOOFRVWRIGHIHQGLQJWKHOLWLJDWLRQUDWKHU
WKDQKDYHWKRVHFRVWVSDLGE\LWVLQVXUHU8QGHUH[WUHPHILQDQFLDOVWUHVVDQGQHHGLQJWRVDYHWKHMREVRILWV
HPSOR\HHV6WUDWXVXOWLPDWHO\FDYHGWRWKHSUHVVXUHJHQHUDWHGE\&KHYURQDQG-XGJH.DSODQDQGDJUHHG
WR ³GLVDYRZ´ WKH &DEUHUD UHSRUW LQ H[FKDQJH IRU &KHYURQ DJUHHLQJ WR GURS LWV ODZVXLW 7KH FRPSDQ\
VXUYLYHGEXW&KHYURQ¶VOHJDOJRRQVTXDGZDVDEOHWRFODLPDYDOXDEOHVFDOSIURPWKHWHDPRIWKHYLOODJHUV
&KHYURQODWHUSURPLVHGWKDW'RXJODV%HOWPDQDQG$QQ0DHVWVFLHQWLVWVDW6WUDWXVZKRSOD\HGOHDGLQJUROHV
LQ GUDIWLQJ WKH &DEUHUD UHSRUW ZRXOG WHVWLI\ IRUWKH FRPSDQ\ LQ WKH 5,&2 SURFHHGLQJ %XW DV ZLWK WKH
GLVFUHGLWHG &KHYURQ ZLWQHVV &DOPEDFKHU &KHYURQ¶V ODZ\HUV QHYHU FDOOHG %HOWPDQ DQG 0DHVW DV
ZLWQHVVHV²QR GRXEW EHFDXVH LQ VZRUQ GHSRVLWLRQ WHVWLPRQ\ SULRU WR WULDO WKH\ UHFRXQWHG GHWDLOV RI WKH
RYHUZKHOPLQJHYLGHQFHSURYLQJ&KHYURQ¶VUHVSRQVLELOLW\IRUWKHGHYDVWDWLQJHQYLURQPHQWDOFRQWDPLQDWLRQ
LQ(FXDGRU
&RQWUDU\ WR WKH .DSODQ6HFRQG &LUFXLW ILQGLQJ 6WUDWXV GLG QRWKLQJ ZURQJ LQ (FXDGRU &KHYURQ GLG
VRPHWKLQJYHU\ZURQJLQEODFNPDLOLQJ6WUDWXV$QG-XGJH.DSODQDQGWKH6HFRQG&LUFXLWGLGVRPHWKLQJ
WHUULEO\ZURQJLQEOHVVLQJ&KHYURQ¶VXVHRIRXUFLYLOMXVWLFHV\VWHPDVDZHDSRQRI EODFNPDLODJDLQVWD
VPDOOFRPSDQ\WKDWKDGSURGXFHGKDUGHYLGHQFHRIWKHFRPSDQ\¶VHQYLURQPHQWDOFULPHV

False Finding #11: Stratus “Fabricated” Objections to the Cabrera Report
7KLV FODLP RQFH DJDLQUHIOHFWV-XGJH .DSODQ¶V DSSDUHQWGLVGDLQ IRU (FXDGRULDQ ODZ ,W ZDVDOVR D FOHDU
DWWHPSWWRVWHDPUROO(FXDGRU¶VFRXUWV
$V PHQWLRQHG DERYH WKH &DEUHUD LVVXH ZDV PDQXIDFWXUHG E\ &KHYURQ DQG LQ DQ\ HYHQW LV PRRW XQGHU
(FXDGRULDQODZ&KHYURQDQGWKHYLOODJHUVKHOSHGWRGUDIWUHSRUWVIRUWKHLURZQQRPLQDWHG³H[SHUWV´WR
UHYLHZDQGXVHLQFOXGLQJLQWKHFDVHRI&DEUHUD2EMHFWLRQVILOHGUHJDUGLQJ&DEUHUD¶VUHSRUWZHUHLQGHHG
SUHSDUHGE\6WUDWXVDQGZHUHQRW³IDEULFDWHG´²WKH\ZHUHUHDOJURXQGHGLQVFLHQFHDQGUHIOHFWHGFRQFHUQV
WKH YLOODJHUV KDG DERXW VHYHUDO GLVFUHWH VKRUWFRPLQJV LQ VRPH RI WKH PDWHULDO VXEPLWWHG &KHYURQ ILOHG
REMHFWLRQVWRWKHVDPHUHSRUWRQYDULRXVRWKHUJURXQGV
7R EH FOHDU &KHYURQ QHYHU SURGXFHG HYLGHQFH VKRZLQJ WKDW DQ\ SUDFWLFH LQYROYLQJ &DEUHUD YLRODWHG
(FXDGRULDQODZ%RWKSDUWLHVZRUNHGFORVHO\ZLWKWKHLUH[SHUWVDVKDSSHQVLQFRXUWVWKURXJKRXWWKHZRUOG
$FWXDODXWKRULWLHVRQ(FXDGRULDQODZZKRKDYHH[DPLQHGWKLVLVVXHPRVWQRWDEO\(FXDGRU¶VFRXUWVKDYH
FRQFOXGHGWKDWQRODZZDVYLRODWHGUHJDUGLQJWKH&DEUHUDSURFHVV

False Finding #12: Donziger Hired New Consultants To “Cleanse” the Cabrera Report
7KLV ILQGLQJ XVHV WKH ZRUG ³FOHDQVH´ WR XQIDLUO\ WU\ WR WDLQW WKH &DEUHUD UHSRUW 7KHUH ZDV QR QHHG WR
³FOHDQVH´ WKH &DEUHUD UHSRUW JLYHQ WKDW LW ZDV JURXQGHG LQ VFLHQWLILF GDWD SUHSDUHG FRQVLVWHQW ZLWK
(FXDGRULDQODZDQGZDVDQHQWLUHO\GHIHQVLEOHDVVHVVPHQWRI&KHYURQ¶VGXPSLQJELOOLRQVRIJDOORQVRI
WR[LFZDVWHRQWRLQGLJHQRXVDQFHVWUDOODQGV7KHZRUG³FOHDQVH´ZDVLQYHQWHGE\&KHYURQWRLPSO\WKHUH
ZDVVRPHSUREOHPZLWK&DEUHUD¶VZRUN/LNHDOPRVWDOORI&KHYURQ¶VDUJXPHQWVLWZDVHQWKXVLDVWLFDOO\
DGRSWHGE\-XGJH.DSODQDQGWKHQZLHOGHGDVDVZRUGE\WKHFRPSDQ\WRWU\WRSRNHDWWKHYDOLGLW\RIWKH
(FXDGRUMXGJPHQW
7KH RQO\ ³QHZ´ IDFW KHUH LV WKDW WKH (FXDGRU WULDO FRXUW²WR GHDO ZLWK &KHYURQ¶V LQFHVVDQW DQG
XQVXEVWDQWLDWHG FRPSODLQWV DERXW &DEUHUD²UHTXHVWHG LQ  WKDW ERWK SDUWLHV VXEPLW QHZ GDPDJHV
DVVHVVPHQWV7KHVHZHUHVXSSOHPHQWDOUHSRUWVSUHSDUHGDWWKHUHTXHVWRIWKHFRXUW$JDLQWKLVUHTXHVWZDV


                                                        
DQ HPLQHQWO\ SUDFWLFDO VWHS WR GHDO ZLWK &KHYURQ¶V FRPSODLQWV  &KHYURQ SHU LWV SUDFWLFH RI GHQ\LQJ
UHVSRQVLELOLW\IRULWVSROOXWLRQUHIXVHGWRVXEPLWDVXSSOHPHQWDOGDPDJHVDVVHVVPHQW7KHSODLQWLIIVGLG
VXEPLW DGGLWLRQDO GDPDJHV DVVHVVPHQWV SUHSDUHG E\ VHYHUDO SURPLQHQW 86 WHFKQLFDO H[SHUWV 7KH
VXEPLVVLRQ RI WKHVH UHSRUWV LQIXULDWHG &KHYURQ EHFDXVH WKH\ WRRN WKH IRFXV RII RI &DEUHUD¶V UHSRUW RQ
ZKLFK&KHYURQKDGVWDNHGDKXJHLQYHVWPHQWDVSDUWRILWVSXEOLFUHODWLRQVDWWDFNFDPSDLJQ
7KH(FXDGRUWULDOFRXUWXOWLPDWHO\IRXQGWKDWRQFHLWKDGPDGHLWVOLDELOLW\ILQGLQJDJDLQVW&KHYURQLWFRXOG
UHDFK VSHFLILF GDPDJHV ILJXUHV E\ UHO\LQJ RQ SHU XQLW FOHDQXS FRVW ILJXUHV FRQWDLQHG LQ UHSRUWV E\
&KHYURQ¶VRZQH[SHUWVWKDWZHUHVXEPLWWHGGXULQJWKHWULDO,WWKXVEDVHGLWVGDPDJHVQXPEHUVRQQHLWKHU
&DEUHUDQRUWKHVXSSOHPHQWDOH[SHUWVVXEPLWWHGE\WKHSODLQWLIIV
&KHYURQFDQKDYHQROHJLWLPDWHREMHFWLRQWRWKLVSUDJPDWLFDSSURDFK,QVWHDGLWDWWDFNVZLWKFKHDSUKHWRULF
,QIDFWHYLGHQFHLVXVHGURXWLQHO\LQMXVWWKLVPDQQHULQWULDOVWKHZRUOGRYHU7KHUKHWRULFPHDQVQRWKLQJ
-XGJH.DSODQ¶VHPEUDFHRI&KHYURQ¶VUKHWRULFRQO\DWWDFNLVRQFHDJDLQUHYHDOLQJRILWVDSSURDFKWRWKH
FDVH

The Result: Absurd Legal Determinations In Kaplan’s RICO Ruling
*LYHQKRZWKH5,&2FDVHSOD\HGRXWLWVKRXOGFRPHDVQRVXUSULVHWKDW-XGJH.DSODQUXOHGH[DFWO\KRZ
'RQ]LJHUDQGKLVODZ\HUKDGSUHGLFWHG-XGJH.DSODQIRXQGWKDW'RQ]LJHUDQGKLVFOLHQWVZHUH³UDFNHWHHUV´
ZKR WULHG WR XVH WKH HQYLURQPHQWDO OLWLJDWLRQ LQ (FXDGRU WR ³H[WRUW´ PRQH\ IURP &KHYURQ²WKH VDPH
FRPSDQ\WKDWDGPLWWHGWRGXPSLQJELOOLRQVRIJDOORQVRIWR[LFZDVWHLQWRWKHUDLQIRUHVWGHFLPDWLQJILYH
LQGLJHQRXVQDWLRQDOLWLHVDQGFDXVLQJDPDVVLYHRXWEUHDNRIFDQFHU$VH[SODLQHGKHUHLQ-XGJH.DSODQGLG
WKLV E\ DFFHSWLQJ IDOVH HYLGHQFH IURP &KHYURQ E\ GLVWRUWLQJ DQG PLVLQWHUSUHWLQJ (FXDGRULDQ ODZ DQG
SURFHGXUHE\GHQ\LQJDMXU\DQGRWKHUGXHSURFHVVSURWHFWLRQVWRWKHGHIHQGDQWVDQGE\FRQVFLRXVO\WLOWLQJ
WKHVFDOHVRIMXVWLFHWRIDYRU&KHYURQ'RQ]LJHU¶VIDUVWURQJHUFODLPVDJDLQVW&KHYURQIRULWVUDFNHWHHULQJ
LQ(FXDGRUSXWIRUWKLQWKLVVWXQQLQJODZVXLWDJDLQVWWKHFRPSDQ\ZDVKHOGLQDEH\DQFHE\-XGJH.DSODQ
IRUDIXOO\HDU²WKXVGHQ\LQJ'RQ]LJHUDOPRVWDQ\PHDQLQJIXOGLVFRYHU\RI&KHYURQ²EHIRUHLWZDVGHQLHG
IRUQROHJLWLPDWHUHDVRQ,QVRGRLQJ-XGJH.DSODQVKXWGRZQWKHDELOLW\RIWKHYLOODJHUVDQGWKHLUFRXQVHO
WRSUHVHQWWKHUHDOWUXWKRIZKDW&KHYURQGLGLQ(FXDGRULQRSHQFRXUW

-XGJH.DSODQDOVRPDQLSXODWHGWKHFDVHWRORZHUWKHVWDQGDUGRISURRIIURP³EH\RQGDUHDVRQDEOHGRXEW´
WRWKHFLYLOVWDQGDUGRI³PRUHSUREDEOHWKDQQRW´HYHQWKRXJK&KHYURQZDVSXWWLQJIRUWKDOOHJDWLRQVRI
IHORQLRXVFULPLQDOPLVFRQGXFWDJDLQVW'RQ]LJHU,QDOOFULPLQDOFDVHVLQYROYLQJIHORQLHVWKHDFFXVHGLV
HQWLWOHGWRDMXU\RILPSDUWLDOIDFWILQGHUV%XWLQ-XGJH.DSODQ¶VZRUOG'RQ]LJHUZDVGHQLHGDMXU\VRWKH
MXGJHFRXOGGHFLGHWKHFDVHDORQH:KDWUHVXOWHGIURP-XGJH.DSODQ¶V5,&2WKHDWULFVLVWKHYHU\DQWLWKHVLV
RIMXVWLFH&RQVLGHUWKHH[WHQWWRZKLFK-XGJH.DSODQXVHGWRUWXUHGDQGGLVKRQHVWUHDVRQLQJWRWU\WRKDUP
'RQ]LJHU¶VUHSXWDWLRQE\VXSSRVHGO\ILQGLQJKLP³JXLOW\´ZLWKRXWDMXU\RIWKHIROORZLQJSUHGLFDWHIHORQ\
RIIHQVHV

         Fraud
         7KHFHQWUDOILQGLQJLQWKH5,&2FDVHZDVWKDW'RQ]LJHUFRPPLWWHG³IUDXG´E\EULELQJWKH(FXDGRU
         WULDOMXGJH%XWWKHUHZDVQREULEH7KDWILQGLQJZDVEDVHGRQWHVWLPRQ\IURP&KHYURQ¶VDGPLWWHGO\
         FRUUXSWZLWQHVV*XHUUDZKRDGPLWWHGKHOLHGUHSHDWHGO\RQWKHVWDQGDQGZKRZDVSDLGDWOHDVW
         PLOOLRQLQFDVKDQGRWKHUEHQHILWVE\WKHFRPSDQ\7KHUHDOLW\LVWKHUHYHUVH&KHYURQFRPPLWWHG
         ³IUDXG´DQGHQJDJHGLQUDFNHWHHULQJE\EULELQJ*XHUUDWRIUDPH'RQ]LJHUDQGKLVFOLHQWV&KHYURQ
         *XHUUDDQGFRPSDQ\ODZ\HUVZHUHHQJDJHGLQRUFRQQHFWHGWRWKHUHDOUDFNHWHHULQJFRQVSLUDF\



                                                      
2XUYLHZLVWKDW-XGJH.DSODQDOORZHGKLVSXEOLFFRXUWURRPWKHRSHUDWLRQRIZKLFKLVIXQGHGE\
WD[SD\HUGROODUVWREHWDNHQRYHUDQGXVHGE\DSULYDWHRLOFRPSDQ\WRFUHDWHDIDOVHUHFRUGRI
ZURQJGRLQJWRWU\WRHYDGHDOHJLWLPDWHHQYLURQPHQWDOOLDELOLW\

Extortion
$OWKRXJK LW LV DOPRVW LQFRQFHLYDEOH -XGJH .DSODQ DOVR IRXQG WKDW 'RQ]LJHU HQJDJHG LQ WKH
³H[WRUWLRQ´RI&KHYURQE\SXEOLVKLQJ'DYLG5XVVHOO¶VSUHOLPLQDU\ELOOLRQGDPDJHVDVVHVVPHQW
DWWKHEHJLQQLQJRIWKHWULDO6HHWKHGLVFXVVLRQDERYHVWDUWLQJDWSDJH-XGJH.DSODQIRXQG
WKDW'RQ]LJHUZDVWU\LQJWRXVHWKHGDPDJHVDVVHVVPHQWWRSUHVVXUH&KHYURQWRVHWWOHWKHFDVH2I
FRXUVHWKHYHU\LGHDEHKLQGDOPRVWDQ\OHJLWLPDWHFLYLOODZVXLWLVWRSUHVVXUHWKHGHIHQGDQWWRVHWWOH
WKH FDVH DV TXLFNO\ DV SRVVLEOH ,W WXUQV RXW WKH GDPDJHV ILJXUH SUHSDUHG E\ 5XVVHOO ZDV ORZ
FRPSDUHG WR WKH DFWXDO GDPDJHV FDXVHG E\ &KHYURQ DV ODWHU IRXQG E\ WKUHH OD\HUV RI FRXUWV LQ
(FXDGRUDQGRWKHUWKLUGSDUWLHV%XW-XGJH.DSODQLQVLVWHGZLWKQRUHDVRQDEOHEDVLVWKDWWKHILJXUH
ZDVLQIODWHGDQGWKDW'RQ]LJHUXVHGWKHLQIODWHGILJXUHWRLPSURSHUO\SUHVVXUH&KHYURQ,QDQ\
HYHQWDODZ\HUSXEOLVKLQJDGDPDJHVDVVHVVPHQWGXULQJDWULDO±HYHQRQHWKDWLVLQFRUUHFWLV
FHUWDLQO\QRWLPSURSHUDQGLWLVGHILQLWHO\QRWH[WRUWLRQ

Wire fraud
-XGJH .DSODQ IRXQG 'RQ]LJHU JXLOW\ RI ³ZLUH IUDXG´ EHFDXVH KH XVHG WHOHSKRQH DQG HPDLO WR
FRPPXQLFDWHZLWKWKHOHJDOWHDPOLWLJDWLQJWKHFDVHLQ(FXDGRU7KLVFODLPZDVHQWLUHO\GHULYDWLYH
RIWKHIDOVH³IUDXG´ILQGLQJPHQWLRQHGDERYH

Money laundering
-XGJH.DSODQIRXQG'RQ]LJHUJXLOW\RI³PRQH\ODXQGHULQJ´EDVHGRQWUDQVIHUVRIIXQGVIURPKLV
ODZILUPLQ1HZ<RUNWRSD\FDVHH[SHQVHVLQ(FXDGRU$JDLQWKLVFODLPLVHQWLUHO\GHULYDWLYHRI
WKHIDOVH³IUDXG´ILQGLQJGHVFULEHGDERYH

Obstruction of justice
-XGJH .DSODQ FRQFOXGHG WKDW 'RQ]LJHU HQJDJHG LQ ³REVWUXFWLRQ RI MXVWLFH´ EHFDXVH RI KLV
LQYROYHPHQW LQ WKH SUHSDUDWLRQ RI D VZRUQ GHFODUDWLRQ WKDW ZDV VXEPLWWHG WR 86 FRXUWV E\
(FXDGRULDQODZ\HU3DEOR)DMDUGRFRQFHUQLQJWKHSUDFWLFHRIH[SHUWZLWQHVVHVLQ(FXDGRU)DMDUGR¶V
YLHZ LQ WKH DIILGDYLW ZDV HQWLUHO\ FRQVLVWHQW ZLWK (FXDGRULDQ ODZ DQG SUDFWLFH DV DIILUPHG E\
YDULRXV(FXDGRUODZH[SHUWVDQGFRQILUPHGE\WKHFRXQWU\¶V6XSUHPH&RXUW%XW)DMDUGR¶VYLHZ
GLGQRWFRPSRUWZLWK.DSODQ¶VVXEMHFWLYHYLHZRIKRZWKHODZRI(FXDGRUUHJDUGLQJH[SHUWVVKRXOG
RSHUDWH7KHUHZDVQRWKLQJLQWKH)DMDUGRGHFODUDWLRQWKDWZDVIDOVHDQGWKHLGHDWKDWILOLQJDQ
DIILGDYLWRIWKLVQDWXUHFRQVWLWXWHGREVWUXFWLRQRIMXVWLFHLVSUHSRVWHURXV'RQ]LJHUGLGQRWGUDIWRU
VLJQWKHDIILGDYLW±KHVLPSO\UHYLHZHGLWZLWK)DMDUGRSULRUWRKLVVLJQLQJWRHQVXUHDFFXUDF\

Witness tampering
,Q DQRWKHU PDMRU VWUHWFK WKDW DJDLQ UHIOHFWV KLV LQWHOOHFWXDO GLVKRQHVW\-XGJH .DSODQIRXQG WKDW
'RQ]LJHU HQJDJHG LQ ³ZLWQHVV WDPSHULQJ´ E\ VXJJHVWLQJ PLQRU FKDQJHV WR D SURSRVHG VZRUQ
GHFODUDWLRQE\DQH[SHUWKLVWHDPKDGKLUHG0DUN4XDUOHV1RWRQO\LVWKLVVWDQGDUGSUDFWLFH±D
ODZ\HUVXJJHVWLQJFKDQJHVWRDGUDIWDIILGDYLWIURPKLVRZQH[SHUWEXW4XDUOHVFRUGLDOO\UHMHFWHG
DOORI'RQ]LJHU¶VVXJJHVWHGFKDQJHVSUHIHUULQJLQVWHDGWRXVHKLVRZQ ODQJXDJH4XDUOHVQHYHU



                                             
        WHVWLILHGKHIHOWSUHVVXUHGE\'RQ]LJHUDQGWKHDIILGDYLWZDVVXEPLWWHGDV4XDUOHVZURWHLW%\QR
        SRVVLEOHVWUHWFKFDQWKLVEHFRQVLGHUHGZLWQHVVWDPSHULQJ

        Travel Act
        )LQDOO\-XGJH.DSODQIRXQG'RQ]LJHUYLRODWHGDIHGHUDOFULPLQDOVWDWXWHFDOOHGWKH7UDYHO$FWE\
        FDXVLQJIXQGVWREHVHQWWR(FXDGRUWRSD\DQH[SHUWZLWQHVVIRUWKHYLOODJHUV5LFKDUG&DEUHUD7KH
        7UDYHO $FW IRUELGV WKH XVH RI WKH 86 PDLO RU LQWHUVWDWH RU IRUHLJQ WUDYHO IRU WKH SXUSRVH RI
        HQJDJLQJLQFHUWDLQ³FULPLQDO´DFWV7KXVLQ-XGJH.DSODQ¶VYLHZ'RQ]LJHUFRPPLWWHGDIHORQ\
        RIIHQVHVLPSO\E\WUDYHOLQJWR(FXDGRUDQGZLULQJIXQGVLQWRWKHFRXQWU\WRSD\FDVHH[SHQVHV
        7KLVVXSSRVHGIHORQ\³YLRODWLRQ´LVHQWLUHO\GHULYDWLYHRIWKHVRFDOOHG³IUDXG´WKDWQHYHURFFXUUHG
        DVH[SODLQHGWKURXJKRXWWKLVUHSRUW

Kaplan’s Final Act of Dishonesty: Inventing a Claim
-XGJH.DSODQVHHPHGWRLPSOLFLWO\DFNQRZOHGJHWKHPDQ\OHJDOSUREOHPVZLWKKLVXQSUHFHGHQWHG5,&2
GHFLVLRQE\GRLQJVRPHWKLQJLQKLVFKDPEHUVDIWHUWKHWULDOWKDWFDQRQO\EHGHVFULEHGDVXQGHUKDQGHGLQ
WKHH[WUHPH2XWRIVLJKWRIWKHSDUWLHVKHHIIHFWLYHO\DGGHGWR&KHYURQ¶VFDVHDFODLPXQGHUDQDUFKDLF
DQGGHIXQFWOHJDOGRFWULQHWKDWZDVXVHGDKDQGIXORIWLPHVLQWKHQLQHWHHQWKFHQWXU\WR³VHWDVLGH´IRUHLJQ
MXGJPHQWVRQWKHEDVLVRI³IUDXG´RXWVLGHWKHFRQWH[WRIDQHQIRUFHPHQWDFWLRQ7KHGRFWULQHZDVQRWMXVW
ROGLWKDGEHHQHIIHFWLYHO\UHSHDOHGDQGUHSODFHGE\WKHVWDWXWRU\IUDPHZRUNIRUHQIRUFHPHQWRIIRUHLJQ
MXGJPHQWVDQGJURXQGVIRUUHVLVWLQJWKHVDPHLPSOHPHQWHGE\1HZ<RUNDQGHYHU\RWKHU86VWDWHGXULQJ
WKHWZHQWLHWKFHQWXU\6RWKHUHZDVDUHDVRQ&KHYURQ¶VDUP\RIODZ\HUVZKRSXWHYHU\WKLQJHOVHSOXVWKH
NLWFKHQVLQNLQWRWKHLUFRPSODLQWHLWKHUGLGQ¶WWKLQNRILWRUGLGQ¶WGDUHSURSRVHLW%XW-XGJH.DSODQDGGHG
LWDQGRIFRXUVHIRXQGLWWRSURYLGHDVHSDUDWHQRQ5,&2JURXQGIRUJLYLQJ&KHYURQYLFWRU\LQWKHFDVHDQG
WKHUHOLHILWZDQWHG7KHPRWLYDWLRQZDVFOHDU%\LQVHUWLQJWKLVFODLPLQKLVGHFLVLRQDIWHUWKHWULDOHQGHG
-XGJH.DSODQJDYH&KHYURQDQGKLPVHOIDVRUWRILQVXUDQFHSROLF\GXULQJWKHDSSHOODWHSURFHVV,I WKH
DSSHOODWHFRXUWFRXOGQRWDFFHSWWKHPXOWLSOHLQYHQWLRQVDQGGLVWRUWLRQVRIODZWKDW-XGJH.DSODQKDGWR
HPSOR\WRNHHS&KHYURQ¶V5,&2FODLPVDOLYHLWVWLOOPLJKWOHW.DSODQ¶VGHFLVLRQVXUYLYHRQWKLVLQYHQWHG
FODLP

Conclusion
,ILQIDFWWKHUHZDVDQ\UHDOHYLGHQFHWRVXSSRUWWKHH[SORVLYHDOOHJDWLRQVRIFULPLQDOPLVFRQGXFWOHYHOHG
E\&KHYURQWKHQ'RQ]LJHUDQGKLVFROOHDJXHVDOPRVWFHUWDLQO\ ZRXOGKDYHEHHQSURVHFXWHGLQFULPLQDO
FRXUW ZKHUH WKH IXOO SDQRSO\ RI GXH SURFHVV SURWHFWLRQV LQFOXGLQJ D MXU\ ZRXOG KDYH EHHQ DYDLODEOH
7KHUH¶VDUHDVRQWKLVQHYHUKDSSHQHGGHVSLWHVWUHQXRXVHIIRUWVE\&KHYURQ¶VSROLWLFDOO\FRQQHFWHGOHJDO
WHDPWRHQOLVWIHGHUDOSURVHFXWRULDODXWKRULWLHVWRWDUJHW'RQ]LJHU$Q\IHGHUDOSURVHFXWRUHQJDJLQJLQHYHQ
DFXUVRU\UHYLHZRI&KHYURQ¶VERJXVEULEHDQGJKRVWZULWLQJ³HYLGHQFH´ZLOOTXLFNO\VHHWKDWLWLVDKRXVH
RIFDUGVWKDWQRUHDVRQDEOHIDFWILQGHUZRXOGHYHUDFFHSW-XGJH.DSODQFOHDUO\NQHZWKLVDVZHOOZKLFKLV
ZK\KHUHIXVHGWRVHDWDMXU\DV&KHYURQSXUVXHGLWV3ODQ%FLYLOUDFNHWHHULQJFDVHLQKLVFRXUW,QIDFWLWLV
FOHDUWKDWWKHRQO\ZD\&KHYURQFRXOGKDYHREWDLQHGDQ\MXGLFLDORSLQLRQHQGRUVLQJLWVIDNHQDUUDWLYHZDV
WKURXJKDKLVWRULFDOO\XQSUHFHGHQWHGWULDORUFKHVWUDWHGE\DVROLWDU\MXGJHZKRLQDGYDQFHVLJQDOHGWRWKH
FRPSDQ\ WKDW KH ZRXOG HQVXUH WKH RXWFRPH LW VRXJKW 7KDW WKH UHVXOWLQJ RSLQLRQ ZDV REWDLQHG YLD D
SURFHHGLQJLQWKHRSLQLRQRIPDQ\WKDWZDVDFWXDOO\D'LFNHQVLDQIDUFHPDWWHUVOLWWOHWR&KHYURQZKLFKLV
WU\LQJWROHYHUDJH-XGJH.DSODQ¶VHQGRUVHPHQWRILWVIDOVHHYLGHQFHWRWKURZXSURDGEORFNVWRMXGJPHQW
HQIRUFHPHQWDFWLRQVILOHGE\WKHYLOODJHUVDURXQGWKHZRUOG



                                                       
,WLVQRZFOHDUWKDWWKHILOLQJWKH5,&2FDVHZDVSDUWRI&KHYURQ¶VRZQIUDXGWRFRYHULWVWUDFNVIRUORVLQJ
DPDMRUOLWLJDWLRQWRLQGLJHQRXVJURXSVLQLWVSUHIHUUHGIRUXPRI(FXDGRU,ILQGHHG&KHYURQUHSUHVHQWDWLYHV
IDEULFDWHG HYLGHQFH DQG SUHVHQWHGLW WR-XGJH .DSODQ WRWU\ WR IUDPH LWVDGYHUVDULHVLQFOXGLQJ WKH YHU\
ODZ\HUV ZKR ZRQ D MXGJPHQW DJDLQVW WKH FRPSDQ\ WKHQ &KHYURQ DQG DOO RIILFLDOV UHVSRQVLEOH IRU WKLV
RXWUDJHRXVFRQGXFWPLJKWWKHPVHOYHVEHDSSURSULDWHO\VXEMHFWWRFULPLQDOSURVHFXWLRQ




                                                     
EXHIBIT 2
                                                         Page 1

1
2       UNITED STATES DISTRICT COURT
3       SOUTHERN DISTRICT OF NEW YORK
4        C.A. No. 11 Civ. 0691 (LAK)
5       -----------------------------------x
        CHEVRON CORPORATION,
6
                    Plaintiff,
7
8
                - against -
9
10
        STEVEN DONZIGER, et al.,
11
                    Defendants.
12      -----------------------------------x
                        June 25, 2018
13                      10:07 a.m.
14
15              Videotaped Deposition of STEVEN
16      DONZIGER, taken by Plaintiff, pursuant to
17      Order, held at the offices of Gibson Dunn &
18      Crutcher LLP, 200 Park Avenue, New York,
19      New York, before Todd DeSimone, a
20      Registered Professional Reporter and Notary
21      Public of the State of New York.
22
23
24
25

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com          516-608-2400
                                                    Page 2

1
2       A P P E A R A N C E S :
3       GIBSON DUNN & CRUTCHER LLP
        200 Park Avenue
4       New York, New York 10166
               Attorneys for Plaintiff
5       BY:    ANDREA E. NEUMAN, ESQ.
                aneuman@gibsondunn.com
6              ANNE CHAMPION, ESQ.
                achampion@gibsondunn.com
7              ALEJANDRO A. HERRERA, ESQ.
                aherrera@gibsondunn.com
 8
 9
10      STERN KILCULLEN & RUFOLO, LLC
        325 Columbia Turnpike
11      Florham Park, New Jersey 07932
              Attorneys for Plaintiff
12      BY:   HERBERT J. STERN, ESQ.
               hstern@sgklaw.com
13            JOEL M. SILVERSTEIN, ESQ.
               jsilverstein@sgklaw.com
14
15
16
17
        ALSO PRESENT:
18        ANDRES R. ROMERO-DELMASTRO, ESQ., Chevron
          Corporation
19
           CHRISTOPHER HANLON, Videographer
20
21
22
23
24
25

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com          516-608-2400
                                                                 Page 3

1                       DONZIGER
2                    THE VIDEOGRAPHER: Good morning.
3       We are going on the record at 10:07 a.m. on
4       June 25th, 2018.      Please note that the
5       microphones are sensitive and may pick up
6       whispering, private conversations and
7       cellular interference.            Please turn off all
8       cell phones or place them away from the
9       microphones as they can interfere with the
10      deposition audio.       Audio and video
11      recording will continue to take place
12      unless all parties agree to go off the
13      record.
14                   This is media unit number one
15      of the video-recorded deposition of
16      Mr. Steven Donziger taken in the matter of
17      Chevron Corporation v. Donziger, et al,
18      filed in the U.S. District Court, Southern
19      District of New York, Docket 11 Civ. 0691.
20                   This deposition is being held
21      today at Gibson Dunn & Crutcher located at
22      200 Park Avenue, New York, New York.                     My
23      name is Christopher Hanlon.                   I'm from
24      Veritext.   I'm the videographer today.                       Our
25      court reporter is Todd DeSimone also from

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                     516-608-2400
                                                                  Page 4

1                              DONZIGER
2       Veritext.       I am not related to any party in
3       this action nor am I financially interested
4       in the outcome.
5                        At this time I would ask
6       counsel to please state your appearances
7       for the record.
8                        MS. NEUMAN:             Andrea Neuman,
9       Gibson Dunn & Crutcher, for Chevron.
10                       MS. CHAMPION:               Anne Champion
11      from Gibson Dunn for Chevron Corporation.
12                       MR. HERRERA:              Alejandro Herrera
13      from Gibson Dunn for Chevron Corporation.
14                       MR. STERN:            Herbert Stern,
15      Stern Kilcullen & Rufolo, for Chevron.
16                       MR. SILVERSTEIN:                  And Joel
17      Silverstein, also from Stern Kilcullen &
18      Rufolo, for Chevron.
19                       THE VIDEOGRAPHER:                  Thank you.
20      At this time our court reporter can swear
21      in our witness and we can proceed.
22              *   *     *
23      S T E V E N           D O N Z I G E R,
24      called as a witness, having been first duly
25      sworn, was examined and testified

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
                                                                   Page 5

1                               DONZIGER
2       as follows:
3       EXAMINATION BY MS. NEUMAN:
4               Q.        Good morning, Mr. Donziger.
5               A.        I think there is one individual
6       who didn't state his name for the record.
7                         MR. ROMERO-DELMASTRO:                  I'm
8       already on the record.                  Andres Romero for
9       Chevron Corporation.
10                        THE VIDEOGRAPHER:                  Thank you,
11      sir.        Thank you, Mr. Donziger
12              A.        Can I just get a clarification
13      from counsel, is this deposition being
14      live-streamed?           Are people watching this
15      deposition over the internet?                        Are there
16      other lawyers or people watching this
17      deposition?
18              Q.        In another room.                  I don't know
19      that there is anybody in there.
20              A.        There is another room?                  This
21      firm?
22              Q.        Yes.
23              A.        Is it being live-streamed back
24      to Chevron headquarters?
25              Q.        No.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
                                                            Page 6

1                               DONZIGER
2               A.        Okay.
3               Q.        Mr. Donziger, you have been
4       deposed before, so you understand the rules
5       of a deposition?
6               A.        Yes.
7               Q.        Are you on any medication that
8       would prevent you from testifying
9       truthfully today?
10              A.        No.
11              Q.        Is there anything else that
12      would interfere with your ability to
13      testify truthfully today?
14              A.        No.
15              Q.        I'm going to hand you a
16      document previously marked as Plaintiff's
17      Exhibit 5302.
18                        (Plaintiff's Exhibit 5302
19      marked for identification.)
20              Q.        This is the Court's order which
21      is Docket No. 1875, was entered in March of
22      2014.        You are familiar with this order?
23              A.        Yes.
24              Q.        I'm going to direct your
25      attention to the language on page 2.                It

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com          516-608-2400
                                                       Page 7

1                       DONZIGER
2       starts on page 1.        "The Court hereby
3       imposes a constructive trust for the
4       benefit of Chevron on all property, whether
5       personal or real, tangible or intangible,
6       vested or contingent, that Donziger has
7       received or hereafter may receive, directly
8       or indirectly, or to which Donziger now
9       has, or hereafter obtains any right, title,
10      or interest, directly or indirectly, that
11      is traceable to the Judgment or the
12      enforcement of the Judgment anywhere in the
13      world."
14                   Do you see that?
15              A.   Yes.
16              Q.   What is your understanding of
17      the language traceable to the enforcement
18      of the Judgment?
19              A.   Well, look, I am going to
20      oppose the question on these grounds:           I
21      have made my position clear in filings with
22      the Court.   This issue is before the Court
23      for a resolution.
24                   There is a dispute that I don't
25      think is factual, as I made clear in my

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com          516-608-2400
                                                           Page 8

1                         DONZIGER
2       filings, and I made my position clear in
3       what's currently before Judge Kaplan and he
4       has yet to rule.        That's specifically the
5       motion for a declaratory judgment.                So
6       there is nothing more to add to that.
7               Q.    Mr. Donziger, we have a
8       contempt hearing related to this order
9       coming up this week, as you know.
10              A.    Yes.
11              Q.    And we are entitled to explore
12      what you claim your understanding of the
13      order which you are -- which is at issue in
14      that hearing.     So I'm going to ask the
15      question again.       If you are refusing to
16      answer, just say "I refuse to answer" and I
17      will move on.
18              A.    With all due respect, I don't
19      really see that as part of the scope of
20      this deposition.        I mean, this deposition
21      is about --
22              Q.    That's fine.              When I ask the
23      question that you view as not part of the
24      scope, just so we can move it along, say "I
25      refuse to answer based on," and you could

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                516-608-2400
                                                           Page 9

1                        DONZIGER
2       just say scope --
3               A.    So you are telling me --
4               Q.    -- or privilege.
5               A.    You are telling me how to
6       represent myself in response to your
7       questions?    Listen --
8               Q.    I'm just suggesting an
9       efficient mechanism.
10              A.    Hold on.       Hold on.         I will try
11      to abide by that, okay?            I believe that is
12      beyond the scope.
13                    I will also say this in an
14      effort to move things along as well:                You
15      know, this is a complicated position for me
16      because I am a witness and a lawyer at the
17      same time.    I am representing myself.              So
18      please take that into account.                You know, I
19      am going to do my best to answer the
20      relevant questions that call for
21      non-privileged information or information
22      that there is no grounds to withhold at
23      this point.    So I'm with you.              So I look
24      forward to your next question.
25              Q.    So you declined to answer or

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com                 516-608-2400
                                                       Page 10

1                         DONZIGER
2       provide your understanding of what the
3       language in the Court's order related to
4       traceable to enforcement of the Judgment
5       means, correct?
6               A.   Look, no, I don't decline.               I
7       have already stated that on the record.                   I
8       argued it on May 8th at the hearing.             There
9       is a whole --
10              Q.   Mr. Donziger, I'm just
11      interested in whether you are declining
12      today while you are under oath as a
13      witness.
14              A.   I have made my position clear
15      on that legal issue already, and I am not
16      going to go any further on that issue
17      today.
18              Q.   And what's your understanding
19      of the phrase -- the disjunctive phrase
20      "traceable to the Judgment" as opposed to
21      "enforcement of the Judgment" as used in
22      Exhibit 5302?
23              A.   Look, I have made it very clear
24      that this document is not in my view the
25      governing document of this issue.             There

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com             516-608-2400
                                                           Page 11

1                           DONZIGER
2       was a subsequent order by Judge Kaplan on
3       April 25th.
4               Q.       Mr. Donziger, I understand your
5       legal position.       I'm asking your factual
6       interpretation of the language.                 If you
7       refuse to give it --
8               A.       Listen, this is a legal issue
9       in my view, okay?         It is currently teed up
10      for decision.       I have more than amply
11      explained my position on this issue,
12      specifically in reference to the April 25th
13      clarification order, which you are not
14      bringing out and you completely ignored,
15      that is Chevron completely ignored in this
16      initial motion to hold me in contempt,
17      which I believe is in bad faith, as I made
18      clear.       So there is nothing more to add.
19              Q.       Have you received any monies
20      that are traceable to the judgment since
21      March of 2014?
22              A.       I have made my position clear,
23      okay?
24              Q.       It is a factual question,
25      Mr. Donziger.       Yes or no or I decline to

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                  516-608-2400
                                                           Page 12

1                       DONZIGER
2       answer.
3               A.   It isn't a factual question,
4       excuse me, because traceable to the
5       judgments is precisely one of the issues
6       that is teed up before Judge Kaplan.                 So I
7       don't know what you mean by that.
8                    What do you mean traceable to
9       the judgment?   Do you mean money collected
10      on enforcement or do you mean money raised
11      to pay litigation expenses?                 Why don't you
12      tell me, what do you mean?
13              Q.   Mr. Donziger, have you
14      received, since March of 2014, any money
15      that was raised on the basis of the
16      existence of the Ecuador judgment?
17              A.   I object to the question.
18                   Let me explain something.                This
19      deposition is about whether I have the
20      ability to pay an $813,000 judgment that
21      Chevron has against me, and I have
22      demonstrated that I can pay that judgment.
23      It is also about the Elliott meeting.                 So
24      please limit your questions to those two
25      topics.

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                   516-608-2400
                                                        Page 13

1                         DONZIGER
2               Q.     So you refuse to answer whether
3       you have received any money raised on the
4       basis of the judgment since March of 2014?
5               A.     I have acknowledged before
6       Judge Kaplan already that I have been paid
7       out of monies raised to pay litigation
8       expenses as he expressly permitted in his
9       April 25th order.       So please stop harassing
10      me.     I mean, ask a question about the
11      Elliott meeting or about my financial
12      condition.     That's what this deposition is
13      about.
14              Q.     So the answer is yes, you have
15      received money --
16              A.     Don't tell me what the answer
17      is.     I answer the questions, you ask the
18      questions.
19              Q.     Well, not so far, but maybe we
20      will get there.
21                     On how many occasions have you
22      received monies raised to pay, as you
23      describe it, litigation expenses?
24              A.     I object.        It is beyond the
25      scope of the deposition.              I have received

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com              516-608-2400
                                                      Page 14

1                         DONZIGER
2       retainer payments, as I already expressed,
3       consistent with the April 25th order.
4               Q.     And pursuant to what agreement
5       did you receive these retainer payments?
6               A.     I have an agreement with my
7       clients.
8               Q.     And who do you define currently
9       as your clients?
10              A.     My client is the FDA.
11              Q.     You stated in pleadings that
12      the UDAPT is no longer your client; is that
13      right?
14              A.     That's correct.
15              Q.     When did the UDAPT stop being
16      your client?
17              A.     Beyond the scope.
18              Q.     The 47 Lago Agrio plaintiffs
19      are no longer your client; is that right?
20              A.     Beyond the scope.
21              Q.     Just so the record is clear,
22      when you say beyond the scope, you are
23      declining to answer the question?
24              A.     I am stating that consistent
25      with court orders, this deposition is

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com           516-608-2400
                                                       Page 15

1                       DONZIGER
2       limited to the Elliott Management meeting
3       and whether or not I can pay the judgment
4       Chevron has against me, and I would ask you
5       again to please limit your questions to
6       those two topics.
7               Q.   Well, I don't share your
8       interpretation, so I will ask the questions
9       and you can decline to answer if you think
10      it is appropriate.
11              A.   Why don't we -- why don't we
12      focus on what we do agree on, which is I
13      can answer questions about Elliott.            That
14      would probably be more productive.
15              Q.   Can you turn to paragraph 5 of
16      Exhibit 5302, please, which states
17      "Donziger and the LAP Representatives, and
18      each of them, is hereby further enjoined
19      and restrained from undertaking any acts to
20      monetize or profit from the Judgment, as
21      modified or amended."
22                   Do you see that, sir?
23              A.   Yes.
24              Q.   Have you undertaken any acts to
25      monetize the judgment since March of 2014?

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com           516-608-2400
                                                               Page 16

1                           DONZIGER
2               A.       Andrea, I'm not going to answer
3       these questions, okay?              This is the wrong
4       order.       There is a subsequent order, as I
5       have made clear before Judge Kaplan, okay,
6       that I believe all of my actions have been
7       consistent with that order.                     They have been
8       perfectly legal, okay?              They have been
9       perfectly consistent with Judge Kaplan's
10      April 25th order and perfectly consistent,
11      respectfully, with the Second Circuit
12      decision affirming Judge Kaplan.
13              Q.       Describe for me what you mean
14      when you say all your actions in your last
15      answer.
16              A.       My actions in regard to trying
17      to generate resources for my clients to pay
18      litigation expenses.
19              Q.       Since March of 2014 have you
20      represented anybody other than the FDA in
21      connection with this matter?
22              A.       It is beyond the scope.                In
23      connection with this matter?                     You mean the
24      case against Chevron?
25              Q.       The Ecuador litigation.                I'm

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                      516-608-2400
                                                       Page 17

1                       DONZIGER
2       sorry.
3               A.   The case against Chevron?
4               Q.   The Ecuador litigation.
5               A.   I do not remember the date that
6       sort of things shifted exactly, but my
7       client is now the FDA and has been for at
8       least two years.      I don't know exactly the
9       date that it shifted.
10              Q.   Have you, since March of 2014,
11      have you raised money in connection with
12      the Ecuador litigation for any clients
13      other than the FDA?
14              A.   I'm going to decline to answer
15      on the grounds that that is First Amendment
16      protected, and I have a pending motion, as
17      you know, for a protective order on First
18      Amendment grounds and --
19              Q.   The identity of your client is
20      a First Amendment issue?
21              A.   The identity of -- well,
22      information related to how our team
23      structures itself, who the various client
24      groups are, how they function, resources,
25      is all First Amendment protected.             Right

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com             516-608-2400
                                                        Page 18

1                         DONZIGER
2       now my client is the FDA.
3               Q.     So you are taking the position
4       that you are raising money on behalf of
5       clients but for certain time periods you
6       won't identify who those clients are, am I
7       understanding you right?
8               A.     No, my clients have always been
9       the affected communities who live in
10      Ecuador as represented by the FDA.              That's
11      happened for many years.              There was a
12      period of time, as you know, back in the
13      1990s when my clients were individuals.
14      Now they are the FDA, the beneficiary of
15      the judgment, according to the Ecuadorian
16      court order.     That's my client.
17              Q.     And is it -- I'll withdraw
18      that.
19                     I'm going to hand the witness a
20      document previously marked as Exhibit 5303.
21      It is Docket No. 1985.
22                     (Plaintiff's Exhibit 5303
23      marked for identification.)
24              Q.     This is a judgment entered
25      against your client, the FDA, and others.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com               516-608-2400
                                                             Page 19

1                          DONZIGER
2                    You are familiar with this
3       document, Mr. Donziger?
4               A.   Yes.
5               Q.   Since Exhibit 5303 was entered
6       on April 23rd of 2018, have you solicited
7       any investments in the Ecuador litigation?
8               A.   My position is that this
9       default judgment does not change the
10      landscape at all for the FDA's ability to
11      raise money consistent with Judge Kaplan's
12      order from April 25th, 2014.                   The specific
13      answer to your question I believe to the
14      best of my recollection is no.
15              Q.   Have you received any funds
16      raised based on the existence of the
17      Ecuador judgment since April 23rd of 2018?
18              A.   I have not.
19                   I'm sorry, I need a
20      clarification of the question.                   Received
21      any funds from who?
22              Q.   From anyone that were generated
23      based on investments in the Ecuador
24      judgment.
25              A.   No.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                  516-608-2400
                                                          Page 20

1                         DONZIGER
2               Q.    Do you currently control any
3       funds that were raised based on the
4       existence of the Ecuador judgment?
5               A.    Beyond the scope; the scope
6       being my current financial condition and
7       the Elliott meeting.          I mean, it would be
8       great if you could focus on those two areas
9       where we agree.
10              Q.    Mr. Donziger, just so we're
11      clear, there is no theory that it is only
12      your current financial condition.
13              A.    Well, that's my view of it.
14              Q.    Okay.
15              A.    I know you have a different
16      view because you want to find out
17      everything about me, okay?                Look at your
18      subpoena.    But I oppose that view.              I don't
19      think it is fair and I think it violates my
20      constitutional rights.            So that's why I
21      filed the motion for protective order
22      which, by the way, you guys have not
23      responded to.     So are you conceding that
24      motion?
25              Q.    Mr. Donziger, we are here for a

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                516-608-2400
                                                           Page 21

1                          DONZIGER
2       deposition.      We can have a meet and confer
3       later.
4               A.      I momentarily forgot.          I
5       apologize.
6               Q.      So you are refusing to disclose
7       whether or not you currently control funds
8       that were raised based on the existence of
9       the Ecuador judgment?
10              A.      My position --
11              Q.      It is just a yes or no.            Are
12      you currently refusing to provide that
13      information?
14              A.      I already said it is beyond the
15      scope.
16              Q.      Okay.
17              A.      It is beyond the scope of the
18      deposition.
19              Q.      And you have not solicited any
20      investments in the Ecuador judgment since
21      April of this year; did I understand that
22      correctly?
23              A.      You didn't ask that question
24      before.      You asked a different question.
25              Q.      Have you solicited any

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com               516-608-2400
                                                          Page 22

1                        DONZIGER
2       investments in the Ecuador judgment since
3       April of this year?
4               A.   I have a right to solicit in my
5       view based on Judge Kaplan's clarification
6       order -- well, I should say help my clients
7       generate the resources they need to pay
8       litigation expenses.         These are not
9       investments I'm offering based on anything
10      I own, to be very clear.             These are,
11      generally speaking, these are efforts to
12      assist the client group get the resources
13      they need to keep the litigation going.
14                   Since April 23rd I don't
15      believe I have, but it is possible.               I am
16      in a constant state of trying to help my
17      clients generate resources to be sure the
18      litigation continues and ultimately Chevron
19      is held accountable for what it did in
20      Ecuador.
21              Q.   If you have solicited
22      investments in the judgment on behalf of
23      the FDA since April of this year, would you
24      have documents relating to those
25      solicitations?

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com                516-608-2400
                                                    Page 23

1                       DONZIGER
2               A.   Not necessarily.
3               Q.   Do you know one way or the
4       other?
5               A.   Well, you know, I don't know
6       the answer to that question because, as I
7       sit here today, as I have already testified
8       I don't know of anyone that has been
9       solicited since the default judgment was
10      entered.
11              Q.   And your view is that the FDA
12      is still free to raise money on the basis
13      of the Ecuador judgment?
14              A.   Absolutely.
15              Q.   I'm going to give the witness a
16      document previously marked as Exhibit 5304.
17      This is Docket No. 1968.
18                   (Plaintiff's Exhibit 5304
19      marked for identification.)
20              Q.   If you look at page 2 of this
21      order, Mr. Donziger, it is ordered that
22      "Donziger, having had actual notice of this
23      order" -- oh, I'm sorry, let me restart
24      that.
25                   The order states "Ordered that

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com           516-608-2400
                                                        Page 24

1                           DONZIGER
2       Donziger, as well as any other person or
3       entity having actual notice of this order
4       and acting at his direction or in concert
5       with him, including without limitation,
6       Katie Sullivan, Streamline Family Office,
7       Inc., Jonathan Bush and athenahealth, Inc.,
8       preserve and maintain within the United
9       States any and all documents or evidence
10      relating to the Judgment or compliance
11      therewith."
12                    Do you see that, Mr. Donziger?
13              A.    Yes.
14              Q.    Do you recall when the Court
15      entered this order in March?
16              A.    Yes.
17              Q.    Have you maintained all
18      documents relevant to this action?
19              A.    Yes.
20              Q.    Have you destroyed any
21      documents?
22              A.    No.
23              Q.    Have you destroyed any
24      documents relating to any efforts to raise
25      monies related to the Ecuador judgment?

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com           516-608-2400
                                                       Page 25

1                          DONZIGER
2               A.      Since this order was in effect?
3               Q.      Uh-huh.
4               A.      To the best of my recollection,
5       no.     That's not my practice.
6               Q.      Have you destroyed any
7       documents prior to the date of this order?
8               A.      It is possible, when this order
9       was not in effect.         Generally, it's not my
10      practice to destroy documents or e-mails.
11              Q.      So as you sit here today, you
12      don't recall destroying any documents
13      related to solicitations of judgment --
14      investments in the Ecuador judgment?
15              A.      I don't know whether I did or
16      didn't.      I can't definitively say I did
17      not.
18                      You know, there is a constant
19      concern about confidentiality given what's
20      happened in the past in this case,
21      Chevron's attacks on funders, etc.             So to
22      maintain confidentiality, to protect
23      investors' identity so they won't be
24      harassed by your law firm and your client,
25      it is conceivable that I or others deleted

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                         Page 26

1                            DONZIGER
2       e-mails related to certain people.
3               Q.     So if you want to keep
4       information confidential from Chevron such
5       that Chevron can't discover it during
6       discovery --
7               A.     That wasn't the motivation.
8       You are putting words in my mouth.
9               Q.     Well, do you --
10              A.     What's your question?
11              Q.     Do you destroy documents in
12      order to avoid having to produce them to
13      Chevron?
14              A.     No.
15              Q.     Have you ever destroyed a
16      document to avoid having to produce it to
17      Chevron?
18              A.     No.
19              Q.     Have you ever suggested to
20      anyone that they destroy a document to
21      avoid its production to Chevron?
22              A.     No.
23              Q.     I'm going to hand the witness a
24      document previously marked as Plaintiff's
25      Exhibit 5305.

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com           516-608-2400
                                                       Page 27

1                       DONZIGER
2                    (Plaintiff's Exhibit 5305
3       marked for identification.)
4               Q.   Mr. Donziger, this is a
5       restraining order that Chevron served on
6       you on April 16th of 2018.
7                    I'm going to direct your
8       attention to page 2 under the heading
9       Restraining Notice where the notice says
10      "Take Notice that, pursuant to CPLR
11      5222(b), which is set forth in full herein,
12      you are hereby forbidden to make or suffer
13      any sale, transfer or interference with any
14      property in which you have an interest, or
15      pay over or otherwise dispose of any debt
16      owed to you, except as provided in Section
17      5222."
18                   Do you see that, sir?
19              A.   Yes.
20              Q.   Have you transferred any
21      property in which you had an interest since
22      April 16th of 2018?
23              A.   What do you mean by property?
24      Like real property?
25              Q.   Money, real property.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com           516-608-2400
                                                         Page 28

1                            DONZIGER
2               A.     I have continued to pay my
3       living expenses, but other than that, no.
4               Q.     And what are you including in
5       your living expenses?
6               A.     That's beyond the scope.
7               Q.     So you won't define what you
8       mean --
9               A.     Living expenses, food,
10      mortgage, maintenance, entertainment,
11      school for kid, etc.
12              Q.     Other than --
13              A.     Garage for car.
14              Q.     Other than continuing to pay
15      what you define as living expenses, have
16      you transferred any asset since April 16th
17      of 2018?
18              A.     No.
19              Q.     I'm going to hand the witness a
20      document previously marked as Plaintiff's
21      Exhibit 558.
22                     Are you familiar with this
23      document, Mr. Donziger, your retainer
24      agreement from January 5th of 2011?
25              A.     Yes.

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com           516-608-2400
                                                        Page 29

1                        DONZIGER
2               Q.    Is this agreement still
3       operative?
4               A.    I think there has been a
5       subsequent agreement.
6               Q.    What is the date of the
7       subsequent agreement?
8               A.    I don't know, but it was after
9       this date.
10              Q.    Do you have a copy of the
11      subsequent agreement?
12              A.    I do.
13              Q.    And who are the parties to the
14      subsequent agreement?
15              A.    I believe it is the FDA and
16      myself.
17              Q.    Has Exhibit 558 been
18      terminated?
19              A.    I think it's been superseded by
20      the subsequent agreement.
21              Q.    Now, in Exhibit 558, your
22      clients consist of the individual Lago
23      Agrio plaintiffs, the FDA, and the UDAPT.
24      Do you see that?
25              A.    Yes.

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com           516-608-2400
                                                     Page 30

1                        DONZIGER
2               Q.   At some point in time you
3       stopped representing everybody except the
4       FDA, but you won't say when that point in
5       time was, correct?
6               A.   It's not that I won't say, I
7       just don't know as I sit here today what
8       the exact date is.
9               Q.   Can you give me an
10      approximation?
11              A.   I think it is about two, three
12      years, sometime in that time period.
13              Q.   And at the time that you --
14      well, who terminated the relationship as
15      between you and the UDAPT?
16              A.   So I'm going to decline to
17      answer that question on the grounds that it
18      really relates to the internal functioning
19      of the plaintiff class in Ecuador.
20              Q.   And who terminated the
21      relationship as between you and the Lago
22      Agrio plaintiffs?
23              A.   I'm going to decline to answer
24      that question on the same grounds.
25              Q.   Do you have any consent from

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com           516-608-2400
                                                         Page 31

1                         DONZIGER
2       the Lago Agrio plaintiffs to continue to
3       represent the FDA but not them in
4       connection with the Ecuador litigation?
5               A.     You mean directly from the
6       individuals?
7               Q.     Yes, sir.
8               A.     I don't believe so.            It is
9       possible.    I'm not really sure.
10              Q.     You don't know as you sit here?
11              A.     I don't know.            My client is the
12      FDA, which has consents from individuals,
13      so whether that would be transferred up to
14      me, I don't know.
15              Q.     Do you have a consent from
16      Mr. Fajardo, acting on behalf of the Lago
17      Agrio plaintiffs, to continue to represent
18      the FDA in this matter but not the Lago
19      Agrio plaintiffs?
20              A.     I don't really understand the
21      question.    I have a relationship to my
22      client, the FDA, which is the beneficiary
23      of the judgment.      I don't have any consent
24      from Mr. Fajardo in that regard.
25              Q.     Do you have any conflict

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                 516-608-2400
                                                     Page 32

1                       DONZIGER
2       waivers from the Lago Agrio plaintiffs to
3       represent exclusively the FDA in connection
4       with the Ecuador litigation?
5               A.   This is really irrelevant to
6       this deposition, with all due respect.           How
7       is this relevant?
8               Q.   Mr. Donziger, you are claiming
9       to have a valid interest which you are
10      selling on behalf of --
11              A.   What do you mean, valid?          You
12      want to come over here and testify?
13              Q.   Mr. Donziger, can you answer
14      the question?
15              A.   You just said claiming I have a
16      valid interest which I'm selling.           I have
17      never claimed that and that hasn't
18      happened.
19              Q.   Okay.
20              A.   The FDA has an interest.
21              Q.   Define for me the FDA's
22      interest in the Ecuador judgment.
23              A.   The FDA is the beneficiary of
24      the judgment responsible for collecting the
25      money, executing the judgment against

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com             516-608-2400
                                                        Page 33

1                         DONZIGER
2       Chevron, and spending consistent with the
3       Ecuador court judgment.
4               Q.     Which says it shall be expensed
5       exclusively for remediation, correct?
6               A.     It also allows for the payment
7       of legal and administrative expenses, so
8       no, it is not exclusive.              What is left
9       after these various obligations are met
10      needs to be paid for remediation.              So if
11      you are trying to suggest that raising
12      money is inconsistent, I disagree with you.
13              Q.     Do you have any opinion from,
14      written opinion, that the FDA has an
15      exigible interest in the judgment under
16      Ecuador law?
17              A.     The FDA is the beneficiary of
18      the judgment according to the Ecuador court
19      judgment.     There is no need to get an
20      opinion.     It is so stated in the Ecuador
21      court judgment.
22              Q.     Other than the Ecuador court
23      judgment, are you relying on anything else
24      when you say the FDA -- well, let me
25      withdraw that.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                516-608-2400
                                                       Page 34

1                         DONZIGER
2                    Is it your position that the
3       FDA, acting alone, can contract to give
4       third parties percentages of the Ecuador
5       judgment?
6               A.   Andrea, your question is -- you
7       know the answer to that question.             I have
8       already stated my position, okay, before
9       Judge Kaplan.
10              Q.   Then just answer the question,
11      Mr. Donziger.     Stop giving speeches.
12              A.   I'm not about speeches, okay?
13      Ask questions that this deposition is
14      supposed to be about.           Ask Elliott
15      Management questions, because I'm not going
16      to sit here all day, I'm just telling you,
17      and sit here and go through all this.
18                   MS. NEUMAN:            Can you read the
19      question back to the witness.
20              A.   Ask questions about Elliott.
21      That is what Judge Kaplan ordered this
22      deposition for.
23                   MS. NEUMAN:            Can you read the
24      question back for the witness, please.
25                   (The record was read.)

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com             516-608-2400
                                                             Page 35

1                           DONZIGER
2               A.       I have stated that already
3       before Judge Kaplan.            Yes.
4               Q.       And are there any limits on the
5       FDA's ability to sell percentage interest
6       in the judgment?
7               A.       Stop it.       Limits?         You know,
8       I'm not opining on that.                It is privileged
9       and it's beyond the scope.                  Next.
10              Q.       Any solicitations that you've
11      made for additional funders in the Ecuador
12      litigation, in making those have you
13      complied with the provisions of Exhibit
14      558?
15              A.       Oh, lord.        What is Exhibit 558,
16      this (indicating)?
17              Q.       Your January 2011 retainer
18      agreement.
19              A.       I'm not answering that
20      question.       I don't know what you're talking
21      about.       You've got to be more specific.
22      What in the exhibit are you talking about?
23              Q.       There is a provision that
24      discusses when and how additional funders
25      will be added on page 6, paragraph 3(j),

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                 516-608-2400
                                                         Page 36

1                         DONZIGER
2       under the heading "The Firm hereby
3       acknowledges and agrees as follows," and
4       that's a reference to your firm.
5               A.   Okay.      If you want me to answer
6       that I need to sort of read this.               I mean,
7       I haven't read this document for a long
8       time and, as I said, it's not the current
9       document.
10              Q.   So you're not complying with it
11      when you are --
12              A.   No, I'm not saying I'm not
13      complying with it.        You said that.
14              Q.   Let me ask you this:              Have you
15      given --
16              A.   Do you want me to read this?
17              Q.   No, I will just ask you a
18      different question.         Have you given the
19      UDAPT notice on the occasions that you have
20      solicited investments in the judgment for
21      the FDA?
22              A.   It's none of your business.
23      It's beyond the scope.
24                   The UDAPT has no authority.               I
25      don't work for the UDAPT.               My client is the

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com               516-608-2400
                                                           Page 37

1                       DONZIGER
2       FDA, that's who I work for.                 I give them
3       notice.
4               Q.   Have you given the Lago Agrio
5       plaintiffs notice?
6               A.   The Lago Agrio plaintiffs
7       generally know what the FDA is doing with
8       regard to trying to generate resources so
9       they can continue the case to try to get a
10      cleanup of the pollution that your client
11      left on their lands.
12              Q.   The question, Mr. Donziger, is
13      have you given notice to the Lago Agrio
14      plaintiffs when you have solicited --
15              A.   I give notice to my client,
16      which is the FDA, and the FDA is
17      responsible for keeping the affected
18      communities notified, and it's not just the
19      named plaintiffs, it's the leaders of all
20      the affected communities.             The named
21      plaintiffs act for everybody who is
22      affected.
23              Q.   So you have had no
24      communications directly with the individual
25      Lago Agrio plaintiffs since the entry of

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                   516-608-2400
                                                             Page 38

1                           DONZIGER
2       the RICO judgment; is that right?
3               A.       That's false, that's not right,
4       but it is also beyond the scope.                   Please
5       ask me about Elliott.
6               Q.       You have referred to your --
7               A.       Let me make a suggestion, okay?
8               Q.       Mr. Donziger, I'm not
9       interested in your suggestions.                   I'm just
10      going to ask questions and you can answer
11      the questions.
12              A.       No, you've got to ask questions
13      relevant to the scope and then I will
14      answer the questions.
15              Q.       I am.
16              A.       But what I'm going to do right
17      now is go to the bathroom, so give me five
18      minutes, please.
19                       MS. NEUMAN:          Let's go off the
20      record at the witness' request.
21                       THE VIDEOGRAPHER:              The time is
22      10:42.       We are going off the record.              This
23      is the end of media file one.
24                       (Recess taken.)
25                       THE VIDEOGRAPHER:               We are back

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                 516-608-2400
                                                         Page 39

1                         DONZIGER
2       on the record.        The time is 10:50.         This is
3       the beginning of media file number two.
4       BY MS. NEUMAN:
5               Q.     Mr. Donziger, do you still have
6       Exhibit 558 in front of you, your January
7       2011 retainer?
8               A.     Yes.
9               Q.     Are there any provisions of
10      Exhibit 558 that you consider to still be
11      operative or is the entire agreement
12      terminated?
13              A.     I would have to read through
14      this and compare it to the subsequent
15      agreement before I could answer that
16      question.
17              Q.     Well, let's look at paragraph
18      3(a), Contingent Fee.              It says "As
19      compensation for its services the firm
20      should be entitled to an Active Lawyer
21      Percentage of thirty one and one-half
22      percent of the Total Contingency Fee
23      Payment.     The Total Contingency Fee Payment
24      means an amount equal to 20 percent of all
25      Plaintiff Collection Monies."

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com            516-608-2400
                                                        Page 40

1                        DONZIGER
2                     Do you see that?
3               A.    Yes.
4               Q.    Is that provision still
5       operative in your view?
6               A.    It is beyond the scope.
7               Q.    Are the provisions relating to
8       the monthly retainer on the next page still
9       operative?
10              A.    That is beyond the scope of the
11      deposition.
12              Q.    Are the provisions relating to
13      budgets, billing and payments still
14      operative?
15              A.    That is beyond the scope.
16              Q.    Have any arbitrations been
17      conducted pursuant to Exhibit 558?
18              A.    It is beyond the scope.
19              Q.    On page 8 of Exhibit 558 it
20      says "Following a final non-appealable
21      order of a court of competent jurisdiction
22      in respect of such Individual Action that
23      the Firm or such attorney has committed
24      actual fraud, professional malpractice or
25      willful misconduct," then "The Plaintiffs

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com           516-608-2400
                                                    Page 41

1                       DONZIGER
2       may require that the Firm or such attorney
3       pay to the Plaintiffs the amount of the
4       Defense Funds actually paid by the
5       Plaintiffs to or for the benefit of the
6       Firm or such attorney, as applicable."
7                    Are you familiar with that
8       provision?
9               A.   It is beyond the scope.
10              Q.   Was Exhibit 558 terminated in
11      2013?
12              A.   It is beyond the scope; the
13      scope being the Elliott meeting, just to
14      reiterate, and my present financial
15      condition, which I would be more than happy
16      to answer appropriate questions about, if
17      you would ask them.
18              Q.   I'm going to have marked as
19      Exhibit 5306 Subscription Deed from
20      Amazonia Recovery Limited.
21                   (Plaintiff's Exhibit 5306
22      marked for identification.)
23              Q.   Mr. Donziger, the last page of
24      the document before the appendix, this one
25      (indicating), appears to bear your

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com           516-608-2400
                                                         Page 42

1                            DONZIGER
2       signature.     Is that your signature, sir?
3               A.     Yes.
4               Q.     And you signed this document to
5       convert your percentage interest under
6       Exhibit 558 to shares in Amazonia, correct?
7               A.     This is beyond the scope.           I
8       mean, the document obviously speaks for
9       itself.
10              Q.     Have you subsequently
11      transferred or disposed of your shares in
12      Amazonia other than sending Chevron a
13      document, since you signed Exhibit 5306?
14              A.     If your question is am I
15      transferring Amazonia shares to more than
16      one entity at the same time, the answer is
17      no.     The only transfer I have effectuated
18      for those shares is the one that you have
19      that I signed subsequent to the hearing on
20      May 8th.
21              Q.     And have you changed your
22      interest in Amazonia in any other way since
23      you executed Exhibit 5306?
24              A.     No.
25              Q.     And have you done anything with

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com           516-608-2400
                                                        Page 43

1                        DONZIGER
2       the -- I'll withdraw that.
3                     I'm going to mark as Exhibit
4       5307 defendants' June 15th, 2018 responses
5       to discovery.
6                     (Plaintiff's Exhibit 5307
7       marked for identification.)
8               Q.    You are familiar with these
9       responses, Mr. Donziger?
10              A.    Yes.
11              Q.    That is your signature that
12      appears on the last page of Exhibit 5307?
13              A.    Yes.
14              Q.    Is everything stated in Exhibit
15      5307 correct?
16              A.    To the best of my knowledge,
17      yes.
18              Q.    In connection with preparing
19      your responses to Chevron's discovery, did
20      you research and review any hard copy
21      documents?
22              A.    Yes.
23              Q.    Where are those documents
24      maintained?
25              A.    In my office, which is in my

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com           516-608-2400
                                                        Page 44

1                         DONZIGER
2       home.
3               Q.   What's the volume of the
4       documents that you reviewed, approximately?
5               A.   There is a fair number of
6       documents that I have withheld from you
7       guys on the basis of privilege or First
8       Amendment issues or of the pending motions.
9               Q.   I'm trying to ask you, though,
10      the volume of documents that you have.
11              A.   Well, when you say volume --
12              Q.   That you reviewed.
13              A.   Do you mean mass, number of
14      pages, weight?     What do you mean by volume?
15              Q.   The number of pages.             Or if you
16      can't estimate that, two boxes, five boxes.
17              A.   Bankers boxes?
18              Q.   Sure.
19              A.   I have reviewed a lot of
20      documents.   I have also requested bank
21      records.
22              Q.   Can you estimate --
23              A.   Well, bank records from the
24      accounts that I specify in my response to
25      your questions.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com              516-608-2400
                                                            Page 45

1                         DONZIGER
2               Q.     Can you estimate the volume of
3       hard copy documents that you reviewed in
4       responding to Chevron's discovery?
5               A.     I don't know.               A few hundred
6       pages, or maybe less, I don't know.                  It is
7       basically the universe of my financial
8       transactions from those accounts since the
9       judgment, since the RICO judgment.
10              Q.     Did you review any electronic
11      documents --
12              A.     Yes.
13              Q.     -- in response --
14              A.     And e-mails.
15              Q.     And how many e-mail accounts do
16      you have, sir?
17              A.     Two.
18              Q.     And what are they?
19              A.     They are
20      sdonziger@donzigerandassociates.com and
21      sdonziger@gmail.com, and there might be an
22      sdonziger2@gmail, but I think there is
23      actually, but I haven't used it for a
24      really long time.
25              Q.     So you have two e-mails that

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com               516-608-2400
                                                       Page 46

1                       DONZIGER
2       you use on a regular basis?
3               A.   Yes.
4               Q.   And you searched both of those
5       e-mail accounts for responsive documents?
6               A.   Yes.
7               Q.   Do you have any other
8       electronic servers or files that you use
9       for storage of information?
10              A.   Not that I am aware of.
11              Q.   Other than searching your
12      e-mail accounts, did you search any other
13      electronic information for responsive
14      documents?
15              A.   Well, files on my computer.
16              Q.   So Word files?
17              A.   Yeah.
18              Q.   And how many computers do you
19      have, sir?
20              A.   One.
21              Q.   And what type of computer is
22      it?
23              A.   It is an Apple.
24                   But to be clear, as I have
25      stated in this document, Exhibit 5307, I

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com           516-608-2400
                                                       Page 47

1                        DONZIGER
2       consider your subpoena to me to be
3       overbroad and unduly burdensome.             And I'm
4       also a sole practitioner with limited time
5       and limited technical capacity to
6       effectuate the kind of search that, say,
7       Chevron would do or you guys would do at
8       Gibson Dunn on behalf of Chevron.
9                    So taking that into account, I
10      did a fair amount of searching and document
11      gathering and I have more documents that
12      you are seeking that I don't believe is
13      appropriate to turn over at this point
14      given the sort of outstanding legal issues
15      that need to be resolved by the Court.
16              Q.   And what's the volume of
17      documents that you are withholding?
18              A.   Well, it is a few hundred
19      pages, but if Judge Kaplan were to order me
20      to produce everything that you are asking
21      for, it obviously would be a lot more than
22      that.
23              Q.   And so what is the difference
24      between the "a lot more" and the few
25      hundred pages?    Because I'm not sure I'm

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com              516-608-2400
                                                       Page 48

1                       DONZIGER
2       following your train of thought.
3               A.   The difference is I have not
4       searched for documents responsive to every
5       request in your subpoena.             I mean, some of
6       them, in my personal opinion, would be
7       impossible to do.
8                    So what I thought was most
9       reasonable, even though I believe this
10      stuff is privileged or for whatever reason
11      is intrusive and in violation of my
12      constitutional rights, I have gathered more
13      documents.   If Judge Kaplan were to order
14      me to produce them, subject to my rights
15      and whatever other recourse I would have,
16      obviously I would be able to do that.
17              Q.   So these documents that you
18      searched for, found and are withholding on
19      the basis of privilege, you have not
20      provided a privilege log for those
21      documents, correct?
22              A.   That's correct.
23              Q.   And you haven't produced them
24      under the 502 we agreed to; is that
25      correct?

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com               516-608-2400
                                                            Page 49

1                        DONZIGER
2               A.    That's correct.                But just
3       remember the 502 -- well, my view of the
4       whole thing is a lot of this stuff is First
5       Amendment protected, implicates, you know,
6       constitutional rights.           So it goes beyond
7       the normal sort of privilege issues.                    It
8       goes well beyond that.
9               Q.    So you are withholding
10      non-privileged documents on the basis of a
11      First Amendment objection?
12              A.    I didn't say that.
13              Q.    I'm just asking if you are or
14      you aren't.
15              A.    I don't know.            I would have to
16      give that a think.       I do know that some of
17      the documents, many of the documents, are
18      being withheld on First Amendment grounds.
19              Q.    Can you describe for me how you
20      did your electronic searches?                  Did you use
21      particular terms?      What was your method?
22              A.    Well, for example, for the
23      Elliott meeting, I put in Elliott Capital,
24      I put in Katie Sullivan, search terms.                       I
25      think the name is Lee Grinwald.

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com                     516-608-2400
                                                         Page 50

1                         DONZIGER
2               Q.   Grinberg?
3               A.   Grinberg.
4                    For bank stuff -- well, that's
5       not your question.
6               Q.   My question was how did you
7       search for responsive documents?
8               A.   Well, that's one thing I did.
9       I don't really recall -- I don't really
10      recall -- in e-mail?
11              Q.   No, electronically.
12              A.   You are talking about e-mail?
13              Q.   I'm talking about
14      electronically.
15              A.   I don't know.              I put in various
16      search terms.
17              Q.   Do you recall the search terms
18      you used other than "Sullivan" and
19      "Elliott"?
20              A.   Not really, but I want to be
21      very, very clear.
22              Q.   You need to let me finish my
23      question because the court reporter can't
24      get us talking over one another.               Go ahead.
25              A.   Well, I thought I was talking

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com               516-608-2400
                                                             Page 51

1                               DONZIGER
2       over you.
3               Q.        You were.
4               A.        Can you read the question back
5       or say it again, please?
6                         MS. NEUMAN:             What was the last
7       question or part thereof?
8                         (The record was read.)
9               A.        Well, I was searching for the
10      Elliott meeting e-mails that I might have
11      had.        You know, I don't recall any other
12      search terms at this point.
13              Q.        Can we turn to Exhibit 5307,
14      page 3, in response to RFP No. 1 you state
15      "I do not, to my knowledge, own or control
16      any foreign assets."
17                        Do you see that?
18              A.        Yes.
19              Q.        Do you have any reason to
20      believe you would own foreign assets that
21      you wouldn't be aware of?
22              A.        No.
23              Q.        You don't have any foreign bank
24      accounts?
25              A.        No.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com             516-608-2400
                                                              Page 52

1                          DONZIGER
2               Q.   You don't own property in any
3       foreign country?
4               A.   No.
5               Q.   You state in the next paragraph
6       "My bank accounts as follows," and then you
7       list five TD Bank accounts.                    Do you see
8       that?
9               A.   Yes.
10              Q.   You go on to say "A printout
11      from the TD website reflecting the current
12      status of these accounts is attached.                       I
13      hereby attest that these are the only bank
14      accounts I presently use and the only bank
15      accounts I have used since March 4, 2014."
16                   Is that an accurate statement?
17              A.   Well, they are the only bank
18      accounts I presently use.                As I read this
19      now, I will sort of modify it slightly,
20      because it is possible that other bank
21      accounts at TD were opened and maybe closed
22      during that period of time.                    So maybe there
23      is another bank account or two, but they
24      were all sort of part of the same group of
25      accounts.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                      516-608-2400
                                                              Page 53

1                            DONZIGER
2               Q.        Well, before stating and
3       underlining "The only bank accounts I have
4       used since March 14th, 2014," what
5       diligence did you do to confirm that
6       statement?
7               A.        Well, I went to my bank and
8       talked to the person at the bank and said I
9       need all my accounts since 2014.                    So I
10      think that's accurate, but I'm not 100
11      percent sure.
12              Q.        Did you do anything else other
13      than ask someone at the bank?                    Did you look
14      at your own documents, for example?
15              A.        Well, I count on the bank to
16      keep my documents.           Just to be clear, and
17      this is a general matter, if you will allow
18      me, I work alone, I have no assistant, I
19      have no associates and I have no secretary,
20      okay?        So a lot of my reliance for document
21      preservation is on the institutions that I
22      do business with.
23              Q.        Do you do -- you don't work
24      with Mr. Page?
25              A.        We are colleagues, but he

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                   516-608-2400
                                                     Page 54

1                        DONZIGER
2       doesn't work for me.
3               Q.    But he works with you on this
4       matter?
5               A.    We are colleagues, yeah.        He
6       works on the Ecuador matter and he has a
7       whole host of other cases that he works on.
8               Q.    Looking on page 4, RFP response
9       14, you say "My tax accountant has informed
10      me that he does not have a copy of my 2014
11      tax returns."
12                    Who are you referring to as
13      your tax accountant?
14              A.    A gentleman by the name of Gary
15      Greenberg.
16              Q.    Mr. Greenberg is located in New
17      York?
18              A.    New York City.
19              Q.    How long has he been your tax
20      accountant?
21              A.    Several years, probably at
22      least ten years, maybe longer.
23              Q.    Is he with a particular firm?
24              A.    He has his own practice.
25              Q.    Did you search your computer

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com           516-608-2400
                                                         Page 55

1                            DONZIGER
2       for copies of your 2014 tax return?
3               A.     No.     I don't believe it would
4       be on my computer.           I rely on Mr. Greenberg
5       to sort of -- to keep my tax records, and
6       he has requested, as I sit here, the 2014
7       return, which I will turn over to you when
8       it comes in.
9               Q.     Now, response to RFP 26 on the
10      next page, you state "The only payments I
11      have received potentially responsive to the
12      request are in the nature of remuneration
13      described in response to ROG3."
14                     What do you mean there when you
15      say "remuneration"?
16              A.     I don't -- I need the other
17      document to see what I'm responding to
18      here, the subpoena.
19              Q.     You mean you want to see the
20      request?
21              A.     Yeah, the request, I'm sorry.
22              Q.     Sure.       I'm going to mark for
23      the record as Exhibit 5308 a combined
24      version of Mr. Donziger's responses and
25      Chevron's requests.

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com           516-608-2400
                                                            Page 56

1                            DONZIGER
2                         (Plaintiff's Exhibit 5308
3       marked for identification.)
4               A.        Okay.       So do you have a
5       question?
6               Q.        Yes, my question is what do you
7       mean when you say "remuneration" in
8       response to RFP 26?
9               A.        Payments of money.
10              Q.        Let's turn to page 6 and go to
11      ROG3.        You state "My only sources of income
12      are remuneration authorized by my clients
13      and paid out of litigation expense funds
14      raised with my assistance, but not based on
15      my interest in the Ecuador judgment."
16                        Do you see that?
17              A.        Yes.
18              Q.        What is your interest in the
19      Ecuador judgment?
20              A.        My interest is the percentage
21      contingency fee that I have always had
22      through the years dating back to the RICO
23      trial.
24              Q.        That would be the percentage
25      that you were given pursuant to Exhibit

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com           516-608-2400
                                                         Page 57

1                            DONZIGER
2       558?
3               A.        Yes, and I think my retainer.
4       558 is the Amazonia document?
5               Q.        No, 558 is the retainer.
6               A.        Okay.    I don't know what
7       document is the document defining my
8       retainer percentage.             I believe it is in my
9       retainer agreement.
10              Q.        Other than Exhibit 558, which
11      is the January 2011 retainer agreement,
12      have you signed any other agreements that
13      give you a percentage interest in the
14      judgment?
15              A.        Look, I already testified to
16      that.        There is a subsequent agreement.
17              Q.        What are the terms of the
18      subsequent agreement --
19              A.        I believe the terms of
20      compensation --
21              Q.        You need to let me finish my
22      question.
23              A.        Go ahead, I'm sorry.
24              Q.        What are the terms of the
25      subsequent retainer that you have

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com           516-608-2400
                                                             Page 58

1                            DONZIGER
2       exclusively with the FDA?
3               A.        In terms of compensation, legal
4       fees?
5               Q.        In terms of your compensation.
6               A.        My legal fees, my fees for
7       service, is that what you are talking
8       about?
9               Q.        I don't know what the terms
10      are.        I'm asking you.
11              A.        Well, you've got to be
12      specific.        You want the terms of my legal
13      fee?        My contingency fee interest, is that
14      what you are asking about?
15              Q.        Okay, let's try this:             You have
16      entered into an agreement with the FDA?
17              A.        Yes.
18              Q.        Several years ago, correct?
19              A.        Well, two, three years ago, to
20      my best recollection.
21              Q.        And you can't narrow it down
22      any more than that?
23              A.        Not as I sit here today.             I
24      mean, it has happened relatively in that --
25      I believe in that time frame.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
                                                         Page 59

1                        DONZIGER
2               Q.    Does this agreement -- is it a
3       retainer agreement?
4               A.    Yes.
5               Q.    Is it governed by New York law?
6               A.    I can't answer that as I sit
7       here today.    Obviously if I signed it, New
8       York would be governed by New York ethical
9       rules and what have you, but I don't know
10      what the retainer agreement says.               I don't
11      have it in front of me right now.
12              Q.    Does the agreement that you
13      signed with the FDA in the last couple of
14      years, the retainer agreement, give you a
15      percentage interest in the judgment, the
16      Ecuadorian judgment?
17              A.    Yes.
18              Q.    What is that percentage
19      interest in the FDA retainer?
20              A.    It's the same percentage
21      interest that I have always had, to the
22      best of my knowledge, 6.3 percent.
23              Q.    And is that 6.3 percent of the
24      total amount recovered or some other --
25      what is it 6.3 percent of?

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com             516-608-2400
                                                           Page 60

1                       DONZIGER
2               A.   It is a contingent fee interest
3       in the recovery, any recovery.
4               Q.   The total recovery?
5               A.   Yeah, obviously subject to
6       court orders, like the constructive trust.
7       So right now, for all practical purposes,
8       it is a nullity.      But that is my interest
9       according to my contract.
10              Q.   The contract you signed with
11      the FDA, in addition to granting you the
12      contingency fee interest of 6.3 percent,
13      does it provide for any other types of
14      payments to you?
15              A.   I don't know.              To be clear,
16      though, I have an agreement with my
17      clients, that is the FDA, to be paid a
18      monthly retainer.
19              Q.   When did you enter into that
20      agreement?
21              A.   We have always had that
22      agreement for years.          I rarely got paid
23      because there wasn't enough money, and I
24      occasionally got paid.
25                   THE VIDEOGRAPHER:                Excuse me, I

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                  516-608-2400
                                                         Page 61

1                       DONZIGER
2       was informed that we're not on the phone
3       right now.
4                    MS. NEUMAN:            It's fine.    We
5       will worry about it at the break.
6                    THE WITNESS:             I'm sorry, is
7       this phone --
8                    MS. NEUMAN:            It is just into
9       that other room.
10                   THE WITNESS:             Okay.   Have you
11      got a big crowd over there?
12                   MS. NEUMAN:            No takers as far
13      as I know.
14                   THE WITNESS:             Not like the good
15      ole days.
16                   MS. NEUMAN:            Can you read me
17      back the last question.             I think he
18      answered it, but I have lost my train of
19      thought.
20                   (The record was read.)
21              Q.   Is the agreement that you
22      receive a retainer from the FDA written?
23              A.   I believe there is a written
24      agreement from well back, but I'm not 100
25      percent sure.   Certainly we had an

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                  516-608-2400
                                                       Page 62

1                        DONZIGER
2       agreement, an oral agreement.
3               Q.   And is this agreement that you
4       receive a retainer for working for the FDA
5       reflected in your new FDA retainer?
6               A.   I don't know an answer to that
7       because I haven't looked at that retainer
8       in preparation for this deposition.
9               Q.   In this agreement that you have
10      with the FDA to receive a retainer, what is
11      the amount of the retainer?
12              A.   It varies.          Right now, or the
13      most recent iteration, was $25,000 a month.
14              Q.   And is there any document
15      confirming that that's your current
16      retainer amount that is signed by the FDA?
17              A.   I don't know, but there is a
18      definite agreement with the FDA.             But I
19      will say this:    I generally don't get paid
20      that amount or get paid anything at all.
21      It all depends on what's available,
22      especially given the rather burdensome, for
23      my client base, demands of the litigation
24      in different jurisdictions, you know, not
25      just this, but Canada and other countries.

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com                 516-608-2400
                                                      Page 63

1                         DONZIGER
2               Q.    What is your role in the
3       Canadian case, if any?
4               A.    How does that relate to the
5       deposition?
6               Q.    It relates to whether monies
7       you are receiving are for compensation of
8       work done in Canada or something else.
9               A.    Well, I get the retainer for a
10      variety of different pieces of work that I
11      do, but I'm not going to get into that on
12      First Amendment grounds and because of the
13      pending motion.
14              Q.    Can you describe the scope of
15      the work you do that is covered by the
16      retainer?
17              A.    I believe that intrudes on
18      First Amendment protected grounds, but I
19      will say this as a general matter:            I do a
20      variety of different types of work on
21      behalf of my clients, advocacy work.
22              Q.    You keep saying clients,
23      plural, but it is client, right, the FDA?
24              A.    Well, the FDA represents all
25      the affected communities in the execution

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                      Page 64

1                         DONZIGER
2       of the judgment, so there is thousands of
3       people that the FDA represents, and I
4       represent the FDA.
5               Q.    Have the indigenous communities
6       stated publicly that the FDA does not
7       represent them?
8               A.    You would have to be more
9       specific.    What indigenous communities?
10              Q.    Well, which indigenous
11      communities are in the former
12      concessionary?
13              A.    You don't know that?
14              Q.    I'm asking you, Mr. Donziger.
15              A.    There is five indigenous
16      peoples.
17              Q.    And they are?
18              A.    The Siona, Secoya, Huaorani,
19      Quichua, and Cofan.
20              Q.    And is it your testimony that
21      the FDA currently represents all five of
22      those --
23              A.    The FDA --
24              Q.    -- indigenous communities?
25              A.    The FDA represents all the

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com           516-608-2400
                                                       Page 65

1                       DONZIGER
2       beneficiaries of the judgment in the
3       execution of the Ecuadorian judgment, so
4       yes, it would include those groups for that
5       purpose.
6               Q.   For the purpose of managing the
7       funds should they ever be paid?
8               A.   Well, for the purpose that the
9       Ecuadorian judgment sets out as to be the
10      role of the FDA.       So it is, you know, the
11      FDA is the beneficiary, they have an
12      obligation to collect on the judgment, and
13      then if funds ever get collected, to spend
14      them consistent with the Ecuador judgment.
15              Q.   Can you turn in Exhibit 5307 to
16      page 7, your response to Interrogatory No.
17      16.
18              A.   Uh-huh.
19              Q.   You say "It would be highly
20      burdensome to calculate the total amount of
21      money I have received in the 25 years of my
22      work on the Ecuador case."
23                   Do you see that?
24              A.   Yes.
25              Q.   Did you declare all the money

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com           516-608-2400
                                                       Page 66

1                       DONZIGER
2       that you received for your work on the
3       Ecuador case as taxable income?
4               A.   Well, I declare all income
5       received from any source as taxable income
6       if that's what the law states.
7               Q.   So that's a yes?
8               A.   Yes.
9               Q.   So if you looked at your tax
10      returns, you would be able to calculate the
11      amount of money you received from working
12      on the Ecuador case?
13              A.   Subject to applicable
14      deductions, out of pocket expenses, etc.,
15      yes, perhaps, I don't know, I'm not a tax
16      expert.
17              Q.   Do you have any accountings for
18      the monies that you have received in
19      reimbursement for expenses on the Ecuador
20      case?
21              A.   I have a fair amount of
22      accountings through the years, but they're
23      not complete.
24              Q.   By a fair amount of
25      accountings, how many is that?

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com           516-608-2400
                                                            Page 67

1                            DONZIGER
2               A.        I don't know.            I mean, we are
3       talking 25 years, so it is a massive amount
4       of material, and I have an accounting, it's
5       not complete, it's substantially complete,
6       but it's not complete.
7               Q.        And who prepared this
8       accounting that is substantially complete?
9               A.        Different people.
10              Q.        Can you identify them, please?
11              A.        I feel like this is intruding a
12      bit on the First Amendment issue.                  I will
13      answer it, though, because you already
14      know.        So the person who originally put
15      this together was Josh Rizack and then
16      subsequent to Josh, who didn't complete it,
17      but he got a fair amount down the road with
18      it, we hired Katie Sullivan to complete it.
19              Q.        You retained Ms. Sullivan to
20      prepare your accounting for the Ecuador
21      case?
22              A.        I retained Ms. Sullivan to do a
23      number of different tasks, mostly to help
24      fundraise, but also to provide sort of
25      backup admin support to the case and to the

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com               516-608-2400
                                                        Page 68

1                        DONZIGER
2       people on the case who needed it.
3               Q.    When did you retain
4       Ms. Sullivan?
5               A.    You are kind of moving into
6       that area now?       You want to talk about
7       Ms. Sullivan?
8               Q.    When did you retain
9       Ms. Sullivan?
10              A.    This is beyond the scope of the
11      deposition.
12                    Generally, okay, I will answer
13      your question, because it is narrow, I
14      retained Ms. Sullivan on behalf of the FDA
15      in approximately October of last year.
16              Q.    2017?
17              A.    Yes.
18              Q.    Do you have any written
19      agreement with Ms. Sullivan or her company?
20              A.    There is a draft of an
21      agreement, but I don't believe that it was
22      executed, although I'm not sure.
23              Q.    And other than fundraising and
24      preparing accountings for you and your
25      firm, any other functions Ms. Sullivan was

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com           516-608-2400
                                                      Page 69

1                         DONZIGER
2       hired to perform?
3               A.     I'm not going to answer that
4       question.     That is First Amendment
5       protected.
6               Q.     This accounting that is
7       substantially complete, what year does it
8       go through?
9               A.     It is beyond the scope of the
10      deposition.
11              Q.     Did you review the accounting
12      in responding to Chevron's discovery
13      responses?
14              A.     Not fully, no.
15              Q.     What does that mean, not fully?
16              A.     Well, there is an extensive
17      accounting and there are summaries.           I did
18      look at a summary.
19              Q.     Of the Ecuador case matter?
20              A.     It is relative to your
21      question.
22              Q.     And is the summary that you
23      looked at a document that you produced or
24      one that you just reviewed?
25              A.     No, I did not produce, and the

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com           516-608-2400
                                                                Page 70

1                           DONZIGER
2       reason I didn't produce it is because I
3       believe it is First Amendment protected,
4       subject to the resolution of our pending
5       motion for a protective order.
6                        (Plaintiff's Exhibit 5309
7       marked for identification.)
8               Q.       I'm going to mark as Exhibit
9       5309 a series of documents bearing the
10      Bates numbers DONZPJD 1 through 18.
11              A.       Can we take a quick break?
12              Q.       We can go off the record.
13                       THE VIDEOGRAPHER:                 The time is
14      11:26.       We are going off the record.                 This
15      is the end of media file number two.
16                       (Recess taken.)
17                       THE VIDEOGRAPHER:                 We are back
18      on the record.          The time is 11:34.              This is
19      the beginning of media file number three.
20      BY MS. NEUMAN:
21              Q.       Mr. Donziger, you are still
22      under oath.
23              A.       Yes.
24              Q.       I turn your attention to
25      Exhibit 5309.       These are the documents that

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
                                                            Page 71

1                          DONZIGER
2       you produced in response to Chevron's
3       discovery request, correct?
4               A.   Yes.
5               Q.   On the first page are listed
6       five TD Bank accounts.             Do you see that?
7               A.   Yes.
8               Q.   Other than to pay living
9       expenses, did you transfer any funds out of
10      any of these accounts since April 16th of
11      2018?
12              A.   April 16th of 2018?
13              Q.   When you got the restraining
14      order.
15              A.   Oh.     I have.           Oh, other than
16      pay living expenses?           Yes.
17              Q.   For what purpose?
18              A.   To pay case expenses.
19              Q.   Which of these accounts relates
20      to the Ecuador case?
21              A.   Well, as a general matter,
22      the -- as a general matter Ecuador case
23      funds are not kept generally by me.                  They
24      were kept by Ms. Sullivan until recently
25      when she received a subpoena.                  The account

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                 516-608-2400
                                                          Page 72

1                       DONZIGER
2       that relates to the Ecuador case is 8132.
3               Q.   The TD Premier Checking?
4               A.   Uh-huh.
5               Q.   Any of the other accounts
6       relate to the Ecuador case?
7               A.   Well, as a general matter, I
8       think on occasion have used some of the
9       other accounts to pay Ecuador case expenses
10      from time to time.
11              Q.   Have you deposited funds,
12      client funds, into any of these accounts
13      other than 8132?
14              A.   I believe so, yes.
15              Q.   Which ones?
16              A.   Well, hold on.               What do you
17      mean by client funds?
18              Q.   Funds belonging to your client.
19              A.   Well, funds that have been
20      raised to pay litigation expenses have been
21      transferred into these accounts by others
22      and they have subsequently been used to pay
23      case expenses to others, that is
24      transferred back out to various people.
25      And I can't say because I'm not the most

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                   516-608-2400
                                                      Page 73

1                         DONZIGER
2       organized person when it comes to this, but
3       it is possible that that has happened in
4       all of these accounts at one time or
5       another.     And the Ecuador case account was
6       just opened relatively recently because of
7       a situation with Ms. Sullivan.
8               Q.     What does that mean?
9               A.     That she didn't want to handle
10      the funds anymore.
11              Q.     So you have taken money raised
12      in connection with the Ecuador judgment
13      that is intended to pay case expenses to
14      persons other than yourself and deposited
15      it into the accounts shown on the first
16      page of Exhibit 5309?
17              A.     Yes, from time to time, I have
18      done that, because that's where the money
19      was held to be able to fund the case.
20              Q.     And you have deposited these
21      case monies into these accounts which also
22      contained personal money of yours; is that
23      right?
24              A.     Sometimes I have used the
25      accounts, again, because I'm not very

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com           516-608-2400
                                                            Page 74

1                              DONZIGER
2       organized, as accounts to hold funds that
3       have been subsequently transferred out to
4       other people to pay case expenses, yes.
5               Q.       So am I understanding you that
6       you have commingled case funds with your
7       personal funds?
8               A.       No.     Commingle is your word.
9               Q.       Well, you have put them in the
10      same account, the money, yes?
11              A.       It's not commingling as far as
12      I'm concerned.          That's an opinion that
13      you're expressing.
14                       You know, the money comes in.
15      We almost never have enough money to meet
16      the need and all the bills, and it has to
17      be then sent out in a way to keep the case
18      going.       I have done that through the years
19      from time to time.
20              Q.       And you keep accurate records
21      of all the case money that comes in and all
22      the case money that flows out, is that
23      right, of your accounts?
24              A.       The records are all electronic
25      and easily retrievable.                  I had brought in

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com             516-608-2400
                                                        Page 75

1                        DONZIGER
2       Ms. Sullivan to help get it organized and
3       up to speed and pick up where Mr. Rizack
4       left off.
5               Q.    Is there any one of these five
6       accounts that is used exclusively for the
7       Ecuador case and does not contain any of
8       your personal funds?
9               A.    8132.
10              Q.    So that's exclusive to the
11      case?
12              A.    Yes.
13              Q.    Other than these accounts, are
14      there other accounts that you control and
15      to which Ecuador case funds have been
16      deposited?
17              A.    That is beyond the scope.           Are
18      you inquiring as to my present financial
19      condition?    Is that what this is about?
20              Q.    I'm asking you if there are
21      other accounts where Ecuador case funds --
22              A.    Currently -- let me answer your
23      question --
24              Q.    That you control.
25              A.    Let me answer your question

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com           516-608-2400
                                                      Page 76

1                        DONZIGER
2       this way:    As I sit here today, there are
3       no other accounts.
4               Q.    Did you direct -- did anyone
5       other than you direct Ms. Sullivan's work
6       on the Ecuador case?
7               A.    That is beyond the scope.
8               Q.    Did you control the accounts
9       into which Ecuador case funds were
10      deposited that Ms. Sullivan opened?
11              A.    So my position on that is this:
12      It is beyond the scope.            And the reason it
13      is beyond the scope, and to be clear, there
14      is nothing I would try to hide as regards
15      Ms. Sullivan, except for the fact that that
16      is internal operational information as to
17      how we operate, and you're not entitled to
18      that information, in my view, based on the
19      motion filed for the protective order.            So
20      I'm not going to answer that question right
21      now.
22              Q.    The case funds -- I withdraw
23      that.
24                    The funds that you have raised
25      in exchange for interest in the judgment

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com             516-608-2400
                                                         Page 77

1                         DONZIGER
2       since March of 2014, who owns those funds?
3               A.     Well, first of all, I helped my
4       clients raise money.             So when you say funds
5       you have raised, I don't know what you mean
6       by that.     These are funds that clients
7       generate and I help make introductions and
8       help make stuff happen so the clients can
9       have resources.        So they are client funds.
10              Q.     When you say client funds, you
11      mean FDA funds?
12              A.     Yes.
13              Q.     Okay.       And are they deposited
14      into FDA accounts in Ecuador or somewhere
15      else?
16              A.     That's none of your business.
17      I mean, that is beyond the scope.
18              Q.     Do you have any control over
19      these funds after they are raised?
20              A.     The clients control the funds.
21      I am authorized by the clients to manage a
22      bunch of the work and the case and figure
23      out how to keep it moving.
24              Q.     Are you authorized by the
25      clients to manage the funds?

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com           516-608-2400
                                                            Page 78

1                          DONZIGER
2               A.   I have a say in how the funds
3       are spent and we talk constantly,
4       regularly, the clients and I, the
5       leadership of the FDA, about how to deploy
6       the limited capital that we have.
7               Q.   And who are you referring to as
8       the leadership of the FDA, by name?
9               A.   Beyond the scope.                 It is public
10      information who the president of the FDA
11      is.
12              Q.   Is that who you talk to, the
13      current president of the FDA?
14              A.   One of the people.                 There is an
15      Executive Committee.           There is multiple
16      people who are involved.               But that gets to
17      the decision-making process of the client
18      group.
19              Q.   Are you authorized to approve
20      your own compensation from client funds?
21              A.   No.
22              Q.   Are you authorized to approve
23      your own expenses from client funds?
24              A.   All of my approvals for
25      expenses are approved by the clients,

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                 516-608-2400
                                                           Page 79

1                            DONZIGER
2       subject to review, approval, criticism,
3       etc.        I do not have to get approval in
4       advance for every expenditure of funds for
5       travel, that kind of stuff.
6               Q.        You get written approval --
7               A.        No, I don't get approval in
8       advance.        I review expenditures with
9       clients on a regular basis so they
10      understand how the money, the limited
11      capital, is being spent.
12              Q.        And that's done in writing?
13      You account to the clients in writing on
14      how you have spent the money?
15              A.        I think this is well beyond the
16      scope of the deposition.                 I have -- let me
17      just say this:        I have regular
18      communication with my clients about all
19      sorts of matters, including expenditure of
20      funds, that kind of stuff.
21              Q.        And is that communication ever
22      in writing?
23              A.        I wouldn't say never, but
24      generally not.
25              Q.        You said that Ms. Sullivan had

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com              516-608-2400
                                                         Page 80

1                         DONZIGER
2       an account in which case funds were held
3       until she received the subpoena; did I
4       understand that correctly?
5               A.     Yes.
6               Q.     What happened to those funds?
7       Were they transferred to you?
8               A.     The answer, and I'm sure she
9       will provide this in her deposition, given
10      her production that I briefly reviewed last
11      night, the money that she had and was
12      holding when she decided to no longer be
13      involved, was transferred to a third party,
14      not me.
15              Q.     And who was this third party?
16              A.     It is beyond the scope.
17              Q.     And how much money was
18      transferred?
19              A.     Beyond the scope.
20              Q.     Can you explain to me how
21      documents relating to your compensation and
22      expenses can be beyond the scope?
23              A.     They indicate internal
24      operational and strategic issues.
25              Q.     Just how much you're paid?

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com           516-608-2400
                                                             Page 81

1                          DONZIGER
2               A.     Huh?
3               Q.     How much you're paid?
4               A.     That would implicate First
5       Amendment considerations.
6               Q.     Can you define for me this
7       First Amendment objection?                   Because you
8       seem to apply it to financial documents,
9       all kinds of documents.                So I'm not
10      understanding it.          Can you describe it for
11      the record, please?
12              A.     No, I'm not going to describe
13      it.     Read it.   I have a 24-page motion.                   It
14      really goes into a long history of how
15      Chevron takes information about people who
16      work on the case, harasses them, spies on
17      them, sues them, extorts them, tries to get
18      statements from them that I'm a bad person,
19      all those things.          So I think I have ample
20      reason, with all due respect, to be very
21      concerned about this and to take the
22      position I'm taking.
23              Q.     How are documents related to
24      your, not related to anybody else, your
25      compensation and your expenses, how do

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                   516-608-2400
                                                     Page 82

1                       DONZIGER
2       those documents implicate the First
3       Amendment?
4               A.   Well, let me just say this:
5       The scope of this deposition is whether I
6       can pay a judgment.       Does Chevron want this
7       judgment paid or do they just want to sort
8       of use it as an excuse to find out about my
9       business?
10                   MR. NEUMAN:          Can you read back
11      the pending question to the witness.           I
12      think he has lost track of it.
13                   (The record was read.)
14              A.   Well, they are also beyond the
15      scope of the deposition.
16              Q.   That is one of the questions,
17      Mr. Donziger, do they or don't they
18      implicate the First Amendment?
19              A.   I believe they also implicate
20      the First Amendment as they relate to
21      decisions about deployment of limited
22      resources across service providers and
23      lawyers.
24              Q.   If you could turn to Exhibit
25      5309 with the Bates stamp page 16.           It is

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                516-608-2400
                                                               Page 83

1                          DONZIGER
2       an e-mail chain among yourself, Lee
3       Grinberg, and Katie Sullivan.                     Some of the
4       e-mails also have Jesse Cohn on them.                     It
5       is three pages.         Do you see that?
6               A.      Yes.
7               Q.      These are the only documents
8       you produced related to the Elliott
9       meeting, correct?
10              A.      Yes.
11              Q.      Do you have other e-mails that
12      discuss the meeting with Elliott either
13      before or after it took place?
14              A.      Well, I have realized now with
15      Katie Sullivan's production there are some
16      other e-mails that I obviously missed in my
17      search.      So yes, I do have other e-mails.
18              Q.      But those e-mails --
19              A.      I don't believe I have anything
20      beyond what Katie Sullivan produced and I
21      produced.
22              Q.      And is it your testimony that
23      these other e-mails that Ms. Sullivan
24      produced that you didn't, did not come up
25      in response to your search of your e-mail

                               Veritext Legal Solutions
     212-267-6868                www.veritext.com                 516-608-2400
                                                         Page 84

1                        DONZIGER
2       when you searched for Ms. Sullivan's name?
3               A.    I don't know.            I had a
4       recollection of an e-mail string that took
5       place right around the meeting and then
6       some subsequent e-mails, like what I
7       produced, and so when I searched and found
8       that string of e-mails, I thought that was
9       the production, because I didn't remember
10      very many e-mails at all from Elliott.
11      Subsequent to that, last night, when I got
12      Katie Sullivan's production, I realized
13      there were a few more e-mails that didn't
14      come up in my search.
15              Q.    So when you searched your
16      computer, these are the only e-mails, for
17      Katie Sullivan's name, these are the only
18      e-mails that came up related to Elliott?
19              A.    Yeah, related to Elliott.
20              Q.    Did you destroy any e-mails?
21              A.    No, I did not.
22              Q.    So they are still on your
23      computer?    They haven't been deleted?
24              A.    As far as I know.
25              Q.    You are sure?

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com               516-608-2400
                                                             Page 85

1                         DONZIGER
2               A.     Well, there is an e-mail
3       with -- are you trying to play a little
4       tricksy here?     I know there is an e-mail
5       that was deleted, okay?             There was no order
6       that it be preserved.           And as I testified
7       earlier, it was to protect the
8       confidentiality of a process that we were
9       engaged in with Elliott Capital Management
10      at the time, the e-mail being an e-mail
11      Katie Sullivan sent around about her
12      enthusiasm of having got a meeting with
13      Elliott Capital Management.                   So I believe
14      that was deleted.
15              Q.     By you?
16              A.     I don't know.            As I said, my
17      practice is not to delete, but on occasion
18      I will if it is needed to protect
19      confidentiality.      It is not to avoid
20      discovery to Chevron, it is to protect the
21      funding process so the case can continue
22      and not be harassed out of existence by
23      your client.
24              Q.     I'm going to mark as Exhibit --
25      well, it is already marked as Exhibit 9 to

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                   516-608-2400
                                                              Page 86

1                        DONZIGER
2       the Sullivan -- Exhibit 9 to the Sullivan
3       deposition.
4               A.    Can we take a -- go off the
5       record for a second?
6               Q.    Why?
7               A.    Because I need to ask
8       something.    Or we can do it on the record.
9               Q.    That's fine.
10              A.    Has Ms. Sullivan been deposed?
11              Q.    Yes.
12              A.    When was she deposed?
13                    MS. CHAMPION:               Thursday.
14                    THE WITNESS:              I'm kind of not
15      happy that I was not informed that she was
16      being deposed or had an opportunity to be
17      present.
18                    MS. CHAMPION:               As she is your
19      agent, we assumed that she would inform
20      you.
21                    THE WITNESS:              Do you have a
22      transcript of her deposition that you can
23      give me, please?
24                    MS. CHAMPION:               You can order it
25      from the court reporter.                I will give you

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                 516-608-2400
                                                                 Page 87

1                            DONZIGER
2       the information.
3               Q.        Mr. Donziger, can I direct your
4       attention to Sullivan Exhibit 9.
5               A.        I need to take a break.
6                         MS. NEUMAN:             Go off the record.
7                         THE VIDEOGRAPHER:                 The time is
8       11:54.        We are going off the record.
9                         (Recess taken.)
10                        THE VIDEOGRAPHER:                 The time 12
11      p.m.        We are back on the record.
12      BY MS. NEUMAN:
13              Q.        Mr. Donziger, you have Sullivan
14      Exhibit 9 in front of you?
15              A.        Yes.
16              Q.        This is an e-mail string
17      bearing the Bates numbers MKS 90 through
18      94.
19                        If you go to page 93, which is
20      the last substantive page of the exhibit.
21      Do you have that, sir?
22              A.        Yes.
23              Q.        It is an e-mail from Katie
24      Sullivan dated November 6th, 2017 to a
25      series of people CC'd to you.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
                                                       Page 88

1                         DONZIGER
2                      Who is L. Fontaine?
3               A.     It is beyond the scope.          That
4       is so beyond the scope.             Are you kidding
5       me?     Ask me questions about my finances --
6               Q.     Mr. Donziger, please stop
7       giving me a speech.
8               A.     I'm not speechifying.          I mean,
9       I'm not going to sit here all day while you
10      go on this major fishing expedition, okay?
11      That's not what this deposition is about.
12      I'm not going to go through who each member
13      of our team is and what they do.
14              Q.     So you are refusing to identify
15      the persons --
16              A.     I'm not answering questions
17      beyond the scope of the deposition.             That's
18      what I'm doing.
19              Q.     You are refusing to identify
20      the persons listed in the to line of the
21      e-mail exchange that's been marked as
22      Sullivan Exhibit 9, correct?
23              A.     I'm not answering questions
24      that go beyond the scope, and you know you
25      already have that information from your

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com             516-608-2400
                                                            Page 89

1                         DONZIGER
2       deposition of Ms. Sullivan, so move on to
3       the topics at hand, please.
4               Q.     You respond to Ms. Sullivan's
5       e-mail which reports on the potential
6       Elliott meeting saying "Friends, please
7       keep this information that Katie sent
8       strictly confidential.               As with most
9       institutional investors, this is a heavy
10      lift," and so on.
11                     Do you see that?
12              A.     Yes.
13              Q.     And who were you asking them to
14      keep the information confidential from?
15              A.     That's beyond the scope.              Stop
16      it.     Please focus on the topics.
17              Q.     Now, in response to your
18      e-mail, Peter Grant --
19              A.     Andrea, I'm not answering these
20      questions.
21              Q.     Mr. Donziger, I'm going to ask
22      the questions --
23              A.     Listen, I'm not going to sit
24      here if you continue to harass me with
25      questions which have nothing to do with

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com              516-608-2400
                                                            Page 90

1                       DONZIGER
2       this deposition.
3               Q.   I'm not harassing you.
4               A.   You are harassing me.
5               Q.   These clearly relate to the
6       Elliott meeting.      You have said repeatedly
7       the Elliott meeting is at issue.                  You
8       wanted to get to the Elliott                  meeting.    So
9       here we are, we are at the Elliott meeting.
10                   Mr. Grant says "I give you very
11      best wishes on this and will now delete all
12      e-mails relating to this.               I recommend
13      others do as well after what I saw the
14      opposition has acquired."
15                   Do you see that?
16              A.   I am not answering these
17      questions.   You can ask me questions about
18      the Elliott meeting.          This is not about the
19      Elliott meeting.      This is about an e-mail
20      exchange.
21              Q.   Did you delete this e-mail from
22      your computer, Mr. Donziger?
23              A.   I don't know.              You have already
24      asked that question.          I don't know if I did
25      or didn't.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                    516-608-2400
                                                            Page 91

1                          DONZIGER
2               Q.   Did you understand Mr. Grant
3       when he referred to the opposition to be
4       referring to Chevron?
5               A.   I am not answering these
6       questions.   Ask me about the meeting.
7               Q.   On the first page of Sullivan
8       Exhibit 9 you write "I second that.                  Please
9       delete all e-mails related to this and,
10      again, keep the info confidential."
11                   Do you see that?
12              A.   Yes.
13              Q.   And that's an e-mail you sent
14      on November 6th, 2017 to the person that is
15      indicated?
16              A.   Beyond the scope.                 But I will
17      answer it.   Yes, I sent that e-mail.
18              Q.   Do you know whether people
19      deleted --
20              A.   No.
21              Q.   -- the documents in response to
22      your instruction to do so?
23              A.   No.
24              Q.   Did you take any notes at the
25      Elliott meeting?

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                 516-608-2400
                                                           Page 92

1                           DONZIGER
2               A.       I believe I did, but I don't
3       know for sure.
4               Q.       You didn't produce any notes.
5       Is there a reason you didn't produce your
6       notes?
7               A.       I probably didn't keep them.               I
8       have literally dozens and dozens of
9       meetings.       I don't keep all my notes.            I'm
10      one person.
11              Q.       Did you look for your notes for
12      the Elliott meeting?
13              A.       I did.     I have tons of paper
14      all over the place.           There were no notes
15      from the Elliott meeting.                 I think I barely
16      took any notes.       I might have taken a few
17      notes.       But I remember generally what
18      happened at the meeting if you want to ask
19      me about it.
20              Q.       So if you took notes, they no
21      longer exist?
22              A.       I looked for them and there
23      were no notes I found.              My guess is I threw
24      them out, because I have lots of notes.
25              Q.       Other than the e-mail exchange

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com               516-608-2400
                                                         Page 93

1                            DONZIGER
2       that you produced and the e-mail exchange
3       that was marked as Sullivan Exhibit 9, did
4       you have any other e-mail communications
5       with anyone relating to the Elliott
6       meeting?
7               A.     I don't know.
8               Q.     Did you search for such
9       communications?
10              A.     I did.        I already answered that
11      question.     I came up with this e-mail
12      string, because that's all that I
13      remembered.     The meeting really was one
14      meeting of lots of meetings I had with lots
15      of people.     It didn't strike me as terribly
16      significant.     It was one meeting on one
17      day.
18              Q.     So when you searched your
19      computer for Elliott, no other documents
20      came up?
21              A.     That were relevant to this, no,
22      that I remember.
23              Q.     That related to the Elliott
24      meeting?
25              A.     No.

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com           516-608-2400
                                                            Page 94

1                          DONZIGER
2               Q.   And you don't recall e-mailing
3       with anybody else about the Elliott
4       meeting?
5               A.   What do you mean, anybody else?
6       You mean other than the e-mails that Katie
7       Sullivan has produced and I produced?
8               Q.   Yes.
9               A.   No.
10              Q.   Did you send any written
11      information to your client about the
12      Elliott meeting?
13              A.   I don't recall.
14              Q.   Did you look for such
15      communications?
16              A.   I looked up Elliott with the
17      search term and that's what came up.                     I
18      don't remember sending my clients any
19      written information about the Elliott
20      meeting.
21              Q.   Either before or after?
22              A.   I don't remember.                 I don't
23      believe I did.
24              Q.   I'm going to mark as Exhibit
25      5310 a document bearing the Bates number

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                       516-608-2400
                                                       Page 95

1                       DONZIGER
2       MKS 396.
3                    (Plaintiff's Exhibit 5310
4       marked for identification.)
5               Q.   It is labeled "Invoice, Law
6       Offices of Steven H. Donziger," described
7       as "Legal and Consultation Services/Ecuador
8       Environmental Case, December 2017."
9                    This is a document you
10      prepared, Mr. Donziger?
11              A.   Yes.
12              Q.   This is the earliest invoice
13      from you that Ms. Sullivan produced.            Did
14      you send her invoices prior to December
15      2017?
16              A.   I believe this is beyond the
17      scope.
18              Q.   Did you send this invoice to
19      Ms. Sullivan in order to have it paid?
20              A.   It is beyond the scope.
21              Q.   Is there any backup for this
22      invoice or is this the retainer you
23      mentioned earlier?
24              A.   It is the monthly retainer.
25              Q.   Did you copy this invoice to

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com           516-608-2400
                                                       Page 96

1                          DONZIGER
2       the U.S. representative under Exhibit 558?
3               A.   Beyond the scope.
4               Q.   Who is currently the U.S.
5       representative acting under Exhibit 558?
6               A.   Is Exhibit 558 the retainer
7       agreement?
8               Q.   The January 2011 retainer.
9               A.   It is beyond the scope.
10              Q.   At the time of the RICO trial,
11      I believe you testified it was Mr. Snyder.
12      Is it still Mr. Snyder?
13              A.   I don't even know who that is.
14              Q.   Andres Snyder.
15              A.   Oh.     Beyond the scope.
16              Q.   Is there currently a chairman
17      serving pursuant to Exhibit 558?
18              A.   It is beyond the scope.           I
19      already testified there is a subsequent
20      agreement to that.
21              Q.   But only with the FDA?
22              A.   Yes.
23              Q.   Can you produce that agreement?
24              A.   I will see what I can do.
25              Q.   Well, you have the agreement,

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com             516-608-2400
                                                          Page 97

1                       DONZIGER
2       right?
3               A.   I should somewhere, yeah.
4               Q.   Can you produce it today?
5               A.   I don't believe so.
6               Q.   Why not?
7               A.   Because I would have to go back
8       to my place and find it and -- I might be
9       able to produce it today, if you let me out
10      of here.
11                   MS. CHAMPION:               Someone can
12      e-mail it to you and we can print it for
13      you.
14                   THE WITNESS:              Someone?   Who is
15      going to do that, my dog?                Who is going to
16      e-mail it to me?       Do you know I work alone?
17              Q.   You mentioned, Mr. Donziger,
18      that you had a draft agreement with
19      Ms. Sullivan?
20              A.   Yes.
21              Q.   Who drafted that agreement, her
22      or you or someone else?
23              A.   This is beyond the scope.                 I
24      thought we were going to talk about the
25      Elliott meeting.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                 516-608-2400
                                                       Page 98

1                       DONZIGER
2               Q.   Mr. Donziger, did you draft the
3       tentative agreement with Ms. Sullivan or
4       did she?
5               A.   It is beyond the scope.
6               Q.   Do you have a copy of it?
7               A.   I believe I do.
8               Q.   Pursuant to that agreement, was
9       Ms. Sullivan to receive any kind of a
10      percentage interest in the judgment?
11              A.   Beyond the scope.
12              Q.   Was she or wasn't she?
13              A.   It is beyond the scope.
14              Q.   Is there any -- well, what is
15      the reason the agreement didn't get signed?
16              A.   It is beyond the scope.           I'm
17      not talking about that.
18              Q.   Exhibit 5310, your December
19      2017 invoice for $25,000, did that get
20      paid?
21              A.   It is beyond the scope.
22              Q.   Money you received is beyond
23      the scope?
24              A.   Yes.      You need to know my
25      present financial condition, my ability to

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com           516-608-2400
                                                           Page 99

1                            DONZIGER
2       pay a judgment I owe your client, which I
3       can pay, okay?
4                         So quit trying to find out
5       everything about my life and about the
6       case, stuff that you have no right to.                 You
7       really need to ask questions about the
8       topics at hand.        Do you want to know what
9       happened at the Elliott meeting?                 Ask me.
10      That's what Judge Kaplan wanted this
11      deposition to be about.                You haven't asked
12      me one question.         We are now over two
13      hours --
14              Q.        This is a discovery deposition,
15      Mr. Donziger.
16              A.        You haven't asked one question
17      about what Judge Kaplan ordered this
18      deposition to be about.
19              Q.        I'm going to hand you a
20      document that has been marked as
21      Plaintiff's Exhibit 5311.
22                        (Plaintiff's Exhibit 5311
23      marked for identification.)
24              Q.        Bearing the Bates number MKS
25      395.        It shows a transfer from CWP

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com              516-608-2400
                                                            Page 100

1                         DONZIGER
2       Associates to yourself on January 24th,
3       2018 of $25,000.         Do you see that?
4               A.     Yes.
5               Q.     Do you know what the origin of
6       these funds was?
7               A.     This is beyond the scope.
8               Q.     Did the $25,000 that was paid
9       to you from CWP Associates come from money
10      raised in exchange for an interest in the
11      Ecuador judgment?
12              A.     These were obviously case
13      funds.
14              Q.     That's not responsive.               Did the
15      money come from --
16              A.     From interest in the Ecuadorian
17      judgment not owned by me, owned by the FDA
18      and the clients.
19              Q.     When were the monies that were
20      paid to you on January 24th of 2018 raised?
21              A.     No, nice try.               Beyond the
22      scope, First Amendment protected.
23              Q.     Pursuant to what agreement were
24      the monies paid to you on January 24th,
25      2018 raised?

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                516-608-2400
                                                      Page 101

1                       DONZIGER
2               A.   I have, as I testified, and
3       please really get to the point, I have
4       already testified I have authority from the
5       FDA to try to help them raise money to pay
6       litigation expenses.        I have authority from
7       my client.   It is clear.           I had authority.
8               Q.   It is clear in this document
9       that you haven't produced?
10              A.   Don't worry about it.           It is
11      none of your business.          It is beyond the
12      scope of the deposition.            If Judge Kaplan
13      wants you to have that, we will get that
14      resolved in due course and you will get it.
15              Q.   Was anyone other than
16      Ms. Sullivan notified of this transfer of
17      funds to you on January 24th of 2018?
18              A.   It is beyond the scope.
19              Q.   What is CWP Associates?
20              A.   I don't know.
21              Q.   You have no idea?
22              A.   It is some name I think
23      Ms. Sullivan came up with.
24              Q.   Did she come up with it or did
25      you?

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com              516-608-2400
                                                           Page 102

1                        DONZIGER
2               A.    None of your business, and I
3       don't know, and I don't care, and it is so
4       irrelevant.    Ask me about the Elliott
5       meeting.
6                     And I just want to note for the
7       record you keep looking at like notes
8       people are giving you.           These are notes
9       other lawyers are giving you?                 Are you
10      doing the deposition or are other lawyers
11      doing the deposition?
12              Q.    When you had the draft
13      agreement with Ms. Sullivan, was it
14      contingent on the outcome of the Elliott
15      meeting?
16              A.    It is beyond the scope.
17                    I am going to state for the
18      record, I'm not going to keep sitting here
19      and be subject to questions that are beyond
20      the scope of the deposition.                 I have been
21      here two and a half hours, and please don't
22      presume I'm going to keep sitting here and
23      allow myself to be treated this way.                    I
24      again would urge you to ask me questions
25      about the Elliott meeting.               That is the

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com                        516-608-2400
                                                           Page 103

1                            DONZIGER
2       main purpose of this deposition.
3               Q.        How much money have you
4       received from funds raised based on sales
5       of interest in the judgment since March of
6       2014?
7               A.        I have already answered that
8       question.
9               Q.        And what was the amount?
10              A.        I don't know exactly.           It is
11      not a lot.
12              Q.        I'm going to mark as Exhibit
13      5312 -- when you say not a lot, what does
14      that mean?
15              A.        Well, relative to what you
16      make.
17              Q.        So you have been paid less than
18      $100,000?
19              A.        I have been paid -- I don't
20      know.        I pay a lot out, that I have been
21      paid and then I pay it back out to other
22      people at certain times.                 And part of the
23      purpose of hiring Ms. Sullivan was to get
24      all that reconciled.
25              Q.        Can you estimate how much

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com              516-608-2400
                                                              Page 104

1                            DONZIGER
2       you've been paid for working on the Ecuador
3       case since March of 2014?
4               A.        I don't know.               It might be less
5       than zero, I don't know, given the funds
6       that have gone out.               It might be a few
7       hundred grand.           I just don't know.            I hired
8       Ms. Sullivan to reconcile all of that.                     It
9       is not a lot of money.
10              Q.        I'm going to hand you a
11      document that we have marked as Exhibit
12      5312.        This was created based on the
13      documents that Ms. Sullivan produced.
14                        (Plaintiff's Exhibit 5312
15      marked for identification.)
16              Q.        So they bear MKS Bates number
17      references.        Do you see that?
18              A.        Yes.
19              Q.        This shows that you sent
20      Ms. Sullivan $25,000 invoices for December
21      2017, January 2018, and February 2018, as
22      well as March 2018.               Do you see that?
23              A.        Yes.
24              Q.        It also shows that the
25      December, January and February invoices

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com               516-608-2400
                                                          Page 105

1                         DONZIGER
2       were paid.     You received those funds, yes?
3               A.     It is beyond the scope.
4               Q.     The February 5th, 2018 invoice
5       for $200,000, what was that for?
6               A.     Beyond the scope.              As a general
7       matter -- well, forget it.                I will stop
8       right there.
9               Q.     I'm going to mark as Exhibit
10      5313 an invoice from Mr. Donziger bearing
11      the Bates number MKS 389.
12                     (Plaintiff's Exhibit 5313
13      marked for identification.)
14              Q.     Which states "Partial
15      reimbursement for legal and consultive
16      services and expenses/Ecuador environmental
17      case, 2013 to 2017, due: $200,000."
18                     Did you prepare Exhibit 5313,
19      Mr. Donziger?
20              A.     It is beyond the scope.
21              Q.     During the period 2013 to 2017,
22      did you receive any monies related to the
23      Ecuador case that were raised based on the
24      existence of the Ecuador judgment?
25              A.     It is beyond the scope.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                   516-608-2400
                                                           Page 106

1                          DONZIGER
2               Q.      You indicate on --
3               A.      I'm going to say this for the
4       record, okay, I'm here in good faith.                  You
5       have yet -- it is now, I don't know, 12:30,
6       you have yet to ask me about what happened
7       at the Elliott meeting.              I am not going to
8       sit here all day while you go through this
9       little game you are playing and try to ask
10      me questions that are beyond the scope of
11      this very limited deposition.                  So if you
12      want to get information about the Elliott
13      meeting, you should start asking questions
14      now, because I'm telling you and I'm
15      warning you, I'm not going to sit here all
16      day and go through this.               You are wasting
17      time.
18              Q.      Mr. Donziger --
19              A.      You are wasting time, Andrea.
20              Q.      This is a discovery deposition.
21              A.      No, it doesn't give you --
22              Q.      Are you going to even let me
23      finish?      I didn't interrupt you.
24              A.      Go ahead.
25              Q.      This is a discovery deposition.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                 516-608-2400
                                                             Page 107

1                          DONZIGER
2       All of my questions are appropriate.                    I
3       don't agree with your refusals to answer,
4       but they are what they are.                    We will make a
5       record of your refusals, then we will make
6       an appropriate motion to compel.                    That's
7       how the process works if you are going to
8       refuse to answer.        So don't threaten me or
9       claim that you are being harassed when I
10      have been absolutely 100 percent polite to
11      you, which the video will show.
12              A.      Well, I didn't accuse you of
13      being impolite.      I'm simply saying that the
14      questions you are asking go beyond the
15      scope of the deposition as ordered by Judge
16      Kaplan.      So why don't you --
17              Q.      We disagree about that, sir.
18      So I'm going to ask my questions.
19              A.      Well, let me tell you what we
20      do agree about.      We agree that the Elliott
21      meeting is something that Judge Kaplan
22      ordered, so why don't we focus on what we
23      agree on and get that information out.
24              Q.      I will take the deposition as I
25      believe it is appropriate.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                      516-608-2400
                                                       Page 108

1                          DONZIGER
2                    Now, returning your attention
3       to Exhibit 5313, you indicate that funds
4       are to be wired both to yourself and to
5       Laura B. Miller at a Citibank account.              Do
6       you see that?
7               A.   Yes.
8               Q.   Do you have funds that are due
9       and payable to you wired to Ms. Miller's
10      account on a regular basis?
11              A.   No.     That wire never happened.
12              Q.   Why is part of this money being
13      directed to Ms. Miller?
14              A.   Because I periodically give my
15      wife money to pay living expenses.
16              Q.   Have any other funds that were
17      raised in connection with the Ecuador
18      judgment been paid to Ms. Miller at your
19      direction?
20              A.   No.
21              Q.   Have any funds --
22              A.   No funds have been paid to
23      Ms. Miller from the Ecuador judgment as far
24      as I know.
25              Q.   Have any funds that are --

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                            Page 109

1                            DONZIGER
2               A.        I'm sorry, from funds raised
3       for the case have been paid to Ms. Miller,
4       my wife.
5               Q.        Have any funds raised in
6       connection with the Ecuador judgment since
7       March of 2014 been paid to anybody other
8       than yourself for your benefit?
9               A.        Not that I'm aware of.
10              Q.        I'm going to mark as Exhibit
11      5314 a compilation prepared from documents
12      produced by Ms. Sullivan.
13                        (Plaintiff's Exhibit 5314
14      marked for identification.)
15              A.        Is this a Gibson Dunn document?
16              Q.        Yes, sir.           But it has Bates
17      numbers from Ms. Sullivan's production.                     It
18      is a summary document.
19                        Looking at page 1 of Exhibit
20      5314, there's a $50,000 deposit to your
21      Relationship Checking 2265 on January 25th,
22      2016.        Do you see that?
23              A.        Yes.
24              Q.        Are those funds that were
25      raised in connection with the Ecuador case?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com              516-608-2400
                                                                  Page 110

1                               DONZIGER
2               A.        This is beyond the scope.
3               Q.        You did not identify account
4       2265 as one of the accounts you have used
5       since 2014.        Is there a reason you didn't
6       disclose that account?
7               A.        No.     I mentioned there might
8       have been other accounts and maybe there
9       was.        I don't know.         I already said that I
10      gave you the current universe, which is
11      what you are entitled to know, and I said
12      that there might have been other accounts
13      that have been opened and closed.
14              Q.        Have you, since March of 2014,
15      have you banked anywhere other than TD?
16              A.        I had sort of a complicated
17      history, because during RICO I got asked to
18      leave my prior bank where I banked for
19      many, many years.
20              Q.        Chase?
21              A.        Chase.        I don't remember
22      exactly when that happened.                         I think it was
23      during the trial or sometime before or
24      after.        I don't remember.               That's why I'm
25      at TD Bank because Chase asked me to leave.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
                                                         Page 111

1                            DONZIGER
2       So I then went to TD Bank and started
3       banking at TD.        I don't remember exactly
4       the date I started, I think it was prior to
5       the RICO judgment, and I opened accounts.
6               Q.        Did you bank anywhere between
7       Chase and TD or you went --
8               A.        I don't believe I did.         I went
9       to TD.
10              Q.        And other than having other TD
11      accounts that you may not have identified,
12      do you have accounts at any other financial
13      institutions that you haven't identified?
14              A.        Well, I put it in my responses.
15      I had an account at Schwab.
16              Q.        Anywhere else?
17              A.        I don't believe so.
18              Q.        Returning your attention to
19      Exhibit 5314, there are a total of $488,450
20      worth of payments from the Lenczner Slaght
21      Royce & Smith firm, that's the Canadian
22      counsel for the plaintiffs, made to you in
23      2016.        What are the origin of these funds?
24              A.        Beyond the scope.
25              Q.        The $488,450 paid to you by

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com            516-608-2400
                                                         Page 112

1                         DONZIGER
2       Mr. Lenczner's firm, do you still have
3       those funds?
4               A.     Beyond the scope.
5               Q.     Were the monies that were paid
6       to you by Mr. Lenczner's firm, did they
7       originate with a funder of the litigation?
8               A.     It is beyond the scope.
9               Q.     Do you have any e-mails or
10      other documents relating to your receipt of
11      these funds?
12              A.     Beyond the scope.
13              Q.     Did you direct these monies to
14      be paid first to Mr. Lenczner and then have
15      Mr. Lenczner transfer them to you?
16              A.     Beyond the scope.
17              Q.     You have indicated in your
18      discovery responses that since 2014 your
19      only income has been from working on this
20      case and two rental properties.
21              A.     Yes.
22              Q.     Do all of the deposits shown on
23      Exhibit 5314 relate to your work on the
24      Ecuador matter?
25              A.     Andrea, there is a lot of

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com            516-608-2400
                                                         Page 113

1                         DONZIGER
2       deposits here.     You just gave me the
3       document.     I have no way of answering that
4       question without studying this document.
5       But, in any event, it is beyond the scope
6       of the deposition.        There is dozens of
7       transactions.
8               Q.     Well, these are all deposits.
9       You have signed discovery responses
10      indicating that you have a very limited
11      number of sources of income.
12              A.     I do.    I do.
13              Q.     So of these two pages of
14      deposits, and for clarification --
15              A.     I mean, it looks like there is
16      more than two pages of deposits, first of
17      all.
18              Q.     There is not.            I will clarify
19      it for you.
20              A.     Okay.
21              Q.     The first two pages put the
22      transactions, organize them by source.                The
23      second two pages organize them by your
24      different bank accounts.              So there is only
25      two pages of transactions.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com               516-608-2400
                                                           Page 114

1                       DONZIGER
2               A.   Okay.    But, anyway, I will note
3       that on these two pages there is, I don't
4       know, it looks to be approximately 25 or 30
5       transactions.   So even if it wasn't beyond
6       the scope, I couldn't answer your question
7       in this limited amount of time.                 I would
8       have to study the document.                 But this is
9       beyond the scope.
10                   I mean, you know, your interest
11      is in getting your client's judgment
12      against me paid, so what is of interest is
13      what I have now, and I am telling you, and
14      I'm happy to talk about what I have now and
15      how I can pay that, so I don't know why you
16      are doing a fishing expedition into
17      everything that has happened over the last
18      several years, and that's why,
19      respectfully, I think this is harassment.
20      Why don't we talk about what happened in
21      the Elliott meeting.
22              Q.   Is your discovery response in
23      which you state that your only sources of
24      income since 2014 have been this case and
25      two rental properties accurate?

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                   516-608-2400
                                                            Page 115

1                         DONZIGER
2               A.     I believe it is.               But I will
3       say this, just to clarify, before we go
4       further, a lot of money that came in to my
5       accounts went back out to other people.
6       I'm not embarrassed to get a $500,000
7       income over whatever period of time this
8       is.     But that is not an accurate reflection
9       of monies that I was actually getting from
10      the Ecuador case, to be as clear as I can.
11              Q.     The $488,450 paid to you by
12      Mr. Lenczner's firm, was that compensation
13      to you or something else?
14              A.     That is beyond the scope.
15      Other than to say it wasn't compensation to
16      me only.     There were other people working
17      on the case who had contracts who needed to
18      be paid out of that money.
19              Q.     Did it include compensation to
20      you?
21              A.     To the extent that I could pay
22      myself given my previous testimony, yes.
23              Q.     And did this money come from a
24      funder of the litigation?
25              A.     It is beyond the scope.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                  516-608-2400
                                                      Page 116

1                        DONZIGER
2               Q.    Just yes or no, Mr. Donziger.
3               A.    It is beyond the scope.          I
4       mean, what are you -- look, I have already
5       testified, or I should say argued before
6       Judge Kaplan that we raised money for the
7       case from selling the FDA's shares.
8               Q.    And when you say the FDA's
9       shares, you just mean the judgment in its
10      entirety, right?      They don't have any
11      particular share of the judgment?
12              A.    No, the judgment, interest in
13      the judgment would be a more accurate way
14      to say it.
15              Q.    And, in your view, with the
16      FDA's authorization --
17              A.    I have already testified to
18      that, yes, I am authorized to help them
19      raise money to pay litigation expenses,
20      consistent with Judge Kaplan's April 25th,
21      2014 order.
22              Q.    And in addition to paying
23      actual expenses, are you entitled to help
24      them raise money for any other purpose?
25              A.    I mean, I want to help the FDA.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com              516-608-2400
                                                      Page 117

1                         DONZIGER
2       I think it is a great organization.            On
3       occasion I have helped them try to raise
4       money for other purposes, foundation money,
5       that kind of thing, projects, health
6       projects.     People are hurting, so there is
7       all sorts of projects the FDA does, and on
8       occasion I have tried to help them raise
9       money.
10              Q.     And is there any limit to the
11      number of percentage interest you are
12      authorized to sell in the judgment on
13      behalf of the FDA?
14              A.     Well, I don't sell anything.              I
15      try to get funders to buy interest in the
16      judgment, and obviously subject to client
17      approval.     So I will do the best I can for
18      my clients in that regard and present the
19      possibility to them and they can say yes or
20      no.     You know, they determine that.
21              Q.     Well, my question is actually
22      in your view, is there any limit on the
23      percentage interest the FDA can sell in the
24      judgment?     Can they sell somebody 50
25      percent of the judgment, for example?

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com               516-608-2400
                                                         Page 118

1                            DONZIGER
2               A.        I haven't given that any
3       thought.        I mean, this is a contingency fee
4       case.        You know, as you know, the normal
5       contingency fee for a U.S.-based case like
6       this would probably be 40, even 50 percent
7       given the length of time it has taken.
8                         The FDA has sold a very modest
9       amount of its interest to fund it for 24
10      years.        So the FDA is well below the
11      typical U.S. threshold for a contingency
12      fee for a complex case like this.                How far
13      the FDA would go to sell interest is up to
14      them, but right now, you know, they are
15      comfortable with where they are at in terms
16      of the amount that is put aside to pay
17      contingent fees.
18              Q.        How many -- what's the total
19      percentage interest in the judgment that's
20      been sold by the FDA?
21              A.        That's not an appropriate
22      question.        That goes to our internal
23      operations.        I mean, on what basis do you
24      think that's relevant to this deposition?
25              Q.        You told Elliott that you had

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com             516-608-2400
                                                      Page 119

1                         DONZIGER
2       raised $33 million in investor funds for
3       the case.     Do you recall that?
4               A.     I don't specifically, but I
5       might have.
6               Q.     Is that an accurate statement?
7               A.     I don't think it was actually.
8               Q.     What's not accurate about it?
9               A.     I think that I was confusing
10      the amount of money actually raised with
11      the amount of money that had been, you
12      know, that some document that you guys had
13      put together.
14              Q.     What is the amount of money
15      actually raised?
16              A.     I think it is around -- well,
17      I'm saying this because it is public
18      information, I think it is around $15
19      million over 24 years, but it depends on
20      various issues and how you count it and
21      whether you count certain amount of labor
22      from law firms that was uncompensated, that
23      kind of thing.
24              Q.     Where do you get the number $15
25      million?

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                             Page 120

1                         DONZIGER
2               A.     It is an estimate.
3               Q.     Do you have in your
4       documents --
5               A.     Andrea, you guys have this
6       information.     Please don't play possum with
7       me.     You got this information during the
8       RICO case, and then subsequent to that, the
9       RICO case, the RICO judgment, there has
10      been some more money raised, as I have said
11      before Judge Kaplan.
12              Q.     And what are the amount of the
13      additional funds that have been raised?
14              A.     I'm not saying.                It is well
15      beyond the scope of this deposition.                   I
16      mean, how does that relate to the Elliott
17      meeting?
18              Q.     And that is included or not
19      included in the $15 million?
20              A.     I don't know.            You know, I'm
21      not a financial wizard.             Like there has
22      been some millions raised to take us
23      through RICO.     There has been some more
24      money raised, as I already said to Judge
25      Kaplan, since RICO.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                      516-608-2400
                                                            Page 121

1                         DONZIGER
2               Q.     But you don't know how much?
3               A.     No, I do know how much.                I'm
4       not telling you.      It is beyond the scope of
5       this deposition.
6               Q.     I'm going to mark as Exhibit
7       5315 a document and a certified
8       translation.
9                      (Plaintiff's Exhibit 5315
10      marked for identification.)
11              Q.     The heading Fromboliere,
12      attorneys, addressed to Mr. Carlos Guaman.
13              A.     Guaman.
14              Q.     Guaman, president of the FDA,
15      from Pablo Fajardo.
16                     Are you familiar with this
17      document, Mr. Donziger?
18              A.     I have seen it.                I read it when
19      it came out.
20              Q.     It states here that "On January
21      19th, 2016, Mr. Luis Yanza and Mr. Steven
22      Donziger signed a contract for the
23      management of financial resources on behalf
24      of the FDA and the plaintiffs.                   This is
25      extremely serious since neither of these

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                      516-608-2400
                                                         Page 122

1                         DONZIGER
2       two persons represents the plaintiffs."
3                     Do you see that?
4               A.    This is beyond the scope of the
5       deposition.
6               Q.    Do you know what contract he is
7       referring to?
8               A.    It is beyond the scope of the
9       deposition.
10              Q.    Do you have that contract?
11              A.    Beyond the scope of the
12      deposition.     Are we going to get to the
13      Elliott meeting questions?                Do you want to
14      know what happened?
15              Q.    In the next paragraph it states
16      "Subsequently, at least two more documents
17      have been signed, supposedly to finance the
18      plaintiffs' case in Canada, the last of
19      which was at the beginning of July 2016."
20              A.    Andrea, this is irrelevant to
21      this deposition.       I'm sorry.
22              Q.    It is not, Mr. Donziger.
23              A.    It is.      You are on a fishing
24      expedition.     Ask me about what Judge Kaplan
25      ordered you to ask me about, seriously.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                516-608-2400
                                                            Page 123

1                          DONZIGER
2       That's what I'm here to talk about.                     I am
3       not going to sit here all day --
4               Q.      That's what we are doing,
5       Mr. Donziger.
6               A.      -- while you go on a fishing
7       expedition.      That's what we are doing?
8       Really?      So you admit you are on a fishing
9       expedition?
10              Q.      No, Mr. Donziger.              We are
11      asking questions consistent with our
12      discovery.
13              A.      These are not appropriate
14      questions given Judge Kaplan's order, okay?
15      I am -- you should talk to your client,
16      okay, because I am going to leave this
17      deposition if you don't start asking me
18      questions about the Elliott meeting.
19              Q.      Do you have the documents
20      referenced in paragraph C of Exhibit 5317?
21              A.      It is beyond the scope.
22                      You know what I'm going to do,
23      I'm going to take a five-minute break and
24      if you don't start asking me questions
25      about Elliott, talk to your client, and

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                    516-608-2400
                                                               Page 124

1                           DONZIGER
2       there is really nothing more to do here
3       today.       I mean, if Judge Kaplan rules you
4       can ask these questions, we can do that,
5       but you don't have the right to keep me
6       here all day asking questions that are
7       beyond the scope of the deposition.
8                        MS. NEUMAN:             We can go off the
9       record.
10                       THE VIDEOGRAPHER:                 This is the
11      end of media file number three.                      The time
12      is 12:39.       We are going off the record.
13                       (Recess taken.)
14                       THE VIDEOGRAPHER:                 The time is
15      12:45.       We are back on the record.                 This is
16      the beginning of media file number four.
17      BY MS. NEUMAN:
18              Q.       Mr. Donziger, you are still
19      under oath.
20              A.       Yes.
21              Q.       When you refer to Judge
22      Kaplan's order ordering your deposition, I
23      want to confirm that you are referring to
24      Docket No. 2009, paragraph 3.                      "Donziger
25      shall appear for and testify pursuant

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
                                                        Page 125

1                           DONZIGER
2       to" --
3               A.       This is --
4               Q.       -- "Chevron's subpoena."
5               A.       There is a subsequent order by
6       Judge Kaplan that limits the scope of the
7       deposition to the Elliott issue.
8               Q.       Why don't you direct me to that
9       order, Mr. Donziger.
10              A.       I don't have it handy.         You
11      know better than I.
12              Q.       This is the order that ordered
13      your deposition.
14              A.       No, there is a subsequent
15      order.
16              Q.       And you're claiming that
17      subsequent order limited this order in some
18      way?
19              A.       Yes, yes.
20              Q.       But you can't direct me to that
21      order?
22              A.       You can find it.
23              Q.       I don't think there is such an
24      order.       In any event, when you make scope
25      objections, it's not based on Docket No.

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com               516-608-2400
                                                          Page 126

1                         DONZIGER
2       2009?
3               A.     I haven't looked at this
4       document for a while.
5               Q.     Well, take a moment to read
6       paragraph 3.
7               A.     Listen, there is an order that
8       Judge Kaplan issued limiting this
9       deposition to the Elliott Management issue,
10      but you haven't --
11              Q.     There is no such order,
12      Mr. Donziger.
13              A.     Yes, there is.             It is now
14      12:45, you haven't asked me one question
15      about it.
16              Q.     There is no such order.
17              A.     Why don't you ask me any
18      questions about that?
19              Q.     Mr. Donziger, when you make
20      scope objections --
21              A.     There is an order --
22              Q.     -- are you making them based on
23      Docket 2009 or a different order?
24              A.     I don't know.            I can't say
25      offhand.     I don't have all the orders in

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                 516-608-2400
                                                         Page 127

1                         DONZIGER
2       front of me.     Judge Kaplan issued an order,
3       my understanding, which I'm sure I could
4       produce if I went back and looked at the
5       docket, limiting this deposition to the
6       Elliott meeting.
7               Q.     I'm going to hand the witness
8       Exhibit 5316, a Spanish document and
9       translation entitled Declaration of
10      Affected Nationalities in the Province of
11      Sucumbios.
12                     (Plaintiff's Exhibit 5316
13      marked for identification.)
14              Q.     Have you seen Exhibit 5316
15      before, Mr. Donziger?
16              A.     I don't know.            It's beyond the
17      scope.
18              Q.     It states in Exhibit 5316, "On
19      January 19th, 2016, Mr. Donziger and
20      Mr. Yanza, without informing and without
21      authorization from the undersigned
22      Nationalities, or from the plaintiffs,
23      executed an agreement with financers from a
24      so-called tax haven on behalf of the people
25      affected and the nationalities, without any

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com               516-608-2400
                                                              Page 128

1                            DONZIGER
2       authorization to do so."
3                         Do you see that?
4               A.        This is beyond the scope.
5               Q.        Did you execute such an
6       agreement in 2016?
7               A.        This is beyond the scope and it
8       is also First Amendment protected.
9                         Ms. Neuman?
10              Q.        Yes, sir.
11              A.        I want to say the following,
12      okay:        You are trying to ask questions that
13      are beyond the defined scope of this
14      deposition in my view, okay?                     I get that we
15      disagree.
16              Q.        Go ahead, I'm listening.
17              A.        The main basis for your motion
18      for contempt was the Elliott meeting.                     This
19      was the motion you filed in March.                     It is
20      now June.        I'm here willing to talk about
21      that and you still haven't asked me a
22      question.        So I believe you are harassing
23      me.
24                        I know we disagree.               But I'm
25      going to give you one last chance to ask

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                  516-608-2400
                                                     Page 129

1                        DONZIGER
2       about the Elliott meeting or I'm going to
3       leave this deposition at lunch and I'm not
4       going to come back, and you can file your
5       motion to compel.      I'm not going to sit
6       here all day and be subjected to this.            So
7       if you want to ask about the Elliott
8       meeting, you have from now until lunch, and
9       I will even make it a late lunch to give
10      you some time.    But please ask me about the
11      Elliott meeting or I am going to leave this
12      deposition at lunch.
13              Q.   Mr. Donziger, I'm going to give
14      you a stipulation that you signed, Docket
15      No. --
16              A.   It doesn't give you a right --
17      the stipulation doesn't give you a right to
18      just go on a fishing expedition and you
19      know it.
20              Q.   Mr. Donziger --
21              A.   I know this document.
22              Q.   Okay, so you are aware that you
23      stipulated that you are required to respond
24      to Chevron Corporation's money judgment
25      discovery request and certain paragraph 5

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com            516-608-2400
                                                               Page 130

1                            DONZIGER
2       judgment compliance requests per Docket
3       Nos. 2006 and 2020.               Do you see that?
4               A.        2006 and -- I don't even know
5       what those dockets are.                   All I know is this
6       is:     Judge Kaplan has issued orders that
7       define the scope of this deposition and you
8       haven't stuck to those, and I have been
9       very patient, I have been here half a day
10      now.
11              Q.        Mr. Donziger, let me finish
12      asking you my questions.                    You have done
13      enough speechifying today.                      You have barely
14      given any deposition time.
15                        This is dated June 21st of
16      2018.        You look at the second page, is that
17      your signature, sir?
18              A.        Yes.
19              Q.        So you signed this stipulation?
20              A.        Yes.
21              Q.        And on the first page, do you
22      see where it says "Donziger, by order of
23      the Court, Docket 2009, and agreement of
24      the parties, will appear for deposition on
25      June 25th, 2018 concerning the same topics

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
                                                        Page 131

1                        DONZIGER
2       and scope."
3                     Do you see that?
4               A.    Yes.
5               Q.    And you see that the docket
6       that I gave you, which defines your
7       deposition as pursuant to our subpoena, is
8       2009?
9               A.    Listen, that's not the only
10      thing out there that defines the scope of
11      this deposition.        Judge Kaplan issued a
12      subsequent order, some order, which I don't
13      have it at my fingertips --
14              Q.    Do you see that Judge Kaplan
15      signed this order on June 21st?
16              A.    Obviously his signature is
17      there. But, listen, instead of like wasting
18      time, why don't you just ask me about the
19      topic that he suggested the deposition be
20      about, which is the Elliott meeting?              Why
21      are you not asking about the Elliott
22      meeting?
23              Q.    Mr. Donziger, are you refusing
24      to testify to the topics as stipulated in
25      Document 2030?

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com            516-608-2400
                                                          Page 132

1                           DONZIGER
2               A.       I am -- I am voluntarily
3       happily here in a cooperative spirit to
4       answer any question, appropriate question,
5       relevant question, related to the two
6       topics at hand, okay?             This is not a
7       fishing expedition and that's how you're
8       treating it.
9               Q.       And you have self-defined those
10      two topics --
11              A.       I have not self-defined.
12              Q.       -- as other than the
13      stipulation marked as -- you need to let me
14      finish, sir.       I don't interrupt you.
15                       You are defining the topics of
16      your deposition differently than they are
17      defined in Docket No. 2030, correct?
18              A.       Judge Kaplan has defined the
19      topics in his order as I have read his
20      orders.
21              Q.       And these are his orders?
22              A.       There is multiple orders since
23      March.       I don't have them all at my
24      fingertips.
25              Q.       There is another order

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com              516-608-2400
                                                          Page 133

1                            DONZIGER
2       regarding your deposition that was issued
3       since June 21st of 2018?
4               A.        I'm not answering the question,
5       okay?        I have made my view clear.          If you
6       want to ask me about the Elliott Capital
7       meeting, please ask me.                I'm here to answer
8       those questions.
9               Q.        So are you now defining the
10      scope of this deposition down to just that
11      meeting?
12              A.        No, that and my financial
13      condition and ability to pay the judgment,
14      and there is not a lot there because I have
15      told you everything I own and I can pay
16      Chevron's judgment.
17              Q.        Then why haven't you paid it?
18              A.        Because you haven't asked for
19      it.     Because you would rather come in here
20      and do a fishing expedition and acting like
21      I can't pay so you can find out everything
22      you can about me, and that's why we have a
23      First Amendment problem.
24              Q.        Is there something preventing
25      you from paying the judgment, sir?                Or are

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com             516-608-2400
                                                            Page 134

1                       DONZIGER
2       you just choosing not to?
3               A.   It is on appeal, by the way.
4               Q.   Okay.       Is there something
5       preventing you from paying the judgment or
6       you are choosing not to?
7               A.   It is on appeal.                  The judgment
8       is not final.
9               Q.   I'm going to mark as Exhibit
10      5317 documents produced by Mr. Rizack
11      bearing the Bates numbers RIZACKJD 1
12      through 5.
13                   (Plaintiff's Exhibit 5317
14      marked for identification.)
15              Q.   You reviewed Mr. Rizack's
16      production before he made it?
17              A.   Yes.
18              Q.   Did you withdraw, or withhold,
19      I should say, documents that Mr. Rizack
20      gave you to review and not produce them?
21              A.   I didn't withdraw or withhold.
22      I told Mr. Rizack that there was a
23      particular document, actually two documents
24      that I felt were not -- either not
25      responsive or privileged or fell beyond the

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                  516-608-2400
                                                      Page 135

1                        DONZIGER
2       scope or were First Amendment protected.
3               Q.    And are those documents here or
4       they're not here?
5               A.    They're not.           He didn't produce
6       them.
7               Q.    You directed him not to produce
8       them?
9               A.    I don't direct him to do
10      anything.    I am not his lawyer and he
11      doesn't work for me.         We are colleagues and
12      he appropriately allowed me to review the
13      documents prior to production.
14              Q.    And you identified documents he
15      should not produce and those haven't been
16      produced; is that right?
17              A.    I told him there were a couple
18      of documents that I felt would be subject
19      to these outstanding issues, legal issues,
20      that I have mentioned, and that it would
21      not be appropriate to produce them at this
22      point.
23              Q.    And what do these documents
24      relate to generally?
25              A.    The internal operations of our

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com              516-608-2400
                                                          Page 136

1                            DONZIGER
2       team and the litigation.
3               Q.     And the documents that he did
4       produce, you had no objection to him
5       producing?
6               A.     No.
7               Q.     So the last two pages of
8       Mr. Rizack's production, pages 4 and 5,
9       relate to the development of a budget for
10      an Ecuador trip.         Do you see that?
11              A.     Yes.
12              Q.     The total for the trip is
13      $45,550.     What does this relate to?
14              A.     That is beyond the scope of the
15      deposition.     I mean, you are asking about a
16      budget to bring some Ecuadorians for a
17      court hearing, according to this document,
18      and you are not asking about the Elliott
19      meeting.
20              Q.     These are documents that you
21      agree that Mr. Rizack should produce.
22              A.     Not should.             He felt they were
23      responsive.     I mean, I don't know why you
24      are asking me about something like that
25      when you are not asking about the Elliott

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com             516-608-2400
                                                        Page 137

1                       DONZIGER
2       meeting.
3               Q.   And are these $50,000 in
4       expenses that you paid?
5               A.   Beyond the scope, First
6       Amendment protected.        And, by the way,
7       there is no presumption by answering that
8       that these expenses were paid.
9               Q.   I'm going to mark as Exhibit
10      5318 an e-mail from Mr. Rizack to
11      Mr. Herrera dated June 24th in which he
12      states he is withholding three -- I'm
13      sorry, four documents at your direction.
14                   (Plaintiff's Exhibit 5318
15      marked for identification.)
16              A.   Okay.
17              Q.   Did you direct him to withhold
18      four documents on the basis of privilege?
19              A.   I don't think so.              I thought it
20      was two documents, so I would have to ask
21      him, and I will ask him.
22              Q.   And you have not prepared a log
23      for those documents?
24              A.   Mr. Rizack can send you the
25      basic information.

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                 516-608-2400
                                                          Page 138

1                         DONZIGER
2               Q.   What does that mean?
3               A.   I mean, it is not -- it is not
4       a complicated exercise.             I don't believe it
5       is up to me to provide you a log.                 I'm not
6       producing.   He is producing.
7               Q.   When was the first time you met
8       with Elliott Capital?
9               A.   On the day of the meeting.
10              Q.   You indicated in some of your
11      correspondence with Ms. Sullivan that you
12      had met with them previously.                 Was that not
13      right?
14              A.   Oh, I forgot.              Yeah, I had met
15      with -- I don't know if I had ever met with
16      them, but I had someone who I was working
17      with many years ago had a contact with them
18      about the case.     It might have been over
19      ten years ago.     I don't remember exactly.
20              Q.   Do you recall who you met with
21      in that original meeting?
22              A.   I believe, to the best of my
23      recollection, it was something that had
24      been arranged by Nicholas Economou of H5.
25              Q.   And do you remember who you met

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                 516-608-2400
                                                             Page 139

1                            DONZIGER
2       with?
3               A.        I don't think I met with anyone
4       at Elliott at that time.                 I think somebody
5       Nicholas knew approached them with the idea
6       of this and I don't think there was
7       interest, if I remember correctly.
8               Q.        Do you have documents related
9       to that initial meeting?
10              A.        I don't believe I do.
11                        MS. NEUMAN:          It is 1 o'clock.
12      I would like to take our lunch break.
13                        THE VIDEOGRAPHER:              The time is
14      1 p.m.        We are going off the record.
15                        (Discussion off the record.)
16                        THE VIDEOGRAPHER:              The time is
17      1:01.        We are back on the record.
18      BY MS. NEUMAN:
19              Q.        Mr. Donziger, you want to make
20      a statement for the record about how you
21      are limiting the scope of this deposition
22      to the Elliott meeting?
23              A.        I have already said this on
24      multiple occasions.            I am leaving this
25      deposition now.        It is my view that

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 516-608-2400
                                                       Page 140

1                         DONZIGER
2       Chevron's counsel has wasted the majority
3       of the morning asking me questions beyond
4       the scope, and I am not going to stay when
5       I believe this has turned into a harassing
6       exercise.
7                      I am more than happy, as I
8       stated repeatedly starting two or three
9       hours ago, to answer any question about
10      Elliott.     I am not taking a lunch break and
11      staying.     If you want to ask more questions
12      about Elliott I will give you some minutes
13      before lunch, otherwise if you want to have
14      lunch now I am going to leave.
15              Q.     So, Mr. Donziger, you received
16      notice that we planned to take the
17      deposition from 10 to 6, correct?
18              A.     That doesn't matter.           You don't
19      unilaterally decide how long a deposition
20      lasts.
21              Q.     You understand that under the
22      federal rules, there are rules about the
23      length of a deposition?
24              A.     The length of a deposition is
25      not completely up to you, it is also up to

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com              516-608-2400
                                                         Page 141

1                            DONZIGER
2       the party being deposed, and if you are
3       going beyond the scope of the deposition I
4       have a right not to subject myself to this
5       harassment.        Your remedy is to go to Judge
6       Kaplan and I will respond appropriately,
7       okay?        You have wasted most of this
8       morning --
9               Q.        Okay, Mr. Donziger --
10              A.        -- on all sorts of issues and
11      they don't relate to the scope of this
12      deposition.        I'm sorry, but if you want to
13      ask more questions, I will give you some
14      more minutes right now.
15              Q.        So our position, Mr. Donziger,
16      since we are making speeches, is that it is
17      not up to you to unilaterally limit this
18      deposition, contrary to a stipulation that
19      you signed and contrary to two orders that
20      the Court made.
21                        It is also not up to you to
22      unilaterally decide how long the deposition
23      is going to last.          You have taken multiple
24      breaks this morning, an absurd number
25      really, without any objection from us, and

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com            516-608-2400
                                                             Page 142

1                         DONZIGER
2       now when everybody else wants to take a
3       normal lunch break your position is you are
4       terminating the deposition.                   That is not in
5       good faith.     None of this behavior has been
6       in good faith.     All the speechifying you
7       did all morning to waste the morning time
8       was not in good faith.
9               A.     May I respond?             Were you
10      finished?
11              Q.     Yes, go ahead.
12              A.     I didn't speechify.                I stated
13      objections.     I took short breaks.                You had
14      all morning to ask me about the purpose,
15      the main purpose of this deposition, and
16      you refused.     You are playing possum with
17      me and you are asking me questions that
18      were irrelevant and I stood here and
19      patiently went through it all with you and
20      repeatedly offered to answer questions
21      about Elliott.     Since you never asked, I am
22      not going to sit here all day while you go
23      on a fishing expedition.
24                     My position is clear in my
25      responses and in the various motions I have

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                   516-608-2400
                                                              Page 143

1                           DONZIGER
2       filed.       So what I would suggest is we agree
3       to disagree, we end the deposition, and we,
4       both parties, will seek appropriate
5       remedies.
6               Q.       So I'm not agreeing to end the
7       deposition, Mr. Donziger.                 How long -- you
8       want to answer questions about Elliott?
9               A.       I don't, but --
10              Q.       We will see how long the court
11      reporter and the videographer can last,
12      since you won't let people have their
13      normal lunch break because it is
14      inconvenient for you.
15              A.       No, you have wasted the whole
16      morning.       I will give you 15 minutes and
17      you can then go have lunch,.                    Ask me any
18      question you want about Elliott.
19              Q.       What were the terms offered to
20      Elliott?
21              A.       There were no terms offered to
22      Elliott.
23              Q.       How much investment were you
24      seeking?
25              A.       We never got to that point.

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                  516-608-2400
                                                      Page 144

1                         DONZIGER
2               Q.     Did you discuss with
3       Ms. Sullivan how much you were going to ask
4       Elliott for?
5               A.     I think we did.
6               Q.     When you told Elliott that you
7       had a 6.3 percent interest in the judgment,
8       was that an accurate statement?
9               A.     According to my retainer, yes,
10      but I have given portions of that to other
11      people.
12              Q.     To whom have you given portions
13      of that?
14              A.     Rick Friedman, Zoe Littlepage.
15              Q.     Did you give them --
16              A.     So they would represent me in
17      the RICO case, just to be clear.
18              Q.     You gave them portions of that
19      before or after the RICO judgment?
20              A.     Before.
21              Q.     So what percentage of the 6.3
22      do you currently own?
23              A.     Again, I think it is pretty
24      much a nullity for practical purposes given
25      the RICO judgment.        But I think if you were

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                         Page 145

1                       DONZIGER
2       to discount what has been allocated to
3       Mr. Friedman and Ms. Littlepage and a
4       couple of other people --
5               Q.   Who were the other people?
6               A.   Two people who had loaned me
7       money to pay John Keker, family members.                   I
8       would estimate it is about 5 or 5.2
9       percent.
10              Q.   I'm sorry, what you have left
11      is 5 percent?
12              A.   In other words, instead of 6.3,
13      even though it is all for me and I owe
14      them, that if you were to discount what
15      they have been contractually promised, it
16      would be about 5.2 percent based on my best
17      estimates.
18              Q.   When you say discount, you mean
19      subtract out?
20              A.   Yes, subtract out.
21              Q.   From the 6.3?
22              A.   Yeah.
23              Q.   Why was your 6.3 percentage
24      being discussed with Elliott?
25              A.   I don't remember.              I think

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                   516-608-2400
                                                      Page 146

1                         DONZIGER
2       either Lee asked me what I owned and I told
3       him or I told him roughly how we were
4       structured.     I don't remember exactly.
5               Q.     You --
6               A.     But to be clear, it wasn't in
7       order to sell any of the 6.3 percent to
8       Elliott.
9               Q.     When you have sold additional
10      interest in the judgment, what have been
11      the terms?
12              A.     That's not an appropriate
13      question.     I mean, ask me about the Elliott
14      meeting.
15              Q.     How do you know when you are
16      selling an interest in the judgment that
17      you are not impacting your ownership
18      interest in the judgment?
19              A.     Because they are completely
20      different.     I mean, to be clear, so you
21      understand, every entity that has an
22      interest in the judgment has its own
23      interest that is unaffected by other
24      people's or other entities' interests.
25                     It would be like a business.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                           Page 147

1                       DONZIGER
2       Say there is 100 percent would be all the
3       equity in a business and, you know, X party
4       owns 3 percent, another owns 2 percent.
5       They are just different pieces of the pie.
6               Q.   Everybody's percentage is
7       affected by the value of the whole,
8       correct?
9               A.   Yes.
10              Q.   And when you bring in new
11      funders, do you reduce the value of the
12      whole?
13              A.   I thought you were going to ask
14      me about the Elliott meeting.                  But since
15      you are putting off your lunch, I'm going
16      to answer that question.
17                   In theory, the value of the
18      whole, it would be increased because of the
19      support would allow the case to advance.
20      So if you sell an equity interest to X
21      party, it doesn't decrease the value of the
22      whole or the value of what other entities
23      own in the overall interest pie, for lack
24      of a better term, of the case.
25              Q.   So no one, since the entry of

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                 516-608-2400
                                                          Page 148

1                        DONZIGER
2       the RICO judgment, has been any kind of a
3       priority interest in the judgment, in other
4       words, they get paid before anybody else?
5               A.   That's generally not how we
6       operate.
7               Q.   When you were discussing
8       offering terms to Elliott, were you doing
9       so in conjunction with the Amazonia
10      structure or ignoring the Amazonia
11      structure?
12              A.   It wasn't in conjunction with
13      the Amazonia structure.
14              Q.   So to the extent Amazonia
15      requires notices of seeking new funders and
16      that sort of thing, you didn't give any of
17      those notices?
18              A.   How do I explain this?                The
19      clients, meaning the FDA, don't want to use
20      the Amazonia structure anymore because of
21      the lawsuit that Chevron filed against it
22      in Gibraltar.    I mean, it is inoperable as
23      far as the FDA is concerned.                 So the FDA is
24      making available certain interests in the
25      judgment to get funding in to pay

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com                     516-608-2400
                                                      Page 149

1                         DONZIGER
2       litigation expenses, but it is independent
3       of Amazonia.
4               Q.     The FDA signed the Amazonia
5       documents, correct?
6               A.     I believe so, but I don't know
7       for sure.     I mean, they are right here.
8               Q.     And do you have any position on
9       whether the FDA is in breach of the
10      Amazonia documents based on these
11      transactions you have been involved in?
12              A.     I don't believe the Ecuadorian
13      affected communities, be it the FDA or
14      whoever else signed the Amazonia documents,
15      would consider that to be a breach.            I
16      mean --
17              Q.     Do you consider any of the
18      actions you have taken to put you in breach
19      of the Amazonia documents?
20              A.     No, as I have authority from my
21      clients.     I mean, one of the services I
22      provide the FDA is trying to help them
23      generate capital to continue the case.
24              Q.     Do you also provide legal
25      advice or just fundraising advice?

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com              516-608-2400
                                                       Page 150

1                          DONZIGER
2               A.      I provide -- look, I have lots
3       of different functions, fundraising is one
4       of many.      Well, helping them fundraise,
5       which I might add, if I may, is effectively
6       suspended during the pendency of this
7       litigation, given the contempt motion and
8       the subpoenas issued.
9               Q.      So you have suspended your
10      fundraising efforts since starting what
11      date?
12              A.      It has been -- I have not
13      voluntarily suspended fundraising or
14      seeking of funds, because it's not just
15      selling equity, there is people who like to
16      donate.      But, you know, money is always
17      needed to fund the case, to support the
18      case, to support the various activities of
19      advocacy.
20                      But the filing of the contempt
21      motion effectively forced us or put us in a
22      position, I should say, me and others who
23      assist in this effort, where we cannot
24      raise funds.
25              Q.      So you are talking about

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                      Page 151

1                         DONZIGER
2       funding the case.       Is Canadian counsel on a
3       contingency?
4               A.     That's beyond the scope.         That
5       relates to our internal operations and it
6       is First Amendment protected.
7               Q.     Well, they have stated on the
8       record that they are on a contingency.             Is
9       that an accurate statement?
10              A.     Yes, from my -- based on what I
11      know, yes.     There has been a massive amount
12      of work done by Canadian counsel that is
13      completely uncompensated for.
14              Q.     Doesn't the contingency
15      compensate them?
16              A.     Well, yeah, but it -- you know,
17      yeah, there is a contingency to be paid for
18      work that hasn't been paid for on an hourly
19      basis as far as I know.
20              Q.     Does the contingency agreement
21      get paid if there is collection?
22              A.     That's correct.
23              Q.     So you would anticipate in the
24      meantime that they would not get paid per
25      the agreement?

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                           Page 152

1                            DONZIGER
2               A.        Sometimes you have hybrid
3       arrangements, people get paid some and
4       they, you know...
5               Q.        Does Canadian counsel have a
6       hybrid arrangement?
7               A.        Look, you know, Canadian
8       counsel has an agreement with his -- well,
9       one of the Canadian counsel has an
10      agreement with his clients, and you can ask
11      him about it.
12              Q.        You said the FDA has an
13      exigible interest in the judgment and you
14      were meeting with Elliott on behalf of the
15      FDA.        If the FDA is the one that owns the
16      judgment, why aren't they plaintiffs in the
17      enforcement actions?
18              A.        I think at the time that was
19      filed, the one in Canada, there was a
20      different organizational structure to the
21      operation in Ecuador than there is today.
22              Q.        And how would that impact who
23      has a right --
24              A.        You would have to ask Canadian
25      counsel.        I mean, I don't know.            I wasn't

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com               516-608-2400
                                                         Page 153

1                         DONZIGER
2       really involved in the thinking of that at
3       the time.    The FDA is the beneficiary of
4       the judgment according to the Ecuador
5       judgment, so they would collect the funds
6       and spend them on behalf of all the
7       affected communities and the affected
8       people.
9               Q.    But there isn't anything in the
10      judgment that authorizes the FDA to enter
11      into contingency fee agreements, is there?
12              A.    There is language in various
13      documents -- first of all, the answer to
14      that is no, but there is Ecuador law
15      principles that allow claim holders, just
16      like in this country, to finance their case
17      by giving up a portion of their claim.
18              Q.    What provision of Ecuador law
19      are you referring to?
20              A.    I couldn't answer that off the
21      top of my head.     It is basic contracting
22      law and we have researched it extensively,
23      I mean, years ago.        I couldn't really put
24      my finger on any document.                I know you are
25      going to ask.     I mean, I might be able to,

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                516-608-2400
                                                           Page 154

1                       DONZIGER
2       appropriate, but, you know, basic
3       contracting principles, the same as in this
4       country.
5               Q.   So who participated in the
6       Elliott meeting?
7               A.   It was me, Katie Sullivan and
8       Lee and Jesse Cohn for a period of time,
9       and then he left early and then it was just
10      me, Katie and Lee Grinwald.
11              Q.   How long did that meeting last?
12              A.   It lasted quite some time, I
13      would say 60 to 90 minutes.
14              Q.   Did Mr. Cohn -- how long did he
15      stay in the meeting?
16              A.   Maybe 20 minutes.
17              Q.   Did he take notes that you saw?
18              A.   I don't remember.                He seemed to
19      be sort of just --
20              Q.   What does this mean
21      (indicating)?
22              A.   The big enchilada, and Lee was
23      sort of handling the meeting.                 I think
24      Jesse was just sort of listening.
25              Q.   And what presentation did you

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                   516-608-2400
                                                          Page 155

1                       DONZIGER
2       make to Mr. Grinberg?
3               A.   I don't recall the specifics,
4       but, of that particular one, but I do know
5       that generally when I talk to potential
6       funders I explain the basic case, why I
7       think the claims are valid.                 I explain why
8       I think the RICO judgment is wrong and
9       factually incorrect.        I explain the fraud
10      that I believe Alberto Guerra, you know,
11      engaged in during the RICO matter.                 I
12      explain a bit of the structure.
13                   It really depends very much on
14      how much interest there is in hearing all
15      this, how far I'll go, how many questions,
16      that kind of stuff.
17              Q.   And do you also discuss the
18      current level of investment in the
19      judgment?
20              A.   If asked.
21              Q.   Did Mr. Grinberg ask you about
22      that?
23              A.   I don't really remember
24      specifically.   I mean, it was a long
25      meeting and he is a very sophisticated

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                    516-608-2400
                                                       Page 156

1                       DONZIGER
2       gentleman and I presume he asked me or I
3       told him.
4               Q.   I'm going to show you Sullivan
5       Exhibit 11, the last two pages of which
6       bearing Bates numbers MKS 155 and 156, are
7       Ms. Sullivan's notes from the Elliott
8       meeting.
9                    At the beginning, she wrote
10      "FCPA violations unpopular in Australia."
11      Do you see that?
12              A.   Yes.
13              Q.   What does that refer to?
14              A.   I believe, based on my
15      recollection, the "unpopular in Australia,"
16      I mean, I don't remember any specific
17      conversation about this with Lee, but I
18      think it relates to someone saying that
19      Chevron was unpopular in Australia because
20      of its tax problems.
21              Q.   What tax problems?
22              A.   It has a lot of tax problems in
23      Australia, Chevron does, underpayment of
24      taxes.
25              Q.   And your view of that is based

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                        Page 157

1                        DONZIGER
2       on?
3               A.   It is just news reports.
4               Q.   Underneath that it says
5       "parallel efforts uncares outside of
6       U.S." -- "in cases," I'm sorry, "outside of
7       U.S., Brazil and Argentina."
8               A.   Just to be clear, these are
9       Katie's notes.    I mean, I don't know if she
10      was writing down thoughts she had or she
11      was trying to write about what was actually
12      happening in the meeting.              I mean, I don't
13      know.
14              Q.   Well, did you discuss the
15      Brazil and Argentina cases in the meeting?
16              A.   I don't know.             I don't remember
17      specifically.    I would not be surprised if
18      we did.
19              Q.   But you don't recall?
20              A.   No, I don't recall
21      specifically.
22              Q.   Further down she says "fund
23      Canadian litigation in near term."              Do you
24      see that?
25              A.   Yeah.

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com               516-608-2400
                                                          Page 158

1                       DONZIGER
2               Q.   And that was the purpose for
3       which you were seeking money from Elliott,
4       to fund the Canadian litigation in the near
5       term?
6               A.   I don't know.               I mean, it
7       certainly would have included that, among
8       other things.
9               Q.   It says "Ecuador judgment
10      injunction in the U.S."
11                   Do you see that?
12              A.   Yes.
13              Q.   What was discussed with Elliott
14      about the injunction in the U.S.?
15              A.   I don't know what that refers
16      to.
17              Q.   Down further Ms. Sullivan
18      writes "play with threats versus successful
19      ruling in Canada."
20                   What does that refer to?
21              A.   I don't know.
22              Q.   Do you remember discussing
23      threats in the Elliott meeting?
24              A.   I don't know.               I mean, the
25      Elliott meeting was many months ago and I

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                 516-608-2400
                                                       Page 159

1                          DONZIGER
2       just don't remember the specifics as I sit
3       here today other than we had a general
4       discussion about Elliott potentially
5       investing in the case.             And these are her
6       notes, not mine.       I don't know what she is
7       talking about.
8               Q.   Further down it says "case
9       until bank in Ecuador."
10                   Do you know what that refers
11      to?
12              A.   "Case until bank in Ecuador,"
13      no, I don't know what that is.
14              Q.   If you look at the next page
15      bearing the Bates numbers MKS 156, at the
16      top it says "boycott time versus Chevron."
17                   What does that refer to?
18              A.   I don't know.
19              Q.   "Government to look at it."
20                   Do you recall discussing a
21      boycott in the meeting?
22              A.   No.
23              Q.   Further down it says "6.3
24      percent Steven."
25                   That's referring to you?

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                                Page 160

1                          DONZIGER
2               A.      Yes.
3               Q.      And your claimed ownership
4       interest in the judgment?
5               A.      Well, yeah, subject to the
6       constructive trust.
7               Q.      And you told Elliott this was
8       subject to the constructive trust?
9               A.      I don't recall.                   To me it was
10      irrelevant because we weren't selling those
11      shares.      I think this is a part probably --
12      I mean, I cannot speak for Katie's notes
13      and this is ridiculous to even speculate,
14      but I will do it, because you are staying
15      through lunch, basically I think this was
16      the part of the meeting where they asked --
17      or he asked like what was the structure of
18      who owned what.
19              Q.      Okay.       What is the structure of
20      who owned what?
21              A.      It is basically 15 or 16
22      percent is committed to various entities,
23      meaning lawyers, service providers, you
24      know, other service providers, like
25      consultants, and, you know, just people who

                               Veritext Legal Solutions
     212-267-6868                www.veritext.com                   516-608-2400
                                                     Page 161

1                        DONZIGER
2       do various things, and that's apart from
3       the overwhelming interest, which is owned
4       by the clients as manifested through the
5       FDA.
6               Q.    When you said -- when you were
7       telling Elliott the 15 to 16 percent is
8       committed to other people, does that
9       include the amounts committed to Torvia?
10              A.    So to be clear, and I don't
11      mean to leave Chevron out of this equation,
12      because Chevron probably has a different
13      view, but when Torvia and Mr. DeLeon and
14      really all the entities, Woodsford, H5,
15      whoever it was that turned over, in theory,
16      signed those agreements to turn over its
17      interest to Chevron, our view was that was
18      contractually impermissible and that all of
19      those interests reverted back to the FDA
20      or, slash, the clients.
21              Q.    Did you inform Torvia that
22      their 22 million in financing reverted back
23      to the FDA?    When these monies reverted
24      back, do you give them their money back?
25              A.    It is not monies, it is

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com            516-608-2400
                                                          Page 162

1                          DONZIGER
2       interest that reverted.              It is the interest
3       in the judgment that reverted.                 The money
4       was gone.      It was spent.
5               Q.      So you cancelled their interest
6       but you didn't refund their money?
7               A.      They invested money and they
8       chose, in the case of Torvia, to move in a
9       different direction in a way that was in
10      violation of their obligations to the
11      client.      So that money reverts back -- I
12      mean not the money, the interest, that is
13      the contingent interest that, for example,
14      Mr. DeLeon had in our view reverts back to
15      the clients.
16              Q.      Do you have any document that
17      shows that Torvia transferred its interest
18      to Chevron?
19              A.      Well, I don't remember
20      specifically.      I remember a series of
21      agreements.
22              Q.      And you have these agreements?
23              A.      I think you have them.
24              Q.      No, I'm asking if you have
25      them.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                516-608-2400
                                                       Page 163

1                       DONZIGER
2               A.   I don't know.            I remember -- I
3       mean, this is years ago, but I remember a
4       series of public relations style press
5       releases by Chevron Corporate announcing
6       these agreements.     I mean, I think one was
7       Patton Boggs, one was Burford, one was
8       Stratus, one was H5.
9                    I mean, there is a series of
10      these things and some of them, if I
11      remember correctly, interests were turned
12      over from the interest holder to Chevron as
13      part of some sort of settlement agreement
14      with Chevron.
15              Q.   So did Mr. DeLeon or Torvia
16      inform you that they had transferred their
17      interest in the judgment to Chevron?
18              A.   I don't know if they informed
19      me, but Chevron informed the world.
20      Chevron made it public either through court
21      filings, press releases, or both.
22              Q.   Setting aside what Chevron said
23      and how you might have interpreted it, did
24      Mr. DeLeon or Torvia inform you that they
25      had transferred their interest to Chevron?

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com               516-608-2400
                                                              Page 164

1                            DONZIGER
2               A.        I don't believe so.
3               Q.        Did you ever inform Torvia or
4       Mr. DeLeon that the FDA was taking the
5       position that their interest in the
6       judgment no longer existed?
7               A.        I don't know, and it wouldn't
8       be necessarily my responsibility to do
9       that.        But I don't know if he was informed
10      or not.        I do remember --
11              Q.        My question was did you inform
12      him?
13              A.        I don't remember.              I don't
14      believe so because he cut off contact with
15      me.
16              Q.        Have you informed any prior
17      investor in the judgment whom you and the
18      FDA are currently taking the position no
19      longer has an interest in the judgment of
20      that fact?
21              A.        Repeat the question.
22              Q.        So you said there is a series
23      of people who used to have an interest in
24      the judgment who no longer have such an
25      interest.

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                   516-608-2400
                                                        Page 165

1                        DONZIGER
2               A.    Yes.
3               Q.    Have you informed any of these
4       people that they no longer have an interest
5       in the judgment according to you?
6               A.    I don't know if I have
7       personally.    I mean, we have, the FDA and
8       its counsel, have made it clear and the
9       people have copies of a contract that they
10      had signed as part of their investment that
11      I believe prevents the transfer of shares
12      without approval of the contracting entity.
13              Q.    And those would be the Amazonia
14      documents?
15              A.    I think they are Amazonia
16      documents as well as other -- the contracts
17      that the investors signed outside the
18      Amazonia structure that is prior to the
19      existence of Amazonia or subsequent to the
20      seizure of Amazonia, for lack of a better
21      word.
22              Q.    Are you referring to the
23      intercreditor agreement?
24              A.    No, that didn't occur to me.
25              Q.    I don't know what document you

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com            516-608-2400
                                                       Page 166

1                          DONZIGER
2       are referring to.
3               A.      I don't know what it is either,
4       except that --
5               Q.      Do you have this document?
6               A.      I'm sure I do somewhere, I just
7       didn't bring it to this deposition.             I
8       didn't know it would come up.
9                       But if your question is how do
10      I know that it is the position of the FDA
11      that these shares reverted back or this
12      interest reverted back to the FDA, you
13      know, I could find that out for you if you
14      would like me to.
15              Q.      How do you know that?
16              A.      Well, I would have to dig up
17      some old documents.          Do you want me to do
18      that?
19              Q.      Well, I want to understand --
20      I'm not clear on what it is you are trying
21      to say.      So you're saying that, we'll take
22      Torvia as an example, that Torvia executed
23      documents when it obtained its interest in
24      the Ecuador judgment?
25              A.      Torvia executed documents, yes.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com              516-608-2400
                                                       Page 167

1                         DONZIGER
2               Q.     And, in your view, they
3       subsequently violated some provision of
4       these documents that caused them to forfeit
5       their interest?
6               A.     Well, they signed a settlement
7       agreement with Chevron.
8               Q.     And is it your view that that
9       violated some provision of the agreement
10      pursuant to which they got their interest?
11              A.     I'm not an expert on this
12      issue, okay?     There is other lawyers in
13      Ecuador and elsewhere who I think know this
14      issue better than I.
15                     There is, as I understand it,
16      there is a provision in investor contracts
17      that prevent transfer of shares.              So the
18      signing of the settlement agreement with
19      Chevron which resulted in the transfer of
20      shares that the clients had granted to that
21      investor resulting in a transfer to Chevron
22      would be, what's the word I'm looking for,
23      would be illegal or inoperable on its face,
24      and those shares would not actually
25      transfer despite whatever documents would

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com              516-608-2400
                                                           Page 168

1                       DONZIGER
2       be signed by these parties.                 That's the
3       position of the FDA as I understand it.
4               Q.   And is that position based on
5       the 2011 retainer which is governed by New
6       York law or the Amazonia documents?
7               A.   It is not based on my retainer.
8       It is based on agreements between investors
9       and the FDA or, you know, the contracting
10      entity that handed over the interest in
11      exchange for funds.
12              Q.   And are these documents
13      something other than the Amazonia
14      documents?
15              A.   Apart from Amazonia, I believe
16      every investor has an investor contract.
17              Q.   And do you have copies of these
18      investor contracts?
19              A.   Some of them I do, maybe all of
20      them.
21              Q.   And these contracts, according
22      to you, prevent people from assigning their
23      beneficial interest?
24              A.   Without the approval, as I
25      understand it, of the FDA.

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                      516-608-2400
                                                          Page 169

1                         DONZIGER
2               Q.   And you can find the document
3       that says this?
4               A.   I don't know.               I think I can.
5       Do you want it?
6               Q.   Sure.
7               A.   Okay.       I will try to find it.
8               Q.   I'm going to hand you a
9       document that was marked as Exhibit 32 in
10      the Sullivan deposition.               These are the
11      notes that Mr. Grinberg took during the
12      meeting.
13              A.   Okay.
14              Q.   To clarify, your only client
15      during this meeting was the FDA?
16              A.   That's correct.
17              Q.   It says at the top "33 million
18      3rd-party funders individuals."
19                   Do you see that?
20              A.   Yup.
21              Q.   And you were telling
22      Mr. Grinberg that that was the amount that
23      had been invested in the judgment so far?
24              A.   I think that's what I told him.
25              Q.   Next it says "Canada as

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                 516-608-2400
                                                         Page 170

1                         DONZIGER
2       jurisdiction - don't want to have a trial."
3                      Do you see that?
4               A.     Yes.
5               Q.     What does that mean?
6               A.     Well, you would have to ask
7       him, but I believe, I mean, my
8       interpretation, which is inherently
9       speculative, is that that reflects a
10      comment that I made that Chevron doesn't
11      want to have a trial in Canada where its
12      RICO evidence would be put to the test
13      before a neutral court.
14              Q.     That is just an opinion you
15      were giving?
16              A.     Yes.
17              Q.     Then it says "subsidiary ruling
18      risk assets."
19                     What is that a reference to?
20              A.     Can I just -- your questions
21      are sort of -- it would be better if you
22      said what do you think that might mean,
23      because these are not my notes and I don't
24      know what he's thinking, and obviously you
25      have access to him, he gave you an

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com            516-608-2400
                                                           Page 171

1                           DONZIGER
2       affidavit, and you can ask him.
3               Q.       Do you recall discussing
4       anything related to subsidiary ruling or
5       risking assets?
6               A.       Yes.
7               Q.       What do you recall discussing
8       about those topics?
9               A.       Well, I don't really recall,
10      but based on this my guess is that we
11      talked about the pending legal issue of
12      whether Chevron Canada would be a defendant
13      in the enforcement action, which, as you
14      know, was recently decided with the Ontario
15      Court of Appeal.
16              Q.       Then Mr. Grinberg wrote "The
17      right of the Ecuadorians to seek a judgment
18      validity to enforcing foreign judgments -
19      judgments to adapt."               Do you see that?     Or
20      "adopt."
21              A.       Uh-huh.
22              Q.       Did you discuss topics which
23      relate to this note that you recall?
24              A.       I don't even know what that
25      means.       I mean, I don't know what he is

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
                                                      Page 172

1                       DONZIGER
2       saying there.   "The right of the
3       Ecuadorians to seek a judgment, validity to
4       enforcing foreign judgments - judges to
5       adopt."
6                    I'm sure I talked about just
7       the general idea of enforcing a foreign
8       judgment.
9               Q.   Further down it says
10      "prosecuting in Canada, have capital and
11      reputation for staying power and winning."
12                   Is that something you
13      represented to Mr. Grinberg?
14              A.   I don't recall.
15              Q.   Then in the margin it says "can
16      money come in the U.S."
17                   Do you see that?
18              A.   Yeah.
19              Q.   Do you recall Mr. Grinberg
20      asking you that?
21              A.   I think we talked about that,
22      based on my recollection.
23              Q.   And what was the substance of
24      the conversation as it relates to that
25      topic?

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                           Page 173

1                       DONZIGER
2               A.   I don't remember specifically.
3       I think he had a question as to given Judge
4       Kaplan's order if a party, you know, that's
5       not part of the RICO order could collect in
6       the U.S., a U.S. party.
7               Q.   I'm sorry, could you say that
8       again?
9               A.   I believe, to the best of my
10      recollection, I don't know this for sure, I
11      believe he was asking whether a U.S. party
12      could collect, that invested in the case,
13      could collect funds in the U.S. from the
14      enforcement of a judgment in another
15      jurisdiction.
16              Q.   And what did you tell him?
17              A.   I have no idea.                I mean, I have
18      never seen that situation.              I don't know.
19      I mean, I don't remember what I told him.
20      Certainly I might have offered my
21      completely uninformed opinion.                 I have
22      never researched that question.
23              Q.   So further down it says "15 to
24      20 percent committed to 15 people, 6.3
25      percent personally of the 100 percent."

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                     516-608-2400
                                                           Page 174

1                       DONZIGER
2                    Do you see that?
3               A.   Yes.
4               Q.   The 6.3 personally, that refers
5       to you?
6               A.   Yes, I believe so.
7               Q.   And is that on top of the 15 to
8       20 or is that part of the 15 to 20?
9               A.   I believe it is part of it.
10              Q.   And you are one of the 15
11      people?
12              A.   Right.
13              Q.   Did you discuss anything with
14      Mr. Grinberg about the terms on which
15      Elliott would invest?
16              A.   I don't remember.                 I mean, we
17      never -- I do know we never had a specific
18      negotiation because they never expressed
19      interest in investing.
20              Q.   And you didn't give him any
21      initial terms at the meeting?
22              A.   I might have mentioned the
23      terms of other investors that we had
24      recently brought in.
25              Q.   And what were the general terms

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                 516-608-2400
                                                      Page 175

1                        DONZIGER
2       that you mentioned to Mr. Grinberg in the
3       meeting?
4               A.    Well, I don't remember if I
5       mentioned terms.
6               Q.    Well, what terms were you
7       prepared to mention that you can't recall
8       if you mentioned or not?
9               A.    You know, I might have
10      mentioned terms that we had given others
11      who had made, you know, investments at a
12      much smaller level than I think Elliott was
13      capable of making.        So I always sort of in
14      my mind thought if they were interested we
15      would have a unique -- we would have a
16      discussion about the terms because it
17      wouldn't be the same as the others,
18      probably.
19              Q.    The persons who have gotten
20      interests since the RICO judgment, without
21      regard to the amounts, what have been the
22      terms?
23              A.    I know the answer to that
24      question.    I'm trying to figure out if it
25      is privileged or not.           So I'm going to

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com             516-608-2400
                                                          Page 176

1                          DONZIGER
2       decline to answer that and let me figure
3       out -- I mean, I might easily be able to
4       tell you that.      Let me figure it out and
5       I'll get back to you.
6               Q.   So there are e-mails in which
7       you offered to send Elliott a packet of
8       information --
9               A.   So your question is terms that
10      other investors have gotten since the RICO
11      judgment?
12              Q.   Correct.
13              A.   Go ahead.
14              Q.   In other e-mails you offered to
15      send Mr. Elliott -- I'm sorry, Mr. Grinberg
16      of Elliott -- because I need my lunch -- a
17      packet of information.             Did you ever send
18      him that packet of information?
19              A.   No.
20              Q.   What did the packet consist of?
21              A.   Well, you know, when I send
22      investors information it sort of depends on
23      what they are looking for.                 You know, so it
24      consists of documents, legal documents,
25      suggests they go look at the Chevron

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                516-608-2400
                                                         Page 177

1                           DONZIGER
2       website to understand Chevron's point of
3       view, and it could also include a general
4       description of the case.                So it varies with
5       each investor.
6               Q.    Did you have a packet prepared
7       to send to Elliott?
8               A.    Not specifically for Elliott.
9       My purpose in telling Lee that was that if
10      they were interested I would have prepared
11      a packet.
12              Q.    But you didn't have a packet
13      ready to go, for example?
14              A.    Well, I have like stuff.              It is
15      not like a packet that is always the same.
16      I have like my stuff, key documents I guess
17      you would call it, that I will often send.
18      But it is all tailored to the individual
19      needs and interests of what the investor
20      would want to see.          A lot of investors, you
21      know, obviously do their own due diligence,
22      they are not going to rely on me.
23              Q.    Did you ever send any materials
24      to Elliott?
25              A.    No.

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com              516-608-2400
                                                      Page 178

1                         DONZIGER
2               Q.     The nondisclosure agreement
3       that you sent to Elliott, is that an
4       agreement you have used with others or was
5       it drafted just for Elliott?
6               A.     I think it is based on other
7       agreements, but I think it was modified for
8       Elliott.     I don't remember specifically.
9               Q.     Did you have the other
10      investors that have invested since the RICO
11      judgment sign that same NDA?
12              A.     I think so, but I'm not 100
13      percent sure everyone signed it.
14              Q.     How many investors have there
15      been since the RICO judgment?
16              A.     Didn't you get this information
17      in Sullivan's discovery, in her production?
18              Q.     The number of investors?
19              A.     Well, yeah.
20              Q.     No, I don't think so.
21              A.     She didn't produce that?
22              Q.     I don't know what that is that
23      you are referring to.
24              A.     Like the investors.
25              Q.     We sent you her production,

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                               Page 179

1                            DONZIGER
2       Mr. Donziger.
3               A.        Yeah.    I didn't get a chance to
4       look at it that carefully because it came
5       in at 10 o'clock at night.                   I'm not blaming
6       you.        Because I didn't have a lot of time.
7       Between the time it came in I was pretty --
8               Q.        So we are short on time and you
9       are refusing to let us take a lunch break
10      for reasons that escape me.                      So my question
11      for you is how many people have invested
12      since the RICO judgment has been issued?
13              A.        I don't know if I can answer
14      that question.
15              Q.        Why not?       It is just a number.
16              A.        Because I think it goes to our
17      internal operations.             Look, you know, I
18      will put it down and I will research
19      whether I can answer that.
20              Q.        Did you and Ms. Sullivan
21      discuss terms that you would offer Elliott
22      during the meeting if they were interested,
23      if they requested for terms?
24              A.        You mean just between the two
25      of us?

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                   516-608-2400
                                                       Page 180

1                          DONZIGER
2               Q.      Yes, sir.
3               A.      I think we did.
4               Q.      And what were those terms?
5               A.      I don't remember.
6               Q.      Nothing?       You've got nothing?
7               A.      Well, I mean, we had
8       parameters, like from what we had given
9       others.      I'm sure we started with that.          I
10      don't think we talked about it in too much
11      detail.      I mean, you know, the purpose of
12      the Elliott meeting was to see if they were
13      interested.
14              Q.      So you say that, if I'm
15      understanding you correctly, that these --
16      when you are raising money in connection
17      with the Ecuador judgment, the terms that
18      you give to the different investors vary?
19              A.      I think that is sort of not
20      really what the Elliott piece of this
21      deposition is about.           I mean, that is like
22      a general question about how we do our
23      operation, so I'm going to decline to
24      answer that.
25              Q.      Did you and Sullivan discuss

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                          Page 181

1                          DONZIGER
2       how much money you wanted to ask for from
3       Elliott?
4               A.   I think we did.
5               Q.   And what was that amount?
6               A.   I don't think we ever settled
7       on what we would ask for.                I mean, we were
8       aware of the amount of money Elliott had
9       invested in the Argentina case, the
10      Argentina enforcement case, so we were
11      aware what they were capable of.
12              Q.   Do you have any written
13      documents between yourself and the FDA
14      regarding terms that would be offered to
15      Elliott?
16              A.   I don't believe so.
17              Q.   Do you have written documents
18      relating to the FDA's authorization of your
19      attending the Elliott meeting?
20              A.   No.     I have a general
21      authorization from my clients to do these
22      types of meetings.         I don't generally get
23      authorization to do a meeting.
24              Q.   For specific meetings?
25              A.   For a specific meeting.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com               516-608-2400
                                                            Page 182

1                         DONZIGER
2               Q.   Do you have to get approval
3       from your client to offer terms, or is that
4       at your discretion?
5               A.   Well, I can't do a deal without
6       the approval of the clients.                  There is
7       regular communication.            With Elliott, we
8       never got advanced.         We had one meeting and
9       they were not interested.
10                   I mean, Katie tried to follow
11      up on multiple occasions and they just
12      never responded until that e-mail came in
13      where they said they weren't interested.
14      So until you sort of feel out what is going
15      on, you can't really know how to negotiate,
16      I mean, other than just sort of the
17      benchmark of prior deals.
18              Q.   The agreements with funders
19      post the RICO judgment, did you sign any of
20      those agreements yourself?
21              A.   I did, but not as a party.
22              Q.   You signed them as the FDA's
23      representative?
24              A.   I'm not sure -- I'm not sure if
25      I was a witness or whatever, but the

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                    516-608-2400
                                                     Page 183

1                        DONZIGER
2       parties are the FDA and the investor.           I
3       think that some of the investors wanted my
4       signature on it just for reasons of comfort
5       because like they wanted me to acknowledge
6       the agreement.
7               Q.    And what law governs these
8       investor agreements?
9               A.    I think it is in the
10      agreements.    I think it depends on the
11      agreement.
12              Q.    So multiple different
13      jurisdictions can govern these interests?
14              A.    Well, in any one agreement
15      there is one jurisdiction.
16              Q.    But they're not consistent
17      across agreements?
18              A.    They have changed over time
19      depending, and also investors also
20      negotiate from their point of view, so they
21      are not all the same.
22              Q.    And if the laws conflict among
23      the investor agreements?
24              A.    I can't answer that question.
25      I mean, you know, I don't think, generally

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com            516-608-2400
                                                          Page 184

1                        DONZIGER
2       speaking, the laws conflict.                 I mean, these
3       are contracts.
4                     But if you are asking if there
5       are disagreements between interests,
6       between, say, two or more investors, you
7       know, that will be resolved like any other
8       conflict, I mean, either through a
9       negotiation or a lawsuit or whatever.                 I
10      mean, I don't think there is disagreements
11      or conflicts, but if there were to be,
12      that's how it would be resolved.
13              Q.    And your interest which was in
14      the retainer agreement from January of
15      2011, that continues to be governed by New
16      York law?    You haven't signed an agreement
17      agreeing that it would be governed by some
18      other law?
19              A.    Well, I told you there is a
20      superseding agreement, so I don't know if
21      it is New York or some other place.                 I'm
22      going to try and get you that document.
23              Q.    The superseding agreement?
24              A.    Yeah.
25              Q.    And is there only one

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com                  516-608-2400
                                                                 Page 185

1                               DONZIGER
2       superseding agreement or have there been
3       multiple?
4               A.        I think there is only one.
5               Q.        And in the superseding
6       agreement did it change your interest in
7       any way from the 2011 retainer?
8               A.        No.
9               Q.        So it is exactly the same as it
10      was?
11              A.        I believe it is, yeah.
12              Q.        The 2011 retainer provides that
13      there is going to be pro rata reductions in
14      percentages if additional funders come on.
15      Does the new retainer contain a similar
16      provision?
17              A.        I don't believe so.
18                        MS. NEUMAN:             I'm going to go
19      off the record just for a minute because I
20      need to find a document.                    Go off the
21      record.
22                        THE VIDEOGRAPHER:                 The time is
23      1:49.        We are going off the record.                 This
24      will be the end of media file number four.
25                        (Recess taken.)

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
                                                                Page 186

1                            DONZIGER
2                         THE VIDEOGRAPHER:                 The time is
3       1:50.        We are back on the record.                 This is
4       the beginning of media file five.
5       BY MS. NEUMAN:
6               Q.        Mr. Donziger, in your discovery
7       responses you did not identify any
8       ownership of any stocks or bonds or assets
9       of that nature.           Do you own any such
10      assets?
11              A.        Not that I'm aware of.
12              Q.        Did you own any such assets at
13      the time of the RICO judgment?
14              A.        Yes.
15              Q.        And what has happened to those
16      assets?
17              A.        What happened was I had an
18      account at Schwab and Schwab disinvited me
19      to be their client, just like Chase did, so
20      I liquidated the account.                     I don't own
21      anything anymore.
22              Q.        Are you a beneficiary of any
23      trusts of any kind?
24              A.        Not that I'm aware of.
25              Q.        Do you have a contingent

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
                                                       Page 187

1                       DONZIGER
2       interest in any asset other than the
3       Ecuadorian judgment?
4               A.   You mean like a lawsuit?            Like
5       another lawsuit?
6               Q.   It could be any kind of --
7               A.   I don't believe so.
8               Q.   -- contingent interest.
9                    I'm going to mark as Exhibit
10      5319 a document relating to disbursements
11      from TD account 2265, which was not
12      identified in your discovery responses.
13                   (Plaintiff's Exhibit 5319
14      marked for identification.)
15              Q.   Are these case-related
16      expenditures, or something else?
17              A.   I'm going to say this:            This
18      gets into like my First Amendment issue,
19      but I'm going to answer this generally,
20      which is the following:             We are not getting
21      into details about what these are.             These
22      are mostly case-related, but not all.
23              Q.   Could you indicate which ones
24      are not case-related?
25              A.   The only one not as far as I

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com             516-608-2400
                                                      Page 188

1                         DONZIGER
2       can tell is Kevin Koenig.
3               Q.     And what is that related to?
4               A.     Just a personal thing between
5       Kevin and I.     I was helping him with
6       something.
7               Q.     And when it existed, was TD
8       Bank account 2265 the account you deposited
9       money into to use for case expenses?
10              A.     I never had a system that was
11      that clear, but I did use this account to
12      pay out case expenses from time to time.
13      Often what would happen is I would be paid
14      or I would get money in hoping to use it
15      for my living expenses and then we would
16      run out of money and then I would
17      personally fund the case from these types
18      of expenses at this level, generally at
19      this level.
20              Q.     Did these expenses, were they
21      paid from funder money or from your money,
22      in 2014, 2015 and 2016?
23              A.     This was my money, but it is
24      possible -- wait, what year is this?
25              Q.     These go from September 2014

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                       Page 189

1                        DONZIGER
2       through April of 2016.             You received the
3       $488,000 from Mr. Lenczner, if it refreshes
4       your recollection, starting in --
5               A.   So the answer to your question
6       is I don't believe -- I think most of these
7       were personal.      Well, I will say all of
8       them were personal because I got money into
9       this account.    I was supposed to use it on
10      myself, my family.
11              Q.   So you were personally paying
12      Mr. Page, for example?
13              A.   From time to time, yes.
14              Q.   In your response to
15      Interrogatory No. 3, you said your only
16      sources of income are "remuneration
17      authorized by my clients and paid out of
18      litigation expense funds raised with my
19      assistance, a modest monthly income
20      generated by two properties, Argyle
21      Knoxville and Lewmike LLC."
22                   Do you recall that?
23              A.   Yes.
24              Q.   For the time period from 2014
25      to the present, is that an accurate

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                        Page 190

1                         DONZIGER
2       statement or does it change year to year?
3               A.   Well, it is accurate over that
4       period of time.     If your question is, is
5       there other sources of income at any time
6       during that time --
7               Q.   Yes, sir.
8               A.   I don't believe so, but I
9       wouldn't, you know, to the best of my
10      knowledge, no, but, you know, it is a lot
11      of years, and I occasionally try to do
12      other things but I really haven't -- I
13      can't -- I don't think I did anything else
14      during those years.
15              Q.   And do you own any interest in
16      any properties other than Argyle Knoxville
17      and Lewmike LLC?
18              A.   Well, there is one other
19      property I think I mentioned in my
20      responses.
21              Q.   What would that be?
22              A.   It is a property in Florida
23      that I inherited when my dad passed away.
24              Q.   And what's the name of it?
25              A.   It is not on there?              I thought

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com               516-608-2400
                                                         Page 191

1                        DONZIGER
2       I put it in my responses.
3               Q.   Does it provide income or it is
4       just a property?
5               A.   No, it doesn't provide income.
6               Q.   What's the name of the
7       property?
8               A.   I don't know.              I mean, I might
9       have put it on that.
10              Q.   St. Augustine, Florida?
11              A.   Yeah, I think that's it.              It is
12      a property -- it is a piece of land.
13              Q.   And what's the nature of your
14      ownership interest, do you own it outright?
15              A.   No, I own it with some other
16      people who were daughters of a partner of
17      my dad who passed away.
18              Q.   Do you have the right to sell
19      that property?
20              A.   Subject to approval or
21      agreement with partners, yeah.
22              Q.   What is the value of that
23      property?
24              A.   I would estimate it is worth
25      $800,000, and I own half of it.

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com               516-608-2400
                                                             Page 192

1                         DONZIGER
2               Q.     What is the value of your
3       interest in the Argyle property?
4               A.     I would estimate it is about 1
5       to $1.1 million.
6               Q.     And do you have the right to
7       sell the Argyle property?
8               A.     Subject to the same conditions
9       as the other.
10              Q.     Is it owned with the same
11      co-owners?
12              A.     Yeah.
13              Q.     And is your ownership interest
14      50 percent?
15              A.     Yes.
16              Q.     And is the 1.1 million your
17      interest or the whole?
18              A.     My interest.              The whole
19      interest is double that.
20              Q.     What about Lewmike?
21              A.     Lewmike is a little more
22      complicated.     There is multiple partners
23      and I think I own 15 percent.
24              Q.     And the value is?
25              A.     I don't know much about that

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                516-608-2400
                                                            Page 193

1                            DONZIGER
2       one.        I don't think it's -- I don't know.
3       I could find out.             Do you want me to find
4       out?        That certainly goes to the state of
5       my finances.        Do you want me to find out?
6               Q.        Sure.       And these estimates of
7       the monthly income from Lewmike and Argyle,
8       have they been relatively consistent since
9       2014?
10              A.        Yes.      Argyle is based on lease
11      money that is generated every month,
12      because it is a shopping -- it is like a
13      strip shopping center and there is people,
14      stores in there, paying monthly lease
15      money.
16              Q.        And then you get a percentage?
17              A.        I get, yeah.
18              Q.        So if somebody doesn't pay,
19      then you get less?
20              A.        Yes.      But these are reputable
21      national chains, so they pay.
22              Q.        So it is consistent?
23              A.        Yeah, it is consistent.
24              Q.        The time that you spend working
25      on fundraising and doing things like the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com            516-608-2400
                                                        Page 194

1                           DONZIGER
2       Elliott meeting, that is covered by your
3       retainer?    You don't bill separately for
4       that with a timesheet?
5               A.    No.
6               Q.    So those types of activities
7       are covered by your retainer?
8               A.    Yes.
9               Q.    When you get reimbursed for
10      expenses, the FDA approves those expenses?
11              A.    On the sort of pretty rare
12      occasion I get reimbursed for expenses, I
13      put it in an invoice, get paid, when I do
14      an accounting with the clients they know
15      what the expenses are and they approve it.
16              Q.    So the money from the Lenczner
17      firm that was transferred to you, was any
18      portion of that money to pay your retainer?
19              A.    I think this is a little bit
20      beyond the scope.
21              Q.    I don't think so.
22              A.    Why not?
23              Q.    Because the issue relates to
24      compliance with the Court's injunction.
25              A.    Okay.       I will answer it.       The

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com            516-608-2400
                                                        Page 195

1                        DONZIGER
2       answer to that question is yes.
3               Q.   And was the money that came
4       through the Lenczner firm also to reimburse
5       you for expenses?
6               A.   In part, yes.             But to repeat,
7       and I hope I have made myself clear about
8       this, I'm owed a lot of money for
9       unreimbursed expenses through the years,
10      like a lot of money that I put into the
11      case and never got paid out for because the
12      clients never had money and we never had
13      enough money.
14              Q.   And you don't view that as
15      covered by your contingency?
16              A.   Not at all.           I mean, that is
17      out of pocket.    I mean, lawyers who do
18      contingency fee work generally don't --
19              Q.   They don't front the costs?
20              A.   It depends on the deal.
21              Q.   Isn't that the nature of why
22      they are entitled to the contingency?
23              A.   No, it is the labor that they
24      are fronting.    They are not being paid
25      hourly, so they are doing free labor, but

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com               516-608-2400
                                                        Page 196

1                       DONZIGER
2       the actual out of pocket in the contingency
3       fee model is often paid by the client.
4               Q.   But you are doing neither free
5       labor nor -- you want to be reimbursed for
6       your expenses and get a retainer and get a
7       contingency; that's you agreement?
8               A.   Reimbursement of expenses, yes.
9               Q.   Retainer?
10              A.   Get a retainer, a monthly
11      retainer.
12              Q.   And a contingency?
13              A.   Absolutely.
14                   But to answer your question,
15      you asked me a question about Lenczner's
16      transfers, so the answer is I tried to pay
17      my retainer out of that but it was not
18      enough money, and I think if one were to
19      reconstruct that period of time it would
20      not -- it would not be a consistent payment
21      by any means.
22              Q.   When did your retainer, it was
23      not $25,000 at the time of the RICO trial,
24      when did it go to $25,000?
25              A.   I don't remember.              What was it

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                 516-608-2400
                                                     Page 197

1                        DONZIGER
2       then?
3               Q.    It varied and as I recall the
4       most, at the end, was 20.
5               A.    Okay.    I mean, I don't know.
6               Q.    And why was the Lenczner firm
7       paying you your retainer?
8               A.    I know the answer to that
9       question.    I'm trying to figure out if it
10      is privileged.    I think I'm going to hold
11      off on that on First Amendment grounds, as
12      it gets into our internal operations.
13              Q.    So Lenczner was passing on to
14      you your share of money that came from
15      outside funders, they weren't paying you
16      money from their pockets; is that fair?
17              A.    I need to not answer that, but
18      I will write it down and I will get back to
19      you if I can answer it.
20              Q.    Mr. Donziger, I'm going to mark
21      as Exhibit 5320 a summary prepared from
22      documents that you produced during RICO. It
23      shows funder money that went into your
24      accounts at Chase.
25                    (Plaintiff's Exhibit 5320

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com            516-608-2400
                                                      Page 198

1                         DONZIGER
2       marked for identification.)
3               Q.     The accounting that you
4       described to us earlier that is
5       substantially complete, would that cover
6       how these funds were used?
7               A.     I don't know, but I don't think
8       necessarily in a complete way, because a
9       lot of these funds were when Kohn, Swift &
10      Graf managed the money.
11              Q.     When did you take over
12      management?
13              A.     When Kohn, Swift & Graf left
14      the case.     Well, I wouldn't say management,
15      I became -- when Kohn Swift left I had to
16      do my best to look for funds for the
17      clients; prior to that Kohn Swift pretty
18      much paid case expenses.
19              Q.     So to be clear, these are
20      monies that are deposited into your bank
21      accounts?
22              A.     Yeah.
23              Q.     As opposed to into Kohn, Swift
24      & Graf's bank accounts, some of it comes
25      from Kohn Swift, but it is all money that

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                                Page 199

1                            DONZIGER
2       went into your accounts.                 So to the extent
3       that you spent this money on case-related
4       expenses out of your accounts, would that
5       be covered by the substantially complete
6       accounting?
7               A.     I don't know, because I don't
8       know if it goes back this far.                      But I will
9       say this:     Some of this money had nothing
10      to do with the Ecuador case.                      Beyond that,
11      I think this is beyond the scope of this
12      deposition.
13              Q.     What makes you say that?
14              A.     I just know it.                   There were
15      other things I was working on at the time.
16      And this is beyond the scope of the
17      deposition.     But, I mean, this is not all
18      Ecuador.
19              Q.     Do you use your website to
20      raise money?
21              A.     No.
22              Q.     Do you have --
23              A.     I mean, other than to, you
24      know, promote the case generally.                      I don't
25      raise money through the website.

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                      516-608-2400
                                                               Page 200

1                           DONZIGER
2               Q.    Do you collect any money
3       through the website?
4               A.    No.
5               Q.    Have you ever?
6               A.    No.
7               Q.    There is nothing you click on
8       in your website?
9               A.    There might be.                   I don't know.
10      I have a couple of websites.
11              Q.    And do you raise money pursuant
12      to either of them?
13              A.    No.
14              Q.    And you haven't since the RICO
15      judgment?
16              A.    Not that I know.                   I don't
17      believe so.    I mean, there might be a
18      click-through on one of them if I remember
19      correctly.    I don't think anyone has given
20      any money.
21              Q.    And what are the sites?
22              A.    DonzigerLaw and I think
23      StevenDonziger.com.
24              Q.    And is it DonzigerLaw.com or
25      something else?

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                    516-608-2400
                                                     Page 201

1                        DONZIGER
2               A.    I think it is .com.
3               Q.    Have you signed any agreements
4       related to the Ecuador litigation in terms
5       of books or movies or other --
6               A.    I'm not going there.
7               Q.    -- publications?
8               A.    Listen, that's just so beyond
9       the scope.    I have zero income from those
10      types of sources, I will say that.
11              Q.    And have you signed any
12      agreements to get income from those types
13      of sources that relates to the Ecuador
14      litigation?
15              A.    There is no agreement I signed
16      that is income producing with regard to any
17      media-related work at this point, although
18      I obviously have a right to do that, but I
19      have no such agreement.
20              Q.    I'm sorry, you have no
21      agreements or you haven't made any money
22      from the agreements that you do have?
23              A.    I have no agreements.          I mean,
24      you know, no.
25                    Do you have any more questions

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com             516-608-2400
                                                        Page 202

1                         DONZIGER
2       about Elliott?     You can get your lunch.
3               Q.     Well, I would like to take a
4       lunch break and reconvene the deposition.
5               A.     No, I want to finish on
6       Elliott.     Please finish on Elliott.
7               Q.     I'm showing you Exhibit 5321
8       that Ms. Sullivan produced.
9                      (Plaintiff's Exhibit 5321
10      marked for identification.)
11              Q.     Who is Mr. Aulestia?
12              A.     I'm not getting into that.
13      It's not part of this deposition.
14                     In any event, it is part of our
15      internal operations.
16              Q.     Do you direct his activities?
17              A.     We were colleagues.            We worked
18      together.
19              Q.     So do you direct his activities
20      or does someone else?
21              A.     I'm not getting into that.
22              Q.     Why would he provide a budget
23      to Ms. Sullivan?
24              A.     I don't know.
25              Q.     You don't know anything about

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com               516-608-2400
                                                                 Page 203

1                             DONZIGER
2       this?
3               A.      No.     I have never seen that
4       before.
5               Q.      Mr. Donziger, can you pull back
6       up Sullivan Exhibit 9.
7               A.      What is it again?
8                       MS. CHAMPION:               Sullivan Exhibit
9       9.     It should be about the eighth or so
10      document in your pile, maybe tenth.                       It is
11      the e-mail chain starting with the e-mail
12      from --
13                      THE WITNESS:              Yeah, I got it.
14      Okay.
15              Q.      Why are all these people being
16      informed of the Elliott meeting?
17              A.      I don't know.               I mean, I think
18      because Ms. Sullivan sent that initial
19      e-mail to all of these people.
20              Q.      Yes.      Do you know why she sent
21      it to this group?
22              A.      I think she regarded these
23      people as part of the team.                       My personal
24      interpretation, she was trying to boost
25      morale.      But, I mean, you would have to ask

                               Veritext Legal Solutions
     212-267-6868                www.veritext.com                   516-608-2400
                                                               Page 204

1                            DONZIGER
2       her.        You probably already have.
3               Q.        And are all of these people in
4       your view part of the Ecuador case team?
5               A.        Well, I'm not going to get into
6       that.        That's our internal operations.                   As
7       you know, there is lots of people who work
8       on all -- some or parts of this in all
9       different kinds of capacities.                      I'm not
10      going to get into our internal operations.
11              Q.        In your discovery responses, in
12      response to some of the requests that Judge
13      Kaplan ordered you to answer, you put "no
14      response required."               Why is that?         What
15      does that mean as you used that phrase?
16              A.        I think they were so far afield
17      and burdensome that I came to the
18      conclusion that no response was required.
19              Q.        Even on requests that the Court
20      ordered you to answer?
21              A.        What are you talking about?
22              Q.        Well, you recall that Judge
23      Kaplan ordered you to answer specific
24      requests, yes?
25              A.        Yes.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
                                                           Page 205

1                        DONZIGER
2               Q.   And in response to some of
3       those you wrote "no response required."
4               A.   I don't know that sitting here.
5               Q.   Can you look at Exhibit 5307.
6       Actually, we are going to have to take a
7       lunch break pretty soon.
8               A.   So, listen, I am not going to
9       stay past lunch, so you can keep going, and
10      I would urge you to stick to Elliott.                  Do
11      you have more questions about Elliott?
12              Q.   We are past lunch,
13      Mr. Donziger.    You are just inconveniencing
14      everyone else.
15              A.   No, you have -- don't let me go
16      through this again.        People can go get
17      lunch and sit here and eat.                  That's not on
18      me.
19                   MS. CHAMPION:             The court
20      reporter can't eat lunch while he is taking
21      down the testimony.
22              A.   Then that's on you because you
23      wasted all the morning.            So keep going and
24      ask me about Elliott.          Do you have more
25      questions about Elliott?

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com                   516-608-2400
                                                      Page 206

1                         DONZIGER
2               Q.     Mr. Donziger, I'm going to ask
3       you about your discovery responses and I am
4       going to take a break in a minute.
5                      In response to Interrogatories
6       21, 23, 24 and 25, do you see you put "no
7       response required"?         Are you looking at
8       that exhibit?
9               A.     Do you have a copy?
10              Q.     It's in your stack.
11              A.     What number is it?
12              Q.     5307.
13              A.     Okay.    So what are you -- what
14      are these in response to, the "no response
15      required"?     What is 18, 21 and 22?
16              Q.     So the Court ordered you to
17      answer fully items 21, 23, 24 and 25, and
18      you see where you put "no response
19      required"?
20              A.     Yeah.    I don't know what I was
21      thinking.    It might be a First Amendment
22      issue, it might be a privilege issue, or
23      these pending motions.            I can get back to
24      you on that.     I don't know.
25              Q.     So you don't know what it

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                             Page 207

1                           DONZIGER
2       means?
3               A.       I think I know what it means.
4       I just don't know what it means as I sit
5       here right now.       I've got to go look at it.
6               Q.       And you are putting that
7       despite the Court's order that you answer
8       those requests?
9               A.       Please, okay, I respond to
10      court orders.       I don't know.               I will have
11      to look at it.       I'm not deliberately
12      flouting a court order.               I mean, there
13      might be no response required because of a
14      pending motion and then once the motion
15      gets resolved I would be required to
16      respond.
17                       Again, I would really urge you
18      to finish.       Ask me about Elliott.               Do you
19      have anything else?
20              Q.       Mr. Donziger, I'm entitled to
21      explore your discovery responses in this
22      deposition.       It was part of the Court's
23      order.       It was part of our stipulation.
24      I'm going to take a break here in a minute
25      and get something to eat.                 I'm happy to do

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                  516-608-2400
                                                          Page 208

1                         DONZIGER
2       it in short order.        I'm sure the court
3       reporter is going to have to take a break.
4               A.   Let's take a break.                I will
5       make a couple of phone calls and can we
6       convene in 15 minutes, does that work?
7                    I'm sorry, by the way, I don't
8       want to embroil you in a situation I have
9       with these people.        You need to eat.           So
10      let's take 15 minutes and try and if that's
11      not enough time we will keep eating and
12      then we will come back.
13                   MS. NEUMAN:            We will go off the
14      record at 2:18.
15                   (Luncheon recess:                2:18 p.m.)
16
17
18
19
20
21
22
23
24
25

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                    516-608-2400
                                                             Page 209

1                            DONZIGER
2                   A F T E R N O O N              S E S S I O N
3                           2:43 p.m.
4       S T E V E N         D O N Z I G E R, resumed.
5                         THE VIDEOGRAPHER:              We are back
6       on the record.        The time is 2:43.              This is
7       the a continuation of media file five.
8       CONTINUED EXAMINATION
9       BY MS. NEUMAN:
10              A.        Can I make a quick statement?
11              Q.        Can I stop you?
12              A.        Just in response to one of your
13      prior questions, I think it was the last
14      question, why I put "no response required."
15              Q.        Yeah, okay, that's what I'm
16      going back to.
17              A.        I want to explain that because
18      I figured out why I put that.
19              Q.        Perfect.
20              A.        And the reason is Judge Kaplan
21      divided the responses up between compliance
22      requests and money judgment requests, so
23      those were the compliance requests --
24      request by Chevron that he stayed.                    That's
25      why I did that.        Now, you might disagree

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 516-608-2400
                                                       Page 210

1                       DONZIGER
2       with my interpretation, but that was the
3       reason behind that.
4               Q.   Okay.       So I think you might
5       have gotten confused with the numbering or
6       something, so I want to show you, because I
7       want to ask you to give us real responses
8       this is Judge Kaplan's order, Docket 2020,
9       and if you read this paragraph, you will
10      see he says answer fully in the ROGs 21 to
11      25.
12              A.   Okay.
13              Q.   Do you see that now, sir?
14              A.   Yes.      But it says, maybe we
15      just disagree on this, but it says "The
16      Donziger Defendants are required to comply
17      with these requests and items only to the
18      extent they are producing documents and
19      providing information bearing on the
20      attempt to obtain funds from Elliott
21      Management Company."
22              Q.   Okay.       So when you say "no
23      response required," you're saying there are
24      no responsive documents as related to
25      Elliott and you're not otherwise required

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                          Page 211

1                            DONZIGER
2       to answer?
3               A.        I think that's what I'm doing.
4       But this is a lot.           What I will do here is
5       look again, I'm going to add this to my
6       list, and I will get back to you promptly,
7       and if I need to supplement this prior to
8       the hearing on Thursday, I will.
9               Q.        Because one thing that is in
10      here is identifying all communications.
11              A.        With Elliott?
12              Q.        Related to the Elliott, which I
13      think we have covered today, but since
14      previously you put "no response required"
15      I'm just asking you to relook.
16              A.        I will.      I will do that
17      promptly.        I want you to be as prepared as
18      possible for Thursday.
19              Q.        Now, do you still have in front
20      of you the combined set?                 I think we marked
21      the combined set as Exhibit 5308, I want to
22      say.        Are you finding it, Mr. Donziger?
23              A.        The combined set of -- remind
24      me.
25              Q.        Our requests and your

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com              516-608-2400
                                                         Page 212

1                        DONZIGER
2       responses.
3               A.    This (indicating)?
4               Q.    Is it 5308?
5               A.    Yeah.
6               Q.    Yes, sir.           Can you go to page
7       19.
8               A.    It's not Bates stamped.
9               Q.    No, page.
10              A.    Page 19, of your document,
11      okay.
12              Q.    Well, we just took your
13      responses, I mean, we took -- yeah, we took
14      your responses and interlineated the
15      question.    Because it is confusing, it was
16      just the response.
17              A.    Okay, got it.
18              Q.    Okay.       So you mentioned that in
19      the Elliott meeting when you mentioned the
20      33 million, that you got that number from
21      some trial document.            Did I hear you
22      correctly?
23              A.    Yes.
24              Q.    Is this the document that you
25      are referring to?

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com             516-608-2400
                                                              Page 213

1                       DONZIGER
2               A.   I think it is.
3               Q.   So in the Commitment Amounts
4       column, were all those amounts actually
5       committed, hence you used that number with
6       Elliott?
7               A.   So if you were to ask me how
8       much money have we raised in actual money,
9       I don't know if I could give you a
10      completely accurate answer.                    I think the
11      column on the left, based on my
12      recollection, is accurate.                 But, remember,
13      the Kohn Swift contribution was out of
14      pocket, it wasn't an investor.
15                   So sometimes people say well,
16      how much have investors put in.                    You know,
17      Kohn Swift was a contingency fee law firm.
18      And the column on the right --
19              Q.   Right.        So they were covering
20      the expenses?
21              A.   Say that again.
22              Q.   They were covering the
23      expenses?
24              A.   Yes.
25              Q.   As part of their contingency

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                   516-608-2400
                                                             Page 214

1                          DONZIGER
2       agreement?
3               A.      Yes.      The column on the right,
4       for example, Burford never contributed 15.
5       I mean, they never invested 15, they
6       invested 4.
7               Q.      According to the Amazonia
8       documents, DeLeon invested 21 million
9       versus 2, no, no, sorry, Torvia, which is
10      down here for 7.250.
11              A.      So what is your question?
12              Q.      Let me ask a different
13      question.
14                      Why did you use this 33 million
15      with Elliott if it's not accurate?
16              A.      I wasn't thinking clearly and I
17      didn't have the information in front of me,
18      and I, for some reason, I believe that we
19      raised about 25 or $30 million and it is
20      possible that not all of -- this chart does
21      not encompass everything.                   But that's the
22      kind of information that I really brought
23      in Josh Rizack and Katie Sullivan to help
24      manage.      So I don't know the exact number.
25              Q.      I'm going to hand you a

                               Veritext Legal Solutions
     212-267-6868                www.veritext.com               516-608-2400
                                                           Page 215

1                           DONZIGER
2       document that was previously marked as
3       Plaintiff's 7033A.          It is minute meetings
4       from the Executive Committee of UDAPT.
5                        UDAPT and the Assembléia are
6       the same organization, yes?
7               A.       I don't know.
8               Q.       Well, the --
9               A.       I have no contact with UDAPT
10      anymore and haven't for quite some time.
11              Q.       As far as you know, is there
12      any distinction between the Assembléia and
13      UDAPT?       Are they just the name that people
14      would give them differed over time?
15              A.       I don't know.            I know what
16      UDAPT is.       I don't know if the Assembléia
17      still exists.
18              Q.       Okay.    Do you have any reason
19      to believe they aren't the same
20      organization?
21              A.       I don't know one way or
22      another.       I don't know one way or another.
23              Q.       So in these meeting minutes
24      from 2013, it states on page 2 of 15,
25      "Mr. Donziger continues saying that years

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                 516-608-2400
                                                                Page 216

1                             DONZIGER
2       ago we had a serious crisis due to the fact
3       that Mr. Kohn, who is financing the case,
4       in 2009 chose not to continue."
5                       Do you see that?                  It is the
6       second full paragraph on that page.
7               A.      Uh-huh.
8               Q.      It then says --
9               A.      Is this marked from the
10      original RICO case?
11              Q.      Yes.
12              A.      Okay.
13              Q.      That's the trial exhibit
14      number.      Is that what you are asking me?
15              A.      Yeah.
16              Q.      That's my understanding of that
17      sticker.
18                      This paragraph indicates that
19      you are representing at this UDAPT meeting
20      that you had raised $25 million since Kohn
21      stopped financing.            Does that refresh your
22      recollection as to the amount raised at
23      least as of the RICO trial?
24              A.      No.
25              Q.      Do you know where that $25

                               Veritext Legal Solutions
     212-267-6868                www.veritext.com                     516-608-2400
                                                         Page 217

1                       DONZIGER
2       million number came from?
3               A.   I don't remember.              I don't
4       remember anything about this meeting.
5               Q.   Go to page 5 of 15.              This is a
6       meeting where they resolved that you would
7       no longer be the U.S. representative.                 Does
8       that refresh your recollection of the
9       meeting?
10              A.   I remember a meeting of that
11      nature.
12              Q.   And in paragraph E on page 5 of
13      15 --
14              A.   Paragraph E of 5?
15              Q.   Uh-huh.
16              A.   Uh-huh.
17              Q.   It says they are going to
18      accept the return of 1.33 points that had
19      been assigned to Steven Donziger.               Do you
20      see that?
21              A.   Yeah.     I'm going to object to
22      the question about this document.               I think
23      we're pretty far afield.
24              Q.   Well, you realize your interest
25      is in a constructive trust to Chevron,

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com                   516-608-2400
                                                                   Page 218

1                         DONZIGER
2       right?
3               A.     Yes.
4               Q.     And this relates to what your
5       interest is.
6               A.     Well, my interest, I have
7       already testified, my interest is 6.3.                          I
8       mean, this is --
9               Q.     And that's without regard to
10      the return of the 1.3?
11              A.     Rest assured, Chevron, I don't
12      believe that ever happened.                      I don't
13      believe it was ever returned.                      My interest
14      is 6.3.
15              Q.     So at page 3 in the meeting,
16      the minutes show you as saying "We are
17      preparing an analysis and specifics of how
18      the $25 million contributed by Russ DeLeon
19      was spent.     He has the money and we have
20      survived thanks to him."
21              A.     You are talking about this
22      document?
23              Q.     Yes, sir.           "The failures in
24      handling of the money up north is a failure
25      for which I take responsibility."

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                      516-608-2400
                                                       Page 219

1                        DONZIGER
2                    Do you see that paragraph?
3               A.   Do you have a question?
4               Q.   Yes.      Does that refresh your
5       recollection of Torvia and Mr. DeLeon
6       giving $25 million?
7               A.   You know, first of all, I'm not
8       going to answer questions about this
9       document other than to say this:
10      Mr. DeLeon gave a certain amount of money,
11      I believe you know what that is because you
12      struck an agreement, you meaning your
13      client, struck an agreement with him to end
14      his participation in the case, and I'm sure
15      he told you what he had or had done, and if
16      he hadn't, I don't have that information at
17      my fingertips.
18                   He was, I testified before, I
19      believe during the RICO trial, that he was
20      our main funder for a period of time.             He
21      was the main funder of the case.
22              Q.   There were -- I'm going to mark
23      as Exhibit 5322 just a summary chart of
24      cost payments made in the Canada action.
25                   (Plaintiff's Exhibit 5322

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                            Page 220

1                            DONZIGER
2       marked for identification.)
3               Q.        You are aware that Chevron
4       Canada paid costs to the LAPs during the
5       Canada action?           Canada has rules about
6       costs?
7               A.        These are payments Chevron made
8       to who?
9               Q.        The Lago Agrio plaintiffs.
10              A.        Okay.
11              Q.        You are involved in the Canada
12      action, right, or not?
13              A.        Well --
14              Q.        Do you do any work on the
15      Canada action, regardless of what it is?
16              A.        Yes.      The answer is yes.        I
17      don't want to get into the nature of it,
18      but yeah, I talk to lawyers and try to
19      help.        I'm not obviously a lawyer in Canada
20      and don't appear in court and I don't, you
21      know, give legal advice based on Canadian
22      law, but we coordinate.
23              Q.        With Mr. Lenczner?
24              A.        And others.
25              Q.        And do you coordinate with

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com               516-608-2400
                                                         Page 221

1                            DONZIGER
2       Mr. Lenczner on more than just -- well, let
3       me phrase that differently.
4                      Do you coordinate with
5       Mr. Lenczner on the substance of the Canada
6       case, like pursuing the Canada case itself?
7               A.     I'm not getting into that.
8       That's our internal operations.
9               Q.     So you're aware that in Canada
10      costs get awarded when motions are won and
11      lost and so forth?
12              A.     Yes, I'm aware of that.
13              Q.     And you are aware that on some
14      motions where the Lago Agrio plaintiffs
15      prevailed, they were awarded costs?
16              A.     I don't remember.
17              Q.     Did you receive any portions of
18      these funds?
19              A.     No.
20              Q.     How do you know?
21              A.     When you say "you," you mean
22      Steven Donziger?
23              Q.     Yes, or your law firm.
24              A.     No, not that I'm aware of.
25              Q.     So these weren't part of the

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com            516-608-2400
                                                             Page 222

1                            DONZIGER
2       monies that Mr. Lenczner's firm paid to
3       you?
4               A.        I have no knowledge that they
5       would have been and I don't believe they
6       were.
7               Q.        Do you have any interest in a
8       Donpat Gate Parkway LLC?
9               A.        That rings a bell, but I don't
10      know.        I don't believe so.             It kind of
11      rings a bell, something my dad did.
12              Q.        How would you determine if you
13      had any interest?
14              A.        I would have to investigate.                 I
15      don't believe so, but I can try to find
16      out.        What's the name of it?
17              Q.        Donpat, D-o-n-p-a-t, Gate
18      Parkway LLC.
19              A.        Oh, that might be the name of
20      the -- I don't know.             I will investigate
21      that and get back to you.
22              Q.        Do you have any interest in
23      Montecito Medical Invest Co. LLC?
24              A.        I might.       As a general matter,
25      when my father passed, he had lots of

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                  516-608-2400
                                                            Page 223

1                            DONZIGER
2       things going on and I think some of them
3       were worthless.        That might fall in that
4       category, but I will investigate and get
5       back to you.
6               Q.     He had -- these were all assets
7       that would have been probated or they
8       passed through a trust?
9               A.     I'm not sure.               I mean, there
10      was a trust when he passed and then, you
11      know, I took possession of these properties
12      in the trust.
13              Q.     And that was before the RICO
14      judgment or after?
15              A.     Before.
16              Q.     Since the RICO judgment, have
17      you inherited any property?
18              A.     No.
19              Q.     Has any property been gifted to
20      you?
21              A.     No.
22              Q.     Have you forgiven any loans or
23      debts?
24              A.     No, not that I'm aware of.
25              Q.     So did you want to write down

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com               516-608-2400
                                                            Page 224

1                         DONZIGER
2       Montecito Medical or you did that already?
3               A.     I did.
4               Q.     What about Florida Bank Group?
5               A.     Yeah, I don't know what that
6       is.     Is that the same category?               I mean,
7       are you asking me if I own an interest in
8       Florida Bank Group?
9               Q.     Yes.
10              A.     I don't know.
11              Q.     Do you have a way to verify?
12              A.     I will try.
13              Q.     Do you own an interest in Bear
14      Creek Manufactured Home?
15              A.     Not that I'm aware of.
16              Q.     Do you own an interest in The
17      Greens at Mumford LP?
18              A.     I think I do.               But, again, I
19      think it is -- I don't think it is -- I
20      don't know.     I will investigate.               I think
21      all of these are worthless investments that
22      my father had.
23              Q.     That currently have no market
24      value?
25              A.     That's what I believe, but I'll

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com               516-608-2400
                                                           Page 225

1                       DONZIGER
2       check.
3               Q.   The value of your -- you own
4       one apartment in New York?
5               A.   Yes.
6               Q.   And what is the value of that?
7               A.   I don't know.               I would
8       estimate -- I don't know.                I think I put
9       that in my responses.
10              Q.   Yes, sir.
11              A.   Didn't I?
12              Q.   I don't think you put the
13      value.
14              A.   It is a two bedroom Upper West
15      Side apartment, seventh floor, looks at
16      another building across the street.                 It is
17      probably worth 1.8 or 1.9 is my estimate.
18              Q.   Do you have any agreements with
19      Bill Guttenberg related to the Ecuador
20      case?
21              A.   Yes.
22              Q.   What is the nature of that
23      agreement?
24              A.   Actually, I'm not going to get
25      into that.   I already said that.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                516-608-2400
                                                            Page 226

1                         DONZIGER
2               Q.     This is an agreement you have
3       but pursuant to which you have made no
4       money?
5               A.     I have not made any money on
6       that agreement, no.
7               Q.     I asked you about book rights,
8       and am I remembering correctly that you
9       have not sold any book rights pursuant to
10      which you have received any money?
11              A.     That's correct.
12                     Do you have more questions
13      about the Elliott meeting?                Because I'm
14      kind of -- I don't want to --
15              Q.     You are feeling peaked from the
16      lack of lunch?
17              A.     Let me explain.                I don't want
18      to get in a bad way with you, and I
19      apologize if prior to lunch I was a
20      little -- I wasn't as polite as I normally
21      am, but I do want to say this in all
22      seriousness.     I want to be cooperative on
23      the Elliott thing and on my personal
24      finance stuff.     I will reiterate that I
25      encourage you to finish up with -- do you

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                   516-608-2400
                                                            Page 227

1                         DONZIGER
2       have more Elliott question meetings?                  If
3       you do, please ask them.
4                      I don't feel comfortable going
5       beyond what I perceive to be the scope of
6       this deposition.      You know, I have been
7       here a bunch of hours today.                  I know you
8       have allotted the whole day for the
9       deposition.     I think it might be better if
10      you don't have more questions about Elliott
11      to end the deposition.
12                     I think you guys are going to
13      file a motion to compel anyway is my guess.
14      Let's litigate this and if Judge Kaplan
15      rules the way you probably think he will,
16      we can take the rest of the time and deal
17      with those questions.           In the meantime, I
18      can get these documents and it would be
19      more productive.
20                     But, I mean, I'm here to answer
21      questions about Elliott and about my
22      finances.     I sort of told you about my
23      finances.     There is not much more.               I will
24      get back to you on this stuff.                  But I just
25      don't think we need to go much more.                  It

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                  516-608-2400
                                                                   Page 228

1                         DONZIGER
2       sort of feels like we are at the end here
3       and I feel like a lot of these questions
4       like about UDAPT and about costs in Canada
5       are really far afield.               So if you have more
6       questions about Elliott, please ask them
7       now.
8               Q.     Okay, give me just a second.
9               A.     Okay.
10              Q.     Vis-à-vis Elliott, you
11      understood that any documents where you
12      were asking Elliott to invest or related to
13      the Elliott investment were relevant to
14      your compliance with the injunction, the
15      March 2014 injunction?
16              A.     Say that again.                   I don't
17      understand your question.
18              Q.     You understood that
19      documents --
20              A.     Understood when?                   At the time
21      of the Elliott meeting?
22              Q.     Yes.
23              A.     Okay.       So just try to rephrase
24      the question if you don't mind, please.
25              Q.     Okay.       At the time that you

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                      516-608-2400
                                                       Page 229

1                          DONZIGER
2       were discussing meeting with Elliott and
3       actually meeting with Elliott, you
4       understood that the documents relating to
5       Elliott were relevant to the Court's March
6       injunction, March 2014?
7               A.   No.     I was working off the
8       clarification order.           So to me there was no
9       issue then or now.
10              Q.   And there was no need to
11      maintain documents?
12              A.   It didn't even occur to me one
13      way or the other, and I did maintain
14      documents.
15              Q.   In terms of the NDA and the
16      e-mail string about destroying the
17      documents, was there anybody from whom you
18      were attempting to keep them confidential
19      other than Chevron?
20              A.   Not that I can recall.
21              Q.   You understand the Court's
22      injunction of assigning your retainer
23      interest to Chevron, yes, that the
24      injunction orders you to do that?
25              A.   My Amazonia shares.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                             Page 230

1                         DONZIGER
2               Q.     No, your interest in the
3       judgment.
4               A.     Okay, whatever.                What are you
5       trying to do here?        Can you ask me a
6       question?     I don't know if we agree on
7       this.
8               Q.     Paragraph 1 of the injunction
9       says "The Court hereby imposes a
10      constructive trust for the benefit of
11      Chevron, all property, whether personal or
12      real, tangible, traceable to the judgment,"
13      blah blah blah, "including, without
14      limitation, all rights to any contingent
15      fee under the retainer agreement and all
16      stock in Amazonia.        Donziger shall transfer
17      and forthwith assign to Chevron all such
18      property he has now or hereafter may
19      obtain."     That's what I'm talking about.
20              A.     So why are you asking me that
21      question in this deposition?                   I know you
22      tried to get me to do an assignment
23      separate from the Amazonia.                   If that's what
24      you want me to do, then take action with
25      the Court.     I mean, I don't -- I don't know

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                   516-608-2400
                                                        Page 231

1                         DONZIGER
2       why you are asking in this deposition.
3               Q.     Well, I'm going to provide you
4       with the transfer while we're on the record
5       which I have marked as Exhibit 5323.
6                      (Plaintiff's Exhibit 5323
7       marked for identification.)
8               A.     Okay, I will take it.            Do you
9       want me to take this or this is an exhibit?
10              Q.     This is an exhibit.            I will
11      give you another copy.            If you want to
12      execute the exhibit copy, that's fine.
13                     I take it you are not willing
14      to execute this document today?
15              A.     This is a whole other thing I
16      need to look at, consider, and think about,
17      so no, I'm not willing to execute this
18      document today, and if you are asking me to
19      execute it, I need some time and I will get
20      back to you.
21              Q.     Okay.    In terms of cleaning up
22      a little bit where we are on these document
23      issues, so any documents that you've
24      withheld as privileged either from
25      Mr. Rizack's production or your own, you

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                  516-608-2400
                                                    Page 232

1                       DONZIGER
2       said you had your own group of documents
3       that were privileged, are you willing to
4       produce those pursuant to the 502 or do you
5       intent to provide a log, and, if so, by
6       when?
7               A.   Well, I don't know the answer
8       to that question.     I mean, the Rizack thing
9       is virtually nothing.         I think he can
10      provide a log in a few minutes.
11                   I think with regard to my
12      documents, I could provide a log, but I
13      think a lot of them are being withheld not
14      on privilege grounds but on First Amendment
15      grounds.
16                   But, you know, I described what
17      I'm withholding to some degree today and
18      I'm ready to produce more if I need to.            I
19      don't want to because, again, I think it
20      intrudes on my constitutional right.           So I
21      will produce more documents if I have to.
22                   By the way, a lot of what
23      Sullivan produced, from what I could tell
24      from my brief review, I think is
25      duplicative of some of my stuff.

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com             516-608-2400
                                                       Page 233

1                       DONZIGER
2               Q.   That you were withholding?
3               A.   Yeah.       And just to be clear, I
4       don't believe Sullivan was right in
5       producing that, given the pendency of my
6       motion, so we'll see how it plays out.              We
7       might move at some point to claw that back.
8       I don't know.   But I just want to be clear
9       that we do not consider that production to
10      be legally resolved at this point, for lack
11      of a better term.
12              Q.   Okay.       The TD Bank accounts
13      that you've identified, those are
14      completely within your control?
15              A.   Yes.
16              Q.   Nobody else is a signatory or
17      moves money around in those or anything
18      else?
19              A.   That's correct.
20              Q.   And the money that Ms. Sullivan
21      managed in the CWP account has gone to a
22      different account, she closed that account
23      and sent that money somewhere but not to
24      you?
25              A.   That's correct.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                     Page 234

1                       DONZIGER
2               Q.   Do you control that money?            Do
3       you direct whoever has the account now?
4               A.   So I'm not going to get into
5       that because that deals with our
6       operational issues.       The amount of money
7       that was in the account she managed has
8       been mostly spent.      I mean, we basically
9       have been unable to raise money since
10      Chevron subpoenaed her.           So, you know,
11      there is just virtually nothing left.
12              Q.   Other than your TD accounts and
13      the CWP account and the new account that
14      used to be the CWP account, any other
15      accounts that you direct, that you can
16      direct people to pay money out of or --
17              A.   I'm going to provide a
18      different reason for an objection.           I
19      believe that was asked and answered, wasn't
20      it?
21              Q.   Okay.    Can you remind me?
22              A.   Well, look at the transcript.
23      I mean, didn't I tell you no already?
24              Q.   I believe you said no, you had
25      no foreign accounts.        I'm not sure if I

                         Veritext Legal Solutions
     212-267-6868          www.veritext.com               516-608-2400
                                                                  Page 235

1                               DONZIGER
2       asked you if there are any other accounts
3       that you had the authority to control.
4               A.        So let me answer the question.
5               Q.        Okay.
6               A.        No.
7               Q.        Thank you.
8                         The FDA retainer, you are going
9       to produce that?
10              A.        Yeah.
11              Q.        The draft agreement with
12      Ms. Sullivan, would you produce that?
13              A.        I don't know the answer to
14      that.        I suspect I think I would consider
15      that not appropriate to produce, but I'll
16      think about it and get back to you.
17              Q.        And are you going to research
18      for Elliott-related documents or --
19              A.        I will.
20              Q.        And you will let us know
21      tomorrow?
22              A.        Look, I know we are coming up
23      to a hearing.           I will search as soon as I
24      get back today or tomorrow.                         You know, my
25      experience with Katie Sullivan is she is

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
                                                                 Page 236

1                            DONZIGER
2       very thorough and I would be shocked if I
3       have anything other than what you already
4       got from her.        But I will try to see if I
5       have those documents.              Obviously they are
6       probably in my e-mail somewhere.
7               Q.        So you will see if you have
8       something specifically that she is not on?
9               A.        Yeah, but I don't know if -- I
10      don't think there is a single e-mail, as I
11      sit here today, that I recall, that I'm on
12      with Elliott that she's not on.                    She
13      managed that whole relationship.
14              Q.        No, I mean discussing Elliott.
15      Elliott doesn't need to be on the e-mail.
16              A.        You mean between Katie and
17      myself?
18              Q.        Between Katie and yourself,
19      between you and someone else.                    It just has
20      to relate to the Elliott meeting.
21              A.        I will do another search.
22                        Do you have anything else with
23      regard to documents?             I mean, I have a
24      list.        What I will do is by tomorrow
25      morning, I will send you a list of what is

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                    516-608-2400
                                                               Page 237

1                            DONZIGER
2       pending based on this deposition today,
3       okay?        And I will get you the stuff as soon
4       as I can.
5               Q.        But in all events, before
6       Thursday.
7               A.        Well, I don't know.            The
8       Elliott stuff I will prioritize because I
9       think that's the main thing going on
10      Thursday.        So I will prioritize the Elliott
11      stuff.        I don't know if I will get all the
12      stuff.        For example, all the investments,
13      you know, that's going to take a little bit
14      of time.
15              Q.        If you decide to withhold
16      anything related to Elliott and then
17      including the draft Sullivan agreement --
18              A.        Well, that was between -- that
19      wasn't -- that didn't have anything to do
20      with Elliott.
21              Q.        I'm putting it in two
22      categories here.
23              A.        Yeah.
24              Q.        Could you bring those to court
25      on Thursday?

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                  516-608-2400
                                                             Page 238

1                            DONZIGER
2               A.        I will do my best.
3               Q.        So if Judge Kaplan addresses
4       the issue, you will have it there.
5               A.        I will do my best to get what I
6       can.        Look, I will do my best to get it to
7       you before Thursday.             If it ends up that I
8       have to bring it in and I think I should
9       withhold it, I will do my best to bring it
10      and he can decide.
11                        Are we good?
12              Q.        I think so.          Give me one
13      second.
14                        And to the extent Ms. Sullivan
15      produced more e-mails than you, that would
16      be because --
17              A.        She is better organized than I
18      am.     I mean, she might have -- I don't
19      know.        I think we were -- she might have
20      had separate communication with them that I
21      was not copied on.           I don't know.       You
22      know, because she set the whole meeting up.
23              Q.        Right.
24              A.        So, I mean, I think she was in
25      touch with Jonathan Bush and others and

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                516-608-2400
                                                       Page 239

1                          DONZIGER
2       stuff that I was not involved in.
3               Q.   I did forget something else.
4       You were so hopeful.           You were so hopeful.
5                    Do you have any direct contact
6       with Jonathan Bush?
7               A.   No.
8               Q.   Did you have any direct contact
9       with anybody else at athenahealth?
10              A.   No.
11              Q.   Not documents, not chats,
12      nothing?
13              A.   Nothing.
14              Q.   Did they have any involvement
15      in the Ecuador matter separate and apart
16      from this Elliott introduction?
17              A.   No.
18              Q.   Mr. Donziger, subject to
19      recalling you to answer the questions that
20      we disagree about in terms of scope or
21      privilege or whatever, the First Amendment
22      objection -- do you want to explain that
23      further, or no, you are done with that?
24      I'm asking you that in seriousness because
25      I don't understand it.

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com            516-608-2400
                                                        Page 240

1                        DONZIGER
2               A.   What was the issue where you
3       felt like raising a First Amendment
4       objection was inappropriate?
5               Q.   Just financial documents.
6               A.   My personal financial
7       documents?
8               Q.   Right.      They are not disposing
9       of you.
10              A.   And if I remember correctly, my
11      answer was that it would be revelatory of
12      certain internal operational strategies.
13      So I will give that another think and I
14      will add that to the list.
15                   One other thing on my end,
16      which is Ms. Sullivan's deposition, can I
17      get the name of the court reporter?
18                   MS. CHAMPION:             I have already
19      sent it to you, Mr. Donziger.
20                   THE WITNESS:            Thank you, I
21      appreciate it.
22              A.   Is there anything else?
23              Q.   There haven't been any other
24      depositions, is that what you are asking?
25              A.   Have there been other

                          Veritext Legal Solutions
     212-267-6868           www.veritext.com                516-608-2400
                                                               Page 241

1                               DONZIGER
2       depositions?
3               Q.        No, sir.
4               A.        Is there a deposition scheduled
5       of Mr. Rizack?
6               Q.        No.     He has not provided us
7       dates despite repeated requests.
8               A.        You are not going to try to
9       depose him before the hearing?
10              Q.        I don't think there is -- we
11      are going to have to get an order.                     You are
12      not involved in his refusing to appear for
13      a deposition I take it?
14              A.        No, I am not.               I'm not his
15      attorney.        All I did was tell him that
16      there were a couple of documents that I
17      felt were privileged or subject to the
18      motion for a protective order.
19              Q.        And you would have no objection
20      to him appearing before the hearing?
21              A.        Appearing for a deposition?
22              Q.        Correct.
23              A.        I mean, that's between you and
24      him.        Thank you very much.
25              Q.        Thank you, Mr. Donziger.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
                                                             Page 242

1                           DONZIGER
2                        THE VIDEOGRAPHER:              Nothing
3       else, Counselor?
4                        MS. NEUMAN:          No, we're off the
5       record.
6                        THE VIDEOGRAPHER:              The time is
7       3:20.       We are going off the record.              This
8       is the end of media file number five and
9       that concludes this deposition.
10
11
12                       [TIME NOTED:           3:20 p.m.]
13
14
                ____________________________
15                       STEVEN DONZIGER
16
        ________________________
17      Subscribed and sworn to
        before me this _________
18      day of ________________, 2018.
19      _______________________
             Notary Public
20
21
22
23
24
25

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com                   516-608-2400
                                                         Page 243

1
2                   I N D E X
3
        WITNESS         EXAMINATION BY                 PAGE
4
        DONZIGER        NEUMAN                            5
5
6
                    E X H I B I T S
7
        PLAINTIFF'S         DESCRIPTION         PAGE
8       Exhibit 5302     Judgment as to            6
                         Donziger Defendants
9                        and Defendants Camacho
                         and Piaguaje
10      Exhibit 5303     Default Judgment as      18
                         to Defaulted Defendants
11      Exhibit 5304     Order to Show Cause      23
                         and Preservation Order
12                       in Furtherance of This
                         Court's March 4, 2014
13                       Judgment and Application
                         to Have Steven Donziger
14                       Held in Contempt
        Exhibit 5305     Chevron Corporation's    27
15                       First Information
                         Subpoena
16      Exhibit 5306     Subscription Deed        41
        Exhibit 5307     Letter from Donziger     43
17                       dated 6/15/18
        Exhibit 5308     Letter from Donziger     56
18                       dated 6/15/18
        Exhibit 5309     DONZPJD-0000001-         70
19                       0000018
        Exhibit 5310     MKS 0000396              95
20      Exhibit 5311     MKS 0000395              99
        Exhibit 5312     Chart of Donziger       104
21                       Invoices
        Exhibit 5313     MKS 0000389             105
22      Exhibit 5314     Analysis of Bank        109
                         Transactions
23      Exhibit 5315     Letter from Mendoza     121
                         to Guaman
24
25

                            Veritext Legal Solutions
     212-267-6868             www.veritext.com                516-608-2400
                                                      Page 244

1
2                E X H I B I T S
3       PLAINTIFF'S      DESCRIPTION        PAGE
        Exhibit 5316 Declaration of the      127
4                    Affected Nationalities
                     in the Province of
5                    Sucumbios
        Exhibit 5317 RIZACKJD-0000001-       134
6                    0000005
        Exhibit 5318 E-mail from Rizack to   137
7                    Herrera dated 6/21/18
        Exhibit 5319 Transfers from TD Bank  187
8                    Account ending 2265
        Exhibit 5320 Funder Deposits into    197
9                    Donziger's Primary
                     Chase Bank Accounts
10      Exhibit 5321 MKS 0000087             202
        Exhibit 5322 Canada Enforcement      219
11                   Action Costs Payments
        Exhibit 5323 Transfer and Assignment 231
12                   of Judgment Interests
13
14
15      REQUESTS
16      Page        Line
        96          23
17      169         2
        235         8
18      235         11
        236         21
19
20
21
22
23
24
25

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com            516-608-2400
                                                         Page 245

1
2                      CERTIFICATION
3
4          I,       TODD DeSIMONE, a Notary Public for
5       and within the State of New York, do hereby
6       certify:
7          That the witness whose testimony as
8       herein set forth, was duly sworn by me; and
9       that the within transcript is a true record
10      of the testimony given by said witness.
11         I further certify that I am not related
12      to any of the parties to this action by
13      blood or marriage, and that I am in no way
14      interested in the outcome of this matter.
15         IN WITNESS WHEREOF, I have hereunto set
16      my hand this 26th day of June, 2018.
17
18                     <%Signature%>
                       _______________________
19                      TODD DESIMONE
20
21                        *      *           *
22
23
24
25

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com            516-608-2400
                                                          Page 246

1
2                          ERRATA SHEET
                    VERITEXT/NEW YORK REPORTING, LLC
3
        CASE NAME: CHEVRON v. DONZIGER
4       DATE OF DEPOSITION: 6/25/18
        WITNESS' NAME: STEVEN DONZIGER
5
        PAGE/LINE(S)/    CHANGE           REASON
6       ____/_______/_________________/___________
        ____/_______/_________________/___________
7       ____/_______/_________________/___________
        ____/_______/_________________/___________
8       ____/_______/_________________/___________
        ____/_______/_________________/___________
9       ____/_______/_________________/___________
        ____/_______/_________________/___________
10      ____/_______/_________________/___________
        ____/_______/_________________/___________
11      ____/_______/_________________/___________
        ____/_______/_________________/___________
12      ____/_______/_________________/___________
        ____/_______/_________________/___________
13      ____/_______/_________________/___________
        ____/_______/_________________/___________
14      ____/_______/_________________/___________
        ____/_______/_________________/___________
15      ____/_______/_________________/___________
        ____/_______/_________________/___________
16      ____/_______/_________________/___________
        ____/_______/_________________/___________
17      ____/_______/_________________/___________
        ____/_______/_________________/___________
18      ____/_______/_________________/___________
        ____/_______/_________________/___________
19      ____/_______/_________________/___________
20
                 ________________________
21                   STEVEN DONZIGER
22      SUBSCRIBED AND SWORN TO
        BEFORE ME THIS______DAY
23      OF_______________, 2018.
24      _______________________
            NOTARY PUBLIC
25      MY COMMISSION EXPIRES__________________

                               Veritext Legal Solutions
     212-267-6868                www.veritext.com            516-608-2400
[& - 25]                                                                      Page 1

          &           11:26 70:14           1:01 139:17             98:19 104:21
 & 1:17 2:3,10 3:21   11:34 70:18           1:49 185:23             105:17,21
   4:9,15,17 111:21   11:54 87:8            1:50 186:3            2018 1:12 3:4 19:6
   198:9,13,24        12 87:10                       2              19:17 27:6,22
                      121 243:23                                    28:17 43:4 71:11
           0                                2 6:25 23:20 27:8
                      127 244:3                                     71:12 100:3,20,25
 0000001 243:18                               147:4 214:9
                      12:30 106:5                                   101:17 104:21,21
   244:5                                      215:24 244:17
                      12:39 124:12                                  104:22 105:4
 0000005 244:6                              20 39:24 154:16
                      12:45 124:15                                  130:16,25 133:3
 0000018 243:19                               173:24 174:8,8
                        126:14                                      242:18 245:16
 0000087 244:10                               197:4
                      134 244:5                                     246:23
 0000389 243:21                             200 1:18 2:3 3:22
                      137 244:6                                   202 244:10
 0000395 243:20                             200,000 105:5,17
                      14 54:9                                     2020 130:3 210:8
 0000396 243:19                             2006 130:3,4
                      14th 53:4                                   2030 131:25
 0691 1:4 3:19                              2009 124:24 126:2
                      15 119:18,24                                  132:17
 07932 2:11                                   126:23 130:23
                        120:19 143:16                             21 206:6,15,17
                                              131:8 216:4
           1            160:21 161:7                                210:10 214:8
                                            2011 28:24 35:17
 1 7:2 51:14 70:10      173:23,24 174:7,8                           244:18
                                              39:7 57:11 96:8
   109:19 134:11        174:10 192:23                             219 244:10
                                              168:5 184:15
   139:11,14 192:4      208:6,10 214:4,5                          21st 130:15 131:15
                                              185:7,12
   230:8                215:24 217:5,13                             133:3
                                            2013 41:11 105:17
 1.1 192:5,16         155 156:6                                   22 161:22 206:15
                                              105:21 215:24
 1.3 218:10           156 156:6 159:15                            2265 109:21 110:4
                                            2014 6:22 11:21
 1.33 217:18          15th 43:4                                     187:11 188:8
                                              12:14 13:4 15:25
 1.8 225:17           16 65:17 82:25                                244:8
                                              16:19 17:10 19:12
 1.9 225:17             160:21 161:7                              23 206:6,17 243:11
                                              52:15 53:4,9
 10 140:17 179:5      169 244:17                                    244:16
                                              54:10 55:2,6 77:2
 100 53:10 61:24      16th 27:6,22 28:16                          231 244:11
                                              103:6 104:3 109:7
   107:10 147:2         71:10,12                                  235 244:17,18
                                              110:5,14 112:18
   173:25 178:12      18 70:10 206:15                             236 244:18
                                              114:24 116:21
 100,000 103:18         243:10                                    23rd 19:6,17 22:14
                                              188:22,25 189:24
 10166 2:4            187 244:7                                   24 81:13 118:9
                                              193:9 228:15
 104 243:20           1875 6:21                                     119:19 206:6,17
                                              229:6 243:12
 105 243:21           19 212:7,10                                 24th 100:2,20,24
                                            2015 188:22
 109 243:22           1968 23:17                                    101:17 137:11
                                            2016 109:22
 10:07 1:13 3:3       197 244:8                                   25 1:12 65:21 67:3
                                              111:23 121:21
 10:42 38:22          1985 18:21                                    114:4 206:6,17
                                              122:19 127:19
 10:50 39:2           1990s 18:13                                   210:11 214:19
                                              128:6 188:22
 11 1:4 3:19 156:5    19th 121:21                                   216:20,25 218:18
                                              189:2
   244:18               127:19                                      219:6
                                            2017 68:16 87:24
                                              91:14 95:8,15
                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                        516-608-2400
[25,000 - accept]                                                             Page 2

 25,000 62:13 98:19            5            5313 105:10,12,18    6/21/18 244:7
   100:3,8 104:20     5 15:15 129:25          108:3 243:21       6/25/18 246:4
   196:23,24            134:12 136:8        5314 109:11,13,20    60 154:13
 25th 3:4 11:3,12       145:8,11 217:5,12     111:19 112:23      6th 87:24 91:14
   13:9 14:3 16:10      217:14 243:4          243:22                      7
   19:12 109:21       5.2 145:8,16          5315 121:7,9
                                                                 7 65:16
   116:20 130:25      50 117:24 118:6         243:23
                                                                 7.250. 214:10
 26 55:9 56:8           192:14              5316 127:8,12,14
                                                                 70 243:18
 26th 245:16          50,000 109:20           127:18 244:3
                                                                 7033a 215:3
 27 243:14              137:3               5317 123:20
 2:18 208:14,15                               134:10,13 244:5             8
                      500,000 115:6
 2:43 209:3,6                               5318 137:10,14       8 40:19 244:17
                      502 48:24 49:3
          3                                   244:6              800,000 191:25
                        232:4
                                            5319 187:10,13       813,000 12:20
 3 35:25 39:18        5222 27:11,17
                                              244:7              8132 72:2,13 75:9
   51:14 124:24       5302 6:17,18 10:22
                                            5320 197:21,25       8th 10:8 42:20
   126:6 147:4          15:16 243:8
                      5303 18:20,22 19:5      244:8                       9
   189:15 218:15
                        243:10              5321 202:7,9         9 85:25 86:2 87:4
 30 114:4 214:19
                      5304 23:16,18           244:10               87:14 88:22 91:8
 32 169:9
                        243:11              5322 219:23,25         93:3 203:6,9
 325 2:10
                      5305 26:25 27:2         244:10             90 87:17 154:13
 33 119:2 169:17
                        243:14              5323 231:5,6         93 87:19
   212:20 214:14
                      5306 41:19,21           244:11             94 87:18
 389 105:11
                        42:13,23 243:16     558 28:21 29:17,21   95 243:19
 395 99:25
                      5307 43:4,6,12,15       35:14,15 39:6,10   96 244:16
 396 95:2
                        46:25 51:13 65:15     40:17,19 41:10     99 243:20
 3:20 242:7,12
                        205:5 206:12          42:6 57:2,4,5,10
 3rd 169:18                                                               a
                        243:16                96:2,5,6,17
          4                                 56 243:17            a.m. 1:13 3:3
                      5308 55:23 56:2                            abide 9:11
 4 52:15 54:8 136:8                         5th 28:24 105:4
                        211:21 212:4                             ability 6:12 12:20
   214:6 243:12                                       6
                        243:17                                     19:10 35:5 98:25
 40 118:6
                      5309 70:6,9,25        6 35:25 56:10          133:13
 41 243:16
                        73:16 82:25           140:17 243:8       able 48:16 66:10
 43 243:16
                        243:18              6.3 59:22,23,25        73:19 97:9 153:25
 45,550 136:13
                      5310 94:25 95:3         60:12 144:7,21       176:3
 47 14:18
                        98:18 243:19          145:12,21,23       absolutely 23:14
 488,000 189:3
                      5311 99:21,22           146:7 159:23         107:10 196:13
 488,450 111:19,25
                        243:20                173:24 174:4       absurd 141:24
   115:11
                      5312 103:13           6.3. 218:7,14        accept 217:18
                        104:12,14 243:20    6/15/18 243:17,18

                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                       516-608-2400
[access - amazonia]                                                               Page 3

 access 170:25            213:10,12 214:15    administrative           130:23 151:20,25
 account 9:18 47:9      accuse 107:12           33:7                   152:8,10 163:13
   52:23 71:25 73:5     achampion 2:6         admit 123:8              165:23 167:7,9,18
   74:10 79:13 80:2     acknowledge           adopt 171:20             178:2,4 183:6,11
   108:5,10 110:3,6       183:5                 172:5                  183:14 184:14,16
   111:15 186:18,20     acknowledged          advance 79:4,8           184:20,23 185:2,6
   187:11 188:8,8,11      13:5                  147:19                 191:21 196:7
   189:9 233:21,22      acknowledges          advanced 182:8           201:15,19 214:2
   233:22 234:3,7,13      36:3                advice 149:25,25         219:12,13 225:23
   234:13,14 244:8      acquired 90:14          220:21                 226:2,6 230:15
 accountable 22:19      act 37:21             advocacy 63:21           235:11 237:17
 accountant 54:9        acting 24:4 31:16       150:19               agreements 57:12
   54:13,20               34:3 96:5 133:20    affidavit 171:2          153:11 161:16
 accounting 67:4,8      action 4:3 24:18      affirming 16:12          162:21,22 163:6
   67:20 69:6,11,17       40:22 171:13        afield 204:16            168:8 178:7
   194:14 198:3           219:24 220:5,12       217:23 228:5           182:18,20 183:8
   199:6                  220:15 230:24       agent 86:19              183:10,17,23
 accountings 66:17        244:11 245:12       ago 58:18,19             201:3,12,21,22,23
   66:22,25 68:24       actions 16:6,14,16      138:17,19 140:9        225:18
 accounts 44:24           149:18 152:17         153:23 158:25        agrees 36:3
   45:8,15 46:5,12      active 39:20            163:3 216:2          agrio 14:18 29:23
   51:24 52:6,7,12,14   activities 150:18     agree 3:12 15:12         30:22 31:2,17,19
   52:15,18,21,25         194:6 202:16,19       20:9 107:3,20,20       32:2 37:4,6,13,25
   53:3,9 71:6,10,19    acts 15:19,24           107:23 136:21          220:9 221:14
   72:5,9,12,21 73:4    actual 23:22 24:3       143:2 230:6          ahead 50:24 57:23
   73:15,21,25 74:2       40:24 116:23        agreed 48:24             106:24 128:16
   74:23 75:6,13,14       196:2 213:8         agreeing 143:6           142:11 176:13
   75:21 76:3,8         adapt 171:19            184:17               aherrera 2:7
   77:14 110:4,8,12     add 8:6 11:18         agreement 14:4,6       al 1:10 3:17
   111:5,11,12            150:5 211:5           28:24 29:2,5,7,11    alberto 155:10
   113:24 115:5           240:14                29:14,20 35:18       alejandro 2:7 4:12
   197:24 198:21,24     added 35:25             39:11,15 57:9,11     allocated 145:2
   199:2,4 233:12       addition 60:11          57:16,18 58:16       allotted 227:8
   234:12,15,25           116:22                59:2,3,10,12,14      allow 53:17
   235:2 244:9          additional 35:11        60:16,20,22 61:21      102:23 147:19
 accurate 52:16           35:24 120:13          61:24 62:2,2,3,9       153:15
   53:10 74:20            146:9 185:14          62:18 68:19,21       allowed 135:12
   114:25 115:8         addressed 121:12        96:7,20,23,25        allows 33:6
   116:13 119:6,8       addresses 238:3         97:18,21 98:3,8,15   amazonia 41:20
   144:8 151:9          admin 67:25             100:23 102:13          42:6,12,15,22 57:4
   189:25 190:3                                 127:23 128:6           148:9,10,13,14,20

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                         516-608-2400
[amazonia - asked]                                                              Page 4

   149:3,4,10,14,19    aneuman 2:5           anybody 5:19          appropriately
   165:13,15,18,19     anne 2:6 4:10           16:20 81:24 94:3      135:12 141:6
   165:20 168:6,13     announcing 163:5        94:5 109:7 148:4    approval 79:2,3,6
   168:15 214:7        answer 8:16,16,25       229:17 239:9          79:7 117:17
   229:25 230:16,23      9:19,25 12:2 13:2   anymore 73:10           165:12 168:24
 amended 15:21           13:14,16,17 14:23     148:20 186:21         182:2,6 191:20
 amendment 17:15         15:9,13 16:2,15       215:10              approvals 78:24
   17:18,20,25 44:8      17:14 19:13 23:6    anyway 114:2          approve 78:19,22
   49:5,11,18 63:12      30:17,23 32:13        227:13                194:15
   63:18 67:12 69:4      34:7,10 36:5        apart 161:2           approved 78:25
   70:3 81:5,7 82:3      38:10,14 39:15        168:15 239:15       approves 194:10
   82:18,20 100:22       41:16 42:16 59:6    apartment 225:4       approximately
   128:8 133:23          62:6 67:13 68:12      225:15                44:4 68:15 114:4
   135:2 137:6 151:6     69:3 75:22,25       apologize 21:5        approximation
   187:18 197:11         76:20 80:8 91:17      226:19                30:10
   206:21 232:14         107:3,8 114:6       appeal 134:3,7        april 11:3,12 13:9
   239:21 240:3          132:4 133:7 140:9     171:15                14:3 16:10 19:6
 amount 39:24            142:20 143:8        appealable 40:20        19:12,17 21:21
   41:3 47:10 59:24      147:16 153:13,20    appear 124:25           22:3,14,23 27:6,22
   62:11,16,20 65:20     175:23 176:2          130:24 220:20         28:16 71:10,12
   66:11,21,24 67:3      179:13,19 180:24      241:12                116:20 189:2
   67:17 103:9 114:7     183:24 187:19       appearances 4:6       arbitrations 40:16
   118:9,16 119:10       189:5 194:25        appearing 241:20      area 68:6
   119:11,14,21          195:2 196:14,16       241:21              areas 20:8
   120:12 151:11         197:8,17,19         appears 41:25         argentina 157:7
   169:22 181:5,8        204:13,20,23          43:12                 157:15 181:9,10
   216:22 219:10         206:17 207:7        appendix 41:24        argued 10:8 116:5
   234:6                 210:10 211:2        apple 46:23           argyle 189:20
 amounts 161:9           213:10 219:8        applicable 41:6         190:16 192:3,7
   175:21 213:3,4        220:16 227:20         66:13                 193:7,10
 ample 81:19             232:7 235:4,13      application 243:13    arranged 138:24
 amply 11:10             239:19 240:11       apply 81:8            arrangement
 analysis 218:17       answered 61:18        appreciate 240:21       152:6
   243:22                93:10 103:7         approached 139:5      arrangements
 andrea 2:5 4:8          234:19              appropriate 15:10       152:3
   16:2 34:6 89:19     answering 35:19         41:16 47:13 107:2   aside 118:16
   106:19 112:25         88:16,23 89:19        107:6,25 118:21       163:22
   120:5 122:20          90:16 91:5 113:3      123:13 132:4        asked 21:24 90:24
 andres 2:18 5:8         133:4 137:7           135:21 143:4          99:11,16 110:17
   96:14               anticipate 151:23       146:12 154:2          110:25 126:14
                                               235:15                128:21 133:18

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
[asked - bear]                                                                 Page 5

   142:21 146:2        assumed 86:19         awarded 221:10         233:12 243:22
   155:20 156:2        assured 218:11         221:15                244:7,9
   160:16,17 196:15    athenahealth 24:7     aware 46:10 51:21    banked 110:15,18
   226:7 234:19          239:9                109:9 129:22        bankers 44:17
   235:2               attached 52:12         181:8,11 186:11     banking 111:3
 asking 11:5 47:20     attacks 25:21          186:24 220:3        barely 92:15
   49:13 58:10,14      attempt 210:20         221:9,12,13,24        130:13
   64:14 75:20 89:13   attempting 229:18      223:24 224:15       base 62:23
   106:13 107:14       attending 181:19               b           based 8:25 19:16
   123:11,17,24        attention 6:25                               19:23 20:3 21:8
                                             b 27:11 108:5
   124:6 130:12          27:8 70:24 87:4                            22:5,9 56:14
                                              243:6 244:2
   131:21 136:15,18      108:2 111:18                               76:18 103:4
                                             back 5:23 18:12
   136:24,25 140:3     attest 52:13                                 104:12 105:23
                                              34:19,24 38:25
   142:17 162:24       attorney 40:23                               118:5 125:25
                                              51:4 56:22 61:17
   172:20 173:11         41:2,6 241:15                              126:22 145:16
                                              61:24 70:17 72:24
   184:4 211:15        attorneys 2:4,11                             149:10 151:10
                                              82:10 87:11 97:7
   216:14 224:7          121:12                                     156:14,25 168:4,7
                                              103:21 115:5
   228:12 230:20       audio 3:10,10                                168:8 171:10
                                              124:15 127:4
   231:2,18 239:24     augustine 191:10                             172:22 178:6
                                              129:4 139:17
   240:24              aulestia 202:11                              193:10 213:11
                                              161:19,22,24,24
 assembléia 215:5      australia 156:10                             220:21 237:2
                                              162:11,14 166:11
   215:12,16             156:15,19,23                             basic 137:25
                                              166:12 176:5
 asset 28:16 187:2     authority 36:24                              153:21 154:2
                                              186:3 197:18
 assets 51:16,20         101:4,6,7 149:20                           155:6
                                              199:8 203:5
   170:18 171:5          235:3                                    basically 45:7
                                              206:23 208:12
   186:8,10,12,16      authorization                                160:15,21 234:8
                                              209:5,16 211:6
   223:6                 116:16 127:21                            basis 12:15 13:4
                                              222:21 223:5
 assign 230:17           128:2 181:18,21                            23:12 44:7 46:2
                                              227:24 231:20
 assigned 217:19         181:23                                     48:19 49:10 79:9
                                              233:7 235:16,24
 assigning 168:22      authorized 56:12                             108:10 118:23
                                             backup 67:25
   229:22                77:21,24 78:19,22                          128:17 137:18
                                              95:21
 assignment 230:22       116:18 117:12                              151:19
                                             bad 11:17 81:18
   244:11                189:17                                   bates 70:10 82:25
                                              226:18
 assist 22:12          authorizes 153:10                            87:17 94:25 99:24
                                             bank 44:20,23
   150:23              available 62:21                              104:16 105:11
                                              50:4 51:23 52:6,7
 assistance 56:14        148:24                                     109:16 134:11
                                              52:13,14,17,20,23
   189:19              avenue 1:18 2:3                              156:6 159:15
                                              53:3,7,8,13,15
 assistant 53:18         3:22                                       212:8
                                              71:6 110:18,25
 associates 53:19      avoid 26:12,16,21                          bathroom 38:17
                                              111:2,6 113:24
   100:2,9 101:19        85:19                                    bear 41:25 104:16
                                              159:9,12 188:8
                                                                    224:13
                                              198:20,24 224:4,8
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
[bearing - canada]                                                              Page 6

 bearing 70:9            233:4 234:19,24        102:16,19 105:3,6     208:3,4
   87:17 94:25 99:24   bell 222:9,11            105:20,25 106:10    breaks 141:24
   105:10 134:11       belonging 72:18          107:14 110:2          142:13
   156:6 159:15        benchmark                111:24 112:4,8,12   brief 232:24
   210:19                182:17                 112:16 113:5        briefly 80:10
 bedroom 225:14        beneficial 168:23        114:5,9 115:14,25   bring 136:16
 beginning 39:3        beneficiaries 65:2       116:3 120:15          147:10 166:7
   70:19 122:19        beneficiary 18:14        121:4 122:4,8,11      237:24 238:8,9
   124:16 156:9          31:22 32:23 33:17      123:21 124:7        bringing 11:14
   186:4                 65:11 153:3            127:16 128:4,7,13   brought 74:25
 behalf 18:4 22:22       186:22                 134:25 136:14         174:24 214:22
   31:16 32:10 47:8    benefit 7:4 41:5         137:5 140:3 141:3   budget 136:9,16
   63:21 68:14           109:8 230:10           151:4 194:20          202:22
   117:13 121:23       best 9:19 19:14          199:10,11,16        budgets 40:13
   127:24 152:14         25:4 43:16 58:20       201:8 227:5         building 225:16
   153:6                 59:22 90:11          big 61:11 154:22      bunch 77:22 227:7
 behavior 142:5          117:17 138:22        bill 194:3 225:19     burdensome 47:3
 believe 9:11 11:17      145:16 173:9         billing 40:13           62:22 65:20
   16:6 19:13 22:15      190:9 198:16         bills 74:16             204:17
   29:15 31:8 47:12      238:2,5,6,9          bit 67:12 155:12      burford 163:7
   48:9 51:20 55:3     better 125:11            194:19 231:22         214:4
   57:8,19 58:25         147:24 165:20          237:13              bush 24:7 238:25
   61:23 63:17 68:21     167:14 170:21        blah 230:13,13,13       239:6
   70:3 72:14 82:19      227:9 233:11         blaming 179:5         business 36:22
   83:19 85:13 92:2      238:17               blood 245:13            53:22 77:16 82:9
   94:23 95:16 96:11   beyond 9:12 13:24      boggs 163:7             101:11 102:2
   97:5 98:7 107:25      14:17,20,22 16:22    bonds 186:8             146:25 147:3
   111:8,17 115:2        20:5 21:14,17        book 226:7,9          buy 117:15
   128:22 138:4,22       28:6 35:9 36:23      books 201:5                     c
   139:10 140:5          38:4 40:6,10,15,18   boost 203:24
                                                                    c 2:2 123:20
   149:6,12 155:10       41:9,12 42:7 49:6    boxes 44:16,16,17
                                                                    c.a. 1:4
   156:14 164:2,14       49:8 68:10 69:9      boycott 159:16,21
                                                                    calculate 65:20
   165:11 168:15         75:17 76:7,12,13     brazil 157:7,15
                                                                      66:10
   170:7 173:9,11        77:17 78:9 79:15     breach 149:9,15
                                                                    call 9:20 177:17
   174:6,9 181:16        80:16,19,22 82:14      149:18
                                                                    called 4:24 127:24
   185:11,17 187:7       83:20 88:3,4,17,24   break 61:5 70:11
                                                                    calls 208:5
   189:6 190:8           89:15 91:16 95:16      87:5 123:23
                                                                    camacho 243:9
   200:17 214:18         95:20 96:3,9,15,18     139:12 140:10
                                                                    canada 62:25 63:8
   215:19 218:12,13      97:23 98:5,11,13       142:3 143:13
                                                                      122:18 152:19
   219:11,19 222:5       98:16,21,22 100:7      179:9 202:4 205:7
                                                                      158:19 169:25
   222:10,15 224:25      100:21 101:11,18       206:4 207:24
                                                                      170:11 171:12
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
[canada - click]                                                                 Page 7

   172:10 219:24          149:23 150:17,18    chance 128:25           177:2
   220:4,5,5,11,15,19     151:2 153:16          179:3               choosing 134:2,6
   221:5,6,9 228:4        155:6 159:5,8,12    change 19:9 185:6     chose 162:8 216:4
   244:10                 162:8 173:12          190:2 246:5         christopher 2:19
 canadian 63:3            177:4 181:9,10      changed 42:21           3:23
   111:21 151:2,12        187:15,22,24          183:18              circuit 16:11
   152:5,7,9,24           188:9,12,17         chart 214:20          citibank 108:5
   157:23 158:4           195:11 198:14,18      219:23 243:20       city 54:18
   220:21                 199:3,10,24 204:4   chase 110:20,21       civ 1:4 3:19
 cancelled 162:5          216:3,10 219:14       110:25 111:7        claim 8:12 107:9
 capable 175:13           219:21 221:6,6        186:19 197:24         153:15,17
   181:11                 225:20 246:3          244:9               claimed 32:17
 capacities 204:9       cases 54:7 157:6      chats 239:11            160:3
 capacity 47:5            157:15              check 225:2           claiming 32:8,15
 capital 49:23 78:6     categories 237:22     checking 72:3           125:16
   79:11 85:9,13        category 223:4          109:21              claims 155:7
   133:6 138:8            224:6               chevron 1:5 2:18      clarification 5:12
   149:23 172:10        cause 243:11            3:17 4:9,11,13,15     11:13 19:20 22:5
 car 28:13              caused 167:4            4:18 5:9,24 7:4       113:14 229:8
 care 102:3             cc'd 87:25              11:15 12:21 15:4    clarify 113:18
 carefully 179:4        cell 3:8                16:24 17:3 22:18      115:3 169:14
 carlos 121:12          cellular 3:7            26:4,5,13,17,21     class 30:19
 case 16:24 17:3        center 193:13           27:5 33:2 42:12     claw 233:7
   25:20 37:9 63:3      certain 18:5 26:2       47:7,8 81:15 82:6   cleaning 231:21
   65:22 66:3,12,20       103:22 119:21         85:20 91:4 129:24   cleanup 37:10
   67:21,25 68:2          129:25 148:24         148:21 156:19,23    clear 7:21,25 8:2
   69:19 71:18,20,22      219:10 240:12         159:16 161:11,12      10:14,23 11:18,22
   72:2,6,9,23 73:5     certainly 61:25         161:17 162:18         14:21 16:5 20:11
   73:13,19,21 74:4,6     158:7 173:20          163:5,12,14,17,19     22:10 46:24 50:21
   74:17,21,22 75:7       193:4                 163:20,22,25          53:16 60:15 76:13
   75:11,15,21 76:6,9   certification 245:2     167:7,19,21           101:7,8 115:10
   76:22 77:22 80:2     certified 121:7         170:10 171:12         133:5 142:24
   81:16 85:21 95:8     certify 245:6,11        176:25 209:24         144:17 146:6,20
   99:6 100:12 104:3    chain 83:2 203:11       217:25 218:11         157:8 161:10
   105:17,23 109:3      chains 193:21           220:3,7 229:19,23     165:8 166:20
   109:25 112:20        chairman 96:16          230:11,17 234:10      188:11 195:7
   114:24 115:10,17     champion 2:6 4:10       243:14 246:3          198:19 233:3,8
   116:7 118:4,5,12       4:10 86:13,18,24    chevron's 25:21       clearly 90:5
   119:3 120:8,9          97:11 203:8           43:19 45:4 55:25      214:16
   122:18 138:18          205:19 240:18         69:12 71:2 125:4    click 200:7,18
   144:17 147:19,24                             133:16 140:2

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
[client - connection]                                                         Page 8

 client 14:10,12,16     collecting 32:24     communities 18:9       84:16,23 90:22
   14:19 17:7,19,23     collection 39:25       37:18,20 63:25       93:19
   18:2,16,25 22:12       151:21               64:5,9,11,24       computers 46:18
   25:24 31:11,22       columbia 2:10          149:13 153:7       conceding 20:23
   36:25 37:10,15       column 213:4,11      company 68:19        conceivable 25:25
   62:23 63:23 72:12      213:18 214:3         210:21             concern 25:19
   72:17,18 77:9,10     com 201:2            compare 39:14        concerned 74:12
   78:17,20,23 85:23    combined 55:23       compel 107:6           81:21 148:23
   94:11 99:2 101:7       211:20,21,23         129:5 227:13       concerning 130:25
   117:16 123:15,25     come 32:12 83:24     compensate           concert 24:4
   162:11 169:14          84:14 100:9,15       151:15             concessionary
   182:3 186:19           101:24 115:23      compensation           64:12
   196:3 219:13           129:4 133:19         39:19 57:20 58:3   concludes 242:9
 client's 114:11          166:8 172:16         58:5 63:7 78:20    conclusion 204:18
 clients 14:7,9           185:14 208:12        80:21 81:25        condition 13:12
   16:17 17:12 18:5     comes 55:8 73:2        115:12,15,19         20:6,12 41:15
   18:6,8,13 22:6,17      74:14,21 198:24    competent 40:21        75:19 98:25
   29:22 56:12 60:17    comfort 183:4        compilation            133:13
   63:21,22 77:4,6,8    comfortable            109:11             conditions 192:8
   77:20,21,25 78:4       118:15 227:4       complete 66:23       conducted 40:17
   78:25 79:9,13,18     coming 8:9 235:22      67:5,5,6,8,16,18   confer 21:2
   94:18 100:18         comment 170:10         69:7 198:5,8       confidential 26:4
   117:18 148:19        commingle 74:8         199:5                89:8,14 91:10
   149:21 152:10        commingled 74:6      completely 11:14       229:18
   161:4,20 162:15      commingling            11:15 140:25       confidentiality
   167:20 181:21          74:11                146:19 151:13        25:19,22 85:8,19
   182:6 189:17         commission             173:21 213:10      confirm 53:5
   194:14 195:12          246:25               233:14               124:23
   198:17               commitment           complex 118:12       confirming 62:15
 closed 52:21             213:3              compliance 24:10     conflict 31:25
   110:13 233:22        committed 40:23        130:2 194:24         183:22 184:2,8
 cofan 64:19              160:22 161:8,9       209:21,23 228:14   conflicts 184:11
 cohn 83:4 154:8          173:24 213:5       complicated 9:15     confused 210:5
   154:14               committee 78:15        110:16 138:4       confusing 119:9
 colleagues 53:25         215:4                192:22               212:15
   54:5 135:11          communication        complied 35:13       conjunction 148:9
   202:17                 79:18,21 182:7     comply 210:16          148:12
 collect 65:12 153:5      238:20             complying 36:10      connection 16:21
   173:5,12,13 200:2    communications         36:13                16:23 17:11 31:4
 collected 12:9           37:24 93:4,9       computer 46:15         32:3 43:18 73:12
   65:13                  94:15 211:10         46:21 54:25 55:4     108:17 109:6,25

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                      516-608-2400
[connection - cover]                                                            Page 9

   180:16              contingency 39:22     control 20:2 21:7       240:10
 consent 30:25           39:23 56:21 58:13     51:15 75:14,24      correspondence
   31:15,23              60:12 118:3,5,11      76:8 77:18,20         138:11
 consents 31:12          151:3,8,14,17,20      233:14 234:2        cost 219:24
 consider 39:10          153:11 195:15,18      235:3               costs 195:19 220:4
   47:2 149:15,17        195:22 196:2,7,12   convene 208:6           220:6 221:10,15
   231:16 233:9          213:17,25           conversation            228:4 244:11
   235:14              contingent 7:6          156:17 172:24       counsel 4:6 5:13
 considerations          39:18 60:2 102:14   conversations 3:6       111:22 140:2
   81:5                  118:17 162:13       convert 42:5            151:2,12 152:5,8,9
 consist 29:22           186:25 187:8        cooperative 132:3       152:25 165:8
   176:20                230:14                226:22              counselor 242:3
 consistent 14:3,24    continuation          coordinate 220:22     count 53:15
   16:7,9,10 19:11       209:7                 220:25 221:4          119:20,21
   33:2 65:14 116:20   continue 3:11 31:2    copied 238:21         countries 62:25
   123:11 183:16         31:17 37:9 85:21    copies 55:2 165:9     country 52:3
   193:8,22,23           89:24 149:23          168:17                153:16 154:4
   196:20                216:4               copy 29:10 43:20      couple 59:13
 consists 176:24       continued 28:2          45:3 54:10 95:25      135:17 145:4
 constant 22:16          209:8                 98:6 206:9 231:11     200:10 208:5
   25:18               continues 22:18         231:12                241:16
 constantly 78:3         184:15 215:25       corporate 163:5       course 101:14
 constitutional        continuing 28:14      corporation 1:5       court 1:2 3:18,25
   20:20 48:12 49:6    contract 34:3 60:9      2:18 3:17 4:11,13     4:20 7:2,22,22
   232:20                60:10 121:22          5:9                   14:25 18:16 24:14
 constructive 7:3        122:6,10 165:9      corporation's           33:3,18,21,22
   60:6 160:6,8          168:16                129:24 243:14         40:21 47:15 50:23
   217:25 230:10       contracting           correct 10:5 14:14      60:6 86:25 130:23
 consultants             153:21 154:3          30:5 33:5 42:6        136:17 141:20
   160:25                165:12 168:9          43:15 48:21,22,25     143:10 163:20
 consultation 95:7     contracts 115:17        49:2 58:18 71:3       170:13 171:15
 consultive 105:15       165:16 167:16         83:9 88:22 132:17     204:19 205:19
 contact 138:17          168:18,21 184:3       140:17 147:8          206:16 207:10,12
   164:14 215:9        contractually           149:5 151:22          208:2 220:20
   239:5,8               145:15 161:18         169:16 176:12         230:9,25 237:24
 contain 75:7          contrary 141:18         226:11 233:19,25      240:17
   185:15                141:19                241:22              court's 6:20 10:3
 contained 73:22       contributed 214:4     correctly 21:22         194:24 207:7,22
 contempt 8:8            218:18                80:4 139:7 163:11     229:5,21 243:12
   11:16 128:18        contribution            180:15 200:19       cover 198:5
   150:7,20 243:14       213:13                212:22 226:8

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
[covered - deposition]                                                           Page 10

 covered 63:15           day 34:16 88:9        defendant 171:12      deposed 6:4 86:10
   194:2,7 195:15          93:17 106:8,16      defendants 1:11         86:12,16 141:2
   199:5 211:13            123:3 124:6 129:6     43:4 210:16 243:8   deposit 109:20
 covering 213:19           130:9 138:9           243:9,10            deposited 72:11
   213:22                  142:22 227:8        defense 41:4            73:14,20 75:16
 cplr 27:10                242:18 245:16       define 14:8 28:7        76:10 77:13 188:8
 created 104:12            246:22                28:15 32:21 81:6      198:20
 creek 224:14            days 61:15              130:7               deposition 1:15
 crisis 216:2            deal 182:5 195:20     defined 128:13          3:10,15,20 5:13,15
 criticism 79:2            227:16                132:9,11,17,18        5:17 6:5 8:20,20
 crowd 61:11             deals 182:17 234:5    defines 131:6,10        12:19 13:12,25
 crutcher 1:18 2:3       debt 27:15            defining 57:7           14:25 21:2,18
   3:21 4:9              debts 223:23            132:15 133:9          32:6 34:13,22
 current 20:6,12         december 95:8,14      definite 62:18          40:11 62:8 63:5
   36:8 52:11 62:15        98:18 104:20,25     definitively 25:16      68:11 69:10 79:16
   78:13 110:10          decide 140:19         degree 232:17           80:9 82:5,15 86:3
   155:18                  141:22 237:15       deleon 161:13           86:22 88:11,17
 currently 8:3 11:9        238:10                162:14 163:15,24      89:2 90:2 99:11
   14:8 20:2 21:7,12     decided 80:12           164:4 214:8           99:14,18 101:12
   64:21 75:22 96:4        171:14                218:18 219:5,10       102:10,11,20
   96:16 144:22          decision 11:10        delete 85:17 90:11      103:2 106:11,20
   164:18 224:23           16:12 78:17           90:21 91:9            106:25 107:15,24
 cut 164:14              decisions 82:21       deleted 25:25           113:6 118:24
 cwp 99:25 100:9         declaration 127:9       84:23 85:5,14         120:15 121:5
   101:19 233:21           244:3                 91:19                 122:5,9,12,21
   234:13,14             declaratory 8:5       deliberately            123:17 124:7,22
           d             declare 65:25 66:4      207:11                125:7,13 126:9
                         decline 10:6 11:25    delmastro 2:18          127:5 128:14
 d 4:23 209:4
                           15:9 17:14 30:16      5:7                   129:3,12 130:7,14
   222:17 243:2
                           30:23 176:2         demands 62:23           130:24 131:7,11
 dad 190:23 191:17
                           180:23              demonstrated            131:19 132:16
   222:11
                         declined 9:25           12:22                 133:2,10 136:15
 date 17:5,9 25:7
                         declining 10:11       depending 183:19        139:21,25 140:17
   29:6,9 30:8 111:4
                           14:23               depends 62:21           140:19,23,24
   150:11 246:4
                         decrease 147:21         119:19 155:13         141:3,12,18,22
 dated 87:24
                         deductions 66:14        176:22 183:10         142:4,15 143:3,7
   130:15 137:11
                         deed 41:19 243:16       195:20                166:7 169:10
   243:17,18 244:7
                         default 19:9 23:9     deploy 78:5             180:21 199:12,17
 dates 241:7
                           243:10              deployment 82:21        202:4,13 207:22
 dating 56:22
                         defaulted 243:10      depose 241:9            227:6,9,11 230:21
 daughters 191:16
                                                                       231:2 237:2

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                        516-608-2400
[deposition - documents]                                                      Page 11

   240:16 241:4,13       180:18 183:12         186:6 187:12         42:8,13 46:25
   241:21 242:9          204:9 214:12          204:11 206:3         47:10 53:20 55:17
   246:4                 233:22 234:18         207:21               57:4,7,7 62:14
 depositions 240:24    differently 132:16    discretion 182:4       69:23 94:25 95:9
   241:2                 221:3               discuss 83:12          99:20 101:8
 deposits 112:22       dig 166:16              144:2 155:17         104:11 109:15,18
   113:2,8,14,16       diligence 53:5          157:14 171:22        113:3,4 114:8
   244:8                 177:21                174:13 179:21        119:12 121:7,17
 describe 13:23        direct 6:24 27:7        180:25               126:4 127:8
   16:13 49:19 63:14     76:4,5 87:3         discussed 145:24       129:21 131:25
   81:10,12              112:13 125:8,20       158:13               134:23 136:17
 described 55:13         135:9 137:17        discusses 35:24        153:24 162:16
   95:6 198:4 232:16     202:16,19 234:3     discussing 148:7       165:25 166:5
 description 177:4       234:15,16 239:5,8     158:22 159:20        169:2,9 184:22
   243:7 244:3         directed 108:13         171:3,7 229:2        185:20 187:10
 desimone 1:19           135:7                 236:14               203:10 212:10,21
   3:25 245:4,19       direction 24:4        discussion 139:15      212:24 215:2
 despite 167:25          108:19 137:13         159:4 175:16         217:22 218:22
   207:7 241:7           162:9               disinvited 186:18      219:9 231:14,18
 destroy 25:10         directly 7:7,10       disjunctive 10:19      231:22
   26:11,20 84:20        31:5 37:24          dispose 27:15         documents 22:24
 destroyed 24:20       disagree 33:12        disposed 42:11         24:9,18,21,24 25:7
   24:23 25:6 26:15      107:17 128:15,24    disposing 240:8        25:10,12 26:11
 destroying 25:12        143:3 209:25        dispute 7:24           43:21,23 44:4,6,10
   229:16                210:15 239:20       distinction 215:12     44:20 45:3,11
 detail 180:11         disagreements         district 1:2,3 3:18    46:5,14 47:11,17
 details 187:21          184:5,10              3:19                 48:4,13,17,21
 determine 117:20      disbursements         divided 209:21         49:10,17,17 50:7
   222:12                187:10              docket 3:19 6:21       53:14,16 70:9,25
 development           disclose 21:6           18:21 23:17          80:21 81:8,9,23
   136:9                 110:6                 124:24 125:25        82:2 83:7 91:21
 differed 215:14       discount 145:2,14       126:23 127:5         93:19 104:13
 difference 47:23        145:18                129:14 130:2,23      109:11 112:10
   48:3                discover 26:5           131:5 132:17         120:4 122:16
 different 20:15       discovery 26:6          210:8                123:19 134:10,19
   21:24 36:18 62:24     43:5,19 45:4        dockets 130:5          134:23 135:3,13
   63:10,20 67:9,23      69:12 71:3 85:20    document 6:16          135:14,18,23
   113:24 126:23         99:14 106:20,25       10:24,25 18:20       136:3,20 137:13
   146:20 147:5          112:18 113:9          19:3 23:16 26:16     137:18,20,23
   150:3 152:20          114:22 123:12         26:20,24 28:20,23    139:8 149:5,10,14
   161:12 162:9          129:25 178:17         36:7,9 41:24 42:4    149:19 153:13

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
[documents - e]                                                               Page 12

  165:14,16 166:17     49:1 50:1 51:1         145:1 146:1 147:1   donziger's 55:24
  166:23,25 167:4      52:1 53:1 54:1         148:1 149:1 150:1     244:9
  167:25 168:6,12      55:1 56:1 57:1         151:1 152:1 153:1   donzigerandasso...
  168:14 176:24,24     58:1 59:1 60:1         154:1 155:1 156:1     45:20
  177:16 181:13,17     61:1 62:1 63:1         157:1 158:1 159:1   donzigerlaw
  197:22 210:18,24     64:1,14 65:1 66:1      160:1 161:1 162:1     200:22
  214:8 227:18         67:1 68:1 69:1         163:1 164:1 165:1   donzigerlaw.com
  228:11,19 229:4      70:1,21 71:1 72:1      166:1 167:1 168:1     200:24
  229:11,14,17         73:1 74:1 75:1         169:1 170:1 171:1   donzpjd 70:10
  231:23 232:2,12      76:1 77:1 78:1         172:1 173:1 174:1     243:18
  232:21 235:18        79:1 80:1 81:1         175:1 176:1 177:1   double 192:19
  236:5,23 239:11      82:1,17 83:1 84:1      178:1 179:1,2       dozens 92:8,8
  240:5,7 241:16       85:1 86:1 87:1,3       180:1 181:1 182:1     113:6
 dog 97:15             87:13 88:1,6 89:1      183:1 184:1 185:1   draft 68:20 97:18
 doing 37:7 88:18      89:21 90:1,22          186:1,6 187:1         98:2 102:12
  102:10,11 114:16     91:1 92:1 93:1         188:1 189:1 190:1     235:11 237:17
  123:4,7 148:8        94:1 95:1,6,10         191:1 192:1 193:1   drafted 97:21
  193:25 195:25        96:1 97:1,17 98:1      194:1 195:1 196:1     178:5
  196:4 211:3          98:2 99:1,15           197:1,20 198:1      due 8:18 32:6
 donate 150:16         100:1 101:1 102:1      199:1 200:1 201:1     81:20 101:14
 donpat 222:8,17       103:1 104:1 105:1      202:1 203:1,5         105:17 108:8
 donziger 1:10,16      105:10,19 106:1        204:1 205:1,13        177:21 216:2
  3:1,16,17 4:1 5:1    106:18 107:1           206:1,2 207:1,20    duly 4:24 245:8
  5:4,11 6:1,3 7:1,6   108:1 109:1 110:1      208:1 209:1 210:1   dunn 1:17 2:3 3:21
  7:8 8:1,7 9:1 10:1   111:1 112:1 113:1      210:16 211:1,22       4:9,11,13 47:8
  10:10 11:1,4,25      114:1 115:1 116:1      212:1 213:1 214:1     109:15
  12:1,13 13:1 14:1    116:2 117:1 118:1      215:1,25 216:1      duplicative 232:25
  15:1,17 16:1 17:1    119:1 120:1 121:1      217:1,19 218:1                e
  18:1 19:1,3 20:1     121:17,22 122:1        219:1 220:1 221:1
                                                                  e 2:2,2,5 4:23,23
  20:10,25 21:1        122:22 123:1,5,10      221:22 222:1
                                                                    4:23 25:10 26:2
  22:1 23:1,21,22      124:1,18,24 125:1      223:1 224:1 225:1
                                                                    45:14,15,25 46:5
  24:1,2,12 25:1       125:9 126:1,12,19      226:1 227:1 228:1
                                                                    46:12 50:10,12
  26:1 27:1,4 28:1     127:1,15,19 128:1      229:1 230:1,16
                                                                    51:10 83:2,4,11,16
  28:23 29:1 30:1      129:1,13,20 130:1      231:1 232:1 233:1
                                                                    83:17,18,23,25
  31:1 32:1,8,13       130:11,22 131:1        234:1 235:1 236:1
                                                                    84:4,6,8,10,13,16
  33:1 34:1,11 35:1    131:23 132:1           237:1 238:1 239:1
                                                                    84:18,20 85:2,4,10
  36:1 37:1,12 38:1    133:1 134:1 135:1      239:18 240:1,19
                                                                    85:10 87:16,23
  38:8 39:1,5 40:1     136:1 137:1 138:1      241:1,25 242:1,15
                                                                    88:21 89:5,18
  41:1,23 42:1 43:1    139:1,19 140:1,15      243:4,8,13,16,17
                                                                    90:12,19,21 91:9
  43:9 44:1 45:1       141:1,9,15 142:1       243:20 246:3,4,21
                                                                    91:13,17 92:25
  46:1 47:1 48:1       143:1,7 144:1
                                                                    93:2,4,11 94:2,6
                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                        516-608-2400
[e - equity]                                                                   Page 13

   97:12,16 112:9         201:13 204:4         99:9 102:4,14,25     encompass 214:21
   137:10 176:6,14        225:19 239:15        106:7,12 107:20      encourage 226:25
   182:12 203:11,11     ecuadorian 18:15       114:21 118:25        ends 238:7
   203:19 209:2,2,4,4     59:16 65:3,9         120:16 122:13        enforcement 7:12
   209:4 217:12,14        100:16 149:12        123:18,25 125:7        7:17 10:4,21
   229:16 236:6,10        187:3                126:9 127:6            12:10 152:17
   236:15 238:15        ecuadorians            128:18 129:2,7,11      171:13 173:14
   243:2,6 244:2,6        136:16 171:17        131:20,21 133:6        181:10 244:10
 earlier 85:7 95:23       172:3                136:18,25 138:8      enforcing 171:18
   198:4                effect 25:2,9          139:4,22 140:10        172:4,7
 earliest 95:12         effectively 150:5      140:12 142:21        engaged 85:9
 early 154:9              150:21               143:8,18,20,22         155:11
 easily 74:25 176:3     effectuate 47:6        144:4,6 145:24       enjoined 15:18
 eat 205:17,20          effectuated 42:17      146:8,13 147:14      enter 60:19 153:10
   207:25 208:9         efficient 9:9          148:8 152:14         entered 6:21 18:24
 eating 208:11          effort 9:14 150:23     154:6 156:7 158:3      19:5 23:10 24:15
 economou 138:24        efforts 22:11          158:13,23,25           58:16
 ecuador 12:16            24:24 150:10         159:4 160:7 161:7    entertainment
   16:25 17:4,12          157:5                174:15 175:12          28:10
   18:10 19:7,17,23     eighth 203:9           176:7,15,16 177:7    enthusiasm 85:12
   20:4 21:9,20 22:2    either 83:12 94:21     177:8,24 178:3,5,8   entire 39:11
   22:20 23:13 24:25      134:24 146:2         179:21 180:12,20     entirety 116:10
   25:14 30:19 31:4       163:20 166:3         181:3,8,15,19        entities 146:24
   32:4,22 33:3,16,18     184:8 200:12         182:7 194:2 202:2      147:22 160:22
   33:20,22 34:4          231:24               202:6,6 203:16         161:14
   35:11 54:6 56:15     electronic 45:10       205:10,11,24,25      entitled 8:11 39:20
   56:19 65:14,22         46:8,13 49:20        207:18 210:20,25       76:17 110:11
   66:3,12,19 67:20       74:24                211:11,12 212:19       116:23 127:9
   69:19 71:20,22       electronically         213:6 214:15           195:22 207:20
   72:2,6,9 73:5,12       50:11,14             226:13,23 227:2      entity 24:3 42:16
   75:7,15,21 76:6,9    elliott 12:23 13:11    227:10,21 228:6        146:21 165:12
   77:14 95:7 100:11      15:2,13 20:7         228:10,12,13,21        168:10
   104:2 105:16,23        34:14,20 38:5        229:2,3,5 235:18     entry 37:25
   105:24 108:17,23       41:13 49:23,23       236:12,14,15,20        147:25
   109:6,25 112:24        50:19 51:10 83:8     237:8,10,16,20       environmental
   115:10 136:10          83:12 84:10,18,19    239:16                 95:8 105:16
   152:21 153:4,14        85:9,13 89:6 90:6 embarrassed             equal 39:24
   153:18 158:9           90:7,8,9,18,19       115:6                equation 161:11
   159:9,12 166:24        91:25 92:12,15     embroil 208:8          equity 147:3,20
   167:13 180:17          93:5,19,23 94:3,12 enchilada 154:22         150:15
   199:10,18 201:4        94:16,19 97:25

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
[errata - factual]                                                              Page 14

 errata 246:2          exclusively 32:3         134:9,13 137:9,14      78:23,25 80:22
 escape 179:10           33:5 58:2 75:6         156:5 169:9 187:9      81:25 101:6
 especially 62:22      excuse 12:4 60:25        187:13 197:21,25       105:16 108:15
 esq 2:5,6,7,12,13       82:8                   202:7,9 203:6,8        116:19,23 137:4,8
   2:18                execute 128:5            205:5 206:8            149:2 188:9,12,15
 estimate 44:16,22       231:12,14,17,19        211:21 216:13          188:18,20 194:10
   45:2 103:25 120:2   executed 42:23           219:23,25 231:5,6      194:10,12,15
   145:8 191:24          68:22 127:23           231:9,10,12 243:8      195:5,9 196:6,8
   192:4 225:8,17        166:22,25              243:10,11,14,16        198:18 199:4
 estimates 145:17      executing 32:25          243:16,17,18,19        213:20,23
   193:6               execution 63:25          243:20,20,21,22      experience 235:25
 et 1:10 3:17            65:3                   243:23 244:3,5,6,7   expert 66:16
 ethical 59:8          executive 78:15          244:8,10,10,11         167:11
 event 113:5             215:4                exigible 33:15         expires 246:25
   125:24 202:14       exercise 138:4           152:13               explain 12:18
 events 237:5            140:6                exist 92:21              80:20 148:18
 everybody 30:3        exhibit 6:17,18        existed 164:6            155:6,7,9,12
   37:21 142:2           10:22 15:16 18:20      188:7                  209:17 226:17
 everybody's 147:6       18:22 19:5 23:16     existence 12:16          239:22
 evidence 24:9           23:18 26:25 27:2       19:16 20:4 21:8      explained 11:11
   170:12                28:21 29:17,21         85:22 105:24         explore 8:11
 exact 30:8 214:24       35:13,15,22 39:6       165:19                 207:21
 exactly 17:6,8          39:10 40:17,19       exists 215:17          expressed 14:2
   103:10 110:22         41:10,19,21 42:6     expedition 88:10         174:18
   111:3 138:19          42:13,23 43:3,6,12     114:16 122:24        expressing 74:13
   146:4 185:9           43:14 46:25 51:13      123:7,9 129:18       expressly 13:8
 examination 5:3         55:23 56:2,25          132:7 133:20         extensive 69:16
   209:8 243:3           57:10 65:15 70:6       142:23               extensively 153:22
 examined 4:25           70:8,25 73:16        expenditure 79:4       extent 115:21
 example 49:22           82:24 85:24,25         79:19                  148:14 199:2
   53:14 117:25          86:2 87:4,14,20      expenditures 79:8        210:18 238:14
   162:13 166:22         88:22 91:8 93:3        187:16               extorts 81:17
   177:13 189:12         94:24 95:3 96:2,5    expense 56:13          extremely 121:25
   214:4 237:12          96:6,17 98:18          189:18                         f
 exchange 76:25          99:21,22 103:12      expensed 33:4
                                                                     f 209:2
   88:21 90:20 92:25     104:11,14 105:9      expenses 12:11
                                                                     face 167:23
   93:2 100:10           105:12,18 108:3        13:8,23 16:18
                                                                     fact 76:15 164:20
   168:11                109:10,13,19           22:8 28:3,5,9,15
                                                                       216:2
 exclusive 33:8          111:19 112:23          33:7 66:14,19
                                                                     factual 7:25 11:5
   75:10                 121:6,9 123:20         71:9,16,18 72:9,20
                                                                       11:24 12:3
                         127:8,12,14,18         72:23 73:13 74:4

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                         516-608-2400
[factually - five]                                                               Page 15

 factually 155:9          65:11 68:14 77:11    figured 209:18        finish 50:22 57:21
 failure 218:24           77:14 78:5,8,10,13   file 38:23 39:3         106:23 130:11
 failures 218:23          96:21 100:17            70:15,19 124:11      132:14 202:5,6
 fair 20:19 44:5          101:5 116:25            124:16 129:4         207:18 226:25
   47:10 66:21,24         117:7,13,23 118:8       185:24 186:4       finished 142:10
   67:17 197:16           118:10,13,20            209:7 227:13       firm 5:21 25:24
 faith 11:17 106:4        121:14,24 148:19        242:8                36:2,4 39:19
   142:5,6,8              148:23,23 149:4,9    filed 3:18 20:21        40:23 41:2,6
 fajardo 31:16,24         149:13,22 152:12        76:19 128:19         54:23 68:25
   121:15                 152:15,15 153:3         143:2 148:21         111:21 112:2,6
 fall 223:3               153:10 161:5,19         152:19               115:12 194:17
 false 38:3               161:23 164:4,18      files 46:8,15,16        195:4 197:6
 familiar 6:22 19:2       165:7 166:10,12      filing 150:20           213:17 221:23
   28:22 41:7 43:8        168:3,9,25 169:15    filings 7:21 8:2        222:2
   121:16                 181:13 183:2            163:21             firms 119:22
 family 24:6 145:7        194:10 235:8         final 40:20 134:8     first 4:24 17:15,17
   189:10               fda's 19:10 32:21      finance 122:17          17:20,25 44:7
 far 13:19 61:12          35:5 116:7,8,16         153:16 226:24        49:4,11,18 63:12
   74:11 84:24            181:18 182:22        financers 127:23        63:18 67:12 69:4
   108:23 118:12        february 104:21        finances 88:5           70:3 71:5 73:15
   148:23 151:19          104:25 105:4            193:5 227:22,23      77:3 81:4,7 82:2
   155:15 169:23        federal 140:22         financial 13:11         82:18,20 91:7
   187:25 199:8         fee 39:18,22,23           20:6,12 41:14        100:22 112:14
   204:16 215:11          56:21 58:13,13          45:7 75:18 81:8      113:16,21 128:8
   217:23 228:5           60:2,12 118:3,5,12      98:25 111:12         130:21 133:23
 father 222:25            153:11 195:18           120:21 121:23        135:2 137:5 138:7
   224:22                 196:3 213:17            133:12 240:5,6       151:6 153:13
 fcpa 156:10              230:15               financially 4:3         187:18 197:11
 fda 14:10 16:20        feel 67:11 182:14      financing 161:22        206:21 219:7
   17:7,13 18:2,10,14     227:4 228:3             216:3,21             232:14 239:21
   18:25 22:23 23:11    feeling 226:15         find 20:16 82:8         240:3 243:15
   29:15,23 30:4        feels 228:2               97:8 99:4 125:22   fishing 88:10
   31:3,12,18,22 32:3   fees 58:4,6,6             133:21 166:13        114:16 122:23
   32:20,23 33:14,17      118:17                  169:2,7 185:20       123:6,8 129:18
   33:24 34:3 36:21     fell 134:25               193:3,3,5 222:15     132:7 133:20
   37:2,7,16,16 58:2    felt 134:24 135:18     finding 211:22          142:23
   58:16 59:13,19         136:22 240:3         fine 8:22 61:4 86:9   five 38:17 44:16
   60:11,17 61:22         241:17                  231:12               52:7 64:15,21
   62:4,5,10,16,18      figure 77:22           finger 153:24           71:6 75:5 123:23
   63:23,24 64:3,4,6      175:24 176:2,4       fingertips 131:13       186:4 209:7 242:8
   64:21,23,25 65:10      197:9                   132:24 219:17

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                        516-608-2400
[floor - given]                                                                Page 16

 floor 225:15          friends 89:6            75:21 76:9,22,24      148:5 155:5
 florham 2:11          fromboliere             77:2,4,6,9,10,11      181:22 183:25
 florida 190:22          121:11                77:19,20,25 78:2      187:19 188:18
   191:10 224:4,8      front 39:6 59:11        78:20,23 79:4,20      195:18 199:24
 flouting 207:12         87:14 127:2           80:2,6 100:6,13     generate 16:17
 flows 74:22             195:19 211:19         101:17 103:4          22:7,17 37:8 77:7
 focus 15:12 20:8        214:17                104:5 105:2 108:3     149:23
   89:16 107:22        fronting 195:24         108:8,16,21,22,25   generated 19:22
 follow 182:10         full 27:11 216:6        109:2,5,24 111:23     189:20 193:11
 following 40:20       fully 69:14,15          112:3,11 119:2      gentleman 54:14
   48:2 128:11           206:17 210:10         120:13 150:14,24      156:2
   187:20              function 17:24          153:5 168:11        getting 114:11
 follows 5:2 36:3      functioning 30:18       173:13 189:18         115:9 187:20
   52:6                functions 68:25         198:6,9,16 210:20     202:12,21 221:7
 fontaine 88:2           150:3                 221:18              gibraltar 148:22
 food 28:9             fund 73:19 118:9      further 10:16         gibson 1:17 2:3
 forbidden 27:12         150:17 157:22         15:18 115:4           3:21 4:9,11,13
 forced 150:21           158:4 188:17          157:22 158:17         47:8 109:15
 foreign 51:16,20      funder 112:7            159:8,23 172:9      gibsondunn.com
   51:23 52:3 171:18     115:24 188:21         173:23 239:23         2:5,6,7
   172:4,7 234:25        197:23 219:20,21      245:11              gifted 223:19
 forfeit 167:4           244:8               furtherance           give 11:7 23:15
 forget 105:7 239:3    funders 25:21           243:12                30:9 34:3 37:2,15
 forgiven 223:22         35:11,24 117:15               g             38:17 49:16 57:13
 forgot 21:4 138:14      147:11 148:15                               59:14 86:23,25
                                             g 4:23 209:4
 former 64:11            155:6 169:18                                90:10 106:21
                                             game 106:9
 forth 27:11 221:11      182:18 185:14                               108:14 128:25
                                             garage 28:13
   245:8                 197:15                                      129:9,13,16,17
                                             gary 54:14
 forthwith 230:17      funding 85:21                                 140:12 141:13
                                             gate 222:8,17
 forward 9:24            148:25 151:2                                143:16 144:15
                                             gathered 48:12
 found 48:18 84:7      fundraise 67:24                               148:16 161:24
                                             gathering 47:11
   92:23                 150:4                                       174:20 180:18
                                             general 53:17
 foundation 117:4      fundraising 68:23                             210:7 213:9
                                               63:19 71:21,22
 four 124:16             149:25 150:3,10                             215:14 220:21
                                               72:7 105:6 159:3
   137:13,18 185:24      150:13 193:25                               228:8 231:11
                                               172:7 174:25
 frame 58:25           funds 19:15,21                                238:12 240:13
                                               177:3 180:22
 fraud 40:24 155:9       20:3 21:7 41:4                            given 25:19 36:15
                                               181:20 222:24
 free 23:12 195:25       56:13 65:7,13                               36:18 37:4,13
                                             generally 22:11
   196:4                 71:9,23 72:11,12                            47:14 56:25 62:22
                                               25:9 37:7 62:19
 friedman 144:14         72:17,18,19 73:10                           80:9 104:5 115:22
                                               68:12 71:23 79:24
   145:3                 74:2,6,7 75:8,15                            118:2,7 123:14
                                               92:17 135:24
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
[given - harassment]                                                           Page 17

   130:14 144:10,12      85:24 87:8 88:9      governed 59:5,8        227:12
   144:24 150:7          88:12 89:21,23         168:5 184:15,17              h
   173:3 175:10          94:24 97:15,15,24    governing 10:25
                                                                    h 95:6 243:6 244:2
   180:8 200:19          99:19 102:17,18      government
                                                                    h5 138:24 161:14
   233:5 245:10          102:22 103:12          159:19
                                                                     163:8
 giving 34:11 88:7       104:10 105:9         governs 183:7
                                                                    half 39:21 102:21
   102:8,9 153:17        106:3,7,15,22        graf 198:10,13
                                                                     130:9 191:25
   170:15 219:6          107:7,18 109:10      graf's 198:24
                                                                    hand 6:15 18:19
 gmail 45:22             121:6 122:12         grand 104:7
                                                                     26:23 28:19 89:3
 gmail.com 45:21         123:3,16,22,23       grant 89:18 90:10
                                                                     99:8,19 104:10
 go 3:12 10:16           124:12 127:7           91:2
                                                                     127:7 132:6 169:8
   34:17 38:17,19        128:25 129:2,4,5     granted 167:20
                                                                     214:25 245:16
   50:24 52:10 56:10     129:11,13 134:9      granting 60:11
                                                                    handed 168:10
   57:23 69:8 70:12      137:9 139:14         great 20:8 117:2
                                                                    handle 73:9
   86:4 87:6,19          140:4,14 141:3,23    greenberg 54:15
                                                                    handling 154:23
   88:10,12,24 97:7      142:22 144:3           54:16 55:4
                                                                     218:24
   106:8,16,24           147:13,15 153:25     greens 224:17
                                                                    handy 125:10
   107:14 115:3          156:4 169:8          grinberg 50:2,3
                                                                    hanlon 2:19 3:23
   118:13 123:6          175:25 177:22          83:3 155:2,21
                                                                    happen 77:8
   124:8 128:16          180:23 182:14          169:11,22 171:16
                                                                     188:13
   129:18 141:5          184:22 185:13,18       172:13,19 174:14
                                                                    happened 18:11
   142:11,22 143:17      185:23 187:9,17        175:2 176:15
                                                                     25:20 32:18 58:24
   155:15 176:13,25      187:19 197:10,20     grinwald 49:25
                                                                     73:3 80:6 92:18
   177:13 185:18,20      201:6 204:5,10         154:10
                                                                     99:9 106:6 108:11
   188:25 196:24         205:6,8,9,23 206:2   grounds 7:20 9:22
                                                                     110:22 114:17,20
   205:15,16 207:5       206:4 207:24           17:15,18 30:17,24
                                                                     122:14 186:15,17
   208:13 212:6          208:3 209:16           49:18 63:12,18
                                                                     218:12
   217:5 227:25          211:5 214:25           197:11 232:14,15
                                                                    happening 157:12
 goes 49:6,8 81:14       217:17,21 219:8      group 22:12 52:24
                                                                    happily 132:3
   118:22 179:16         219:22 223:2           78:18 203:21
                                                                    happy 41:15 86:15
   193:4 199:8           225:24 227:4,12        224:4,8 232:2
                                                                     114:14 140:7
 going 3:3 6:15,24       231:3 234:4,17       groups 17:24 65:4
                                                                     207:25
   7:19 8:14 9:19        235:8,17 237:9,13    guaman 121:12,13
                                                                    harass 89:24
   10:16 16:2 17:14      241:8,11 242:7         121:14 243:23
                                                                    harassed 25:24
   18:19 22:13 23:15   good 3:2 5:4 61:14     guerra 155:10
                                                                     85:22 107:9
   26:23 27:7 28:19      106:4 142:5,6,8      guess 92:23
                                                                    harasses 81:16
   30:16,23 34:15        238:11                 171:10 177:16
                                                                    harassing 13:9
   38:10,16,22 41:18   gotten 175:19            227:13
                                                                     90:3,4 128:22
   43:3 55:22 63:11      176:10 210:5         guttenberg 225:19
                                                                     140:5
   69:3 70:8,14        govern 183:13          guys 20:22 44:7
                                                                    harassment
   74:18 76:20 81:12                            47:7 119:12 120:5
                                                                     114:19 141:5
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
[hard - initial]                                                                Page 18

 hard 43:20 45:3       home 44:2 224:14      ignored 11:14,15       indicated 91:15
 haven 127:24          hope 195:7            ignoring 148:10          112:17 138:10
 head 153:21           hopeful 239:4,4       illegal 167:23         indicates 216:18
 heading 27:8 36:2     hoping 188:14         impact 152:22          indicating 35:16
   121:11              host 54:7             impacting 146:17         41:25 113:10
 headquarters 5:24     hourly 151:18         impermissible            154:21 212:3
 health 117:5            195:25                 161:18              indigenous 64:5,9
 hear 212:21           hours 99:13           implicate 81:4           64:10,15,24
 hearing 8:8,14          102:21 140:9           82:2,18,19          indirectly 7:8,10
   10:8 42:19 136:17     227:7               implicates 49:5        individual 5:5
   155:14 211:8        hstern 2:12           impolite 107:13          29:22 37:24 40:22
   235:23 241:9,20     huaorani 64:18        imposes 7:3 230:9        177:18
 heavy 89:9            huh 25:3 65:18        impossible 48:7        individuals 18:13
 held 1:17 3:20          72:4 81:2 171:21    inappropriate            31:6,12 169:18
   22:19 73:19 80:2      216:7 217:15,16        240:4               info 91:10
   243:14              hundred 45:5          include 65:4           inform 86:19
 help 22:6,16 67:23      47:18,25 104:7         115:19 161:9          161:21 163:16,24
   75:2 77:7,8 101:5   hurting 117:6            177:3                 164:3,11
   116:18,23,25        hybrid 152:2,6        included 120:18        information 9:21
   117:8 149:22                  i              120:19 158:7          9:21 17:22 21:13
   214:23 220:19                             including 24:5           26:4 46:9,13
                       idea 101:21 139:5
 helped 77:3 117:3                              28:4 79:19 230:13     76:16,18 78:10
                         172:7 173:17
 helping 150:4                                  237:17                81:15 87:2 88:25
                       identification 6:19
   188:5                                     income 56:11 66:3        89:7,14 94:11,19
                         18:23 23:19 27:3
 herbert 2:12 4:14                              66:4,5 112:19         106:12 107:23
                         41:22 43:7 56:3
 hereunto 245:15                                113:11 114:24         119:18 120:6,7
                         70:7 95:4 99:23
 herrera 2:7 4:12                               115:7 189:16,19       137:25 176:8,17
                         104:15 105:13
   4:12 137:11 244:7                            190:5 191:3,5         176:18,22 178:16
                         109:14 121:10
 hide 76:14                                     193:7 201:9,12,16     210:19 214:17,22
                         127:13 134:14
 highly 65:19                                inconsistent 33:12       219:16 243:15
                         137:15 187:14
 hired 67:18 69:2                            inconveniencing        informed 54:9
                         198:2 202:10
   104:7                                        205:13                61:2 86:15 163:18
                         220:2 231:7
 hiring 103:23                               inconvenient             163:19 164:9,16
                       identified 111:11
 history 81:14                                  143:14                165:3 203:16
                         111:13 135:14
   110:17                                    incorrect 155:9        informing 127:20
                         187:12 233:13
 hold 9:10,10 11:16                          increased 147:18       inherently 170:8
                       identify 18:6
   72:16 74:2 197:10                         independent 149:2      inherited 190:23
                         67:10 88:14,19
 holder 163:12                               indicate 80:23           223:17
                         110:3 186:7
 holders 153:15                                 106:2 108:3         initial 11:16 139:9
                       identifying 211:10
 holding 80:12                                  187:23                174:21 203:18
                       identity 17:19,21
                         25:23
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
[injunction - jersey]                                                          Page 19

 injunction 158:10        192:17,18,19        introduction          invoices 95:14
   158:14 194:24          217:24 218:5,6,7      239:16                104:20,25 243:21
   228:14,15 229:6        218:13 222:7,13     introductions 77:7    involved 78:16
   229:22,24 230:8        222:22 224:7,13     intrudes 63:17          80:13 149:11
 inoperable 148:22        224:16 229:23         232:20                153:2 220:11
   167:23                 230:2               intruding 67:11         239:2 241:12
 inquiring 75:18        interested 4:3        intrusive 48:11       involvement
 institutional 89:9       10:11 38:9 175:14   invest 174:15           239:14
 institutions 53:21       177:10 179:22         222:23 228:12       irrelevant 32:5
   111:13                 180:13 182:9,13     invested 162:7          102:4 122:20
 instruction 91:22        245:14                169:23 173:12         142:18 160:10
 intangible 7:5         interests 146:24        178:10 179:11       issue 7:22 8:13
 intended 73:13           148:24 161:19         181:9 214:5,6,8       10:15,16,25 11:8
 intent 232:5             163:11 175:20       investigate 222:14      11:11 17:20 67:12
 intercreditor            177:19 183:13         222:20 223:4          90:7 125:7 126:9
   165:23                 184:5 244:12          224:20                167:12,14 171:11
 interest 7:10 27:14    interfere 3:9 6:12    investing 159:5         187:18 194:23
   27:21 32:9,16,20     interference 3:7        174:19                206:22,22 229:9
   32:22 33:15 35:5       27:13               investment 143:23       238:4 240:2
   42:5,22 56:15,18     interlineated           155:18 165:10       issued 126:8 127:2
   56:20 57:13 58:13      212:14                228:13                130:6 131:11
   59:15,19,21 60:2,8   internal 30:18        investments 19:7        133:2 150:8
   60:12 76:25 98:10      76:16 80:23           19:23 21:20 22:2      179:12
   100:10,16 103:5        118:22 135:25         22:9,22 25:14       issues 12:5 44:8
   114:10,12 116:12       151:5 179:17          36:20 175:11          47:14 49:7 80:24
   117:11,15,23           197:12 202:15         224:21 237:12         119:20 135:19,19
   118:9,13,19 139:7      204:6,10 221:8      investor 119:2          141:10 231:23
   144:7 146:10,16        240:12                164:17 167:16,21      234:6
   146:18,22,23         internet 5:15           168:16,16,18        items 206:17
   147:20,23 148:3      interpretation          177:5,19 183:2,8      210:17
   152:13 155:14          11:6 15:8 170:8       183:23 213:14       iteration 62:13
   160:4 161:3,17         203:24 210:2        investors 25:23                j
   162:2,2,5,12,13,17   interpreted             89:9 165:17 168:8
                                                                    j 2:12 35:25
   163:12,17,25           163:23                174:23 176:10,22
                                                                    january 28:24
   164:5,19,23,25       interrogatories         177:20 178:10,14
                                                                      35:17 39:6 57:11
   165:4 166:12,23        206:5                 178:18,24 180:18
                                                                      96:8 100:2,20,24
   167:5,10 168:10      interrogatory           183:3,19 184:6
                                                                      101:17 104:21,25
   168:23 174:19          65:16 189:15          213:16
                                                                      109:21 121:20
   184:13 185:6         interrupt 106:23      invoice 95:5,12,18
                                                                      127:19 184:14
   187:2,8 190:15         132:14                95:22,25 98:19
                                                                    jersey 2:11
   191:14 192:3,13                              105:4,10 194:13

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
[jesse - know]                                                                 Page 20

 jesse 83:4 154:8,24     73:12 76:25 82:6    jurisdictions          key 177:16
 joel 2:13 4:16          82:7 98:10 99:2       62:24 183:13         kid 28:11
 john 145:7              100:11,17 103:5               k            kidding 88:4
 jonathan 24:7           105:24 108:18,23                           kilcullen 2:10 4:15
                                             kaplan 8:3 11:2
   238:25 239:6          109:6 111:5                                  4:17
                                               12:6 13:6 16:5,12
 josh 67:15,16           114:11 116:9,11                            kind 47:6 68:5
                                               34:9,21 35:3
   214:23                116:12,13 117:12                             79:5,20 86:14
                                               47:19 48:13 99:10
 jsilverstein 2:13       117:16,24,25                                 98:9 117:5 119:23
                                               99:17 101:12
 judge 8:3 11:2          118:19 120:9                                 148:2 155:16
                                               107:16,21 116:6
   12:6 13:6 16:5,9      129:24 130:2                                 186:23 187:6
                                               120:11,25 122:24
   16:12 19:11 22:5      133:13,16,25                                 214:22 222:10
                                               124:3 125:6 126:8
   34:9,21 35:3          134:5,7 144:7,19                             226:14
                                               127:2 130:6
   47:19 48:13 99:10     144:25 146:10,16                           kinds 81:9 204:9
                                               131:11,14 132:18
   99:17 101:12          146:18,22 148:2,3                          knew 139:5
                                               141:6 204:13,23
   107:15,21 116:6       148:25 152:13,16                           know 5:18 8:9
                                               209:20 227:14
   116:20 120:11,24      153:4,5,10 155:8                             9:15,18 12:7 17:8
                                               238:3
   122:24 123:14         155:19 158:9                                 17:17 18:12 20:15
                                             kaplan's 16:9
   124:3,21 125:6        160:4 162:3                                  23:3,5,5,8 25:15
                                               19:11 22:5 116:20
   126:8 127:2 130:6     163:17 164:6,17                              25:18 29:8 30:7
                                               123:14 124:22
   131:11,14 132:18      164:19,24 165:5                              31:10,11,14 34:7
                                               173:4 210:8
   141:5 173:3           166:24 169:23                                35:7,20 37:7 45:5
                                             katie 24:6 49:24
   204:12,22 209:20      171:17 172:3,8                               45:6 49:5,15,16
                                               67:18 83:3,15,20
   210:8 227:14          173:14 175:20                                50:15 51:11 57:6
                                               84:12,17 85:11
   238:3                 176:11 178:11,15                             58:9 59:9 60:15
                                               87:23 89:7 94:6
 judges 172:4            179:12 180:17                                61:13 62:6,17,24
                                               154:7,10 182:10
 judgment 7:11,12        182:19 186:13                                64:13 65:10 66:15
                                               214:23 235:25
   7:18 8:5 10:4,20      187:3 200:15                                 67:2,14 74:14
                                               236:16,18
   10:21 11:20 12:9      209:22 223:14,16                             77:5 84:3,24 85:4
                                             katie's 157:9
   12:16,20,22 13:4      230:3,12 243:8,10                            85:16 88:24 90:23
                                               160:12
   15:3,20,25 18:15      243:13 244:12                                90:24 91:18 92:3
                                             keep 22:13 26:3
   18:24 19:9,17,24    judgments 12:5                                 93:7 96:13 97:16
                                               53:16 55:5 63:22
   20:4 21:9,20 22:2     171:18,19 172:4                              98:24 99:8 100:5
                                               74:17,20 77:23
   22:22 23:9,13       july 122:19                                    101:20 102:3
                                               89:7,14 91:10
   24:10,25 25:13,14   june 1:12 3:4 43:4                             103:10,20 104:4,5
                                               92:7,9 102:7,18,22
   31:23 32:22,24,25     128:20 130:15,25                             104:7 106:5
                                               124:5 205:9,23
   33:3,15,18,19,21      131:15 133:3                                 108:24 110:9,11
                                               208:11 229:18
   33:23 34:5 35:6       137:11 245:16                                114:4,10,15
                                             keeping 37:17
   36:20 38:2 45:9,9   jurisdiction 40:21                             117:20 118:4,4,14
                                             keker 145:7
   56:15,19 57:14        170:2 173:15                                 119:12 120:20,20
                                             kept 71:23,24
   59:15,16 64:2         183:15                                       121:2,3 122:6,14
                                             kevin 188:2,5
   65:2,3,9,12,14                                                     123:22 125:11

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
[know - listening]                                                            Page 21

  126:24 127:16         224:20 225:7,8      late 129:9               194:16 195:4
  128:24 129:19,21      227:6,7 230:6,21    laura 108:5              197:6,13 220:23
  130:4,5 136:23        230:25 232:7,16     law 25:24 33:16          221:2,5
  138:15 146:15         233:8 234:10          59:5 66:6 95:5      lenczner's 112:2,6
  147:3 149:6           235:13,20,22,24       119:22 153:14,18       115:12 196:15
  150:16 151:11,16      236:9 237:7,11,13     153:22 168:6           222:2
  151:19 152:4,7,25     238:19,21,22          183:7 184:16,18     length 118:7
  153:24 154:2        knowledge 43:16         213:17 220:22          140:23,24
  155:4,10 157:9,13     51:15 59:22           221:23              letter 243:16,17,23
  157:16 158:6,15       190:10 222:4        laws 183:22 184:2     level 155:18
  158:21,24 159:6     knoxville 189:21      lawsuit 148:21           175:12 188:18,19
  159:10,13,18          190:16                184:9 187:4,5       lewmike 189:21
  160:24,25 163:2     koenig 188:2          lawyer 9:16 39:20        190:17 192:20,21
  163:18 164:7,9      kohn 198:9,13,15        135:10 220:19          193:7
  165:6,25 166:3,8      198:17,23,25        lawyers 5:16          life 99:5
  166:10,13,15          213:13,17 216:3       82:23 102:9,10      lift 89:10
  167:13 168:9          216:20                160:23 167:12       limit 12:24 15:5
  169:4 170:24                  l             195:17 220:18          117:10,22 141:17
  171:14,24,25                              leaders 37:19         limitation 24:5
                      l 88:2
  173:4,10,18                               leadership 78:5,8        230:14
                      labeled 95:5
  174:17 175:9,11                           lease 193:10,14       limited 15:2 41:20
                      labor 119:21
  175:23 176:21,23                          leave 110:18,25          47:4,5 78:6 79:10
                        195:23,25 196:5
  177:21 178:22                               123:16 129:3,11        82:21 106:11
                      lack 147:23
  179:13,17 180:11                            140:14 161:11          113:10 114:7
                        165:20 226:16
  182:15 183:25                             leaving 139:24           125:17
                        233:10
  184:7,20 190:9,10                         lee 49:25 83:2        limiting 126:8
                      lago 14:18 29:22
  191:8 192:25                                146:2 154:8,10,22      127:5 139:21
                        30:21 31:2,16,18
  193:2 194:14                                156:17 177:9        limits 35:4,7 125:6
                        32:2 37:4,6,13,25
  197:5,8 198:7                             left 33:8 37:11       line 88:20 244:16
                        220:9 221:14
  199:7,8,14,24                               75:4 145:10 154:9      246:5
                      lak 1:4
  200:9,16 201:24                             198:13,15 213:11    liquidated 186:20
                      land 191:12
  202:24,25 203:17                            234:11              list 52:7 211:6
                      lands 37:11
  203:20 204:7                              legal 10:15 11:5,8       236:24,25 240:14
                      landscape 19:10
  205:4 206:20,24                             16:8 33:7 47:14     listed 71:5 88:20
                      language 6:25
  206:25 207:3,4,10                           58:3,6,12 95:7      listen 9:7 11:8
                        7:17 10:3 11:6
  213:9,16 214:24                             105:15 135:19          89:23 126:7 131:9
                        153:12
  215:7,11,15,15,16                           149:24 171:11          131:17 201:8
                      lap 15:17
  215:21,22 216:25                            176:24 220:21          205:8
                      laps 220:4
  219:7,11 220:21                           legally 233:10        listening 128:16
                      lasted 154:12
  221:20 222:10,20                          lenczner 111:20          154:24
                      lasts 140:20
  223:11 224:5,10                             112:14,15 189:3

                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                        516-608-2400
[literally - marked]                                                            Page 22

 literally 92:8         look 7:19 9:23          160:15 176:16        malpractice 40:24
 litigate 227:14          10:6,23 20:17         179:9 202:2,4        manage 77:21,25
 litigation 12:11         23:20 39:17 53:13     205:7,9,12,17,20      214:24
    13:7,23 16:18,25      57:15 69:18 92:11     226:16,19            managed 198:10
    17:4,12 19:7 22:8     94:14 116:4         luncheon 208:15         233:21 234:7
    22:13,18 31:4         130:16 150:2                 m              236:13
    32:4 35:12 56:13      152:7 159:14,19                            management 15:2
                                              m 2:13
    62:23 72:20 101:6     176:25 179:4,17                             34:15 85:9,13
                                              mail 45:15 46:5,12
    112:7 115:24          198:16 205:5                                121:23 126:9
                                                50:10,12 83:2,25
    116:19 136:2          207:5,11 211:5                              198:12,14 210:21
                                                84:4 85:2,4,10,10
    149:2 150:7           231:16 234:22                              managing 65:6
                                                87:16,23 88:21
    157:23 158:4          235:22 238:6                               manifested 161:4
                                                89:5,18 90:19,21
    189:18 201:4,14     looked 62:7 66:9                             manufactured
                                                91:13,17 92:25
 little 85:3 106:9        69:23 92:22 94:16                           224:14
                                                93:2,4,11 97:12,16
    192:21 194:19         126:3 127:4                                march 6:21 11:21
                                                137:10 182:12
    226:20 231:22       looking 54:8 102:7                            12:14 13:4 15:25
                                                203:11,11,19
    237:13                109:19 167:22                               16:19 17:10 24:15
                                                229:16 236:6,10
 littlepage 144:14        176:23 206:7                                52:15 53:4 77:2
                                                236:15 244:6
    145:3               looks 113:15 114:4                            103:5 104:3,22
                                              mailing 94:2
 live 5:14,23 18:9        225:15                                      109:7 110:14
                                              mails 25:10 26:2
 living 28:3,5,9,15     lord 35:15                                    128:19 132:23
                                                45:14,25 51:10
    71:8,16 108:15      lost 61:18 82:12                              228:15 229:5,6
                                                83:4,11,16,17,18
    188:15                221:11                                      243:12
                                                83:23 84:6,8,10,13
 llc 2:10 189:21        lot 44:19 47:21,24                           margin 172:15
                                                84:16,18,20 90:12
    190:17 222:8,18       49:4 53:20 103:11                          mark 43:3 55:22
                                                91:9 94:6 112:9
    222:23 246:2          103:13,20 104:9                             70:8 85:24 94:24
                                                176:6,14 238:15
 llp 1:18 2:3             112:25 115:4                                103:12 105:9
                                              main 103:2 128:17
 loaned 145:6             133:14 156:22                               109:10 121:6
                                                142:15 219:20,21
 loans 223:22             177:20 179:6                                134:9 137:9 187:9
                                                237:9
 located 3:21 54:16       190:10 195:8,10                             197:20 219:22
                                              maintain 24:8
 log 48:20 137:22         198:9 211:4 228:3                          marked 6:16,19
                                                25:22 229:11,13
    138:5 232:5,10,12     232:13,22                                   18:20,23 23:16,19
                                              maintained 24:17
 long 36:7 45:24        lots 92:24 93:14,14                           26:24 27:3 28:20
                                                43:24
    54:19 81:14           150:2 204:7                                 41:18,22 43:7
                                              maintenance
    140:19 141:22         222:25                                      56:3 70:7 85:25
                                                28:10
    143:7,10 154:11     lp 224:17                                     88:21 93:3 95:4
                                              major 88:10
    154:14 155:24       luis 121:21                                   99:20,23 104:11
                                              majority 140:2
 longer 14:12,19        lunch 129:3,8,9,12                            104:15 105:13
                                              making 35:12
    54:22 80:12 92:21     139:12 140:10,13                            109:14 121:10
                                                78:17 126:22
    164:6,19,24 165:4     140:14 142:3                                127:13 132:13
                                                141:16 148:24
    217:7                 143:13,17 147:15                            134:14 137:15
                                                175:13
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
[marked - modified]                                                         Page 23

 169:9 187:14          156:16 157:9,12       85:12 89:6 90:6,7    190:19 212:18,19
 198:2 202:10          158:6,24 160:12       90:8,9,18,19 91:6   met 33:9 138:7,12
 211:20 215:2          161:11 162:12         91:25 92:12,15,18    138:14,15,20,25
 216:9 220:2 231:5     163:3,6,9 165:7       93:6,13,14,16,24     139:3
 231:7                 170:5,7,22 171:25     94:4,12,20 97:25    method 49:21
market 224:23          173:17,19 174:16      99:9 102:5,15,25    microphones 3:5,9
marriage 245:13        176:3 179:24          106:7,13 107:21     miller 108:5,13,18
mass 44:13             180:7,11,21 181:7     114:21 120:17        108:23 109:3
massive 67:3           182:10,16 183:25      122:13 123:18       miller's 108:9
 151:11                184:2,8,10 187:4      127:6 128:18        million 119:2,19
material 67:4          191:8 195:16,17       129:2,8,11 131:20    119:25 120:19
materials 177:23       197:5 199:17,23       131:22 133:7,11      161:22 169:17
matter 3:16 16:21      200:17 201:23         136:19 137:2         192:5,16 212:20
 16:23 31:18 53:17     203:17,25 204:15      138:9,21 139:9,22    214:8,14,19
 54:4,6 63:19          207:12 212:13         146:14 147:14        216:20 217:2
 69:19 71:21,22        214:5 218:8           152:14 154:6,11      218:18 219:6
 72:7 105:7 112:24     221:21 223:9          154:15,23 155:25    millions 120:22
 140:18 155:11         224:6 227:20          156:8 157:12,15     mind 175:14
 222:24 239:15         230:25 232:8          158:23,25 159:21     228:24
 245:14                234:8,23 236:14       160:16 169:12,15    mine 159:6
matters 79:19          236:16,23 238:18      174:21 175:3        minute 123:23
mean 8:20 12:7,8       238:24 241:23         179:22 180:12        185:19 206:4
 12:9,10,12 13:10     meaning 148:19         181:19,23,25         207:24 215:3
 16:13,23 20:7         160:23 219:12         182:8 194:2         minutes 38:18
 27:23 28:8 31:5      means 10:5 39:24       203:16 212:19        140:12 141:14
 32:11 36:6 42:8       171:25 196:21         215:23 216:19        143:16 154:13,16
 44:13,14 48:5         207:2,3,4             217:4,6,9,10         208:6,10 215:23
 55:14,19 56:7        mechanism 9:9          218:15 226:13        218:16 232:10
 58:24 67:2 69:15     media 3:14 38:23       228:21 229:2,3      misconduct 40:25
 72:17 73:8 77:5       39:3 70:15,19         236:20 238:22       missed 83:16
 77:11,17 88:8         124:11,16 185:24     meetings 92:9        mks 87:17 95:2
 94:5,6 103:14         186:4 201:17          93:14 181:22,24      99:24 104:16
 113:15 114:10         209:7 242:8           215:3 227:2          105:11 156:6
 116:4,9,25 118:3     medical 222:23        member 88:12          159:15 243:19,20
 118:23 120:16         224:2                members 145:7         243:21 244:10
 124:3 136:15,23      medication 6:7        mendoza 243:23       model 196:3
 138:2,3 145:18       meet 21:2 74:15       mention 175:7        modest 118:8
 146:13,20 148:22     meeting 12:23         mentioned 95:23       189:19
 149:7,16,21           13:11 15:2 20:7       97:17 110:7         modified 15:21
 152:25 153:23,25      41:13 49:23 51:10     135:20 174:22        178:7
 154:20 155:24         83:9,12 84:5          175:2,5,8,10

                               Veritext Legal Solutions
212-267-6868                     www.veritext.com                      516-608-2400
[modify - night]                                                             Page 24

 modify 52:19          63:6 66:18 73:21       183:12 185:3       needs 33:10
 moment 126:5          100:19,24 105:22       192:22               177:19
 momentarily 21:4      112:5,13 115:9       mumford 224:17       negotiate 182:15
 monetize 15:20,25     161:23,25 198:20              n             183:20
 money 12:9,10,14      222:2                                     negotiation 174:18
                                            n 2:2 4:23,23
  13:3,15 17:11       montecito 222:23                             184:9
                                              209:2,2,2,4,4
  18:4 19:11 23:12     224:2                                     neither 121:25
                                              222:17 243:2
  27:25 32:25 33:12   month 62:13                                  196:4
                                            name 3:23 5:6
  56:9 60:23 65:21     193:11                                    neuman 2:5 4:8,8
                                              49:25 54:14 78:8
  65:25 66:11 73:11   monthly 40:8                                 5:3 34:18,23
                                              84:2,17 101:22
  73:18,22 74:10,14    60:18 95:24                                 38:19 39:4 51:6
                                              190:24 191:6
  74:15,21,22 77:4     189:19 193:7,14                             61:4,8,12,16 70:20
                                              215:13 222:16,19
  79:10,14 80:11,17    196:10                                      82:10 87:6,12
                                              240:17 246:3,4
  98:22 100:9,15      months 158:25                                124:8,17 128:9
                                            named 37:19,20
  101:5 103:3 104:9   morale 203:25                                139:11,18 185:18
                                            narrow 58:21
  108:12,15 115:4     morning 3:2 5:4                              186:5 208:13
                                              68:13
  115:18,23 116:6      140:3 141:8,24                              209:9 242:4 243:4
                                            national 193:21
  116:19,24 117:4,4    142:7,7,14 143:16                         neutral 170:13
                                            nationalities
  117:9 119:10,11      205:23 236:25                             never 32:17 74:15
                                              127:10,22,25
  119:14 120:10,24    mortgage 28:10                               79:23 108:11
                                              244:4
  129:24 145:7        motion 8:5 11:16                             142:21 143:25
                                            nature 55:12
  150:16 158:3         17:16 20:21,24                              173:18,22 174:17
                                              186:9 191:13
  161:24 162:3,6,7     63:13 70:5 76:19                            174:17,18 182:8
                                              195:21 217:11
  162:11,12 172:16     81:13 107:6                                 182:12 188:10
                                              220:17 225:22
  180:16 181:2,8       128:17,19 129:5                             195:11,12,12
                                            nda 178:11 229:15
  188:9,14,16,21,21    150:7,21 207:14                             203:3 214:4,5
                                            near 157:23 158:4
  188:23 189:8         207:14 227:13                             new 1:3,18,19,21
                                            necessarily 23:2
  193:11,15 194:16     233:6 241:18                                2:4,4,11 3:19,22
                                              164:8 198:8
  194:18 195:3,8,10   motions 44:8                                 3:22 54:16,18
                                            need 19:19 22:7,13
  195:12,13 196:18     142:25 206:23                               59:5,7,8 62:5
                                              33:19 36:6 47:15
  197:14,16,23         221:10,14                                   147:10 148:15
                                              50:22 53:9 55:16
  198:10,25 199:3,9   motivation 26:7                              168:5 184:15,21
                                              57:21 74:16 86:7
  199:20,25 200:2     mouth 26:8                                   185:15 225:4
                                              87:5 98:24 99:7
  200:11,20 201:21    move 8:17,24 9:14                            234:13 245:5
                                              132:13 176:16
  209:22 213:8,8       89:2 162:8 233:7                            246:2
                                              185:20 197:17
  218:19,24 219:10    moves 233:17                               news 157:3
                                              208:9 211:7
  226:4,5,10 233:17   movies 201:5                               nice 100:21
                                              227:25 229:10
  233:20,23 234:2,6   moving 68:5 77:23                          nicholas 138:24
                                              231:16,19 232:18
  234:9,16            multiple 78:15                               139:5
                                              236:15
 monies 11:19 13:7     132:22 139:24                             night 80:11 84:11
                                            needed 68:2 85:18
  13:22 24:25 39:25    141:23 182:11                               179:5
                                              115:17 150:17
                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                       516-608-2400
[non - order]                                                                Page 25

 non 9:21 40:20         185:24 206:11       occasionally 60:24      228:8,9,23,25
  49:10                 212:20 213:5          190:11                230:4 231:8,21
 nondisclosure          214:24 216:14       occasions 13:21         233:12 234:21
  178:2                 217:2 242:8           36:19 139:24          235:5 237:3
 normal 49:7 118:4    numbering 210:5         182:11              old 166:17
  142:3 143:13        numbers 70:10         occur 165:24          ole 61:15
 normally 226:20        87:17 109:17          229:12              once 207:14
 north 218:24           134:11 156:6        october 68:15         ones 72:15 187:23
 nos 130:3              159:15              offer 179:21 182:3    ontario 171:14
 notary 1:20                   o            offered 142:20        opened 52:21 73:6
  242:19 245:4                                143:19,21 173:20      76:10 110:13
                      o 4:23 209:2,2,2,4
  246:24                                      176:7,14 181:14       111:5
                        222:17
 note 3:4 102:6                             offering 22:9         operate 76:17
                      o'clock 139:11
  114:2 171:23                                148:8                 148:6
                        179:5
 noted 242:12                               offhand 126:25        operation 152:21
                      oath 10:12 70:22
 notes 91:24 92:4,6                         office 24:6 43:25       180:23
                        124:19
  92:9,11,14,16,17                          offices 1:17 95:6     operational 76:16
                      object 12:17 13:24
  92:20,23,24 102:7                         oh 23:23 35:15          80:24 234:6
                        217:21
  102:8 154:17                                71:15,15 96:15        240:12
                      objection 49:11
  156:7 157:9 159:6                           138:14 222:19       operations 118:23
                        81:7 136:4 141:25
  160:12 169:11                             okay 6:2 9:11 11:9      135:25 151:5
                        234:18 239:22
  170:23                                      11:23 16:3,5,8        179:17 197:12
                        240:4 241:19
 notice 23:22 24:3                            20:14,17 21:16        202:15 204:6,10
                      objections 125:25
  27:9,9,10 36:19                             32:19 34:8,12         221:8
                        126:20 142:13
  37:3,5,13,15                                36:5 38:7 53:20     operative 29:3
                      obligation 65:12
  140:16                                      56:4 57:6 58:15       39:11 40:5,9,14
                      obligations 33:9
 notices 148:15,17                            61:10 68:12 77:13   opining 35:8
                        162:10
 notified 37:18                               85:5 88:10 99:3     opinion 33:13,14
                      obtain 210:20
  101:16                                      106:4 113:20          33:20 48:6 74:12
                        230:19
 november 87:24                               114:2 123:14,16       170:14 173:21
                      obtained 166:23
  91:14                                       128:12,14 129:22    opportunity 86:16
                      obtains 7:9
 nullity 60:8                                 132:6 133:5 134:4   oppose 7:20 20:18
                      obviously 42:8
  144:24                                      137:16 141:7,9      opposed 10:20
                        47:21 48:16 59:7
 number 3:14 39:3                             160:19 167:12         198:23
                        60:5 83:16 100:12
  44:5,13,15 67:23                            169:7,13 194:25     opposition 90:14
                        117:16 131:16
  70:15,19 94:25                              197:5 203:14          91:3
                        170:24 177:21
  99:24 104:16                                206:13 207:9        oral 62:2
                        201:18 220:19
  105:11 113:11                               209:15 210:4,12     order 1:17 6:20,22
                        236:5
  117:11 119:24                               210:22 212:11,17      8:8,13 10:3 11:2
                      occasion 72:8
  124:11,16 141:24                            212:18 215:18         11:13 13:9 14:3
                        85:17 117:3,8
  178:18 179:15                               216:12 220:10         16:4,4,7,10 17:17
                        194:12
                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                        516-608-2400
[order - patton]                                                             Page 26

   18:16 19:12 20:21   original 138:21        81:13 82:25 87:19   parallel 157:5
   22:6 23:21,23,25      216:10               87:20 91:7 109:19   parameters 180:8
   24:3,15 25:2,7,8    originally 67:14       130:16,21 159:14    park 1:18 2:3,11
   26:12 27:5 40:21    originate 112:7        189:12 212:6,9,10    3:22
   47:19 48:13 70:5    outcome 4:4            215:24 216:6        parkway 222:8,18
   71:14 76:19 85:5      102:14 245:14        217:5,12 218:15     part 8:19,23 51:7
   86:24 95:19         outright 191:14        243:3,7 244:3,16     52:24 103:22
   116:21 123:14       outside 157:5,6        246:5                108:12 160:11,16
   124:22 125:5,9,12     165:17 197:15       pages 44:14,15        163:13 165:10
   125:15,17,17,21     outstanding 47:14      45:6 47:19,25        173:5 174:8,9
   125:24 126:7,11       135:19               83:5 113:13,16,21    195:6 202:13,14
   126:16,21,23        overall 147:23         113:23,25 114:3      203:23 204:4
   127:2 130:22        overbroad 47:3         136:7,8 156:5        207:22,23 213:25
   131:12,12,15        overwhelming          paid 13:6 33:10       221:25
   132:19,25 146:7       161:3                41:4 56:13 60:17    partial 105:14
   173:4,5 207:7,12    owe 99:2 145:13        60:22,24 62:19,20   participated 154:5
   207:23 208:2        owed 27:16 195:8       65:7 80:25 81:3     participation
   210:8 229:8         owned 100:17,17        82:7 95:19 98:20     219:14
   241:11,18 243:11      146:2 160:18,20      100:8,20,24         particular 49:21
   243:11                161:3 192:10         103:17,19,21         54:23 116:11
 ordered 23:21,25      owners 192:11          104:2 105:2          134:23 155:4
   34:21 99:17         ownership 146:17       108:18,22 109:3,7   parties 3:12 29:13
   107:15,22 122:25      160:3 186:8          111:25 112:5,14      34:4 130:24 143:4
   125:12 204:13,20      191:14 192:13        114:12 115:11,18     168:2 183:2
   204:23 206:16       owns 77:2 147:4,4      133:17 137:4,8       245:12
 ordering 124:22         152:15               148:4 151:17,18     partner 191:16
 orders 14:25 60:6               p            151:21,24 152:3     partners 191:21
   126:25 130:6                               188:13,21 189:17     192:22
                       p 2:2,2 222:17
   132:20,21,22                               194:13 195:11,24    parts 204:8
                       p.m. 87:11 139:14
   141:19 207:10                              196:3 198:18        party 4:2 80:13,15
                         208:15 209:3
   229:24                                     220:4 222:2          141:2 147:3,21
                         242:12
 organization                                paper 92:13           169:18 173:4,6,11
                       pablo 121:15
   117:2 215:6,20                            paragraph 15:15       182:21
                       packet 176:7,17
 organizational                               35:25 39:17 52:5    passed 190:23
                         176:18,20 177:6
   152:20                                     122:15 123:20        191:17 222:25
                         177:11,12,15
 organize 113:22                              124:24 126:6         223:8,10
                       page 6:25 7:2
   113:23                                     129:25 210:9        passing 197:13
                         23:20 27:8 35:25
 organized 73:2                               216:6,18 217:12     patient 130:9
                         40:8,19 41:23
   74:2 75:2 238:17                           217:14 219:2        patiently 142:19
                         43:12 51:14 53:24
 origin 100:5                                 230:8               patton 163:7
                         54:8 55:10 56:10
   111:23
                         65:16 71:5 73:16
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                      516-608-2400
[pay - please]                                                                Page 27

 pay 12:11,20,22         115:5,16 117:6      period 18:12         plaintiff 1:6,16 2:4
   13:7,22 15:3          127:24 143:12         30:12 52:22          2:11 30:19 39:25
   16:17 22:7 27:15      144:11 145:4,5,6      105:21 115:7       plaintiff's 6:16,18
   28:2,14 41:3 71:8     150:15 152:3          154:8 189:24         18:22 23:18 26:24
   71:16,18 72:9,20      153:8 160:25          190:4 196:19         27:2 28:20 41:21
   72:22 73:13 74:4      161:8 164:23          219:20               43:6 56:2 70:6
   82:6 99:2,3 101:5     165:4,9 168:22      periodically           95:3 99:21,22
   103:20,21 108:15      173:24 174:11         108:14               104:14 105:12
   114:15 115:21         179:11 191:16       periods 18:5           109:13 121:9
   116:19 118:16         193:13 203:15,19    permitted 13:8         127:12 134:13
   133:13,15,21          203:23 204:3,7      person 24:2 53:8       137:14 187:13
   145:7 148:25          205:16 208:9          67:14 73:2 81:18     197:25 202:9
   188:12 193:18,21      213:15 215:13         91:14 92:10          215:3 219:25
   194:18 196:16         234:16              personal 7:5 48:6      231:6 243:7 244:3
   234:16              people's 146:24         73:22 74:7 75:8    plaintiffs 14:18
 payable 108:9         peoples 64:16           188:4 189:7,8        29:23 30:22 31:2
 paying 116:22         perceive 227:5          203:23 226:23        31:17,19 32:2
   133:25 134:5        percent 39:22,24        230:11 240:6         37:5,6,14,19,21,25
   189:11 193:14         53:11 59:22,23,25   personally 165:7       40:25 41:3,5
   197:7,15              60:12 61:25           173:25 174:4         111:22 121:24
 payment 33:6            107:10 117:25         188:17 189:11        122:2,18 127:22
   39:23,23 196:20       118:6 144:7 145:9   persons 73:14          152:16 220:9
 payments 14:2,5         145:11,16 146:7       88:15,20 122:2       221:14
   40:13 55:10 56:9      147:2,4,4 159:24      175:19             planned 140:16
   60:14 111:20          160:22 161:7        peter 89:18          play 85:3 120:6
   219:24 220:7          173:24,25,25        phone 61:2,7           158:18
   244:11                178:13 192:14,23      208:5              playing 106:9
 peaked 226:15         percentage 35:5       phones 3:8             142:16
 pendency 150:6          39:21 42:5 56:20    phrase 10:19,19      plays 233:6
   233:5                 56:24 57:8,13         204:15 221:3       pleadings 14:11
 pending 17:16           59:15,18,20 98:10   piaguaje 243:9       please 3:4,7 4:6
   44:8 63:13 70:4       117:11,23 118:19    pick 3:5 75:3          9:18 12:24 13:9
   82:11 171:11          144:21 145:23       pie 147:5,23           15:5,16 34:24
   206:23 207:14         147:6 193:16        piece 180:20           38:4,18 51:5
   237:2               percentages 34:4        191:12               67:10 81:11 86:23
 people 5:14,16          185:14              pieces 63:10 147:5     88:6 89:3,6,16
   26:2 64:3 67:9      perfect 209:19        pile 203:10            91:8 101:3 102:21
   68:2 72:24 74:4     perfectly 16:8,9      place 3:8,11 83:13     120:6 129:10
   78:14,16 81:15        16:10                 84:5 92:14 97:8      133:7 202:6 207:9
   87:25 91:18 93:15   perform 69:2            184:21               227:3 228:6,24
   102:8 103:22

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
[plural - projects]                                                           Page 28

 plural 63:23          power 172:11          prevent 6:8           probated 223:7
 pocket 66:14          practical 60:7          167:17 168:22       problem 133:23
   195:17 196:2          144:24              preventing 133:24     problems 156:20
   213:14              practice 25:5,10        134:5                 156:21,22
 pockets 197:16          54:24 85:17         prevents 165:11       proceed 4:21
 point 9:23 30:2,4     practitioner 47:4     previous 115:22       process 78:17 85:8
   47:13 51:12 101:3   precisely 12:5        previously 6:16         85:21 107:7
   135:22 143:25       premier 72:3            18:20 23:16 26:24   produce 26:12,16
   177:2 183:20        preparation 62:8        28:20 138:12          47:20 48:14 69:25
   201:17 233:7,10     prepare 67:20           211:14 215:2          70:2 92:4,5 96:23
 points 217:18           105:18              primary 244:9           97:4,9 127:4
 polite 107:10         prepared 67:7         principles 153:15       134:20 135:5,7,15
   226:20                95:10 109:11          154:3                 135:21 136:4,21
 pollution 37:10         137:22 175:7        print 97:12             178:21 232:4,18
 portion 153:17          177:6,10 197:21     printout 52:10          232:21 235:9,12
   194:18                211:17              prior 25:7 95:14        235:15
 portions 144:10       preparing 43:18         110:18 111:4        produced 48:23
   144:12,18 221:17      68:24 218:17          135:13 164:16         69:23 71:2 83:8
 position 7:21 8:2     present 2:17 41:14      165:18 182:17         83:20,21,24 84:7
   9:15 10:14 11:5       75:18 86:17 98:25     198:17 209:13         93:2 94:7,7 95:13
   11:11,22 18:3         117:18 189:25         211:7 226:19          101:9 104:13
   19:8 21:10 34:2,8   presentation          prioritize 237:8,10     109:12 134:10
   76:11 81:22           154:25              priority 148:3          135:16 197:22
   141:15 142:3,24     presently 52:14,18    private 3:6             202:8 232:23
   149:8 150:22        preservation          privilege 9:4 44:7      238:15
   164:5,18 166:10       53:21 243:11          48:19,20 49:7       producing 136:5
   168:3,4             preserve 24:8           137:18 206:22         138:6,6 201:16
 possession 223:11     preserved 85:6          232:14 239:21         210:18 233:5
 possibility 117:19    president 78:10,13    privileged 9:21       production 26:21
 possible 22:15          121:14                35:8 48:10 49:10      80:10 83:15 84:9
   25:8 31:9 52:20     press 163:4,21          134:25 175:25         84:12 109:17
   73:3 188:24         presume 102:22          197:10 231:24         134:16 135:13
   211:18 214:20         156:2                 232:3 241:17          136:8 178:17,25
 possum 120:6          presumption           pro 185:13              231:25 233:9
   142:16                137:7               probably 15:14        productive 15:14
 post 182:19           pretty 144:23           54:21 92:7 118:6      227:19
 potential 89:5          179:7 194:11          160:11 161:12       professional 1:20
   155:5                 198:17 205:7          175:18 204:2          40:24
 potentially 55:11       217:23                225:17 227:15       profit 15:20
   159:4               prevailed 221:15        236:6               projects 117:5,6,7


                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
[promised - raised]                                                        Page 29

 promised 145:15         167:3,9,16 185:16          q             88:16,23 89:20,22
 promote 199:24        provisions 35:13    question 7:20 8:15     89:25 90:17,17
 promptly 211:6,17       39:9 40:7,12       8:23 9:24 11:24       91:6 99:7 102:19
 properties 112:20     public 1:21 78:9     12:3,17 13:10         102:24 106:10,13
   114:25 189:20         119:17 163:4,20    14:23 19:13,20        107:2,14,18
   190:16 223:11         242:19 245:4       21:23,24 23:6         122:13 123:11,14
 property 7:4            246:24             26:10 30:17,24        123:18,24 124:4,6
   27:14,21,23,24,25   publications 201:7   31:21 32:14 34:6      126:18 128:12
   52:2 190:19,22      publicly 64:6        34:7,10,19,24         130:12 133:8
   191:4,7,12,19,23    pull 203:5           35:20 36:18 37:12     140:3,11 141:13
   192:3,7 223:17,19   purpose 65:5,6,8     39:16 42:14 50:5      142:17,20 143:8
   230:11,18             71:17 103:2,23     50:6,23 51:4,7        155:15 170:20
 prosecuting             116:24 142:14,15   56:5,6 57:22          201:25 205:11,25
   172:10                158:2 177:9        61:17 68:13 69:4      209:13 219:8
 protect 25:22 85:7      180:11             69:21 75:23,25        226:12 227:10,17
   85:18,20            purposes 60:7        76:20 82:11 90:24     227:21 228:3,6
 protected 17:16         117:4 144:24       93:11 99:12,16        239:19
   17:25 49:5 63:18    pursuant 1:16        103:8 113:4 114:6   quichua 64:19
   69:5 70:3 100:22      14:4 27:10 40:17   117:21 118:22       quick 70:11
   128:8 135:2 137:6     56:25 96:17 98:8   126:14 128:22         209:10
   151:6                 100:23 124:25      132:4,4,5 133:4     quit 99:4
 protective 17:17        131:7 167:10       140:9 143:18        quite 154:12
   20:21 70:5 76:19      200:11 226:3,9     146:13 147:16         215:10
   241:18                232:4              164:11,21 166:9               r
 provide 10:2          pursuing 221:6       173:3,22 175:24     r 2:2,18 4:23 209:2
   21:12 60:13 67:24   put 49:23,24 50:15   176:9 179:10,14       209:4
   80:9 138:5 149:22     67:14 74:9 111:14  180:22 183:24       raise 19:11 23:12
   149:24 150:2          113:21 118:16      189:5 190:4 195:2     24:24 77:4 101:5
   191:3,5 202:22        119:13 149:18      196:14,15 197:9       116:19,24 117:3,8
   231:3 232:5,10,12     150:21 153:23      209:14 212:15         150:24 199:20,25
   234:17                170:12 179:18      214:11,13 217:22      200:11 234:9
 provided 27:16          191:2,9 194:13     219:3 227:2         raised 12:10,15
   48:20 241:6           195:10 204:13      228:17,24 230:6       13:3,7,22 17:11
 providers 82:22         206:6,18 209:14    230:21 232:8          19:16 20:3 21:8
   160:23,24             209:18 211:14      235:4                 56:14 72:20 73:11
 provides 185:12         213:16 225:8,12   questions 9:7,20       76:24 77:5,19
 providing 210:19      putting 26:8         12:24 13:17,18        100:10,20,25
 province 127:10         147:15 207:6       15:5,8,13 16:3        103:4 105:23
   244:4                 237:21             34:13,15,20 38:10     108:17 109:2,5,25
 provision 35:23                            38:11,12,14 41:16     116:6 119:2,10,15
   40:4 41:8 153:18                         44:25 82:16 88:5      120:10,13,22,24
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                     516-608-2400
[raised - reimbursement]                                                        Page 30

   189:18 213:8        reasons 179:10         reconstruct             212:25
   214:19 216:20,22      183:4                  196:19              refers 158:15
 raising 18:4 33:11    recall 24:14 25:12     reconvene 202:4         159:10 174:4
   180:16 240:3          50:9,10,17 51:11     record 3:3,13 4:7     reflected 62:5
 rare 194:11             94:2,13 119:3          5:6,8 10:7 14:21    reflecting 52:11
 rarely 60:22            138:20 155:3           34:25 38:20,22      reflection 115:8
 rata 185:13             157:19,20 159:20       39:2 51:8 55:23     reflects 170:9
 read 34:18,23,25        160:9 171:3,7,9,23     61:20 70:12,14,18   refresh 216:21
   36:6,7,16 39:13       172:14,19 175:7        81:11 82:13 86:5      217:8 219:4
   51:4,8 52:18          189:22 197:3           86:8 87:6,8,11      refreshes 189:3
   61:16,20 81:13        204:22 229:20          102:7,18 106:4      refund 162:6
   82:10,13 121:18       236:11                 107:5 124:9,12,15   refusals 107:3,5
   126:5 132:19        recalling 239:19         139:14,15,17,20     refuse 8:16,25
   210:9               receipt 112:10           151:8 185:19,21       11:7 13:2 107:8
 ready 177:13          receive 7:7 14:5         185:23 186:3        refused 142:16
   232:18                61:22 62:4,10          208:14 209:6        refusing 8:15 21:6
 real 7:5 27:24,25       98:9 105:22            231:4 242:5,7         21:12 88:14,19
   210:7 230:12          221:17                 245:9                 131:23 179:9
 realize 217:24        received 7:7 11:19     recorded 3:15           241:12
 realized 83:14          12:14 13:3,15,22     recording 3:11        regard 16:16
   84:12                 13:25 19:15,20       records 44:21,23        31:24 37:8 117:18
 really 8:19 30:18       55:11 65:21 66:2       55:5 74:20,24         175:21 201:16
   31:9,20 32:5          66:5,11,18 71:25     recourse 48:15          218:9 232:11
   45:24 50:9,9,20       80:3 98:22 103:4     recovered 59:24         236:23
   81:14 93:13 99:7      105:2 140:15         recovery 41:20        regarded 203:22
   101:3 123:8 124:2     189:2 226:10           60:3,3,4            regarding 133:2
   141:25 153:2,23     receiving 63:7         reduce 147:11           181:14
   155:13,23 161:14    recess 38:24 70:16     reductions 185:13     regardless 220:15
   171:9 180:20          87:9 124:13          refer 124:21          regards 76:14
   182:15 190:12         185:25 208:15          156:13 158:20       registered 1:20
   207:17 214:22       recollection 19:14       159:17              regular 46:2 79:9
   228:5                 25:4 58:20 84:4      reference 11:12         79:17 108:10
 reason 48:10            138:23 156:15          36:4 170:19           182:7
   51:19 70:2 76:12      172:22 173:10        referenced 123:20     regularly 78:4
   81:20 92:5 98:15      189:4 213:12         references 104:17     reimburse 195:4
   110:5 209:20          216:22 217:8         referred 38:6 91:3    reimbursed 194:9
   210:3 214:18          219:5                referring 54:12         194:12 196:5
   215:18 234:18       recommend 90:12          78:7 91:4 122:7     reimbursement
   246:5               reconcile 104:8          124:23 153:19         66:19 105:15
 reasonable 48:9       reconciled 103:24        159:25 165:22         196:8
                                                166:2 178:23

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
[reiterate - response]                                                           Page 31

 reiterate 41:14           93:21 118:24        repeated 241:7          207:13,15 209:14
   226:24                  132:5 228:13        repeatedly 90:6         210:16,23,25
 relate 63:4 72:6          229:5                 140:8 142:20          211:14
   82:20 90:5 112:23     reliance 53:20        rephrase 228:23       requires 148:15
   120:16 135:24         relook 211:15         reporter 1:20 3:25    research 43:20
   136:9,13 141:11       rely 55:4 177:22        4:20 50:23 86:25      179:18 235:17
   171:23 236:20         relying 33:23           143:11 205:20       researched 153:22
 related 4:2 8:8         remediation 33:5        208:3 240:17          173:22
   10:3 17:22 24:25        33:10               reporting 246:2       resolution 7:23
   25:13 26:2 81:23      remedies 143:5        reports 89:5 157:3      70:4
   81:24 83:8 84:18      remedy 141:5          represent 9:6 31:3    resolved 47:15
   84:19 91:9 93:23      remember 17:5           31:17 32:3 64:4,7     101:14 184:7,12
   105:22 132:5            49:3 84:9 92:17       144:16                207:15 217:6
   139:8 171:4             93:22 94:18,22      representative          233:10
   187:15,22,24            110:21,24 111:3       96:2,5 182:23       resources 16:17
   188:3 199:3 201:4       138:19,25 139:7       217:7                 17:24 22:7,12,17
   201:17 210:24           145:25 146:4        representatives         37:8 77:9 82:22
   211:12 225:19           154:18 155:23         15:17                 121:23
   228:12 235:18           156:16 157:16       represented 16:20     respect 8:18 32:6
   237:16 245:11           158:22 159:2          18:10 172:13          40:22 81:20
 relates 30:18 63:6        162:19,20 163:2,3   representing 9:17     respectfully 16:11
   71:19 72:2 151:5        163:11 164:10,13      30:3 216:19           114:19
   156:18 172:24           173:2,19 174:16     represents 63:24      respond 89:4
   194:23 201:13           175:4 178:8 180:5     64:3,21,25 122:2      129:23 141:6
   218:4                   196:25 200:18       reputable 193:20        142:9 207:9,16
 relating 22:24            213:12 217:3,4,10   reputation 172:11     responded 20:23
   24:10,24 40:7,12        221:16 240:10       request 38:20 48:5      182:12
   80:21 90:12 93:5      remembered              55:12,20,21 71:3    responding 45:4
   112:10 181:18           93:13                 129:25 209:24         55:17 69:12
   187:10 229:4          remembering           requested 44:20       response 9:6 44:24
 relations 163:4           226:8                 55:6 179:23           45:13 51:14 54:8
 relationship 30:14      remind 211:23         requests 55:25          55:9,13 56:8
   30:21 31:21             234:21                130:2 204:12,19       65:16 71:2 83:25
   109:21 236:13         remuneration            204:24 207:8          89:17 91:21
 relative 69:20            55:12,15 56:7,12      209:22,22,23          114:22 189:14
   103:15                  189:16                210:17 211:25         204:12,14,18
 relatively 58:24        rental 112:20           241:7 244:15          205:2,3 206:5,7,14
   73:6 193:8              114:25              require 41:2            206:14,18 207:13
 releases 163:5,21       repeat 164:21         required 129:23         209:12,14 210:23
 relevant 9:20             195:6                 204:14,18 205:3       211:14 212:16
   24:18 32:7 38:13                              206:7,15,19

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                        516-608-2400
[responses - scope]                                                            Page 32

 responses 43:4,9         197:7 229:22          38:2,3,16 59:11     rufolo 2:10 4:15
   43:19 55:24 69:13      230:15 235:8          60:7 61:3 62:12       4:18
   111:14 112:18        retrievable 74:25       63:23 73:23 74:23   rule 8:4
   113:9 142:25         return 55:2,7           76:20 84:5 97:2     rules 6:4 59:9
   186:7 187:12           217:18 218:10         99:6 105:8 116:10     124:3 140:22,22
   190:20 191:2         returned 218:13         118:14 124:5          220:5 227:15
   204:11 206:3         returning 108:2         129:16,17 135:16    ruling 158:19
   207:21 209:21          111:18                138:13 141:4,14       170:17 171:4
   210:7 212:2,13,14    returns 54:11           149:7 152:23        run 188:16
   225:9                  66:10                 171:17 172:2        russ 218:18
 responsibility         revelatory 240:11       174:12 191:18                 s
   164:8 218:25         reverted 161:19         192:6 201:18
                                                                    s 2:2 4:23 209:2,2
 responsible 32:24        161:22,23 162:2,3     207:5 213:18,19
                                                                      209:2,4 243:6
   37:17                  166:11,12             214:3 218:2
                                                                      244:2 246:5
 responsive 46:5,13     reverts 162:11,14       220:12 232:20
                                                                    sale 27:13
   48:4 50:7 55:11      review 43:20            233:4 238:23
                                                                    sales 103:4
   100:14 134:25          45:10 69:11 79:2      240:8
                                                                    saw 90:13 154:17
   136:23 210:24          79:8 134:20         rights 20:20 48:12
                                                                    saying 36:12 63:22
 rest 218:11 227:16       135:12 232:24         48:14 49:6 226:7
                                                                      89:6 107:13
 restart 23:23          reviewed 44:4,12        226:9 230:14
                                                                      119:17 120:14
 restrained 15:19         44:19 45:3 69:24    rings 222:9,11
                                                                      156:18 166:21
 restraining 27:5,9       80:10 134:15        risk 170:18
                                                                      172:2 210:23
   71:13                rfp 51:14 54:8        risking 171:5
                                                                      215:25 218:16
 resulted 167:19          55:9 56:8           rizack 67:15 75:3
                                                                    says 27:9 33:4
 resulting 167:21       rick 144:14             134:10,19,22
                                                                      39:18 40:20 59:10
 resumed 209:4          rico 38:2 45:9          136:21 137:10,24
                                                                      90:10 130:22
 retain 68:3,8            56:22 96:10           214:23 232:8
                                                                      157:4,22 158:9
 retained 67:19,22        110:17 111:5          241:5 244:6
                                                                      159:8,16,23 169:3
   68:14                  120:8,9,9,23,25     rizack's 134:15
                                                                      169:17,25 170:17
 retainer 14:2,5          144:17,19,25          136:8 231:25
                                                                      172:9,15 173:23
   28:23 35:17 39:7       148:2 155:8,11      rizackjd 134:11
                                                                      210:10,14,15
   40:8 57:3,5,8,9,11     170:12 173:5          244:5
                                                                      216:8 217:17
   57:25 59:3,10,14       175:20 176:10       road 67:17
                                                                      230:9
   59:19 60:18 61:22      178:10,15 179:12    rog3 55:13 56:11
                                                                    scheduled 241:4
   62:4,5,7,10,11,16      182:19 186:13       rogs 210:10
                                                                    school 28:11
   63:9,16 95:22,24       196:23 197:22       role 63:2 65:10
                                                                    schwab 111:15
   96:6,8 144:9           200:14 216:10,23    romero 2:18 5:7,8
                                                                      186:18,18
   168:5,7 184:14         219:19 223:13,16    room 5:18,20 61:9
                                                                    scope 8:19,24 9:2
   185:7,12,15 194:3    ridiculous 160:13     roughly 146:3
                                                                      9:12 13:25 14:17
   194:7,18 196:6,9     right 7:9 14:13,19    royce 111:21
                                                                      14:20,22 16:22
   196:10,11,17,22        17:25 18:7 22:4
                                                                      20:5,5 21:15,17
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
[scope - signature]                                                            Page 33

   28:6 35:9 36:23        236:21                203:3                 149:21
   38:4,13 40:6,10,15   searched 46:4         seizure 165:20        serving 96:17
   40:18 41:9,12,13       48:4,18 84:2,7,15   self 132:9,11         set 27:11 211:20
   42:7 63:14 68:10       93:18               sell 35:5 117:12,14     211:21,23 238:22
   69:9 75:17 76:7      searches 49:20          117:23,24 118:13      245:8,15
   76:12,13 77:17       searching 46:11         146:7 147:20        sets 65:9
   78:9 79:16 80:16       47:10 51:9            191:18 192:7        setting 163:22
   80:19,22 82:5,15     second 16:11 86:5     selling 32:10,16      settled 181:6
   88:3,4,17,24 89:15     91:8 113:23           116:7 146:16        settlement 163:13
   91:16 95:17,20         130:16 216:6          150:15 160:10         167:6,18
   96:3,9,15,18 97:23     228:8 238:13        send 94:10 95:14      seventh 225:15
   98:5,11,13,16,21     secoya 64:18            95:18 137:24        sgklaw.com 2:12
   98:23 100:7,22       secretary 53:19         176:7,15,17,21        2:13
   101:12,18 102:16     section 27:16           177:7,17,23         share 15:7 116:11
   102:20 105:3,6,20    see 7:14 8:19           236:25                197:14
   105:25 106:10          15:22 24:12 27:18   sending 42:12         shares 42:6,11,15
   107:15 110:2           29:24 40:2 51:17      94:18                 42:18 116:7,9
   111:24 112:4,8,12      52:7 55:17,19       sensitive 3:5           160:11 165:11
   112:16 113:5           56:16 65:23 71:6    sent 74:17 85:11        166:11 167:17,20
   114:6,9 115:14,25      83:5 89:11 90:15      89:7 91:13,17         167:24 229:25
   116:3 120:15           91:11 96:24 100:3     104:19 178:3,25     sheet 246:2
   121:4 122:4,8,11       104:17,22 108:6       203:18,20 233:23    shifted 17:6,9
   123:21 124:7           109:22 122:3          240:19              shocked 236:2
   125:6,24 126:20        128:3 130:3,22      separate 230:23       shopping 193:12
   127:17 128:4,7,13      131:3,5,14 136:10     238:20 239:15         193:13
   130:7 131:2,10         143:10 156:11       separately 194:3      short 142:13 179:8
   133:10 135:2           157:24 158:11       september 188:25        208:2
   136:14 137:5           169:19 170:3        series 70:9 87:25     show 107:11 156:4
   139:21 140:4           171:19 172:17         162:20 163:4,9        210:6 218:16
   141:3,11 151:4         174:2 177:20          164:22                243:11
   194:20 199:11,16       180:12 206:6,18     serious 121:25        showing 202:7
   201:9 227:5            210:10,13 216:5       216:2               shown 73:15
   239:20                 217:20 219:2        seriously 122:25        112:22
 sdonziger 45:20          233:6 236:4,7       seriousness 226:22    shows 99:25
   45:21                seek 143:4 171:17       239:24                104:19,24 162:17
 sdonziger2 45:22         172:3               served 27:5             197:23
 search 46:12 47:6      seeking 47:12         servers 46:8          side 225:15
   49:24 50:7,16,17       143:24 148:15       service 58:7 82:22    sign 178:11 182:19
   51:12 54:25 83:17      150:14 158:3          160:23,24           signatory 233:16
   83:25 84:14 93:8     seen 121:18           services 39:19        signature 42:2,2
   94:17 235:23           127:14 173:18         95:7 105:16           43:11 130:17

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
[signature - status]                                                           Page 34

   131:16 183:4        sites 200:21            170:21 175:13       spending 33:2
   245:18              sitting 102:18,22       176:22 180:19       spent 78:3 79:11
 signed 42:4,13,19       205:4                 182:14,16 194:11      79:14 162:4 199:3
   57:12 59:7,13       situation 73:7          227:22 228:2          218:19 234:8
   60:10 62:16 98:15     173:18 208:8        sorts 79:19 117:7     spies 81:16
   113:9 121:22        slaght 111:20           141:10              spirit 132:3
   122:17 129:14       slash 161:20          source 66:5           st 191:10
   130:19 131:15       slightly 52:19          113:22              stack 206:10
   141:19 149:4,14     smaller 175:12        sources 56:11         stamp 82:25
   161:16 165:10,17    smith 111:21            113:11 114:23       stamped 212:8
   167:6 168:2         snyder 96:11,12         189:16 190:5        start 106:13
   178:13 182:22         96:14                 201:10,13             123:17,24
   184:16 201:3,11     sold 118:8,20         southern 1:3 3:18     started 111:2,4
   201:15                146:9 226:9         spanish 127:8           180:9
 significant 93:16     sole 47:4             speak 160:12          starting 140:8
 signing 167:18        solicit 22:4          speaking 22:11          150:10 189:4
 silverstein 2:13      solicitations 22:25     184:2                 203:11
   4:16,17               25:13 35:10         speaks 42:8           starts 7:2
 similar 185:15        solicited 19:6        specific 19:12        state 1:21 4:6 5:6
 simply 107:13           21:19,25 22:21        35:21 58:12 64:9      22:16 51:14 52:5
 single 236:10           23:9 36:20 37:14      156:16 174:17         55:10 56:11
 siona 64:18           somebody 117:24         181:24,25 204:23      102:17 114:23
 sir 5:11 15:22          139:4 193:18        specifically 8:4        193:4 245:5
   27:18 31:7 42:2     soon 205:7 235:23       11:12 119:4         stated 10:7 14:11
   45:16 46:19 87:21     237:3                 155:24 157:17,21      33:20 34:8 35:2
   107:17 109:16       sophisticated           162:20 173:2          43:14 46:25 64:6
   128:10 130:17         155:25                177:8 178:8 236:8     140:8 142:12
   132:14 133:25       sorry 17:2 19:19      specifics 155:3         151:7
   180:2 190:7           23:23 55:21 57:23     159:2 218:17        statement 52:16
   210:13 212:6          61:6 109:2 122:21   specify 44:24           53:6 119:6 139:20
   218:23 225:10         137:13 141:12       speculate 160:13        144:8 151:9 190:2
   241:3                 145:10 157:6        speculative 170:9       209:10
 sit 23:7 25:11 30:7     173:7 176:15        speech 88:7           statements 81:18
   31:10 34:16,17        201:20 208:7        speeches 34:11,12     states 1:2 15:16
   55:6 58:23 59:6       214:9                 141:16                23:25 24:9 66:6
   76:2 88:9 89:23     sort 17:6 36:6        speechify 142:12        105:14 121:20
   106:8,15 123:3        47:14 49:7 52:19    speechifying 88:8       122:15 127:18
   129:5 142:22          52:24 55:5 67:24      130:13 142:6          137:12 215:24
   159:2 205:17          82:7 110:16         speed 75:3            stating 14:24 53:2
   207:4 236:11          148:16 154:19,23    spend 65:13 153:6     status 52:12
                         154:24 163:13         193:24

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
[stay - sure]                                                                Page 35

 stay 140:4 154:15    strike 93:15          subsequent 11:2         87:24 88:22 89:2
   205:9              string 84:4,8 87:16     16:4 29:5,7,11,14     91:7 93:3 94:7
 stayed 209:24          93:12 229:16          29:20 39:14 42:19     95:13,19 97:19
 staying 140:11       strip 193:13            57:16,18,25 67:16     98:3,9 101:16,23
   160:14 172:11      struck 219:12,13        84:6,11 96:19         102:13 103:23
 stern 2:10,12 4:14   structure 148:10        120:8 125:5,14,17     104:8,13,20
   4:14,15,17           148:11,13,20          131:12 165:19         109:12 138:11
 steven 1:10,15         152:20 155:12       subsequently            144:3 154:7 156:4
   3:16 95:6 121:21     160:17,19 165:18      42:10 72:22 74:3      158:17 169:10
   159:24 217:19      structured 146:4        122:16 167:3          179:20 180:25
   221:22 242:15      structures 17:23      subsidiary 170:17       202:8,23 203:6,8
   243:13 246:4,21    stuck 130:8             171:4                 203:18 214:23
 stevendonziger....   study 114:8           substance 172:23        232:23 233:4,20
   200:23             studying 113:4          221:5                 235:12,25 237:17
 stick 205:10         stuff 48:10 49:4      substantially 67:5      238:14
 sticker 216:17         50:4 77:8 79:5,20     67:8 69:7 198:5     sullivan's 76:5
 stipulated 129:23      99:6 155:16           199:5                 83:15 84:2,12,17
   131:24               177:14,16 226:24    substantive 87:20       89:4 109:17 156:7
 stipulation 129:14     227:24 232:25       subtract 145:19         178:17 240:16
   129:17 130:19        237:3,8,11,12         145:20              summaries 69:17
   132:13 141:18        239:2               successful 158:18     summary 69:18
   207:23             style 163:4           sucumbios 127:11        69:22 109:18
 stock 230:16         subject 48:14 60:5      244:5                 197:21 219:23
 stocks 186:8           66:13 70:4 79:2     sues 81:17            superseded 29:19
 stood 142:18           102:19 117:16       suffer 27:12          superseding
 stop 13:9 14:15        135:18 141:4        suggest 33:11           184:20,23 185:2,5
   34:11 35:7 88:6      160:5,8 191:20        143:2               supplement 211:7
   89:15 105:7          192:8 239:18        suggested 26:19       support 67:25
   209:11               241:17                131:19                147:19 150:17,18
 stopped 30:3         subjected 129:6       suggesting 9:8        supposed 34:14
   216:21             subpoena 20:18        suggestion 38:7         189:9
 storage 46:9           47:2 48:5 55:18     suggestions 38:9      supposedly 122:17
 stores 193:14          71:25 80:3 125:4    suggests 176:25       sure 22:17 31:9
 strategic 80:24        131:7 243:15        sullivan 24:6           44:18 47:25 53:11
 strategies 240:12    subpoenaed              49:24 50:18 67:18     55:22 61:25 68:22
 stratus 163:8          234:10                67:19,22 68:4,7,9     80:8 84:25 92:3
 streamed 5:14,23     subpoenas 150:8         68:14,19,25 71:24     127:3 149:7 166:6
 streamline 24:6      subscribed 242:17       73:7 75:2 76:10       169:6 172:6
 street 225:16          246:22                76:15 79:25 83:3      173:10 178:13
 strictly 89:8        subscription 41:19      83:20,23 85:11        180:9 182:24,24
                        243:16                86:2,2,10 87:4,13     193:6 208:2

                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                        516-608-2400
[sure - think]                                                                  Page 36

   219:14 223:9        talk 68:6 78:3,12       169:21 177:9         thanks 218:20
   234:25                97:24 114:14,20     ten 54:22 138:19       theory 20:11
 surprised 157:17        123:2,15,25         tentative 98:3           147:17 161:15
 survived 218:20         128:20 155:5        tenth 203:10           thereof 51:7
 suspect 235:14          220:18              term 94:17 147:24      therewith 24:11
 suspended 150:6,9     talked 53:8 171:11      157:23 158:5         thing 49:4 50:8
   150:13                172:6,21 180:10       233:11                 117:5 119:23
 swear 4:20            talking 35:20,22      terminated 29:18         131:10 148:16
 swift 198:9,13,15       50:12,13,24,25        30:14,20 39:12         188:4 211:9
   198:17,23,25          58:7 67:3 98:17       41:10                  226:23 231:15
   213:13,17             150:25 159:7        terminating 142:4        232:8 237:9
 sworn 4:25 242:17       204:21 218:21       terms 49:21,24           240:15
   245:8 246:22          230:19                50:16,17 51:12       things 9:14 17:6
 system 188:10         tangible 7:5            57:17,19,24 58:3,5     81:19 158:8 161:2
           t             230:12                58:9,12 118:15         163:10 190:12
                       tasks 67:23             143:19,21 146:11       193:25 199:15
 t 4:23 209:2,4
                       tax 54:9,11,13,19       148:8 174:14,21        223:2
   222:17 243:6
                         55:2,5 66:9,15        174:23,25 175:5,6    think 5:5 7:25
   244:2
                         127:24 156:20,21      175:10,16,22           15:9 20:19,19
 tailored 177:18
                         156:22                176:9 179:21,23        29:4,19 30:11
 take 3:11 9:18
                       taxable 66:3,5          180:4,17 181:14        45:22 49:16,25
   27:10 70:11 81:21
                       taxes 156:24            182:3 201:4            53:10 57:3 61:17
   86:4 87:5 91:24
                       td 52:7,11,21 71:6      229:15 231:21          72:8 79:15 81:19
   107:24 120:22
                         72:3 110:15,25        239:20                 82:12 92:15
   123:23 126:5
                         111:2,3,7,9,10      terribly 93:15           101:22 110:22
   139:12 140:16
                         187:11 188:7        test 170:12              111:4 114:19
   142:2 154:17
                         233:12 234:12       testified 4:25 23:7      117:2 118:24
   166:21 179:9
                         244:7                 57:15 85:6 96:11       119:7,9,16,18
   198:11 202:3
                       team 17:22 88:13        96:19 101:2,4          125:23 137:19
   205:6 206:4
                         136:2 203:23          116:5,17 218:7         139:3,4,6 144:5,23
   207:24 208:3,4,10
                         204:4                 219:18                 144:25 145:25
   218:25 227:16
                       technical 47:5        testify 6:13 32:12       152:18 154:23
   230:24 231:8,9,13
                       teed 11:9 12:6          124:25 131:24          155:7,8 156:18
   237:13 241:13
                       tell 12:12 13:16      testifying 6:8           160:11,15 162:23
 taken 1:16 3:16
                         107:19 173:16       testimony 64:20          163:6 165:15
   38:24 70:16 73:11
                         176:4 188:2           83:22 115:22           167:13 169:4,24
   87:9 92:16 118:7
                         232:23 234:23         205:21 245:7,10        170:22 172:21
   124:13 141:23
                         241:15              thank 4:19 5:10,11       173:3 175:12
   149:18 185:25
                       telling 9:3,5 34:16     235:7 240:20           178:6,7,12,20
 takers 61:12
                         106:14 114:13         241:24,25              179:16 180:3,10
 takes 81:15
                         121:4 161:7                                  180:19 181:4,6

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
[think - truthfully]                                                          Page 37

   183:3,9,10,25       threshold 118:11         159:3 211:13       transactions 45:8
   184:10 185:4        threw 92:23              227:7 231:14,18      113:7,22,25 114:5
   189:6 190:13,19     thursday 86:13           232:17 235:24        149:11 243:22
   191:11 192:23          211:8,18 237:6,10     236:11 237:2       transcript 86:22
   193:2 194:19,21        237:25 238:7        todd 1:19 3:25         234:22 245:9
   196:18 197:10       time 4:5,20 9:17         245:4,19           transfer 27:13
   198:7 199:11           18:5,12 30:2,5,12   told 118:25 133:15     42:17 71:9 99:25
   200:19,22 201:2        30:13 36:8 38:21      134:22 135:17        101:16 112:15
   203:17,22 204:16       39:2 42:16 45:24      144:6 146:2,3        165:11 167:17,19
   207:3 209:13           47:4 52:22 58:25      156:3 160:7          167:21,25 230:16
   210:4 211:3,13,20      70:13,18 72:10,10     169:24 173:19        231:4 244:11
   213:2,10 217:22        73:4,17,17 74:19      184:19 219:15      transferred 27:20
   223:2 224:18,19        74:19 85:10 87:7      227:22               28:16 31:13 42:11
   224:19,20 225:8        87:10 96:10         tomorrow 235:21        72:21,24 74:3
   225:12 227:9,12        106:17,19 114:7       235:24 236:24        80:7,13,18 162:17
   227:15,25 231:16       115:7 118:7         tons 92:13             163:16,25 194:17
   232:9,11,13,19,24      124:11,14 129:10    top 153:21 159:16    transferring 42:15
   235:14,16 236:10       130:14 131:18         169:17 174:7       transfers 196:16
   237:9 238:8,12,19      138:7 139:4,13,16   topic 131:19           244:7
   238:24 240:13          142:7 152:18          172:25             translation 121:8
   241:10                 153:3 154:8,12      topics 12:25 15:6      127:9
 thinking 153:2           159:16 179:6,7,8      89:3,16 99:8       travel 79:5
   170:24 206:21          183:18 185:22         130:25 131:24      treated 102:23
   214:16                 186:2,13 188:12       132:6,10,15,19     treating 132:8
 third 34:4 80:13         188:12 189:13,13      171:8,22           trial 56:23 96:10
   80:15                  189:24 190:4,5,6    torvia 161:9,13,21     110:23 170:2,11
 thirty 39:21             193:24 196:19,23      162:8,17 163:15      196:23 212:21
 thorough 236:2           199:15 208:11         163:24 164:3         216:13,23 219:19
 thought 48:2,8           209:6 215:10,14       166:22,22,25       tricksy 85:4
   50:25 61:19 84:8       219:20 227:16         214:9 219:5        tried 117:8 182:10
   97:24 118:3            228:20,25 231:19    total 39:22,23         196:16 230:22
   137:19 147:13          237:14 242:6,12       59:24 60:4 65:20   tries 81:17
   175:14 190:25       times 103:22             111:19 118:18      trip 136:10,12
 thoughts 157:10       timesheet 194:4          136:12             true 245:9
 thousands 64:2        title 7:9              touch 238:25         trust 7:3 60:6
 threaten 107:8        today 3:21,24 6:9      traceable 7:11,17      160:6,8 217:25
 threats 158:18,23        6:13 10:12,17         10:4,20 11:20        223:8,10,12
 three 30:11 58:19        23:7 25:11 30:7       12:4,8 230:12        230:10
   70:19 83:5 124:11      58:23 59:7 76:2     track 82:12          trusts 186:23
   137:12 140:8           97:4,9 124:3        train 48:2 61:18     truthfully 6:9,13
                          130:13 152:21

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
[try - violations]                                                            Page 38

 try 9:10 37:9           194:6 201:10,12      understood           variety 63:10,20
   58:15 76:14         typical 118:11           228:11,18,20       various 17:23 33:9
   100:21 101:5                  u              229:4                50:15 72:24
   106:9 117:3,15                             undertaken 15:24       119:20 142:25
                       u.s. 3:18 96:2,4
   169:7 184:22                               undertaking 15:19      150:18 153:12
                         118:5,11 157:6,7
   190:11 208:10                              unduly 47:3            160:22 161:2
                         158:10,14 172:16
   220:18 222:15                              unilaterally         vary 180:18
                         173:6,6,11,13
   224:12 228:23                                140:19 141:17,22   verify 224:11
                         217:7
   236:4 241:8                                uninformed           veritext 3:24 4:2
                       udapt 14:12,15
 trying 16:16 22:16                             173:21               246:2
                         29:23 30:15 36:19
   33:11 37:8 44:9                            unique 175:15        version 55:24
                         36:24,25 215:4,5,9
   85:3 99:4 128:12                           unit 3:14            versus 158:18
                         215:13,16 216:19
   149:22 157:11                              united 1:2 24:8        159:16 214:9
                         228:4
   166:20 175:24                              universe 45:7        vested 7:6
                       uh 25:3 65:18 72:4
   197:9 203:24                                 110:10             video 3:10,15
                         171:21 216:7
   230:5                                      unpopular 156:10       107:11
                         217:15,16
 turn 3:7 15:15                                 156:15,19          videographer 2:19
                       ultimately 22:18
   47:13 51:13 55:7                           unreimbursed           3:2,24 4:19 5:10
                       unable 234:9
   56:10 65:15 70:24                            195:9                38:21,25 60:25
                       unaffected 146:23
   82:24 161:16                               upper 225:14           70:13,17 87:7,10
                       uncares 157:5
 turned 140:5                                 urge 102:24            124:10,14 139:13
                       uncompensated
   161:15 163:11                                205:10 207:17        139:16 143:11
                         119:22 151:13
 turnpike 2:10                                use 46:2,8 49:20       185:22 186:2
                       underlining 53:3
 two 12:24 15:6                                 52:14,18 82:8        209:5 242:2,6
                       underneath 157:4
   17:8 20:8 30:11                              148:19 188:9,11    videotaped 1:15
                       underpayment
   39:3 44:16 45:17                             188:14 189:9       view 8:23 10:24
                         156:23
   45:25 52:23 58:19                            199:19 214:14        11:9 20:13,16,18
                       undersigned
   70:15 99:12                                         v             22:5 23:11 40:5
                         127:21
   102:21 112:20                                                     49:3 76:18 116:15
                       understand 6:4         v 3:17 4:23 209:4
   113:13,16,21,23                                                   117:22 128:14
                         11:4 21:21 31:20       246:3
   113:25 114:3,25                                                   133:5 139:25
                         79:10 80:4 91:2      valid 32:9,11,16
   122:2,16 132:5,10                                                 156:25 161:13,17
                         140:21 146:21          155:7
   134:23 136:7                                                      162:14 167:2,8
                         166:19 167:15        validity 171:18
   137:20 140:8                                                      177:3 183:20
                         168:3,25 177:2         172:3
   141:19 145:6                                                      195:14 204:4
                         228:17 229:21        value 147:7,11,17
   156:5 179:24                                                    violated 167:3,9
                         239:25                 147:21,22 191:22
   184:6 189:20                                                    violates 20:19
                       understanding            192:2,24 224:24
   225:14 237:21                                                   violation 48:11
                         7:16 8:12 10:2,18      225:3,6,13
 type 46:21                                                          162:10
                         18:7 74:5 81:10      varied 197:3
 types 60:13 63:20                                                 violations 156:10
                         127:3 180:15         varies 62:12 177:4
   181:22 188:17
                         216:16
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
[virtually - yeah]                                                           Page 39

 virtually 232:9       wasting 106:16,19     withhold 9:22        world 7:13 163:19
   234:11               131:17                134:18,21 137:17    worry 61:5 101:10
 vis 228:10,10         watching 5:14,16       237:15 238:9        worth 111:20
 volume 44:3,10,11     way 20:22 23:3        withholding 47:17      191:24 225:17
   44:14 45:2 47:16     42:22 74:17 76:2      48:18 49:9 137:12   worthless 223:3
 voluntarily 132:2      102:23 113:3          232:17 233:2          224:21
   150:13               116:13 125:18        witness 4:21,24      write 91:8 157:11
          w             134:3 137:6 162:9     9:16 10:13 18:19      197:18 223:25
                        185:7 198:8 208:7     23:15 26:23 28:19   writes 158:18
 wait 188:24
                        215:21,22 224:11      34:19,24 38:20      writing 79:12,13
 waivers 32:2
                        226:18 227:15         61:6,10,14 82:11      79:22 157:10
 want 20:16 26:3
                        229:13 232:22         86:14,21 97:14      written 33:14
   32:12 36:5,16
                        245:13                127:7 182:25          61:22,23 68:18
   50:20 55:19 58:12
                       website 52:11          203:13 240:20         79:6 94:10,19
   68:6 73:9 82:6,7
                        177:2 199:19,25       243:3 245:7,10,15     181:12,17
   92:18 99:8 102:6
                        200:3,8               246:4               wrong 16:3 155:8
   106:12 116:25
                       websites 200:10       wizard 120:21        wrote 156:9
   122:13 124:23
                       week 8:9              won 221:10             171:16 205:3
   128:11 129:7
                       weight 44:14          woodsford 161:14              x
   133:6 139:19
                       went 53:7 111:2,7     word 46:16 74:8
   140:11,13 141:12                                               x 1:5,12 147:3,20
                        111:8 115:5 127:4     165:21 167:22
   143:8,18 148:19                                                  243:2,6 244:2
                        142:19 197:23        words 26:8 145:12
   166:17,19 169:5                                                         y
                        199:2                 148:4
   170:2,11 177:20
                       west 225:14           work 36:25 37:2      yanza 121:21
   193:3,5 196:5
                       whereof 245:15         53:18,23 54:2         127:20
   202:5 208:8
                       whispering 3:6         63:8,10,15,20,21    yeah 46:17 54:5
   209:17 210:6,7
                       wife 108:15 109:4      65:22 66:2 76:5       55:21 60:5 84:19
   211:17,21 220:17
                       willful 40:25          77:22 81:16 97:16     97:3 138:14
   223:25 226:14,17
                       willing 128:20         112:23 135:11         145:22 151:16,17
   226:21,22 230:24
                        231:13,17 232:3       151:12,18 195:18      157:25 160:5
   231:9,11 232:19
                       winning 172:11         201:17 204:7          172:18 178:19
   233:8 239:22
                       wire 108:11            208:6 220:14          179:3 184:24
 wanted 90:8 99:10
                       wired 108:4,9         worked 202:17          185:11 191:11,21
   181:2 183:3,5
                       wishes 90:11          working 62:4           192:12 193:17,23
 wants 101:13
                       withdraw 18:17         66:11 104:2           198:22 203:13
   142:2
                        33:25 43:2 76:22      112:19 115:16         206:20 209:15
 warning 106:15
                        134:18,21             138:16 193:24         212:5,13 216:15
 waste 142:7
                       withheld 44:6          199:15 229:7          217:21 220:18
 wasted 140:2
                        49:18 231:24         works 54:3,6,7         224:5 233:3
   141:7 143:15
                        232:13                107:7                 235:10 236:9
   205:23
                                                                    237:23

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                      516-608-2400
[year - à]                                            Page 40

 year 21:21 22:3,23
   68:15 69:7 188:24
   190:2,2
 years 17:8 18:11
   30:12 54:21,22
   56:22 58:18,19
   59:14 60:22 65:21
   66:22 67:3 74:18
   110:19 114:18
   118:10 119:19
   138:17,19 153:23
   163:3 190:11,14
   195:9 215:25
 york 1:3,18,19,21
   2:4,4 3:19,22,22
   54:17,18 59:5,8,8
   168:6 184:16,21
   225:4 245:5 246:2
 yup 169:20
           z
 z 4:23 209:4
 zero 104:5 201:9
 zoe 144:14
           à
 à 228:10




                       Veritext Legal Solutions
 212-267-6868            www.veritext.com         516-608-2400





          )HGHUDO5XOHVRI&LYLO3URFHGXUH

                      5XOH



H5HYLHZ%\WKH:LWQHVV&KDQJHV

5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

$WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

%LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

UHDVRQVIRUPDNLQJWKHP

&KDQJHV,QGLFDWHGLQWKH2IILFHU
V&HUWLILFDWH

7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

E\5XOHIZKHWKHUDUHYLHZZDVUHTXHVWHG

DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

PDNHVGXULQJWKHGD\SHULRG




',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

$5(3529,'(')25,1)250$7,21$/385326(621/<

7+($%29(58/(6$5(&855(17$62)6(37(0%(5

3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

2)&,9,/352&('85()258372'$7(,1)250$7,21
              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
EXHIBIT 3
                                                                      1
     I6SJCHE1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    CHEVRON CORPORATION,

4                    Plaintiff,

5               v.                              11 Civ. 691 LAK JCF

6    STEVEN DONZIGER, et al.,

7                    Defendants.

8    ------------------------------x

9                                               June 28, 2018
                                                9:30 a.m.
10

11

12   Before:

13                          HON. LEWIS A. KAPLAN,

14                                              District Judge

15                                APPEARANCES

16
     GIBSON, DUNN & CRUTCHER, LLP
17        Attorneys for plaintiff
     BY: RANDY M. MASTRO, Esq.
18        HERBERT J. STERN, Esq.
          JOEL SILVERSTEIN, Esq.
19        ANDREA NEUMAN, Esq.
          ANNE MARIE CHAMPION, Esq.
20        ALEJANDRO HERRERA, Esq.
          JEFFERSON BELL, Esq.
21

22   STEVEN ROBERT DONZIGER,
          Appearing pro se
23

24   Also Present:
          ANDREW R. ROMERO-DELMASTRO, Supv. Counsel Chevron
25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                          2
     I6SJCHE1

1               (In open court)

2               (Case called)

3               THE COURT:    Let's proceed.    Mr. Mastro, your first

4    witness.

5               MR. MASTRO:    Thank your Honor.    My co-counsel, Herb

6    Stern, is putting on the first witness.

7               THE COURT:    Mr. Stern.

8               MR. STERN:    Yes.    We call Lee Grinberg, please.

9               May it please your Honor, we have our exhibits, and I

10   have provided an extra 3 A to you because I'm going to be going

11   backed and forth and it will be easier for you if you have an

12   extra copy.

13              THE COURT:    Okay.    Thank you.

14              MR. STERN:    Mr. Donziger and I have conferred, and he

15   has no objection to the admissibility of these exhibits.

16              Am I correct?

17              MR. DONZIGER:    That's correct.

18              THE COURT:    So the exhibits are --

19              MR. STERN:    We offer them.

20              THE COURT:    GR 1 through 7, including in some cases

21   lettered subparts.      Am I right?

22              MR. STERN:    Thank you.

23              THE COURT:    They're received.

24              (Plaintiffs' Exhibits GR 1 through 7 received in

25   evidence)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                    3
     I6SJCHE1

1    LEE GRINBERG,

2          called as a witness by the Plaintiff,

3          having been duly sworn, testified as follows:

4    DIRECT EXAMINATION

5    BY MR. STERN:

6    Q.   What is your name, sir?

7    A.   Lee Grinberg.

8    Q.   You're going to have to use help there.

9                Where are you employed, Mr. Grinberg?

10   A.   Elliott Management Corporation.

11   Q.   In what capacity are you employed?

12   A.   My title is portfolio manager.

13   Q.   Before getting into that, I'd like to introduce you a

14   little better to the court.    Would you give us an idea of your

15   educational background.    Are you a college graduate?

16   A.   Yes.

17   Q.   Where did you go to school?

18   A.   College, Dartmouth College.

19   Q.   Thereafter, did you take some professional training?

20   A.   Yes.

21   Q.   Where was that?

22   A.   Morgan Stanley and a company called iExchange.

23   Q.   Let me sharpen that a little bit.    Did you go to some

24   schools after college?

25   A.   Yes, University of Pennsylvania.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                      4
     I6SJCHE1

1    Q.   At Pennsylvania, University of Pennsylvania, what degrees

2    did you take?

3    A.   An MBA and a JD.

4    Q.   So you are a lawyer.    Is that correct?

5    A.   Correct.

6    Q.   Now, did there come a time when you went to work for

7    Elliott Management?

8    A.   Yes.

9    Q.   How long ago was that?

10   A.   2007.

11   Q.   So that is about 11 years?

12   A.   Correct.

13   Q.   What do you do there?

14   A.   I am a portfolio manager.    We invest capital for our

15   limited partners and general partner.

16   Q.   Now, there did come a time, did there not, when you had a

17   meeting with Mr. Donziger and with Ms. Katie Sullivan.    Is that

18   right?

19   A.   Yes.

20   Q.   I am going to ask you some questions about the events that

21   led up to that meeting.     Do you understand?

22   A.   Yes.

23   Q.   First of all, I would like you to turn, if you will, to

24   what has been marked Exhibit 4 which is now in evidence.

25   A.   I don't have any copies of any documents.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                       5
     I6SJCHE1

1    Q.   Forgive me.      I thought I had given --

2                THE COURT:   Maybe you handed me his copy.

3                MR. STERN:   May I approach him, your Honor?

4                THE COURT:   Yes.

5                (Pause)

6    BY MR. STERN:

7    Q.   Would you kindly turn to Exhibit 4.

8    A.   Yes.

9    Q.   All right.    Now, you are not copied on this exhibit.    Am I

10   correct?

11   A.   Correct.

12   Q.   And the date of that exhibit, would you kindly read it into

13   the record.

14               THE COURT:   Well, it is an e-mail chain.

15               THE WITNESS:   The e-mail chain is October 16th.

16   BY MR. STERN:

17   Q.   You'll note that according to Exhibit 4 in evidence, there

18   is a discussion between Mr. Donziger, on the one hand, and

19   Katie Sullivan, on the other, about attempting to get a meeting

20   with Elliott Management.        Do you see that?

21   A.   Yes.

22   Q.   Am I correct that there is a reference to a man by the name

23   of Paul Singer, do you see that, by Mr. Donziger, saying we

24   need to get to Paul Singer?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                      6
     I6SJCHE1

1    Q.   Who heads Elliott Management?

2    A.   Yes, I see that.

3    Q.   Do you know Paul Singer?

4    A.   Yes,.

5    Q.   Does he, in fact, head of Elliott Management?

6    A.   Yes.

7    Q.   Do you see a reference in Ms. Sullivan's e-mail to Led

8    Zeppelin right on the top of the page?

9    A.   I was just looking through all of the e-mails.

10   Q.   Take your time.    I don't mean to rush you.

11   A.   In the latest e-mail, 602, there is a reference to Led

12   Zeppelin.

13   Q.   Is Paul Singer, in fact, a fan of Led Zeppelin?

14   A.   I believe so.

15   Q.   Do you know that of your own knowledge, right?

16   A.   Yeah, I believe so, yes.

17   Q.   Now, you note in there that there is a reference to the

18   suggestion that in the approach to Elliott Management, it might

19   be attractive for them to make an investment, and at the same

20   time, short the Chevron stock.    Do you see that?

21   A.   Yes.

22   Q.   We'll come back to that when we turn to November the 6th,

23   but I'd like now to direct your attention to Exhibit 6 in

24   evidence.    That is an e-mail three days later, am I correct,

25   October 19th?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        7
     I6SJCHE1

1                THE COURT:   It doesn't appear to be.

2                THE WITNESS:   Yeah, there is no --

3    BY MR. STERN:

4    Q.   Thursday, October 19th, 2017?

5                MR. STERN:   Do I have the wrong exhibit number?

6    Pardon me.     I have my reading glasses on and I didn't read

7    right.    Exhibit 5, your Honor, you're quite correct.

8                THE WITNESS:   I see that exhibit now.

9    BY MR. STERN:

10   Q.   And again, which we'll come to, there is a reference again

11   to the shorting of Chevron stock.      Do you see that?

12   A.   Yes.

13   Q.   And finally, there is a reference to the NDA.    Indeed, it

14   is in the heading, "Here's the NDA."      Am I correct?

15   A.   Yes, that is the title of the e-mail or subject of the

16   e-mail.

17   Q.   All right.   There did come a time when you were, in fact,

18   presented by Ms. Sullivan with an NDA.      Am I right?

19   A.   Yes.

20   Q.   So, now let us go back to the earlier exhibits.

21               There came a time, did there not, when a meeting was,

22   in fact, arranged between representatives of Elliott and Ms.

23   Katie Sullivan and Mr. Donziger.      Am I right?

24   A.   Yes.

25   Q.   Will you tell the court how that meeting came about.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                      8
     I6SJCHE1

1    A.   Katie Sullivan reached out to Jesse Cohen at Elliott, who

2    then reached out to me.   Katie introduced the idea of a meeting

3    with her to discuss, I don't remember the exact term, but it is

4    the judgment that had been obtained in Ecuadorian courts

5    related to the Chevron dispute.

6    Q.   Did they use an intermediary to arrange for the meeting?

7    A.   She used I believe a relationship that she had with

8    Jonathan Bush, who was then CEO of Athena Health, who knew

9    Jesse.

10   Q.   Since you mentioned Mr. Jesse Cohen, would you enlighten

11   us, tell us who he is in terms of Elliott Management.

12   A.   I believe his title is senior portfolio manager.

13   Q.   Was it he who selected you to attend the meeting?

14   A.   Yes.

15   Q.   Do you know why he selected you to attend the meeting?

16   A.   I believe because I had been involved in disputes that he

17   thought -- not disputes, but investments that had some touch

18   points with what Katie was suggesting the discussion would be

19   about.

20   Q.   What sort of investments were those?

21   A.   We had an investment in Argentine bonds that involved a

22   long and complicated workout.

23   Q.   Now, did you understand even before the actual meeting what

24   the purpose of the meeting was?

25   A.   Generally speaking, yes.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                        9
     I6SJCHE1

1    Q.   What was your general understanding at that time?

2    A.   It is that in some fashion the plaintiffs would be seeking

3    some assistance in collection.

4    Q.   By the "plaintiffs," I gather, you're referring to the

5    plaintiffs in the case in Ecuador, correct?

6    A.   Correct.

7    Q.   And that they had a judgment in Ecuador that they sought to

8    collect on?

9    A.   Correct.

10   Q.   Did you understand that they would be seeking financial

11   investment from your firm?

12   A.   I assumed that they would want some form of assistance and

13   that might come in the form of capital.

14   Q.   Let me assist you.

15               Did there come a time, and take a look at exhibit -- I

16   will get it right this time -- Exhibit 2 --

17   A.   Okay.

18   Q.   -- which is in evidence.   Did you receive that from Katie

19   Sullivan?

20   A.   Yes.

21   Q.   With that, was there an attachment?   Let me help you.   In

22   particular, an NDA?

23   A.   There may have been.   I don't see a reference to it in the

24   email.

25   Q.   If you turn the page, it is still part of the same exhibit.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        10
     I6SJCHE1

1    Do you have the NDA?       No?

2    A.   No.    This is an email chain from November 3rd, and I don't

3    recall there being an NDA sent to us.

4                THE COURT:   Are you looking at Exhibit 2?

5                MR. STERN:   I don't think you are.

6                THE WITNESS:   Sorry.

7                MR. STERN:   I did the same thing.

8                THE WITNESS:   I am sorry.   I apologize.   I was looking

9    at Exhibit 1.

10               MR. STERN:   I understand.   Thank you, your Honor.

11   BY MR. STERN:

12   Q.   Let's go back to the email.    Do you see --

13   A.   Yes, I see that now, yes.

14   Q.   She tells you that you're going get the NDA along with this

15   email and she wants to sign it so Mr. Donziger can speak

16   freely, right?    Those are the very words she uses, right?

17   A.   Yes.

18   Q.   There is an NDA attached, is there not?

19   A.   Correct.

20   Q.   The NDA tells you what the purpose of the meeting is,

21   correct?     Look at the whereas clause.

22   A.   Correct.

23   Q.   "Whereas, the above-named parties wish to engage in

24   discussions concerning a possible financing of a judgment

25   collection."     Am I correct?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       11
     I6SJCHE1

1    A.   Correct.

2    Q.   So did you know going into the meeting what the subject was

3    and what they were looking for from Elliott not in detail, but

4    in general, I mean?

5    A.   No.    I hadn't read the NDA before the meeting because we

6    were not going to sign an NDA so close in advance to a meeting.

7                We have internal procedures.   We have to run these

8    things by counsel, internal counsel and so forth, so it was

9    going to be a non-starter for us to be able to sign something

10   like that.     I actually hadn't read any part of this

11   nondisclosure agreement prior to the meeting later that day.

12   Q.   I think you've already testified you understood they were

13   going to be looking for a capital investment.      Is that correct?

14   A.   That was one of the possibilities, yes, that they would be

15   seeking.

16   Q.   Okay.    Now, in fact, did such a meeting take place?

17   A.   Yes.

18   Q.   When did it take place?

19   A.   On November 6th.

20   Q.   Who was present at the meeting?

21   A.   Myself, Jesse Cohen, Mr. Donziger and Katie Sullivan.

22   Q.   Do you see Mr. Donziger in the court?

23   A.   Yes.

24   Q.   There is no question about that, right?

25   A.   Correct.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                         12
     I6SJCHE1

1    Q.   All right.   Now, during the meeting did you take notes?

2    A.   Yes.

3    Q.   If you recall, did you see Katie Sullivan taking notes?

4    A.   Yes.

5    Q.   So you took notes and Katie Sullivan took notes, and I'm

6    going to be asking you some questions about what occurred at

7    the meeting.     Your notes have been marked, if I get this right,

8    Exhibit 3, and Katie Sullivan's notes have been marked Exhibit

9    3 A.

10               MR. STERN:   Your Honor, for your convenience, I have

11   kind of given you an extra copy of Katie Sullivan's notes so as

12   we go back-and-forth, you won't have to flip as we will.

13               THE COURT:   Thank you.

14   BY MR. STERN:

15   Q.   Now, I see in your notes pretty close to the beginning --

16   first of all, you have designated it as the Donziger

17   conversation.     Am I correct?

18   A.   Correct.

19   Q.   That is what it was, right?

20   A.   (No response)

21   Q.   Now, there is a reference to 33 million third party funders

22   individuals.     Do you see that?

23   A.   Yes.

24   Q.   What is that in reference to?

25   A.   Capital that has been raised by third parties to facilitate


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        13
     I6SJCHE1

1    enforcement of the judgment.

2    Q.   Who told you that?

3    A.   Mr. Donziger.

4    Q.   Now, you'll note further down on the page -- indeed, at the

5    very end of the page -- there is a further reference to that

6    subject.     Am I correct?

7    A.   Correct.

8    Q.   Now, the fact that there is that separation would indicate,

9    would it not, that that subject was reverted to later in the

10   conversation in the initial presentation.    Am you I right?

11   A.   Correct.

12   Q.   These are your notes, right?

13   A.   Correct.

14   Q.   Well, we'll come to that.

15               Now, during the course of the meeting, was there any

16   discussion about the fact that it might be difficult to enforce

17   or collect on the judgment because of outstanding court

18   process?

19   A.   Yes.

20   Q.   Now, to the extent it may be helpful to you, I would like

21   you to direct your attention to Exhibit 3 A in evidence, which

22   is Ms. Sullivan's notes, and to two specific entries.    On the

23   first page is a notation, "injunction in the U.S."    Do you see

24   that?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                      14
     I6SJCHE1

1    Q.   And then on the second page, and I don't know how this is

2    set up, it may be front and back, there is a notation Rule 65.

3    Would you read that notation.

4    A.   "Rule 65 participating, violation in some court order."

5    Q.   Now, during the course of that meeting, did you come to

6    understand that there had been some difficulty in connection

7    with the collection of the judgment in respect to its legality

8    in terms of United States law?

9    A.   Correct.

10              THE COURT:   What was said on that subject?

11              THE WITNESS:   Just --

12              THE COURT:   And by whom?

13              THE WITNESS:   -- there would be an inability to

14   collect on any Chevron assets in the United States.

15   BY MR. STERN:

16   Q.   Now, in that regard I would like to revert back to Exhibit

17   3, which are your notes, and in particular, although it is cut

18   off, but I think still legible, in the lower-left-hand corner,

19   do you see the entry there, and I wonder if you would be good

20   enough, since it is your handwriting, to read it into the

21   record, although it is already in the record because it is in

22   evidence.

23   A.   It says, "Can money come into U.S."

24   Q.   Is there a relationship between what you just testified to

25   about the difficulty or the legality of the enforcement and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        15
     I6SJCHE1

1    your entry there about the money coming into the United States?

2    A.   I don't recall exactly what relation that had to the

3    discussion.

4    Q.   Let's put it this way.    You're quite familiar with the

5    exchange of money between countries and entities in different

6    countries.    Is that correct?

7    A.   Not terribly familiar, but --

8    Q.   You have enforced judgments in various places in the world,

9    have you not?

10   A.   We tried, yes.

11   Q.   Sometimes with success, true?

12   A.   (No response)

13   Q.   In other words, do you know of any difficulty other than

14   the fact that there is a Rule 65 injunction in terms of money

15   coming into the country?

16   A.   Money can get tied up in foreign jurisdictions for all

17   kinds of reasons.     I don't know that an injunction may be one

18   reason, but there is often --

19   Q.   There is no question in your mind that the subject of the

20   injunction, Rule 65 and legal difficulties attendant thereto,

21   was part of the conversation.     Am I correct?

22   A.   There was no -- I don't recall a discussion specifically

23   about the injunction.     There was discussion about an inability

24   to use the Ecuadorian judgment to be I guess domesticated in

25   some form or some way in enforcing in the United States, but I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        16
     I6SJCHE1

1    don't recall the term, "injunction" coming up.

2    Q.   Well, that term is now in evidence.    Her notes are in

3    evidence.    You don't say that it didn't come up, do you?

4               MR. DONZIGER:   Objection.   Your Honor --

5               THE COURT:   Overruled.

6               MR. DONZIGER:   Can I state the basis?

7               THE COURT:   State the basis.

8               MR. DONZIGER:   I think Judge Stern is asking the

9    witness to interpret notes made by somebody else, and I think

10   it might be the better way to do it would be maybe ask directly

11   the witness what he remembers about the meeting since it is

12   complicated, looking at Katie Sullivan's notes and asking him

13   to interpret it.

14              THE COURT:   You can do it both ways.    Answer the

15   question.    Mr. Stern, maybe you should ask him what was said.

16              THE WITNESS:    Would you mind repeating.

17   BY MR. STERN:

18   Q.   I think my question was are you in a position to deny that

19   there was a discussion of an injunction?

20   A.   I don't recall the word, "injunction" coming up in the

21   context of the discussion, but it was clear that there was an

22   inability to collect against Chevron assets locally,

23   domestically in the U.S.     That was clear from the discussion.

24   Q.   All right.   Now, did there come a time during the

25   discussion that there was the subject of risk and reward came


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                          17
     I6SJCHE1

1    up?

2    A.    I don't remember using those terms specifically.

3                 THE COURT:   Do you remember anyone else using either

4    of those terms?

5                 THE WITNESS:   I don't.

6    BY MR. STERN:

7    Q.    Well, let's turn for a moment to Exhibit 3 A do you see the

8    entry GC at Chevron owns the entire strategy?       Do you see that?

9    A.    Yes.

10   Q.    Let us now for the moment turn to your notes, which are

11   Exhibit 3.      Do you see the entry which reads, as best I can

12   read it, "turnover in leadership.       John Watson start 2010."

13                Do you see that?

14   A.    Yes.

15   Q.    Do you know who John Watson is or was?

16   A.    I believe he was the CEO, senior management, CEO of --

17   Q.    Of who?

18   A.    I am sorry.   Of Chevron.

19   Q.    Yes.    Would you favor us by reading the next entry

20   underneath.

21   A.    It says, "Leaving February 1st of 2018," and then a

22   separate bullet point that says, "mismanaged this case."

23   Q.    Was that related to the entry on Ms. Sullivan's notes, "GC

24   at Chevron owns the entire strategy," and so forth.

25                Do you see that?   Do any of those entries stimulate a


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
                                                                     18
     I6SJCHE1

1    recollection on your part about what was being said between you

2    and Mr. Donziger and Ms. Sullivan on that subject?

3    A.   I do not recall the relationship between Watson leaving and

4    the GC at Chevron, but I just remember the general context of

5    the discussion being about there being a potential incentive of

6    some way, in some way for Chevron to get past this and to

7    settle the dispute.

8    Q.   Basically if I understand what you're saying, do you

9    understand that there was a change in management and that now

10   the general counsel owned the ability to settle the case?

11   A.   Yeah.   I don't recall it being necessarily now exclusively

12   in the hands of the general counsel, but I do remember the,

13   like I said, the context being that the CEO who had been in

14   place until -- was still in place at that point, but was

15   leaving, you know, the perception Mr. Donziger was given people

16   believed he mismanaged this case and there would be an

17   incentive for the company to settle.

18              I don't recall that the GC being the one who now owns

19   this, and if a CEO at one point owned it, I assume the next CEO

20   would quote-unquote own it as well.

21   Q.   I am confining my questions to what was said.   The topics I

22   am referring to are the topics that are in your notes and her

23   notes.   I will ask you directly.

24              Did you come to understand that there was a window of

25   opportunity arising because of the change of management which


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       19
     I6SJCHE1

1    might make it easier to settle the case?

2    A.   I didn't necessarily see it as a window of opportunity.      It

3    was just expressed to me that because former management,

4    because management was turning over, that there may be an

5    incentive for the company to settle.     That was just kind of

6    expressed to me.   It wasn't my impression.    I don't know

7    little, if anything, about Chevron's leadership.

8               THE COURT:   Mr. Grinberg, maybe we can move this

9    along.   You understood going in that the purpose of the meeting

10   was because Mr. Donziger and Ms. Sullivan wanted Elliott to put

11   money into or otherwise assist them in their efforts.      Is that

12   true?

13              THE WITNESS:   Correct.

14              THE COURT:   Now, did Mr. Donziger explain to you at

15   that meeting why he thought it was to the advantage of Elliott

16   to do so?

17              THE WITNESS:   Because there would ultimately be

18   recoveries based on enforcing the Ecuadorian judgment that

19   would yield effectively profits on whatever assistance was

20   provided.

21              THE COURT:   Did he say anything to you about why he

22   thought that might be so?

23              THE WITNESS:   Well, because there is pending

24   litigation in jurisdictions outside the U.S. and there may be

25   an incentive because of this leadership change for the company


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         20
     I6SJCHE1

1    to settle.

2                THE COURT:   What did he say about those litigations,

3    if anything?

4                THE WITNESS:   Just mentioned there was litigation in

5    Canada.

6                THE COURT:   Was anything said by Mr. Donziger to you

7    on what might be in this for Elliott if you invested or

8    otherwise assisted?

9                THE WITNESS:   It would be some financial return based

10   on the proceeds of whatever recoveries they could get by

11   enforcing the judgment against Chevron.

12               THE COURT:   Go ahead, Mr. Stern.

13   BY MR. STERN:

14   Q.   As a matter of fact, there was a discussion of the amount

15   of the judgment; am I correct?      Take a look at your notes,

16   Exhibit 3.

17   A.   Yes.

18   Q.   What did he tell you the amount of the judgment was?

19   A.   It was about nine and a half billion.

20   Q.   In subsequent communications, which I may come to or not

21   that is in evidence, Katie Sullivan referred, did she not, to

22   an interest factor in that, too, didn't she?

23   A.   I don't recall her referring to an interest factor, but I

24   assumed there is some.

25   Q.   Okay.    Now, in regard to the request for money from


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                         21
     I6SJCHE1

1    Elliott, was a presentation made to you about the present

2    ownership interest in the judgment?

3    A.   Yes.

4    Q.   So there are two entries, one on your notes and one --

5                THE COURT:   Excuse me, Mr. Stern.   What was said on

6    that subject and by whom?

7                THE WITNESS:    What was said was there was just a kind

8    of a brief summary of the amount of points, as it were, in

9    terms of who or what portion of recoveries different parties

10   would receive to the extent there was successful enforcement

11   proceedings.

12               For instance, in my notes it says Mr. Donziger

13   personally had 6.3 percent out of 100 percent and that there

14   had already been allocated 15 to 20 percent amongst 15 people.

15   BY MR. STERN:

16   Q.   Just for the record, unless you don't want me to do it, do

17   you notice on Page 2 of Ms. Sullivan's notes the same notations

18   appear.     Am I correct?

19   A.   Yes, correct.

20   Q.   All right.   Now, let me put it to you this way.

21               Did you understand that Mr. Donziger was attempting to

22   monetize the judgment by obtaining money from Elliott?

23               MR. DONZIGER:    Objection; calls for a legal

24   conclusion.

25               THE COURT:   Overruled.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       22
     I6SJCHE1

1               THE WITNESS:   I didn't take it -- when you say

2    "monetize the judgment," to me that means that he would use

3    those proceeds and actually give them to judgment-holders, but

4    my understanding would be that if there were any proceeds, it

5    would be used in an enforcement, not to monetize or to pay

6    existing plaintiffs.

7    BY MR. STERN:

8    Q.   Let me be very clear about the word monetize.

9               Do you understand he was asking you to purchase part

10   of the judgment?

11   A.   Correct.

12   Q.   I am correct, am I not?

13   A.   Correct.

14   Q.   What he was going to do with the money is not what I am

15   asking you.     What I am asking you is, he is selling a part, an

16   interest in the judgment to you, correct, or trying to?

17   A.   Trying to, correct.

18   Q.   Ultimately you and the management of Elliott concluded that

19   you were not interested.     Am I right?

20   A.   Correct.

21   Q.   I am just going to let the following exhibits speak for

22   themselves because there is a little point, you advised them in

23   a final email that there was no interest in pursuing the

24   conversation.     Am I right?

25   A.   Correct.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        23
     I6SJCHE1                    Grinberg - cros

1               MR. STERN:   I pass the witness, your Honor.

2               THE COURT:   All right.   Mr. Donziger.

3               MR. DONZIGER:   Your Honor, can I have five minutes to

4    gather my thoughts and figure out if I am going to cross?     I am

5    not sure I am.

6               THE COURT:   Five minutes.

7               (Recess)

8               THE COURT:   Mr. Donziger.

9               MR. DONZIGER:   Thank you, your Honor.

10   CROSS-EXAMINATION

11   BY MR. DONZIGER:

12   Q.   Good morning, Mr. Grinberg.

13              You prepared an affidavit in this case, correct?

14   A.   Correct.

15   Q.   Did you review that affidavit prior to testifying today?

16   A.   Yesterday, I believe, yes.

17   Q.   Is that affidavit, as you sit here today, accurate?

18   A.   Definitely.

19   Q.   Did you write that affidavit yourself, or did someone

20   assist you?

21   A.   I had some assistance.    I don't recall -- I did have some

22   assistance.

23   Q.   From who?

24   A.   I believe it was Judge Stern and his firm, whatever firm

25   they're affiliated with, after interviewing me.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       24
     I6SJCHE1                    Grinberg - cros

1    Q.   How was it that you came in contact with Judge Stern or a

2    representative of his firm such that you prepared an affidavit?

3    A.   I don't recall exactly.    I believe somebody reached out to

4    somebody at our firm, asking if there was potential -- if there

5    had been some meeting between yourself and representatives of

6    Elliott.

7    Q.   Do you know who that was?

8    A.   I don't know who reached out to the firm.      I don't recall.

9    Q.   Now, it is not the normal practice of Elliott to provide

10   affidavits about meetings it has with potential investment

11   opportunities.   Is that correct?

12   A.   That's correct.

13   Q.   Can you explain why in this case Elliott or whoever made --

14   well, let me withdraw that question.

15              Why in this case did Elliott, as an institution,

16   decide to provide an affidavit about a meeting?

17              MR. STERN:   Objection, your Honor.

18              THE COURT:   Overruled.   If you know?

19              THE WITNESS:   The only reason I recall is that

20   otherwise we would be subpoenaed, so offering a declaration was

21   basically the alternative.

22   BY MR. DONZIGER:

23   Q.   Was that communicated to you by someone within Elliott or

24   someone outside of Elliott?

25   A.   I don't recall.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       25
     I6SJCHE1                   Grinberg - cros

1    Q.   Do you know how Judge Stern or someone in his law firm came

2    to contact Elliott about getting an affidavit?

3    A.   I do not.

4    Q.   When you prepared the affidavit, was there first a draft or

5    multiple drafts prior to finalizing the affidavit?

6    A.   There were drafts, but my recollection is maybe one or two

7    at best, not many.

8    Q.   Who prepared the drafts?   Do you remember at least one

9    draft, correct?

10   A.   Correct.

11   Q.   Who prepared that draft?

12   A.   It was Judge Stern's firm or -- that was my understanding.

13   Whoever had interviewed me based on that interview prepared

14   that for my review.

15   Q.   Whoever that person is, they sent it to you for your

16   review?

17   A.   Correct.

18   Q.   In that first draft, was it completely accurate or did you

19   suggest changes?

20   A.   I don't recall.   My recollection is that it was generally

21   accurate.    There may have needed to be a couple of things

22   changed, but that is my recollection.

23              (Continued on next page)

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                      26
     I6SACHE2ps                 Grinberg - Cross

1    Q.   Now, just turning to the substance of the meeting that

2    Katie Sullivan and myself had with you and Jesse Cohen, you

3    don't have any recollection of me offering to sell my

4    particular interests as an investment opportunity for Elliott,

5    do you?

6    A.   No, you did not.

7    Q.   Did you have any contact with any lawyers from the Gibson

8    Dunn firm in the preparation of your affidavit?

9    A.   No.

10   Q.   Do you remember the exact or approximate date that Judge

11   Stern's law firm or the representative from the law firm

12   contacted you about the possibility of signing an affidavit?

13   A.   It was probably a couple of weeks before the affidavit was

14   finalized, about that time frame.

15   Q.   So you sent an e-mail to Katie Sullivan, I believe, on

16   January 19th indicating that Elliott would not be interested in

17   the Ecuador case as an investment, correct?

18   A.   Correct.

19   Q.   Were you contacted by Judge Stern's representative prior to

20   sending that e-mail or after, to the best of your recollection?

21   A.   It was after.

22   Q.   And you mentioned that you had been interviewed by someone

23   from Judge Stern's firm.   Was it Judge Stern himself or

24   somebody else?

25   A.   I believe it was Judge Stern, one of his colleagues.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        27
     I6SACHE2ps                 Grinberg - Cross

1    Q.   Where did that interview take place?

2    A.   At Elliott Management.

3    Q.   Do you remember the date of that interview?

4    A.   I don't.    It was probably within a couple of weeks of the

5    completion of the declaration.

6    Q.   As a general matter, Elliott -- it's not unusual for

7    Elliott to be interested in third-party litigation financing

8    opportunities, correct?

9    A.   It wouldn't be, no.   It would be something we would look

10   into as a potential investment.

11   Q.   And you, Elliott, has had successful workouts, for lack of

12   a better term, of prior third-party litigation finance

13   investments it's engaged in, correct?

14   A.   I'm just thinking third-party finance litigation --

15   Q.   Let me rephrase.   It might be easier.

16               Elliott has had successful results in litigation

17   investments Elliott itself has made in the past, correct?

18   A.   Yes.    Well, investments we have had have sometimes involved

19   litigation, in terms of enforcing whatever our claims are, so,

20   yes, in that context, correct.

21   Q.   And the idea of a third party financing a litigation as an

22   investment is, at least within Elliott Capital, considered a

23   legitimate investment, correct?

24   A.   Correct.

25   Q.   And the reason -- well, the reason that Elliott took the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                            28
     I6SACHE2ps                    Grinberg

1    meeting, if you know, with Katie Sullivan and myself was to at

2    least consider whatever pitch we were to make about the third

3    party -- excuse me -- about a litigation investment opportunity

4    in the Ecuador case, correct?

5    A.   Yes.    I would say that, in many respects, it was a favor

6    for the person who had contacted us through Kate, but to some

7    extent it was to hear the story, you know, without much

8    additional context.

9                THE COURT:   We're wandering off the subject of this

10   hearing, Mr. Donziger.       Let's get back to it.

11               MR. DONZIGER:    I will let the witness go.    I have no

12   further questions.

13               THE COURT:   All right.   I have one or two,

14   Mr. Grinberg.

15               Was there any discussion in the meeting, at all, by

16   anyone, about how an investment by Elliott, if it elected to

17   make one, would have been structured?

18               THE WITNESS:    No, only to the extent that, you know,

19   there could be a percentage involved.       But no structuring

20   beyond that.

21               THE COURT:   A percentage of what exactly?

22               THE WITNESS:    Of whatever -- a percentage of the

23   proceeds that would be generated by a successful enforcement

24   against Chevron.

25               THE COURT:   Or settlement.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                           29
     I6SACHE2ps                   Grinberg

1               THE WITNESS:    Or settlement, correct.

2               THE COURT:    A percentage of what proceeds

3    specifically?    If that came up.      The gross?   The net?

4    Somewhere in between?

5               THE WITNESS:    Nothing.    There was no discussion beyond

6    the idea that -- just the concept there that there was capacity

7    under, you know, the distribution that may be available to

8    Elliott.    That's it.

9               THE COURT:    At that meeting, were any documents shown

10   to you by Mr. Donziger or Ms. Sullivan?

11              THE WITNESS:    No.    There was -- well, there was a

12   booklet, a marketing document, it seemed, about the case itself

13   that featured, you know, local Ecuadorians who had been dealing

14   with the fallout of whatever environmental problems had

15   surfaced.

16              THE COURT:    Was it given to you?

17              THE WITNESS:    Yes.

18              THE COURT:    Do you have it?

19              THE WITNESS:    I do not.    I believe we handed it over

20   to Judge Stern.

21              THE COURT:    Other than the e-mails that we've seen

22   here this morning, were there any other writings that came to

23   you from Mr. Donziger or Ms. Sullivan or any associates?

24              THE WITNESS:    No.

25              THE COURT:    Do counsel on either side wish to ask any


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       30
     I6SACHE2ps                 Grinberg - Redirect

1    questions in light of my examination?

2              Judge Stern?

3              JUDGE STERN:    Just one.

4    REDIRECT EXAMINATION

5    BY JUDGE STERN:

6    Q.   In the subsequent e-mail, which is in evidence,

7    Mr. Donziger offered to send you a brochure which he -- and I'm

8    just paraphrasing -- characterized as a pamphlet or brochure

9    that he had prepared for investors.       Do you recall that?

10   A.   I don't recall.   I'd have to look back at the exhibits

11   if --

12             JUDGE STERN:    Yes.   It's in evidence.

13             THE COURT:   Judge Stern, if it's in the exhibit, it's

14   in the exhibit.

15             JUDGE STERN:    I agree, your Honor.    I just thought you

16   were interested, so I --

17   Q.   And in fact you declined to receive it because you said you

18   were not interested; am I correct?       Do you remember that?

19             I think the Judge would like us to move on.

20             JUDGE STERN:    I'll withdraw the question.   It's in

21   evidence.    You're right, your Honor.     Thank you.

22             THE COURT:   Thank you.

23             Mr. Donziger, anything further?

24             MR. DONZIGER:   No.    I'm done.

25             THE COURT:   All right.     Mr. Grinberg, you're excused.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         31
     I6SACHE2ps                  Donziger - Direct

1              (Witness excused)

2              THE COURT:    Next witness.

3              MR. MASTRO:    Your Honor, plaintiff calls Mr. Donziger.

4    STEVEN DONZIGER,

5         the defendant herein,

6         having been duly sworn, testified as follows:

7              THE COURT:    Mr. Donziger, since you're representing

8    yourself, let's set this ground rule.      If you have an objection

9    to a question, you will say the word "objection" and nothing

10   more.   If I see any need to have an elaboration, I'll ask you

11   for it.   OK?

12             THE WITNESS:    OK.

13             THE COURT:    Sir?

14             THE WITNESS:    Yes.

15             THE COURT:    All right.   Go ahead, Mr. Mastro.

16             MR. MASTRO:    Thank you, your Honor.

17             Before we start, I just wanted to hand up to the

18   witness and to the Court a binder of the exhibits we may offer

19   during the examination, as well as a copy of Mr. Donziger's

20   deposition of this past Monday and a copy of the transcript of

21   the contempt hearing on May 8, 2018.      I'm also going to leave

22   in front of Mr. Donziger the Grinberg exhibits.

23             THE WITNESS:    Your Honor, I'm sorry to interrupt.   I

24   have kind of a logistical question, could I ask you.

25             THE COURT:    Go ahead.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                            32
     I6SACHE2ps                     Donziger - Direct

1               THE WITNESS:    So after Mr. Mastro finishes with his

2    examination, and I want to -- I get to do what would be --

3               THE COURT:    Redirect.

4               THE WITNESS:     -- a redirect, what is the way I would

5    do that?

6               THE COURT:    Q and A?

7               THE WITNESS:    Like I would ask the Q --

8               THE COURT:    You would ask the Q.      That gives him an

9    opportunity to object if he is so minded.          If there's no

10   objection or I overrule it, he'll answer your question.

11              THE WITNESS:    One other quick question.     Do you mind

12   if I keep a legal pad here with notes, because I need to -- as

13   like the lawyer with a witness.

14              THE COURT:    Sure.

15              THE WITNESS:    I'm just going to go get it.

16              THE COURT:    OK.

17              OK, Mr. Mastro, you may proceed.

18              MR. MASTRO:    Thank you, your Honor.

19   DIRECT EXAMINATION

20   BY MR. MASTRO:

21   Q.   Mr. Donziger, you just heard Mr. Greenberg's testimony --

22              THE COURT:    Isn't the gentleman's name Grinberg, or

23   did I get it wrong?

24              MR. MASTRO:    "Grin."    Thank you.

25   Q.   Mr. Donziger, you just heard Mr. Grinberg's testimony of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        33
     I6SACHE2ps                  Donziger - Direct

1    what he recalls and understood happened at the November 6, 2017

2    meeting that you and Ms. Sullivan had with him and one of his

3    colleagues.

4    A.   Yes.

5    Q.   So is there anything about Mr. Grinberg's testimony about

6    what he recalled and understood happened at that meeting with

7    which you disagree?     Yes or no.

8    A.   Yes.

9    Q.   Sir, was Mr. Grinberg's testimony accurate as to what he

10   said you described as the opportunity for Elliott at that

11   meeting?

12   A.   I -- my testimony is that what he put in his affidavit and

13   what he testified today with regard to those events was

14   accurate, although not complete.

15   Q.   Now, Mr. Donziger, I'd like to ask you a few follow-up

16   questions.    Am I correct that since March 2014, you have raised

17   money to support the enforcement efforts of the Ecuadorian

18   judgment by selling interests in the judgment?

19   A.   I have helped my clients in Ecuador sell interests in the

20   judgment to raise funds to pay litigation expenses since that

21   day, yes.

22   Q.   Thank you, sir.    Am I also correct that, out of the funds

23   you have raised by selling interests in the judgment, you have

24   paid yourself since March 2014, correct?

25   A.   That is correct.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       34
     I6SACHE2ps                  Donziger - Direct

1    Q.   Am I correct, sir, that you have sold interests in the

2    judgment, since March 2014, to multiple investors?

3               MR. DONZIGER:   Objection.

4    Q.   Yes or no.

5               THE COURT:   Yes or no.

6    A.   Well, there's a presumption in the question that's not

7    accurate.    Can I explain?

8    Q.   No.   I'll rephrase the question, sir.

9               In selling interests in the judgment, am I correct

10   that you have sold interests in the judgment to multiple

11   investors since March 2014?

12   A.   First of all, I am not selling interests in the judgment.

13   I am arranging for my clients to sell their interests in the

14   judgment.    But the rest of your question, have there been

15   multiple investors, the answer is yes.

16   Q.   So the record is clear, you have sold on behalf of your

17   clients interests in the Ecuadorian judgment to multiple

18   investors since March 2014, correct?

19              MR. DONZIGER:   Objection.

20              THE COURT:   I think that's been asked and answered.

21   Q.   How many investors have you arranged to sell an interest in

22   the judgment on behalf of your client or clients since March

23   2014?

24   A.   To the best of my recollection, approximately six.

25   Q.   Am I correct, sir, that you have raised millions of dollars


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        35
     I6SACHE2ps                  Donziger - Direct

1    in support of efforts to enforce the Ecuadorian judgment

2    through this sales process since March 2014?

3              THE COURT:    This is repetitious and it's beyond the

4    scope of this hearing, which has to do with the Elliott

5    solicitation.

6              MR. MASTRO:    I understand, your Honor.

7    Q.   Am I correct that you told Mr. Grinberg at the Elliott

8    meeting that you had raised, over the course of the Ecuadorian

9    litigation, $33 million?

10   A.   I told Mr. Grinberg that the client base in Ecuador had

11   raised that amount of money over the entire course of the

12   litigation since 1993.     I later testified in my deposition that

13   I think that was inaccurate.

14   Q.   You thought that was too high?

15   A.   I think it's too high, but I, as I sit here today, there's

16   obviously been millions of dollars raised.      I don't know the

17   exact number.    It also depends on how you count it and you

18   count Joe Cohen's contribution and that kind of thing.     But

19   there had been, you know, there's been, you know, what some

20   would consider to be, you know, significant resources raised to

21   sustain a litigation over the course of the almost 25 years of

22   its existence.

23   Q.   Sir, at the meeting you had with Mr. Grinberg and his

24   colleague at Elliott, on November the 6th, 2017, did you

25   discuss with him how you structured deals with investors?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          36
     I6SACHE2ps                    Donziger - Direct

1    A.   I did in a very general sense.

2    Q.   Did you tell him that in exchange for litigation funding,

3    that Elliott could obtain an interest in whatever judgment

4    proceeds were ultimately generated through enforcement or

5    settlement?

6    A.   Yes.

7    Q.   Did you discuss with Mr. Grinberg and his colleague at that

8    meeting any particular percentage interests that they could

9    acquire?

10   A.   I don't believe I did.

11   Q.   Did you discuss with Mr. Grinberg and his colleague at this

12   meeting the identities of any other investors in the judgment?

13   A.   I don't remember one way or another.

14   Q.   You consider Mr. Grinberg to be a sophisticated party,

15   correct?

16   A.   I'm sorry, excuse me, what?

17   Q.   Sophisticated person.      Correct?

18   A.   As regards what?

19   Q.   As regards investments like this.

20   A.   Yes.

21   Q.   And you recall him asking you about the investment

22   structure, correct?

23               THE COURT:    Would you stay closer to the microphone,

24   Mr. Mastro.

25               MR. MASTRO:    Certainly, your Honor.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        37
     I6SACHE2ps                 Donziger - Direct

1    A.   The meeting was many months ago, so I have a vague

2    recollection only, but I do remember talking in very general

3    terms about how the Ecuadorian client base structures its

4    investment contracts with those who fund.

5    Q.   Can you -- strike that.

6              Mr. Donziger, when you say that you discussed in

7    general terms the structure of an investment, tell us in

8    general terms what it was that you said.

9    A.   When I say "in general terms," it's simply if an entity

10   puts in X amount of money, we would negotiate some percentage

11   of the interest in any collection that they would get if there

12   were to be a collection.    So -- I don't know if that answers

13   your question.

14   Q.   Yes, it does.   So let me ask you a couple of follow-up

15   questions in that regard.    Am I correct that you told

16   Mr. Grinberg and his colleague that you had already arranged

17   sales of -- strike that.

18             Am I correct that you told Mr. Grinberg and his

19   colleague at that November 6, 2017 meeting that you had a 6.3

20   percent interest in the judgment?

21   A.   That came up.   I don't remember how.   But I told him what

22   my percentage interest was, subject, obviously, to the RICO

23   judgment, such as I can't collect.    But that's the percentage I

24   have, or had, I guess.

25   Q.   And you don't recall whether you volunteered that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       38
     I6SACHE2ps                  Donziger - Direct

1    information or whether he asked you.    Is that your testimony?

2    A.   I don't remember.

3    Q.   Am I correct that you told him that, at this meeting --

4    strike that.

5              Am I correct that you told Mr. Grinberg at this

6    meeting that 15 to 20 percent of the interest in the judgment

7    had already been given to investors or other professionals in

8    connection with the judgment proceeds?

9    A.   So my answer to that question is, I don't have a specific

10   recollection of saying that in the meeting, but having seen the

11   notes presented to me and understanding how I usually talk

12   about this to potential funders, I -- that would be something

13   consistent with what I would tell a potential funder.

14   Q.   And did you tell Mr. Grinberg and his colleague that there

15   were 15 such -- strike that.

16             Did you tell Mr. Grinberg and his colleague at this

17   meeting on November 6, 2017 that there were approximately 15

18   such investors or professionals who had interest in the

19   judgment allocated to them?

20   A.   I believe I did, although I don't have any specific

21   recollection.   That's roughly the case.

22   Q.   Did you tell him the identities of any of those 15, besides

23   yourself?

24   A.   I, I, I don't remember.   I don't believe I did, but I might

25   have.   I don't remember.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                      39
     I6SACHE2ps                  Donziger - Direct

1    Q.   Did you tell him that Mr. Rizack received interest in the

2    Ecuadorian judgment from you after the RICO judgment in March

3    2014?

4              MR. DONZIGER:   Objection.

5              THE COURT:   Ground?

6              MR. DONZIGER:   It assumes a fact not in existence.

7              I can -- I could answer the question.    I think I know

8    what he's trying to ask.     I can answer it.

9              THE COURT:   Go ahead.

10             MR. DONZIGER:   OK.

11   A.   So the answer to your question about Mr. Rizack is, he

12   received an interest in the judgment not from me but from the

13   Ecuadorian client.     That is the FDA people who signed these

14   investment contracts.     And that happened after the RICO

15   judgment.

16   Q.   And so was it you who arranged, on behalf of the client, to

17   give Mr. Rizack an interest in the judgment after the RICO

18   judgment in March 2017?

19   A.   Well, I --

20   Q.   March 2014.

21   A.   I generally help the clients hook up with service providers

22   they need or I believe they did.     No agreement is signed

23   without their signature and their approval.     But I did

24   facilitate that.

25   Q.   And, sir, Mr. Rizack is not an accountant, correct?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        40
     I6SACHE2ps                 Donziger - Direct

1    A.   That's correct.

2    Q.   So he isn't actually able to do an accounting of the

3    finances relating to the Ecuadorian --

4    A.   That's not what he was brought in to do.

5    Q.   Am I correct that he does personal work for you, including

6    paying your bills?

7    A.   Can you -- no, not at the moment.

8    Q.   Am I correct that during the period 2014, 2015, 2016,

9    Mr. Rizack was paying your bills, keeping track of your bills

10   and then writing the checks to pay them?

11             MR. DONZIGER:   Objection, your Honor.

12             I could talk about it, but I think it is a bit far

13   afield from --

14             THE COURT:    Well, it is far afield.   And I think we

15   had testimony about this at trial in 2014.

16             MR. MASTRO:   I understand, your Honor.    I'm just

17   pointing out that Mr. Rizack got an interest in the judgment

18   after the RICO judgment was entered, and at the time was doing

19   only personal work for Mr. Donziger.

20             MR. DONZIGER:   That's -- whoa.    That's --

21             MR. MASTRO:   I'll go on.

22             MR. DONZIGER:   That's not true.

23   BY MR. MASTRO:

24   Q.   Now, let me ask you about the Elliott meeting and some

25   aspects of how that came about.    Am I correct that it was


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                      41
     I6SACHE2ps                   Donziger - Direct

1    Ms. Sullivan who introduced you -- strike that.

2                Am I correct that it was Ms. Sullivan who arranged for

3    you to meet with Elliott?

4    A.   Yes.

5    Q.   But you had already made a contact with Elliott years

6    earlier, correct?

7    A.   I believe -- well, I believe some were working with me and

8    made a contact with Elliott years earlier, although I had

9    forgotten about that until the question was brought up in my

10   deposition this week.

11   Q.   When the subject first came up of you meeting with Elliott,

12   was it Ms. Sullivan who suggested that Elliott might be a good

13   party to pursue for an investment in the Ecuadorian litigation?

14   A.   Yes.

15   Q.   And am I correct that it was Ms. Sullivan who wrote to you

16   on October 16, 2017 that you want someone like Elliott,

17   "someone courageous, who will understand what and why and know

18   this investment is a hatch"?

19               THE COURT:   Mr. Mastro, I've read like seven exhibits

20   and I've read every one of them.      So I don't know what purpose

21   is served by this.

22   Q.   Am I correct that Ms. Sullivan said to you at the time,

23   October 16 of 2017, that Elliott could short Chevron stock in

24   making this investment?

25   A.   She did say that in an e-mail to me.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                          42
     I6SACHE2ps                    Donziger - Direct

1    Q.   And that Elliott could invest a ton of money in the case,

2    correct?

3    A.   I don't -- if you want to refer me to an exhibit that

4    you're citing from, please do and I'll answer your question.

5    Q.   Did you have in mind, in approaching Elliott, a particular

6    level of investment that you would seek?

7    A.   Not a particular number, no.

8    Q.   Mr. Donziger, I'd like to refer you to what in the binder

9    is PX 9004 but in the Grinberg exhibits already in evidence is

10   an exhibit Grinberg 4.       Do you see that, sir?

11   A.   Yes.

12   Q.   When Ms. Sullivan suggested Elliott as a potential

13   investor, you responded to her, "Great," in this October 16,

14   2017 e-mail exchange, correct?

15               MR. DONZIGER:    Objection.    These are all the e-mails.

16               THE COURT:    Yes, I gather it is.

17               MR. MASTRO:    I'm sorry?

18               THE COURT:    I gather it's all in the e-mails that you

19   put into evidence.

20               MR. MASTRO:    It is.   I was going to ask him a question

21   about it, your Honor.

22               THE COURT:    All right.    So let's ask the question.

23   BY MR. MASTRO:

24   Q.   Please tell the Court what you meant when you responded to

25   Ms. Sullivan by "Great," in terms of approaching Elliott?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                      43
     I6SACHE2ps                  Donziger - Direct

1    A.   Just that it would be opportunity to meet with a fund that

2    had capital and apparently had, you know, experience in dealing

3    with litigation financing.

4    Q.   Did you have any discussions with Ms. Sullivan about

5    raising with Elliott that they could short the Chevron stock

6    and win both ways?

7    A.   No.

8    Q.   Referring you to Exhibit No. 5 --

9               THE WITNESS:   Hold on one second.   Could I just

10   elaborate on my prior answer?

11              THE COURT:   That's for redirect.

12              THE WITNESS:   OK.

13   BY MR. MASTRO:

14   Q.   Referring you to Grinberg Exhibit No. 5, Mr. Donziger, an

15   e-mail dated October 19, 2017 from Katie Sullivan to you, sir,

16   do you know whether Katie Sullivan made contact with Paul

17   Singer?

18   A.   What I know based on what I remember Katie telling me is

19   that she reached out to Paul Singer directly, I think through

20   maybe the assistant or secretary.     I don't remember her telling

21   me she had any contact directly with Paul.

22   Q.   Am I correct, Mr. Donziger, that the meeting you eventually

23   had on November 6, 2017 was with Jesse Cohen and Mr. Grinberg?

24   Correct?

25   A.   That's correct.    Mr. Cohen was in the meeting for a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                      44
     I6SACHE2ps                  Donziger - Direct

1    relatively brief period of time, and Mr. Grinberg -- am I

2    getting the name correct?     I still --

3    Q.   Yes.

4    A.   Grinberg, was in the meeting for the entire time.

5    Q.   And the meeting lasted 60 to 90 minutes, correct?

6    A.   That's my recollection.

7    Q.   From your side, Ms. Sullivan and you, who did most of the

8    talking during the meeting?

9    A.   I did.

10   Q.   And you were concerned at the meeting that Elliott might be

11   put off by the RICO judgment, correct?

12               MR. DONZIGER:   Objection, form.

13               MR. MASTRO:   I'll rephrase it.

14   Q.   Let's go to Exhibit No. 3 under Grinberg, the first

15   document being Mr. Grinberg's handwritten notes.      Now, you took

16   notes during this meeting as well, correct?

17   A.   I'm not, I'm not sure as I sit here today.   I mean, I, I, I

18   generally take -- I have -- keep like a pad out.      When I'm

19   talking a lot, I generally don't really take very many notes.

20   I might have jotted down something or I might not have.     I

21   don't remember.

22   Q.   But you didn't produce any notes in response to Chevron's

23   subpoena, correct?

24   A.   I don't believe I have any notes.

25   Q.   You couldn't find them.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                         45
     I6SACHE2ps                   Donziger - Direct

1    A.   If I didn't produce any, I don't believe I have any.

2    Q.   Referring to Mr. Grinberg's notes of the November 6, 2017

3    meeting, do you see there where Mr. Grinberg writes, "Can money

4    come into U.S.?"    Do you see that?    Towards the bottom of the

5    page to the left?

6    A.   Yes.

7    Q.   Did you discuss that topic with Mr. Grinberg during the

8    November 6, 2017 meeting?

9    A.   So to the best of my recollection I think, I think Lee

10   raised the question of how the RICO judgment would impact any

11   collection, or I should say any return on investment, from any

12   investment.     And I think we had a very brief discussion about

13   that.

14               THE COURT:   What was said on that subject?

15               THE WITNESS:   You know, I don't remember it exactly,

16   because -- but I will say this as a general matter.       Others

17   have asked me the same question.      And I usually say I'm not

18   really sure, because I've never seen this kind of situation.

19               And the question being, what would a U.S.-based

20   investor -- what would happen with a U.S.-based investor upon a

21   collection in a foreign jurisdiction.      That's your question.

22   And I don't know the answer to that.

23   BY MR. MASTRO:

24   Q.   Donziger, turning to 3A, these are Ms. Sullivan's notes of

25   the November 6, 2017 meeting.      Let me just back up for one


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        46
     I6SACHE2ps                  Donziger - Direct

1    second.   And Mr. Grinberg's note, Exhibit 3, is there anything

2    in Mr. Grinberg's notes that does not accurately reflect what

3    was discussed at the meeting with Mr. Grinberg and his

4    colleague on November 6, 2017?

5              MR. DONZIGER:   Objection.    The notes are very --

6    they're not my notes, first of all.       I've already testified

7    that I think the $33 million figure is inaccurate.      A lot of

8    it --

9              THE COURT:   You think it's inaccurate in the sense

10   that you never uttered those words, "$33 million"?

11             THE WITNESS:    No, I didn't.

12             THE COURT:   Or is it now, on reflection, you don't

13   think what you said was accurate?

14             THE WITNESS:    The latter.   The latter.   I, I don't

15   think it's accurate.     But, again, as I testified earlier, it

16   depends how you account for certain confusions.       So I could

17   elaborate on that, but that's, that's, you know, it's unclear

18   to me whether it's entirely accurate.

19   BY MR. MASTRO:

20   Q.   Mr. Donziger --

21             MR. DONZIGER:   I'm --

22   Q.   You did, you already testified that --

23             MR. DONZIGER:   Hold on.

24   Q.   -- you told Mr. Grinberg at this meeting --

25             MR. DONZIGER:   Objection, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          47
     I6SACHE2ps                  Donziger - Direct

1    Q.    -- that you had raised $33 million.      You did say that to

2    him at this meeting of November 6, 2017, correct?

3    A.   I already testified to that, yes.

4    Q.   Is there anything on this page of notes, by Mr. Grinberg,

5    of what was said at the November 6, 2017 meeting that, as you

6    sit here today, you think is inaccurate?

7              MR. DONZIGER:    I'm going to object.    First of all --

8              THE COURT:    Answer the question.

9              MR. DONZIGER:    I'm going to look at this quite

10   carefully.

11             THE COURT:    Well then, do it.

12   Q.   Let me just clarify it for you.     I'm going to clarify the

13   question.

14             THE COURT:    Look, do you want an answer or not?

15             MR. MASTRO:    Yes, I do, your Honor.

16             THE COURT:    Well then, let's have the answer.

17             MR. MASTRO:    Certainly, your Honor.

18   A.   I think -- I can't testify that notes that someone else

19   wrote are entirely accurate without understanding what they

20   mean.   These are snippets of this and that.      I don't see

21   anything on this page, other than the 33 million, that would be

22   patently inaccurate.     But on the other hand, I can't say what

23   some of this stuff even means, to be able to answer the

24   question.    So that's my answer.

25             THE COURT:    Next question.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          48
     I6SACHE2ps                    Donziger - Direct

1    Q.   Is there anything in these notes that you know wasn't said

2    during the meeting on November 6, 2017?

3    A.   Well --

4                THE COURT:    I think the answer to that question is

5    inherent in the last answer.

6                MR. MASTRO:    Fine, your Honor.

7                THE COURT:    Would you please move on.

8                MR. MASTRO:    Certainly, your Honor.

9    Q.   Let's go to 3A, please, Mr. Donziger.        These are Katie

10   Sullivan's notes of the November 6, 2017 meeting.        Is there

11   anything in Katie Sullivan's notes of the November 6, 2017

12   meeting that you believe doesn't accurately reflect what was

13   discussed at the meeting?

14   A.   Well, I don't know what most of this stuff means or what

15   she was thinking when she wrote some of this stuff.        I mean,

16   there's nothing that jumps out at me, looking at it all, that

17   appears inaccurate, with the caveat again that I don't know

18   what a lot of it means.       I mean, if you want to take me through

19   each one and tell me what you think it means, I can tell you if

20   I think it's accurate or not.       But other than that, that's my

21   testimony.

22   Q.   Mr. Donziger, referring you to the reference to 400 million

23   frozen assets in Argentina in the middle of the first page, do

24   you see that?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                      49
     I6SACHE2ps               Donziger - Direct

1    Q.   Is that something you recall having been said at your

2    meeting with Elliott on November 6, 2017?

3    A.   I do have a recollection of that, yes.

4    Q.   And what was said in that regard and by whom?

5    A.   To my best recollection, I believe I told him that at some

6    point in Argentina, that counsel, Argentinian counsel for the

7    Ecuadorians had succeeded in getting a court order forcing

8    Chevron or its Argentinian subsidiary to put a certain portion

9    of its revenues in escrow or an account under the court's

10   auspices pending resolution of the enforcement action in that

11   country.

12   Q.   Did you say anything else on that subject?

13   A.   I believe I did.

14   Q.   What else did you say?

15   A.   I believe I said that that money was no longer frozen or

16   under court order, and I believe I described what had happened

17   down there in terms of the meeting of Chevron's CEO with the

18   Argentinian president after the lifting of that freeze order.

19   Q.   So do you see there, farther down the page, where it says

20   "1782 limitation"?

21   A.   Yes.

22   Q.   Was there any discussion at your meeting with Elliott about

23   "1782 limitation"?

24   A.   I don't recall.

25   Q.   So you don't know what that refers to, "1782 limitation"?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                           50
     I6SACHE2ps                    Donziger - Direct

1    A.   No.

2    Q.   Let's turn the page, please.        Do you see there where,

3    towards the bottom of the second page, Ms. Sullivan's notes of

4    the November 6, 2017 meeting say, "Rule 65, participating

5    violation and some court order"?

6    A.   Yes.

7    Q.   Do you recall that subject being discussed at the -- on

8    November 6, 2017 meeting with Elliott?

9    A.   No.

10   Q.   So you don't know as you sit here today what Ms. Sullivan

11   was referring to when she wrote that down?

12   A.   No.

13   Q.   Mr. Donziger, am I correct that when you refer to your

14   clients in your testimony, what you really mean is one client,

15   the ADF, or the Frente.       Correct?

16               Yes or no, sir.

17   A.   I can't answer that yes or no.        I'll answer it this way.

18   My client is the FDA, and the FDA is the beneficiary of the

19   judgment and has a fiduciary duty, as I understand it, to

20   execute the judgment and collect funds owed to the affected

21   peoples by Chevron around the world.         So my client is the

22   entity that's the beneficiary of the judgment and executes it

23   and representation of all those affected.

24   Q.   Did you explain that to Elliott at the meeting you had with

25   Elliott on November 6, 2017?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        51
     I6SACHE2ps                 Donziger - Direct

1    A.   I don't recall specifically.   Generally when I speak to

2    potential funders, we explain that that is part of its

3    structure, who would be the counterparties on any investment

4    appeal.

5    Q.   Generally you would have told a potential investor that the

6    counterparty would be the ADF or the Frente.

7    A.   Generally, yes.

8    Q.   Am I correct that you sent Elliott a nondisclosure

9    agreement just before the meeting that documented that the

10   nondisclosure agreement would be with the ADF/Frente?

11   A.   I don't recall.   I believe Ms. Sullivan sent that, but I

12   don't recall what the --

13   Q.   And she received that NDA from you?

14   A.   Don't recall how that NDA was put together.    We have NDAs

15   we use, and I, I don't remember putting it together.    It's

16   possible another lawyer on our team did.    I don't remember.

17   Q.   Ms. Sullivan is not a lawyer, correct?

18   A.   That's correct.

19   Q.   And am I correct that she was retained by you mostly to

20   help fund-raise?

21   A.   Fundraising was an important part of her responsibilities.

22   She was also helping or intended to help us get a little better

23   organized in terms of expenditures, budgets, that sort of

24   thing.

25   Q.   Did Ms. Sullivan arrange multiple meetings for you besides


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                        52
     I6SACHE2ps                  Donziger - Direct

1    the Elliott meeting with potential fund sources?

2    A.    Well, I don't know what you mean by "multiple."    I remember

3    one other meeting.     There might have been others.

4    Q.    Ms. Sullivan was retained in approximately November of last

5    year, correct?

6    A.    My recollection is it was more like October, but in the

7    fall of last year, yes.

8    Q.    What were the terms of her retention?

9    A.    I don't recall exactly.    Katie is a person who wanted to

10   get involved to help.     She didn't seem particularly interested

11   in financial compensation.      I asked her if we could do some

12   sort of contract for her services, and I believe we agreed on

13   some sort of contract, but I don't believe she ever signed it,

14   or maybe it was not executed.      I don't remember.   I know we had

15   some document, but I believe it was never signed.

16   Q.    And you have not produced that document in response to

17   Chevron's subpoena, correct?

18   A.    I don't believe I have.    I don't know if I actually have

19   it.    I haven't seen it, looking through my files.

20   Q.    When did Ms. Sullivan -- strike that.

21                Am I correct that Ms. Sullivan ceased to work with you

22   in or about March of 2018?

23   A.    Yes.    Subsequent to the issuance of the subpoena, Chevron's

24   subpoena to her, she ceased working with us.

25   Q.    Am I correct, sir, that -- strike that.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
                                                                        53
     I6SACHE2ps                  Donziger - Direct

1              What compensation did she receive for the work that

2    she did between October 2017 and March 2018?

3    A.   I don't know.

4    Q.   Did she receive compensation, sir?

5    A.   I am not sure.    I, I, I have a recollection that she might

6    have received some what I would consider to be pretty minimal

7    compensation, but I'm not a hundred percent sure.     I'd have to

8    look in the budget that she kept.

9    Q.   Sir, are you the one who would have approved of her

10   compensation?

11   A.   Either me or the client representatives in Ecuador or me

12   under their authority.     I don't recall how it was approved or

13   what it was exactly.

14   Q.   Did Ms. Sullivan receive any interest in the Ecuadorian

15   judgment?

16   A.   I think we had discussion about arranging something along

17   those lines, but I don't believe it ever happened prior to her

18   deciding to leave the, the litigation.

19             THE COURT:    Are we going to get back to what happened

20   at Elliott Management?

21             MR. MASTRO:    Yes, your Honor.   I was just trying to

22   set the stage for her work.

23   BY MR. MASTRO:

24   Q.   Now, Mr. Donziger, at your meeting with Elliott, did you

25   discuss with Elliott the fact that you do not represent any of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         54
     I6SACHE2ps                  Donziger - Direct

1    the individual Lago Agrio plaintiffs any longer?

2    A.   I don't recall.   And also I don't accept that as a fact.      I

3    don't --

4                MR. DONZIGER:   Objection.   That's a whole 'nother

5    area.

6    Q.   Sir, in your meeting with Elliott, you were not purporting

7    to represent any of the individual Lago Agrio plaintiffs.

8    A.   Not in their individual capacity, but I represent, by

9    virtue of my representation of the FDA, represent everybody

10   affected.     The FDA represents everybody with interests in the

11   collection of judgment.

12   Q.   And you do not represent UDAP any longer, correct?

13   A.   Correct.

14   Q.   So is it fair to say that you have acted on behalf of the

15   Frente in selling interests in the judgment?

16               MR. DONZIGER:   Objection.   I can answer it, but --

17   Q.   Let me rephrase, because I want to make sure we understand

18   this.

19               You have not represented, to any investors, that you

20   represent any client other than the Frente, correct?

21   A.   Well --

22   Q.   Let me give you a time frame for it, OK.      Since the RICO

23   judgment --

24   A.   Yes.

25   Q.    -- in March 2014, you have not represented, to any


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                     55
     I6SACHE2ps                Donziger - Direct

1    subsequent investors, that you represent any party other than

2    the Frente, correct?

3    A.   My view is, my client is the Frente, as I've testified.

4    And the Frente, by virtue of its unique role in the Ecuadorian

5    judgment, as the sole and exclusive beneficiary of any

6    collection action, acts in the interests of everybody affected,

7    including the individually named plaintiffs.    But that's

8    correct; I do not actually have contracts with the individually

9    named plaintiffs.   But all of them are represented through the

10   role of the Frente in the Ecuadorian judgment as a beneficiary

11   of the judgment.

12   Q.   Did you explain that to Elliott at the meeting you had with

13   Elliott on November 6, 2017?

14   A.   I don't recall that I explained that specifically.

15   Q.   Now, you made an offer to Mr. Grinberg after the meeting to

16   send him an additional packet of materials.    Correct?

17   A.   Yes.

18   Q.   And you said it's a packet of materials that you typically

19   give potential investors, correct?

20   A.   Yes.

21   Q.   Am I correct that you did not produce that packet of

22   materials in response to Chevron's subpoena?    The materials you

23   would typically give an investor.

24   A.   Well, I testified about this in my deposition, and what --

25   the answer to that question is, we give materials to investors


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                       56
     I6SACHE2ps                 Donziger - Direct

1    when they ask, and we generally tailor them to the needs of the

2    investors.    So, you know, if an investor is sophisticated and

3    wants to just know this, this certain thing, we give them that.

4    If an investor doesn't know much about the situation and just

5    wants to learn about it, we give him a lot of other types of

6    material.

7               So when I said we have a packet we typically give,

8    there are certain materials like press reports, court judgments

9    that we usually send to everybody who we're just getting going.

10   And I wasn't sure what Mr. Grinberg would want if anything.

11   And the fact he didn't want anything suggested to me Elliott

12   wasn't that interested, and I didn't really think much more of

13   it and never sent him anything.

14   Q.   You didn't produce, in response to Chevron's subpoena, any

15   of the documents you would typically give to investors,

16   correct?

17   A.   No.   The reason for that --

18   Q.   I didn't ask you the reason, sir.   I just asked you whether

19   you --

20   A.   -- is because of --

21   Q.   And the answer is Correct?

22   A.   The pending motion has now since been resolved.   So I

23   didn't revisit that issue and continue production in light of

24   the state of play with your Honor's decision, which I just got

25   late yesterday afternoon while preparing for this and being in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          57
     I6SACHE2ps                  Donziger - Direct

1    another deposition.

2    Q.   Am I correct, Mr. Donziger, that, in response to Chevron's

3    subpoenas, to date, these are subpoenas covering both your

4    assets and judgment --

5              THE COURT:    Look, Mr. Mastro, stick to the subject of

6    this hearing.

7              MR. MASTRO:    OK.   Certainly, your Honor.   Certainly.

8              THE COURT:    We're not starting a seven-week trial

9    today.

10             MR. MASTRO:    OK.   Certainly, your Honor.   I just, I

11   wanted the Court to be aware of the limitation --

12             THE COURT:    You've made me aware.   The fusillade of

13   letters is beyond my secretary's ability to keep up with.

14             MR. MASTRO:    Thank you, your Honor.

15             THE COURT:    From both sides.

16   Q.   Mr. Donziger, did you consider the opportunity to pitch

17   Elliott to be a significant meeting?

18   A.   I would say I considered it to be a meeting that we were

19   happy to get that had potential significance if it were to gain

20   traction, but I didn't go in with very high expectations.

21             (Continued on next page)

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                      58
     I6SJCHE3                   Donziger - direct

1    Q.   Mr. Donziger, just to be clear, the client you were

2    representing at the Elliott meeting was the FDA, correct?

3    A.   That's correct, subject to my prior testimony about the

4    Frente role, yes.

5    Q.   Again going back to the Elliott meeting, did you have any

6    discussion with Mr. Grinberg and Mr. Cohen at the November 6,

7    2017 meeting about how difficult it would be to enforce the

8    Ecuadorian judgment in light of the RICO judgment?

9               THE WITNESS:   Objection.

10              THE COURT:   Overruled.

11   BY MR. MASTRO:

12   Q.   Yes or no?

13   A.   I generally, because I don't remember specifically

14   everything we talked about at the 90 minute meeting, when I

15   talked to potential funders, I always mentioned RICO.      I

16   explained Judge Kaplan's decision, I explained the view of the

17   Ecuadorians of that decision.    Respectfully to your Honor, they

18   disagree, as do I, with a lot of the bases of that decision.

19              I count on potential funders to do their own

20   independent due diligence about that decision and all the other

21   court decisions in this case both in the United States, Canada,

22   Ecuador and the international arbitration.

23              Almost all potential funders, if they express

24   seriousness, do that due diligence and they also consult with

25   independent counsel when doing so.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       59
     I6SJCHE3                    Donziger - direct

1    Q.   Mr. Donziger, did you discuss with Elliott at the November

2    6, 2017 meeting whether the injunction, at Paragraph 5 under

3    the court's judgment, would be any impediment to collection

4    efforts?

5    A.   I don't recall specifically.

6               Again when I speak to investors, I am working and have

7    been working I believe in good faith off of the April 25th

8    order of Judge Kaplan that I believe allows us, plain and

9    express language that allows the clients in Ecuador to sell

10   interest in the judgment to pay litigation expenses.

11              So to me at that time, it was not a controversial

12   issue.     So it is possible I didn't bring it up.    It was

13   something that I and others who had read the April 25th order

14   felt was permissible and proper.

15   Q.   So you don't recall any discussion at that meeting about

16   the ramifications of Paragraph 5 of the RICO judgment?

17   A.   No.

18   Q.   Sir, immediately after the Elliott meeting on November 6th,

19   2017, did you discuss Ms. Sullivan how the meeting had gone?

20   A.   I don't remember.    I mean I could speculate.

21   Q.   I don't want you to speculate, sir.

22   A.   Well, I don't remember what we talked about after the

23   meeting.     You mean right after we walked out of the meeting?

24              THE COURT:   Look, Mr. Mastro, I would really

25   appreciate it if you would stick to the limited purpose for


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                          60
     I6SJCHE3                     Donziger - direct

1    which I called this hearing.

2               MR. MASTRO:    I understand, your Honor.   I am about to

3    come to why I asked that question.

4    BY MR. MASTRO:

5    Q.   Mr. Donziger, am I correct that shortly after the Elliott

6    meeting ended, Ms. Sullivan sent an email to many parties,

7    including yourself, about how the meeting had gone?

8    A.   I don't recall.     If you want to show me an email?

9    Q.   Am I correct that in response to her email message, you

10   responded that everyone should hold it strictly confidential

11   and that it would be counterproductive in terms of our

12   objectives if the meeting leaked?

13              THE WITNESS:    I'm going to object.   I would like to

14   look at what Mr. Mastro is referring to.      I know there is

15   email.   I think it was before the meeting, not after.      That's

16   the problem I have.

17              THE COURT:    Well, Mr. Mastro, if it was before the

18   meeting, maybe you ought to rephrase your question; and if it

19   wasn't, maybe you need to show it to him.

20   BY MR. MASTRO:

21   Q.   Let me clarify.

22              When you were scheduled to have a meeting with

23   Elliott, did Ms. Sullivan send out an email notice to many

24   parties, including yourself, that a meeting with Elliott had

25   been scheduled?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                      61
     I6SJCHE3                  Donziger - direct

1    A.   That's my recollection, yes.

2    Q.   Am I correct you responded to her email on November 6,

3    2017, telling everyone on that email that the information was,

4    "strictly confidential and that it would be counterproductive

5    in terms of our objectives" if the information were to leak?

6    A.   I don't know what I said.   I remember saying something

7    along those lines.   If you're trying to say I said what is on

8    an email, show me an email and I will tell you if I sent the

9    email.

10   Q.   I am just asking if you recall it, Mr. Donziger?

11   A.   I remember generally wanting to keep our contacts with

12   Elliott confidential so they wouldn't get into your camp and

13   representation of your clients so you could cause mischief, as

14   had been done in the past.   That was my view, yes.

15   Q.   Am I correct that you recommended everyone on the email

16   chain that they delete all emails relating to this subject?

17   A.   Actually, that email came from another individual on the

18   email chain, and I endorsed it, but I also agree with the

19   subsequent email with Aaron Paige, which explains it was not to

20   impede discovery or hide anything untoward, it was to protect

21   confidentiality such that Chevron wouldn't be able to harass

22   Elliott Capital, as it had done with other funders.

23   Q.   Can we go to Exhibit 6 in the binder, DX-9006, the large

24   binder.

25   A.   This binder?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                       62
     I6SJCHE3                      Donziger - direct

1    Q.   Yes.

2                THE COURT:    Tab 6?

3                MR. MASTRO:    Yes, your Honor.

4                (Pause)

5    BY MR. MASTRO:

6    Q.   Did you have chance to review it, Mr. Donziger?

7    A.   Yes, I am familiar with the email chain.

8    Q.   Am I correct this is an email, dated November 6, 2017, in

9    which you, Ms. Sullivan and others participated and that you

10   received these emails and sent these emails?

11   A.   I received this email chain, yes, and I sent the email that

12   I sent, but not the other emails, obviously.

13   Q.   But you received the other emails, correct?

14   A.   Yes.

15               MR. MASTRO:    I ask it be received in evidence.

16               THE COURT:    Received.

17               (Defendant's Exhibit 9006 received in evidence)

18   BY MR. MASTRO:

19   Q.   Mr. Donziger, let's go to the first email in the chain,

20   MKS-93.     Ms. Sullivan has sent this email to several people.

21               Are any of the people that she sent this email to

22   other investors in the Ecuadorian judgment?

23               THE WITNESS:    Objection.

24               THE COURT:    Sustained.

25   BY MR. MASTRO:


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                          63
     I6SJCHE3                      Donziger - direct

1    Q.   Mr. Donziger, now Ms. Sullivan writes to you and others

2    that she has been helping you strategize how to connect

3    financial capital with the case.       Do you see that, sir?

4    A.   Yes.

5    Q.   Did you understand her to mean by that she was helping you

6    to identify potential investors from whom you could arrange on

7    behalf of your client Frente --

8                THE WITNESS:    This is long, Mr. Mastro.

9                MR. MASTRO:    I will withdraw that question.

10   BY MR. MASTRO:

11   Q.   Do you see there at the end of her email she talks about

12   supercharging their efforts, meaning your efforts and your

13   team?

14   A.   Yes.

15   Q.   Did you have an understanding what she meant by that?

16   A.   I assume she meant we would be more effective in the

17   endeavor.

18   Q.   If you raised money?

19   A.   Well, the endeavor raising money would be more effective.

20               THE COURT:    Mr. Mastro, do you have any more questions

21   about what happened at the meeting?

22               MR. MASTRO:    Your Honor, I just wanted to --

23               THE COURT:    I know what you want to do.   I know a lot

24   of the things you want to do.       Do you have any more questions

25   that relate to what happened at the meeting or in association


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                         64
     I6SJCHE3                     Donziger - direct

1    with the meeting that is relevant to the purpose of this

2    hearing?

3               MR. MASTRO:    Well, your Honor, I would respectfully

4    submit that an email chain in which Mr. Donziger is

5    recommending and seconding that any emails on this subject

6    should be destroyed --

7               THE COURT:    But it is in evidence and I read it.

8               MR. MASTRO:    That is fine, your Honor.    I have it.

9    May I talk to my client for a second, your Honor?

10              THE COURT:    Sure.

11              (Off-the-record discussion)

12   BY MR. MASTRO:

13   Q.   Mr. Donziger, in terms of the Elliott meeting and meetings

14   like Elliott, am I correct that you do not get paid anything

15   for such a meeting other than your monthly retainer and

16   whatever contingency interest you have in the judgment?

17   A.   If I understand the question as I think you intend to ask

18   it, I don't get paid separate to do fund raising.       I get paid a

19   monthly retainer to do a whole host of things for my client,

20   that being one of them.

21              MR. MASTRO:    I don't have any further questions.

22              THE COURT:    Mr. Donziger, any redirect?

23              MR. DONZIGER:    I have a limited number of questions.

24              THE COURT:    Go right ahead.   I know it is awkward.

25              You know we have pro se litigation here and it very


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       65
     I6SJCHE3                   Donziger - cross

1    rarely involves money.    It involves who disrespected somebody

2    at Green Haven State Prison or something like that, and the

3    prisoners cope with it, and I am sure you're up to it, though I

4    understand it is awkward.

5    CROSS-EXAMINATION

6    BY MR. DONZIGER:

7    Q.   Can you describe your recollection of any documents given

8    to Mr. Grinberg at the Elliott meeting?

9               THE COURT:   Okay.

10   A.   When I heard Mr. Grinberg testify this morning about what

11   he described as a marketing document, it refreshed my

12   recollection, and I believe that document is actually a

13   photobook put together by a photojournalist named Lou Demitas,

14   and that describes or has photos of some of the human impacts

15   of the oil pollution in Ecuador as well as testimonies, and it

16   was not, to the best of my recollection, a marketing document

17   for funders, although it is often given to funders so they can

18   understand the human nature or human dimension of the problem.

19   Q.   The second question, did you ever discuss with Ms. Sullivan

20   in the context of the Elliott meeting that Elliott could

21   potentially make money on both ends by shorting Chevron stock

22   if they were to invest in the case?

23              THE COURT:   There is no objection.

24   A.   Okay.   I don't recall whether I discussed that with her.

25   That was something that she originally brought up as something


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          66
     I6SJCHE3

1    that might be enticing or appealing to Elliott.        This is not

2    something that I brought up or endorsed.        It is possible she

3    raised with me in a conversation, I don't have any specific

4    recollection.

5    Q.   I have two more questions.

6               What is the legal basis for fund raising to pay

7    litigation expenses in light of the RICO judgment?

8               THE COURT:    Sustained.   If we are going to have a

9    legal argument, we are not going to have it from the witness

10   stand unless it is relevant for some other reason.

11              MR. DONZIGER:    That is all my questions.

12              THE COURT:    Okay.   In light of those questions,

13   anything else, Mr. Mastro?

14              MR. MASTRO:    No, your Honor.

15              THE COURT:    You're excused.    Thank you, Mr. Donziger.

16              (Witness excused)

17              THE COURT:    I think that probably concludes the

18   hearing, does it not?

19              MR. MASTRO:    It does, your Honor.

20              I would appreciate a brief opportunity to explain some

21   of the other areas we are still seeking discovery on and why we

22   think they're irrelevant.        I didn't attempt to question him

23   because your Honor limited the scope of the hearing, and I

24   understand that and I focused on the Elliott meeting.

25              Your Honor, had I had the chance to examine Mr.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         67
     I6SJCHE3

1    Donziger more broadly, I think I would have been able to

2    establish through the documents that we have already obtained

3    mostly from Ms. Sullivan, not produced by Mr. Donziger, because

4    he has produced virtually nothing, that what basically Mr.

5    Donziger has been doing is selling interests in the judgment

6    and then being able to pay himself his monthly retainers, his

7    expenses and everything.

8               THE COURT:    Right, and he said that on the witness

9    stand.

10              MR. MASTRO:    I understand.   We would have shown the

11   hundreds of thousands of dollars just from the documents we

12   were able to get for a short period of time he has put in his

13   own pocket, and we also would have, your Honor, further

14   established that he only represents one entity at this point

15   and the very questionable grounds on which he should have the

16   ability to do any such fund raising.

17              That can wait for another day.

18              THE COURT:    What does the one have to do with the

19   other?   Just enlighten me.

20              MR. MASTRO:    Your Honor, to us, the whole thing is a

21   big scam and part of his ongoing fraud.

22              He is somebody who is selling interest in the

23   judgment, he is violating the court's order and he is lining

24   his own pockets.   He has to raise the money to be able to line

25   his own pockets and he has made himself quite a bit since doing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         68
     I6SJCHE3

1    that.   We would like the court to understand the full extent of

2    the scam and how many people have been scammed and have all of

3    that.

4               THE COURT:    I am sorry.   By category, who has been

5    scammed?

6               MR. MASTRO:    Anyone who has invested since March 2014.

7               THE COURT:    You think that might be a different --

8               MR. MASTRO:    Since you have a right, since we believe

9    that every time he has been soliciting and every time he has

10   been successful in his solicitation, that has, of an investment

11   in the judgment in exchange for an interest in the judgment,

12   that that has violated the Paragraph 5 of the judgment.

13              THE COURT:    I understand that's your position, I do.

14   I know what his position is.

15              MR. MASTRO:    I simply wanted to also point out, your

16   Honor, and again it was beyond the scope, but Mr. Donziger has

17   even taken the brazen position, and I would have cross-examined

18   him on this even after the Frente, even if an argument could be

19   made about their status, even now that the Frente has had a

20   default judgment against him, he has every right to go out and

21   sell interests in the judgment anyway even though he is the

22   agent of the Frente and clearly covered by the injunction in

23   that regard.    He has brazenly taken the position and said at

24   the deposition he absolutely has the right to do that.

25              THE COURT:    That issue is not before me.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          69
     I6SJCHE3

1               MR. MASTRO:    I understand.   I am pointing out he will

2    continue to be in contempt even with the default judgment

3    against the Frente.

4               THE COURT:    Look, you have a right to do what you

5    think is appropriate to enforce what you see as your client's

6    rights, but I am not sitting as a roving committee here.       If

7    you tee something up, I will deal with it.       If you don't, that

8    is another matter.

9               MR. MASTRO:    I understand, your Honor.

10              THE COURT:    Okay.   Is there anything else from you,

11   Mr. Donziger, within the bounds I put on Mr. Mastro?

12              MR. DONZIGER:    I have obviously submitted papers and

13   made my positions on this issue clear.       Do you feel like you

14   need anything else in light of what Mr. Mastro just said, which

15   I obviously disagree with pretty much all that he just said?

16              Can I argue or do you feel like it would not be

17   helpful to you?

18              THE COURT:    I think it is probably not helpful at this

19   point -- that was a comma, not a period.       I understand that may

20   be hard to tell sometimes.       I understand what you think, Mr.

21   Donziger, of the April 25th document said.       I wrote it.   I can

22   read it.    I think we may well have or there may well be a

23   disagreement about what its significance is.       I am sure there

24   is.   Certainly I know Mr. Mastro has a different view whatever

25   it says and whatever it was could be construed as.      I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        70
     I6SJCHE3

1    understand that.

2               Neither side has attempted to address whether any of

3    this is impacted by the terms of Mr. Donziger's retention

4    agreement, by the inter-creditor agreement, by investment

5    agreements that were in place at relevant times.     The bottom

6    line, maybe you haven't addressed it because you thought about

7    it and you don't think it has any impact, but I just wondered

8    about that now.

9               If anybody thinks any further submissions about that

10   might be useful, you are to write me a letter within 10 days as

11   to what and why, and the letter is no more than two pages, and

12   it is double-spaced, and then I will see whether I think any

13   further submission will be useful, okay?

14              MR. MASTRO:    Yes, your Honor, we will definitely do

15   that.   I just wanted to point out that Mr. Donziger did testify

16   that he has a new retention agreement as of 2016-17 with the

17   Frente, and he has not produced that to us.      We are prepared to

18   do this analysis, but it would be even more constructive if he

19   actually produced his --

20              THE COURT:    Why shouldn't that be produced?

21              MR. DONZIGER:    It is, and I have it right here.   I

22   will produce it right now.      I am not going to argue against Mr.

23   Mastro.    As a lawyer and officer of the court, I will direct

24   this to you directly.      This is a contempt hearing.   I don't

25   want to be in contempt of the court.      I am not at this point


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          71
     I6SJCHE3

1    arranging any more financing, and I can't until I get clarity,

2    some sort of clarification from your Honor what is, in your

3    view, permissible or not permissible.     I want to be clear about

4    that because --

5               THE COURT:   Look, I appreciate that, but you seriously

6    need to consider whether, even if you are right as to what

7    happened in days of yore, whatever that argument has any

8    traction at all from the minute the judgment was entered

9    against all your clients, including the Frente, which I won't

10   prejudge it, but it certainly is a different set of facts.       I

11   am not going to give you a declaratory judgment.

12              MR. DONZIGER:   On that point, you're referring to the

13   default judgment?

14              THE COURT:   Yes, sure.

15              MR. DONZIGER:   Just to be clear, I testified in my

16   deposition that I thought that it did not change the landscape

17   in terms of fund raising.     I, upon further reflection, realized

18   that that is a mistake and not my position.     I didn't quite

19   understand the situation when I said that.     To the extent you

20   read my deposition or they raise it, I want to be clear about

21   that.

22              THE COURT:   I am nodding not to evidence agreement,

23   but to acknowledge the fact you have said something.

24              MR. DONZIGER:   Thank you.

25              THE COURT:   I think everybody will have to think about


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                          72
     I6SJCHE3

1    that down the road, okay?

2               Anything else?   Okay.   Thank you.

3               (Court adjourned)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                 73



1                            INDEX OF EXAMINATION

2    Examination of:                                Page

3    Cross By Mr. Donziger    . . . . . . . . . . . . .23

4    Redirect By Judge Stern    . . . . . . . . . . . .30

5    STEVEN DONZIGER

6    Direct By Mr. Mastro . . . . . . . . . . . . . .32

7    Cross By Mr. Donziger    . . . . . . . . . . . . .65

8                            PLAINTIFF EXHIBITS

9    Exhibit No.                                      Received

10    GR 1 through 7   . . . . . . . . . . . . . . . 2

11                           DEFENDANT EXHIBITS

12   Exhibit No.                                     Received

13    9006    . . . . . . . . . . . . . . . . . . . .62

14

15

16

17

18

19

20

21

22

23

24

25


                    SOUTHERN DISTRICT REPORTERS, P.C.
                              (212) 805-0300
EXHIBIT 4
EXHIBIT 5
EXHIBIT 6
EXHIBIT 7
EXHIBIT 8
EXHIBIT 9
EXHIBIT 10
